       Case 2:15-md-02641-DGC Document 248 Filed 10/30/15 Page 1 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 1 of 335



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    IN RE: BARD IVC FILTERS                         MDL No. 2641
      PRODUCTS LIABILITY LITIGATION
10                                                    CASE MANAGEMENT
      This Order Relates to: All Actions              ORDER NO. 1
11
12
13
14     I.   Plaintiffs’ Leadership Counsel Appointments
15          The Court having considered all of the applications submitted and other relevant
16    information, appoints the following plaintiffs’ counsel to leadership positions, as
17    indicated and to be known as “Plaintiffs Leadership Counsel”:
18
19    Plaintiffs’ Co-Lead/Liaison Counsel and State/Federal Liaison Counsel
                                           Gallagher & Kennedy, PA
20                                         2575 E. Camelback Rd., Ste. 1100
      Robert W. Boatman                    Phoenix, AZ 85016
21
                                             Lopez McHugh, LLP
22                                           100 Bayview Cir., Ste. 5600
      Ramon R. Lopez                         Newport Beach, CA 92660
23
24
25
26
27
28
       Case 2:15-md-02641-DGC Document 248 Filed 10/30/15 Page 2 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 2 of 335



 1    Plaintiffs’ Steering Committee (PSC)
 2                                           Gallagher & Kennedy, PA
      Shannon Clark                          2575 E. Camelback Rd., Ste. 1100
 3                                           Phoenix, AZ 85016
 4                                           Karon & Dalimonte, LLP
      John A. Dalimonte                      85 Devonshire St., Ste. 1000
 5                                           Boston MA, 02109
 6                                           Brenes Law Group
      Troy A. Brenes                         16A Journey
 7                                           Aliso Viejo, CA 92656
 8                                           Law Offices of Ben C. Martin
      Ben C. Martin                          3219 McKinney Ave., Ste. 100
 9                                           Dallas, TX 75204
10                                           Babbitt & Johnson, PA
      Joseph R. Johnson                      1641 Worthington Rd., #100
11                                           West Palm Beach, FL 33409
12                                           Heaviside Reed Zaic
      Julia Reed Zaic                        312 Broadway St., Ste. 203
13                                           Laguna Beach, CA 92651
14                                           The Nations Law Firm
      Howard L. Nations                      3131 Briarpark Dr., #208
15                                           Houston, TX 77042
16                                           Baron & Budd, P.C.
      Russell W. Budd                        3102 Oak Lawn Ave., Ste. 1100
17                                           Dallas, TX 75219
18                                           Wagstaff & Cartmell, LLP
      Thomas P. Cartmell                     4740 Grand Ave., #300
19                                           Kansas City, MO 64112
20                                           Branch Law Firm
      Turner W. Branch                       2025 Rio Grande Blvd, NW
21                                           Albuquerque, NM 87104
22                                           Lieff, Cabraser, Heimann  & Bernstein, LLP
      Wendy R. Fleishman                     250 Hudson St., 8th Floor
23                                           New York, NY 10013
24                                           Motley Rice, LLC nd
      Donald A. Migliori                     321 South Main St., 2 Floor
25                                           Providence, RI 02903
26                                           Freese & Goss, PLLC
27    Sheila M. Bossier                      1520 North State St.
                                             Jackson, MS 39202
28


                                               -2-
       Case 2:15-md-02641-DGC Document 248 Filed 10/30/15 Page 3 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 3 of 335



 1                                          Goldenberg Law, PLLC
      Stuart L. Goldenberg                  800 Lasalle Ave., #2150
 2                                          Minneapolis, MN 55402
 3                                          Provost Umphrey Law Firm, LLP
      Christopher T. Kirchmer               490 Park St., P.O. Box 4905
 4                                          Beaumont, TX 77704
 5                                          Walkup, Melodia, Kelly & Schoenberger
      Michael A. Kelly                      650 California St.
 6                                          San Francisco, CA 94108
 7                                          Fears Nachawati Law Firm
      Matthew McCarley                      4925 Greenville Ave., Ste. 715
 8                                          Dallas, TX 75206
 9                                          Faraci Lange, LLP
                                            First Federal Plaza
10    Hadley L. Matarazzo                   28 East Main St., Ste. 1100
                                            Rochester, NY 14614
11
                                            TorHoerman Law, LLC
12                                          101 W. Vandalia
      Eric M. Terry                         Edwardsville, IL 62025
13
                                            Osborne & Associates Law Firm, PA
14                                          433 Plaza Real, Ste. 271
      Joseph A. Osborne                     Boca Raton, FL 33432
15
                                            The Gallagher Law Firm, LLP
16                                          2905 Sackett Street
      Michael T. Gallagher                  Houston, TX 77098
17
                                            Farris, Riley & Pitt LLP
18                                          The Financial Center
      Nate Van Der Veer                     505 20th Street North
19                                          Birmingham, AL 35203
20    II.   Responsibilities
21          A.        Procedural Matters
22                    1.   As noted in this Court’s previous Order Setting Initial Case
23    Management Conference dated September 15, 2015, the Clerk of this Court will maintain
24    a master docket case file under the style “In Re: Bard IVC Filters Products Liability
25    Litigation” and the identification “MDL No. 2641.” Lead/Liaison will be (a) the only
26    attorneys permitted to file in the Master Docket as to all actions, and (b) the only
27    attorneys receiving Notices of Electronic Filing for pleadings and orders filed in the
28    Master Docket for all actions.


                                               -3-
       Case 2:15-md-02641-DGC Document 248 Filed 10/30/15 Page 4 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 4 of 335



 1                    2.      With regard to the Master Docket, Plaintiffs’ Lead/Liaison Counsel
 2    shall:
 3                            a.     Serve as the recipient for all Court orders.
 4                            b.     Coordinate service and filings for all plaintiffs whether
 5                                   presently included or subsequently added.
 6                            c.     Maintain and distribute to co-counsel and to Defendants’
 7                                   Counsel an up-to-date service list.
 8                            d.     Maintain responsibility for service upon all other attorneys
 9                                   and parties as to filings made in the master docket.
10                                   Specifically,   Lead/Liaison      Counsel      shall   receive   and
11                                   distribute, to all other Plaintiffs’ counsel, pleadings orders,
12                                   and motions by email, overnight courier service, or telecopier,
13                                   within two days after receipt, unless such service has been
14                                   waived, in writing, by a receiving counsel.
15                            e.     Coordinate discovery and litigation with similar cases outside
16                                   of this Court's jurisdiction.
17                    3.      Lead/Liaison Counsel is only responsible for service with regard to
18             filings in the Master Docket. With regard to case-specific filings, all attorneys of
19             record in the relevant member action will receive a Notice of Electronic Filing
20             from the Court.
21                    4.      New counsel for later-filed or later-transferred cases that become
22             part of this MDL shall be responsible for checking the Master Docket for all
23             orders previously entered that may have relevance to such new cases.
24             B.     Responsibilities Specific to Lead/Liaison Counsel
25             In addition to the responsibilities identified above, Plaintiffs’ Lead/Liaison
26    Counsel shall:
27                    1.      Coordinate the establishment of a document depository, real or
28             virtual, to be available to all participating plaintiffs’ counsel;


                                                      -4-
       Case 2:15-md-02641-DGC Document 248 Filed 10/30/15 Page 5 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 5 of 335



 1                 2.     Maintain and make available to all participating plaintiffs’ counsel
 2          of record, at reasonable hours, a complete file of all documents served by or upon
 3          each party (except documents as may be available at a document depository);
 4                 3.     Prepare agendas for court conferences and periodically report
 5          regarding the status of the case; and
 6                 4.     Carry out such other duties as the Court may order.
 7          C.     Responsibilities Applicable to all Plaintiffs’ Leadership Counsel
 8          Plaintiffs Leadership Counsel shall have the following responsibilities:
 9                 1.     Discovery
10                        a.     Initiate, coordinate, and conduct all pretrial discovery on
11                               behalf of plaintiffs in all actions which are consolidated with
12                               this MDL.
13                        b.     Develop and propose schedules for the commencement,
14                               execution, and completion of all discovery on behalf of all
15                               plaintiffs.
16                        c.     Cause to be issued in the name of all plaintiffs the necessary
17                               discovery requests, motions and subpoenas pertaining to any
18                               witnesses and documents needed to properly prepare for the
19                               pretrial of relevant issues found in the pleadings of this
20                               litigation.
21                        d.     Conduct all discovery in a coordinated and consolidated
22                               manner on behalf and for the benefit of all plaintiffs.
23                 2.     Hearings and Meetings
24                        a.     Call meetings of counsel for plaintiffs for any appropriate
25                               purpose, including coordinating responses to questions of
26                               other parties or of the Court. Initiate proposals, suggestions,
27                               schedules or joint briefs, and any other appropriate matters
28                               pertaining to pretrial proceedings.


                                                    -5-
       Case 2:15-md-02641-DGC Document 248 Filed 10/30/15 Page 6 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 6 of 335



 1                      b.    Examine witnesses and introduce evidence on behalf of
 2                            plaintiffs at hearings.
 3                      c.    Act as spokespersons for all plaintiffs at pretrial proceedings
 4                            and in response to any inquiries by the Court, subject to the
 5                            right of any plaintiff’s counsel to present non-repetitive
 6                            individual or different positions.
 7                3.    Miscellaneous
 8                      a.    Submit and argue all verbal and written motions presented to
 9                            the Court on behalf of Plaintiff’s Leadership Counsel as well
10                            as oppose when necessary any motion submitted by
11                            defendants or other parties which involve matters within the
12                            sphere of the responsibilities of Plaintiffs’ Leadership
13                            Counsel.
14                      b.    Negotiate and enter into stipulations with defendants
15                            regarding this litigation. All stipulations entered into by
16                            Plaintiffs’   Leadership    Counsel,    except    for   strictly
17                            administrative details such as scheduling, must be submitted
18                            for Court approval and will not be binding until ratified by the
19                            Court. Any attorney not in agreement with a non-
20                            administrative stipulation shall file with the Court a written
21                            objection within five (5) days after he/she knows or should
22                            have reasonably become of aware of the stipulation. Failure
23                            to object within the term allowed shall be deemed a waiver
24                            and the stipulation will automatically be binding on that
25                            party.
26                      c.    Explore, develop, and pursue all settlement options pertaining
27                            to any claim or portion thereof of any case filed in this
28                            litigation.


                                              -6-
       Case 2:15-md-02641-DGC Document 248 Filed 10/30/15 Page 7 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 7 of 335



 1                         d.     Maintain adequate files of all pretrial matters, including
 2                                establishing and maintaining a document or exhibit
 3                                depository, in either real or virtual format, and having those
 4                                documents available, under reasonable terms and conditions
 5                                for examinations by all MDL plaintiffs or their attorneys.
 6                         e.     Perform any task necessary and proper for Plaintiffs
 7                                Leadership Counsel to accomplish its responsibilities as
 8                                defined by the Court’s orders, including organizing
 9                                subcommittees comprised of plaintiffs’ lawyers not on
10                                Plaintiffs’ Leadership Counsel.
11                         f.     Work     with   Lead/Liaison   Counsel    to   coordinate    the
12                                responsibilities of Plaintiffs’ Leadership Counsel meetings,
13                                keep minutes or transcripts of these meetings, appear at
14                                periodic Court-noticed status conferences, perform other
15                                necessary administrative or logistic functions of Plaintiffs’
16                                Leadership Counsel, and carry out any duty as ordered by the
17                                Court.
18                         g.     Perform other such functions that may be expressly
19                                authorized by further Court Orders.
20                  D.     Reimbursement of Costs Expended
21           Plaintiffs’ Leadership Counsel shall be entitled to seek reimbursement for costs
22    expended at the time and in a manner approved by the Court. Reimbursements will be
23    governed by a further case management order to be proposed by Plaintiffs’ Leadership
24    Counsel and entered by the Court.
25    III.   Term of Appointments.
26           Appointments to leadership positions in this order shall last for a term of one year
27    from the date of this order unless terminated earlier by the Court. Thirty days before the
28    expiration of this one-year term, Lead/Liaison Counsel shall file a memorandum


                                                  -7-
       Case 2:15-md-02641-DGC Document 248 Filed 10/30/15 Page 8 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 8 of 335



 1    notifying the Court of the need to make further appointments and making
 2    recommendations regarding those appointments.
 3          Dated this 30th day of October, 2015.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -8-
       Case 2:15-md-02641-DGC Document 249 Filed 10/30/15 Page 1 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 9 of 335



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    IN RE: BARD IVC FILTERS                           MDL No. 2641
      PRODUCTS LIABILITY LITIGATION
10                                                      CASE MANAGEMENT
      This Order Relates to: All Actions                ORDER NO. 2
11
12
13           The Court held a lengthy case management conference with the parties on

14    October 29, 2015. Before the conference, the parties submitted a proposed agenda and a

15    memorandum setting forth positions of Plaintiffs and Defendants on various issues.

16    Doc. 174. The Court entered an order with a more detailed agenda on October 19, 2015.

17    Doc. 203. This order will generally follow the topics set forth in the Court’s agenda.

18    I.     Identification and Selection of Parties’ Leadership.

19           The Court has entered Case Management No. 1, which establishes Plaintiffs’

20    Leadership Counsel. By November 6, 2015, Plaintiffs’ Lead/Liaison Counsel shall

21    submit to the Court a proposed Case Management Order concerning: (a) the duties and

22    authority of Plaintiffs’ Leadership Counsel in coordinating pretrial practice in this MDL;

23    (b) the establishment and operation of a common fund for eventual payment and

24    reimbursement of attorneys and their firms for common benefit work; (c) a procedure for

25    auditing the common benefit work of Plaintiffs’ attorneys and their firms; (d) a procedure

26    for making quarterly reports to the Court regarding the audits and the common benefit

27    work performed by attorneys and their firms; (e) guidelines for eventual fee applications

28    and   cost   reimbursement,    including   record-keeping    requirements,   time-keeping
       Case 2:15-md-02641-DGC Document 249 Filed 10/30/15 Page 2 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 10 of 335



 1     requirements (see, e.g., Local Rule of Civil Procedure 54.2(e)), staffing limitations for
 2     various tasks, acceptable hourly rates, when travel time can be billed, reimbursable
 3     expenses (what is and is not reimbursable), and acceptable levels of expense
 4     reimbursement; (f) procedures or agreements designed to avoid the duplication of
 5     common benefit discovery already completed in some of the MDL cases; and (g) periodic
 6     status reports on coordination with state cases and other relevant matters.
 7     II.    Protective and Rule 502 Orders.
 8            By November 6, 2015, the parties shall jointly submit to the Court a proposed
 9     protective order, including Rule 502 provisions, for all cases in this MDL. If the order
10     addresses the filing of confidential documents in court, it shall not say that such
11     documents may be filed under seal. Instead, it should say that any party seeking to file a
12     confidential document under seal shall comply with Local Rule of Civil Procedure 5.6.
13     III.   ESI Protocol.
14            By November 30, 2015, the parties shall jointly present to the Court an ESI
15     Protocol addressing format of production, preservation, and other relevant ESI-discovery
16     matters. If the parties are unable to reach agreement on all aspects of the ESI Protocol,
17     they shall file a joint report setting forth the areas of agreement and disagreement and
18     recommending a procedure for resolving disagreements.
19     IV.    Discovery.
20            A.     Discovery Relevant Only to Individual Cases.
21            By November 6, 2015, the parties shall propose to the Court profile forms to be
22     completed by Plaintiffs and Defendants with respect to each new case added to this
23     MDL. The intent will be to provide the parties with basic and relevant information about
24     each new case. With the exception of bellwether cases, the Court generally will not
25     oversee discovery relevant only to individual cases. It is anticipated that such discovery
26     will be conducted in transferor districts after this MDL is completed.
27     ///
28     ///


                                                   -2-
       Case 2:15-md-02641-DGC Document 249 Filed 10/30/15 Page 3 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 11 of 335



 1                B.    Binding Effect of Completed Discovery.
 2                The parties will discuss whether agreement can be reached on the binding effect
 3     already-completed discovery will have in cases filed after the date of the discovery. If
 4     the parties are able to reach agreement, they shall jointly submit a stipulation to the Court
 5     by December 18, 2015. If the parties are unable to reach agreement, each side shall file a
 6     10-page memorandum setting forth its position with respect to the effect of the already-
 7     completed discovery by December 18, 2015. Each side may file a 5-page response
 8     memorandum by January 8, 2016.
 9                C.    First-Phase Discovery.
10                By January 15, 2016, the parties shall complete a first phase of MDL discovery
11     which includes the following:
12                      1.     Defendants shall provide an updated production of complaint
13     (adverse event) files relating to the Recovery, G2, G2X, and G2 Express filters, and shall
14     produce complaint (adverse event) files relating to the Eclipse, Meridian, and Denali
15     filters.
16                      2.     Defendants shall produce updated versions of Bard’s Adverse Event
17     Tracking System for the various filters set forth immediately above.
18                      3.     By November 10, 2015, Defendants shall produce the documents
19     described by defense counsel during the case management conference related to the FDA
20     investigation and warning letter.
21                      4.     Plaintiffs may take a Rule 30(b)(6) deposition with respect to the
22     FDA investigation and warning letter.
23                      5.     Kay Fuller shall be deposed.
24                D.    Conferences Regarding Second Phase of Discovery.
25                The parties shall meet and confer with respect to the following discovery issues,
26     and, by January 20, 2016, provide the Court with a joint report regarding their
27     discussions. Areas of agreement and disagreement will be clearly identified, and each
28


                                                     -3-
       Case 2:15-md-02641-DGC Document 249 Filed 10/30/15 Page 4 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 12 of 335



 1     party’s position shall be set forth.     The parties shall propose, jointly if possible,
 2     procedures for resolving their disagreements.
 3                   1.     Updated collections and productions of previously searched
 4     “custodians” and ESI sources.       In discussing this topic, the parties should avoid
 5     duplicative discovery, but relevant information not previously searched for should be
 6     considered as a possible subject of discovery.
 7                   2.     Production of ESI from custodians involved with later-generation
 8     filter devices or employed at later time frames.
 9                   3.     Further discovery related to the FDA inspection and warning letter.
10                   4.     ESI and documents that have been previously withheld, if any, as to
11     Defendant’s later-generation devices, such as the Eclipse, Meridian, and Denali filters.
12                   5.     Discovery related to the Simon Nitinol filter.
13                   6.     Discovery regarding the Recovery Cone Removal System design,
14     design changes, corrective actions, reasons why design changes were made, regulatory
15     communications, and adverse event reports.
16                   7.     Custodial files and other discovery with respect to sales and
17     marketing personnel.     In addressing this issue, the parties should consider whether
18     discovery focusing on higher-level sales and marketing personnel should be undertaken
19     before discovery of lower-level personnel. The parties should also consider whether
20     sales and marketing discovery should be postponed until case-specific discovery is
21     undertaken with respect to bellwether cases.
22                   8.     Pending Rule 30(b)(6) deposition notices in cases consolidated in
23     this MDL or state-court cases.
24                   9.     Additional depositions of corporate and third party witnesses.
25                   10.    Rule 26 expert disclosures and expert depositions.
26                   11.    Discovery related to ESI preservation issues.
27     ///
28     ///


                                                   -4-
       Case 2:15-md-02641-DGC Document 249 Filed 10/30/15 Page 5 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 13 of 335



 1     V.     Issues to be Briefed.
 2            A.     Lehmann Report.
 3            Defendants shall file a motion for protective order with respect to the Lehmann
 4     Report, including evidentiary material, by November 30, 2015. Plaintiffs shall file a
 5     response, including evidentiary material, by December 18, 2015. Defendants shall file a
 6     reply by January 8, 2016. The parties’ briefs should address whether the Lehmann
 7     Report constitutes work product, whether an evidentiary hearing is needed, and what
 8     effect the Court’s ruling should have in cases where this issue has already been decided.
 9            B.     Privilege Logs.
10            By November 13, 2015, Defendants shall provide to Plaintiffs the current version
11     of all privilege logs. By the same date, Defendants shall identify for Plaintiffs all
12     documents that previously were listed on privilege logs but subsequently were produced
13     to Plaintiffs. A chart showing privilege log control numbers and bates numbers of
14     produced documents likely would be most helpful.
15            Between November 13, 2015 and early January, 2016, the parties should engage in
16     the informal privilege log exchange proposed by Defendants during the case management
17     conference.   The purpose of this exchange will be to see if the parties can reach
18     agreement on privilege log issues. For purposes of the informal exchange, the parties
19     should apply the work product law set forth in the magistrate judge’s decision in the
20     Nevada case, unless they agree upon different legal standards. This paragraph will not
21     preclude parties from arguing for a different legal standard if privilege log issues must be
22     resolved by the Court.
23            By January 20, 2016, the parties shall provide the Court with a joint report on
24     their privilege log efforts, identifying areas of agreement and disagreement, setting forth
25     the parties’ positions on the disagreements, and proposing procedures for resolution of
26     any remaining outstanding issues.
27     ///
28     ///


                                                  -5-
       Case 2:15-md-02641-DGC Document 249 Filed 10/30/15 Page 6 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 14 of 335



 1     VI.       Pleading and Filing Procedures.
 2               By November 30, 2015 the parties shall provide to the Court a master complaint
 3     drafted by Plaintiffs, a master answer drafted by Defendants, and templates of short-form
 4     complaints and answers agreed upon by the parties. The parties shall also submit to the
 5     Court a proposed case management order which provides that the master complaint and
 6     master answer will be filed in the master docket in this MDL proceeding; that new cases
 7     may be filed in the District of Arizona using the short-form complaint; that filing of a
 8     short-form complaint in the District of Arizona will not mean that the trial in that case
 9     will be held in Arizona, but instead will mean that the case will be transferred to the
10     appropriate home district at the conclusion of this MDL; that Defendants may file a short-
11     form answer in response to a short-form complaint; and that service of process in cases
12     filed in the District of Arizona using the short-form complaint may be made by email on
13     defense counsel.1
14               The parties shall include in the jointly-submitted case management order a
15     provision identifying cases in which the master complaint and master answer will not
16     become the operative pleadings – where the existing complaints and answers will remain
17     the operative pleadings. The master complaint and answer will become the operative
18     pleadings in all other cases in this MDL.
19     VII.      Handling of Advanced Cases.
20               This MDL includes some cases in which discovery and motion practice has been
21     completed. The Court does not intend to reopen already-decided Daubert motions or
22     motions for summary judgment in these cases. The parties agree, however, that these
23     cases should not be remanded to transferor courts at the present time. Rather, they will
24     remain a part of the MDL and will be considered as possible bellwether cases in the
25     future.
26
                 1
               The parties should address an additional issue in their November 30 filing. If
27     cases are filed in Arizona under such a case management order, what is the legal basis
       upon which they later would be transferred to their home district? Because they would
28     not originally have been filed in another district, transfer under 28 U.S.C. § 1407(a)
       presumably would not be available.

                                                   -6-
       Case 2:15-md-02641-DGC Document 249 Filed 10/30/15 Page 7 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 15 of 335



 1     VIII. Coordination with State Court Litigation.
 2            Plaintiffs’ Lead/Liaison Counsel shall, through the Plaintiffs’ Steering Committee,
 3     coordinate discovery and motion practice in this MDL proceeding with state court cases.
 4     As an immediate matter, Plaintiffs’ counsel shall coordinate discovery of Hill &
 5     Knowlton with state cases.
 6     IX.    Next Case Management Conference.
 7            The Court will hold a second case management conference on January 29, 2016
 8     at 9:00 a.m. The parties should file a joint report and proposed agenda by January 20,
 9     2016, identifying issues to be addressed at the conference.2        The purpose of the
10     conference will be to address matters raised in the joint report and the various filings
11     identified above. The Court will establish a second phase of fact discovery on the basis
12     of the parties’ submissions and discussions at the case management conference. The
13     Court will also confer with the parties about a schedule for expert disclosures,
14     depositions, and Daubert motions. Because many of the cases in this MDL proceeding
15     have involved no expert discovery, the Court concludes that full Rule 26 disclosures,
16     followed by depositions and Daubert motions, should be conducted in this MDL. The
17     effect of that discovery and motion practice in cases where experts have already been
18     disclosed will be addressed later.
19     X.     Other Matters.
20            A.      Settlement Talks. After conferring with the parties, the Court concluded
21     that it should not require global settlement talks at this stage of the litigation. The
22     number and nature of cases to be added to this MDL is yet to be determined, and the
23     scale of this litigation will be an important factor in settlement efforts. The Court will
24     raise this issue with the parties in the future.
25            B.      Discovery Disputes. The parties shall not file written discovery motions
26     without leave of Court. If a discovery dispute arises, the parties promptly shall contact
27
              2
               Among other topics, the joint report should identify pending motions in all MDL
28     cases and set forth the parties’ recommendation as to what the Court should do with those
       motions.

                                                     -7-
       Case 2:15-md-02641-DGC Document 249 Filed 10/30/15 Page 8 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 16 of 335



 1     the Court to request a telephone conference concerning the dispute. The Court will seek
 2     to resolve the dispute during the telephone conference, and may enter appropriate orders
 3     on the basis of the telephone conference. The Court may order written briefing if it does
 4     not resolve the dispute during the telephone conference.3 Parties shall not contact the
 5     Court concerning a discovery dispute without first seeking to resolve the matter through
 6     personal consultation and sincere effort as required by Local Rule of Civil Procedure
 7     7.2(j).
 8               C.    Briefing Requirements. All memoranda filed with the Court shall comply
 9     with Local Rule of Civil Procedure 7.1(b) requiring 13 point font in text and footnotes.
10     Citations in support of any assertion in the text shall be included in the text, not in
11     footnotes.
12               D.    Rule 34 Responses. Rule 34 responses shall comply with the amended
13     Rule 34 to become effective on December 1, 2015.
14               Dated this 30th day of October, 2015.
15
16
17
18
19
20
21
22
23
24
25
26
27
                 3
               The prohibition on “written discovery motions” includes any written materials
28     delivered or faxed to the Court, including hand-delivered correspondence with
       attachments.

                                                    -8-
       Case 2:15-md-02641-DGC Document 314 Filed 12/01/15 Page 1 of 2
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 17 of 335



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9     In re: Bard IVC Filters Products Liability       No. MDL 15-02641
       Litigation
10                                                      PRETRIAL ORDER NO. 3
11     THIS ORDER           RELATES         TO   ALL    (Non-Waiver Order Pursuant to Rule
       ACTIONS:                                         502(d) of the Federal Rules of Evidence)
12
13
14            WHEREAS:
15            (A)    The parties seek to resolve disputes related to entries on past and future
16     privilege logs of Defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Inc.
17     (collectively “Bard”) withheld pursuant to the attorney-client privilege, the work-product
18     doctrine, and/or other privileges;
19            (B)    In furtherance of this goal, Plaintiffs and Bard have entered into
20     negotiations, and counsel for the parties are meeting and conferring regularly regarding
21     Bard’s privilege logs;
22            (C)    As part of the meet and confer process, Bard is reviewing certain privilege
23     log entries identified by Plaintiffs. Bard may provide the Plaintiffs with a small number
24     of these identified items for inspection from time to time to further the meet and confer
25     discussions; and
26            (D)    As part of the meet and confer process, Bard may choose to withdraw
27     certain claims of attorney-client privilege, the work-product doctrine, and/or other
28     privilege(s), and produce the previously withheld items.
       Case 2:15-md-02641-DGC Document 314 Filed 12/01/15 Page 2 of 2
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 18 of 335



 1            Therefore, the parties have agreed, and
 2            IT IS ORDERED:
 3            1.     The parties’ discussions, Bard’s disclosure or production of the contents or
 4     copies of the documents or items on its past and/or future privilege logs as part of the
 5     meet and confer process shall not, pursuant to Federal Rule of Evidence 502(d),
 6     constitute any waiver of any privilege and/or work-product protection in this MDL, or in
 7     any other federal or state proceeding.
 8            2.     This Order does not alter or amend Section VII, Paragraph 31 of the
 9     Stipulated Protective Order (Doc. 269), entitled “Inadvertent Production.”
10            Dated this 1st day of December, 2015.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
       Case 2:15-md-02641-DGC Document 363 Filed 12/17/15 Page 1 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 19 of 335


 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8    IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX DGC
 9    Litigation,
                                                       CASE MANAGEMENT ORDER
10                                                     NO. 4
11                                                     (Master Complaint, Master
                                                       Responsive Pleading, Use of Short
12                                                     Form Complaint, and Waiver of
                                                       Service for Bard Defendants)
13
14
15
16           The parties have submitted a Master Long Form Complaint and Jury Demand
17    (previously docketed as Doc. 303-1) and a Master Responsive Pleading (previously
18    docketed as Doc. 303-3). The Court has reviewed these proposed pleadings, finds them
19    sufficient, and directs the Clerk to file them as separate documents in the Court’s docket.1
20    The parties have also submitted a proposed Short Form Complaint, a copy of which is
21    attached to this order. The Court also finds this proposed pleading to be sufficient.
22           IT IS ORDERED:
23           All allegations pled in the Master Complaint and all responses pled in the Master

24    Responsive Pleading are deemed pled in any previously filed Complaint and Responsive

25    Pleading in this MDL proceeding, except as expressly noted below. They are also deemed

26    pled in any Short Form Complaint and Entry of Appearance filed after the entry of this

27
      1
       The reference to “Federal Rule of Evidence 8” on the first page of the Master Complaint
28    shall be deemed to be a reference to Federal Rule of Civil Procedure 8.
       Case 2:15-md-02641-DGC Document 363 Filed 12/17/15 Page 2 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 20 of 335


 1
      order, except that the Master Complaint applies only against the Defendant or Defendants
 2
      identified in such future-filed Short Form Complaints.
 3
             The following cases will not be governed by the Master Complaint and Master
 4    Responsive Pleading, but will continue to be governed by the complaints (including any
 5    amended complaints) and answers filed in the various transferor courts prior to transfer:
 6
 7                   Plaintiff                                 Original Jurisdiction
 8            1. Cason, Pamela                                 GA – N.D. Ga.
 9                                                             1:12-cv-1288
10            2. Coker, Jennifer                               GA – N.D. Ga.
11                                                             1:13-cv-515
12
              3. Conn, Charles                                 TX – S.D. Tex.
13
                                                               4:14-cv-298
14
              4. Ebert, Melissa                                PA – E.D. Pa.
15
                                                               5:12-cv-1253
16
              5. Fox, Susan                                    TX – N.D. Tex.
17
                                                               3:14-cv-133
18
              6. Henley, Angela                                WI – E.D. Wis.
19
                                                               2:14-cv-59
20
              7. Keen, Harry                                   PA – E.D. Pa.
21
                                                               5:13-cv-5361
22
              8. Milton, Gary                                  GA – M.D. Ga.
23
                                                               5:14-cv-351
24
              9. Mintz, Jessica                                NY – E.D.N.Y.
25
                                                               2:14-v-4942
26
              10. Ocasio, Denise                               FL – M.D. Fla.
27
                                                               8:13-cv-1962
28

                                                 -2-
       Case 2:15-md-02641-DGC Document 363 Filed 12/17/15 Page 3 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 21 of 335


 1
                     Plaintiff                               Original Jurisdiction
 2
              11. Rivera (McClarty), Vicki                   MI – E.D. Mich.
 3
                                                             4:14-cv-13627
 4
              12. Smith, Erin                                TX – E.D. Tex.
 5
                                                             1:13-cv-633
 6
              13. Tillman, Lessie                            FL – M.D. Fla.
 7
                                                             3:13-cv-222
 8
 9           On or after December 28, 2015, any plaintiff whose case would be subject to
10    transfer to MDL 2641 may file his or her case directly in this Court by using the Short
11    Form Complaint. If such a case is filed in this Court without the use of the Short Form
12    Complaint, Plaintiffs’ Co-Lead Counsel shall promptly advise the filing party to file an
13    amended complaint using the Short Form Complaint. If the filing party fails to do so,

14    Plaintiffs’ Co-Lead Counsel shall promptly notify the Court.

15           Defendants are not required to file answers to Short Form or Amended Short Form

16    Complaints. An Entry of Appearance shall constitute a denial of all allegations in the

17    Short Form or Amended Short Form Complaints except as herein provided, and an
      assertion of all defenses included in the Master Responsive Pleading. By filing an Entry
18
      of Appearance in response to a Short Form Complaint, in lieu of an answer, Defendants
19
      do not waive any defenses, including jurisdictional and service defenses.
20
             Defendants shall have 60 days from the entry of this order to file any motion for
21
      failure of the Master Complaint to state a claim upon which relief may be granted
22
      pursuant to Rule 12(b)(6) and 12(h)(2), and Plaintiff’s shall have 30 days to respond.
23
             Civil actions in this MDL were transferred to this Court by the Judicial Panel on
24
      Multidistrict Litigation for coordinated or consolidated pretrial proceedings pursuant to
25
      28 U.S.C. § 1407. Upon completion of the pretrial proceedings related to a civil action as
26
      determined by this Court, the case shall be transferred pursuant to 28 U.S.C. § 1404(a) or
27    § 1406(a) to the District Court identified in the Short Form Complaint, provided the
28

                                                 -3-
       Case 2:15-md-02641-DGC Document 363 Filed 12/17/15 Page 4 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 22 of 335


 1
      parties choose not to waive Lexecon, Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523
 2
      U.S. 26 (1998).     The fact that a case was filed directly in this District and MDL
 3
      proceeding shall not constitute a determination by this Court that jurisdiction or venue are
 4    proper in this District, and shall not result in this Court being deemed the “transferor
 5    court” for purposes of this MDL. In addition, filing a Short Form Complaint in this
 6    District shall have no impact on the conflict of law rules to be applied to the case. Instead,
 7    the law of the jurisdiction where the case is ultimately transferred will govern any conflict
 8    of law. Prior to transfer, Defendants may object to the district specified in the Short Form
 9    Complaint, based on venue or jurisdiction (including a lack of personal jurisdiction based
10    on Daimler AG v. Bauman, 134 S. Ct. 746 (2014)), and propose an alternative jurisdiction
11    for the Court’s consideration.
12           Subject to the conditions set forth in this order, Defendant C.R. Bard, Inc. and Bard

13    Peripheral Vascular, Inc. (collectively “Bard”) waive service of process in cases filed in

14    this Court using the Short Form Complaint and in which they are named as defendants

15    and one or more IVC filter products either manufactured or distributed by Bard is alleged

16    to be at issue. For such cases, Plaintiffs shall send a Short Form Complaint and a request
      for waiver of service pursuant to the provisions of Fed. R. Civ. P. 4 to Richard B. North,
17
      Jr. by email to richard.north@nelsonmullins.com; maria.turner@nelsonmullins.com; and
18
      matthew.lerner@nelsonmullins.com. Counsel for Bard shall return the signed waiver
19
      requests to the Court within the time permitted by Fed. R. Civ. P. 4. Plaintiffs submitting
20
      a request for waiver shall not seek to hold Bard in default for failure to timely answer or
21
      otherwise respond to a complaint in which service has been accomplished pursuant to the
22
      terms of this order without first giving Bard written notice of the alleged default and ten
23
      business days in which to cure any alleged default.
24
             Prior to a Plaintiff’s attorney filing a Short Form Complaint in this Court, that
25
      attorney must register for or already have a District of Arizona CM/ECF log-in name and
26
      password. If the Plaintiff’s attorney does not already have a District of Arizona CM/ECF
27    log-in name and password, that attorney must file the Short Form Complaint in paper
28

                                                  -4-
       Case 2:15-md-02641-DGC Document 363 Filed 12/17/15 Page 5 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 23 of 335


 1
      form with the Clerk of Court and simultaneously file an Application of Attorney for
 2
      Admission to Practice Pro Hac Vice pursuant to LRCiv 83.1(b)(2) (including all necessary
 3
      attachments and filing fee).
 4           Dated this 17th day of December, 2015.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -5-
  Case 2:15-md-02641-DGC Document 363 Filed 12/17/15 Page 6 of 10
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 24 of 335
  Case 2:15-md-02641-DGC Document 363 Filed 12/17/15 Page 7 of 10
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 25 of 335
  Case 2:15-md-02641-DGC Document 363 Filed 12/17/15 Page 8 of 10
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 26 of 335
  Case 2:15-md-02641-DGC Document 363 Filed 12/17/15 Page 9 of 10
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 27 of 335
 Case 2:15-md-02641-DGC Document 363 Filed 12/17/15 Page 10 of 10
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 28 of 335
        Case 2:15-md-02641-DGC Document 365 Filed 12/17/15 Page 1 of 13
      Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 29 of 335


1
2
3
4
5
6                           IN THE UNITED STATES DISTRICT COURT
7                                 FOR THE DISTRICT OF ARIZONA
8    IN RE: BARD IVC FILTERS       No. MDL-15-02641-PHX-DGC
     PRODUCTS LIABILITY LITIGATION
9                                  CASE MANAGEMENT ORDER
                                   NO. 5
10
                                                     (Plaintiff and Defendant Profile Forms)
11
12
13            The parties have agreed upon the use of an abbreviated Plaintiff Profile Form (“PPF”)
14   (Exhibit 1) attached to this Order. Except as expressly noted herein, the PPF shall be
15   completed in each currently pending case, and in all cases that become part of this MDL by
16   virtue of being filed in, removed to, or transferred to this Court on or after the date of this
17   Order.
18            Each plaintiff in currently filed cases (except as noted herein) shall submit a completed
19   PPF to defendants within 60 days of the date of this Order. In cases that have been filed in,
20   removed to, or transferred to this MDL on or after the date of this Order, each plaintiff shall
21   submit a completed PPF to defendants within 60 days of filing the complaint. Each plaintiff
22   is required to provide defendants with a PPF that is substantially complete in all respects,
23   answering every question in the PPF, even if a plaintiff can answer the question in good faith
24   only by indicating “not applicable” or “unknown.” The PPF shall be signed by the plaintiff
25   under penalty of perjury. If a plaintiff is suing in a representative or derivative capacity, the
26   PPF shall be completed by the person with the legal authority to represent the estate or the
27   person under legal disability. Plaintiff spouses with a claim for loss of consortium shall also
28   sign the PPF, attesting that the responses made to the loss of consortium questions in the PPF
        Case 2:15-md-02641-DGC Document 365 Filed 12/17/15 Page 2 of 13
      Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 30 of 335


1    are true and correct to the best of his or her knowledge, information and belief, formed after
2    due diligence and reasonable inquiry.
3           A completed PPF shall be considered interrogatory answers under Fed. R. Civ. P. 33
4    and responses to requests for production under Fed. R. Civ. P. 34, and will be governed by
5    the standards applicable to written discovery under Federal Rules 26 through 37. The
6    interrogatories and requests for production in the PPF shall be answered without objection as
7    to the question posed in the agreed upon PPF. This section does not prohibit a plaintiff from
8    withholding or redacting information from medical or other records provided with the PPF
9    based upon a recognized privilege. If information is withheld or redacted on the basis of
10   privilege, plaintiff shall provide defendants with a privilege log that complies with Fed. R.
11   Civ. P. 26(b)(5) simultaneously with the submission of the PPF.
12          If a plaintiff does not submit a PPF within the time specified in this Order, defendants
13   shall mail an overdue letter by e-mail and U.S. mail to Plaintiffs’ Co-Lead Counsel and the
14   plaintiffs’ individual representative counsel, stating that defendants may move to dismiss that
15   plaintiff’s case within 20 days of receipt of the letter. If no PPF is received within those 20
16   additional days, defendants may move immediately to dismiss that plaintiff’s case.               If
17   defendants receive a PPF that is not substantially complete, defendants’ counsel shall send a
18   deficiency letter within 14 days of receipt of a PPF, as applicable by e-mail and U.S. mail to
19   Plaintiffs’ Co-Lead Counsel and the plaintiffs’ individual representative counsel, identifying
20   the purported deficiencies. Plaintiff shall have 20 days from receipt of that letter to serve a
21   PPF that is substantially complete in all respects. This letter shall include sufficient detail for
22   the parties to meet and confer regarding the alleged deficiencies.
23          Within 45 days of receipt of a substantially complete PPF for an individual plaintiff,
24   the defendants shall provide the plaintiff with a completed Defendants’ Profile Form
25   (Exhibit 2) attached to this order.
26          The procedures outlined in this Order shall not apply to the following cases:
27   ///
28   ///
                                                    -2-
        Case 2:15-md-02641-DGC Document 365 Filed 12/17/15 Page 3 of 13
      Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 31 of 335


1                        Plaintiff                          Original Jurisdiction
             1. Cason, Pamela                        GA – N.D. Ga.
2                                                    1:12-cv-1288
             2. Coker, Jennifer                      GA – N.D. Ga.
3                                                    1:13-cv-515
             3. Conn, Charles                        TX – S.D. Tex.
4                                                    4:14-cv-298
             4. Ebert, Melissa                       PA – E.D. Pa.
5                                                    5:12-cv-1253
             5. Fox, Susan                           TX – N.D. Tex.
6                                                    3:14-cv-133
7            6. Henley, Angela                       WI – E.D. Wis.
                                                     2:14-cv-59
8            7. Keen, Harry                          PA – E.D. Pa.
                                                     5:13-cv-5361
9            8. Milton, Gary                         GA – M.D. Ga.
                                                     5:14-cv-351
10           9. Mintz, Jessica                       NY – E.D.N.Y.
                                                     2:14-v-4942
11           10. Ocasio, Denise                      FL – M.D. Fla.
                                                     8:13-cv-1962
12           11. Rivera (McClarty), Vicki            MI – E.D. Mich.
                                                     4:14-cv-13627
13           12. Smith, Erin                         TX – E.D. Tex.
                                                     1:13-cv-633
14           13. Tillman, Lessie                     FL – M.D. Fla.
                                                     3:13-cv-222
15
     The parties are relieved from preparing or exchanging profile forms in those particular cases.
16
           On or before January 15, 2016, the parties shall submit proposed Plaintiffs’ and
17
     Defendants’ Fact Sheets for the Court’s consideration. These forms will provide the parties
18
     with more detailed information about each plaintiff and his or her case. Those forms will be
19
     completed and exchanged only in cases designated for further discovery or for consideration
20
     as a bellwether case. The court will issue a subsequent Order outlining the procedures
21
     applicable to those more detailed forms.
22
           Dated this 17th day of December, 2015.
23
24
25
26
27
28
                                                  -3-
  Case 2:15-md-02641-DGC Document 365 Filed 12/17/15 Page 4 of 13
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 32 of 335
  Case 2:15-md-02641-DGC Document 365 Filed 12/17/15 Page 5 of 13
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 33 of 335
  Case 2:15-md-02641-DGC Document 365 Filed 12/17/15 Page 6 of 13
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 34 of 335
  Case 2:15-md-02641-DGC Document 365 Filed 12/17/15 Page 7 of 13
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 35 of 335
  Case 2:15-md-02641-DGC Document 365 Filed 12/17/15 Page 8 of 13
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 36 of 335
  Case 2:15-md-02641-DGC Document 365 Filed 12/17/15 Page 9 of 13
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 37 of 335
 Case 2:15-md-02641-DGC Document 365 Filed 12/17/15 Page 10 of 13
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 38 of 335
 Case 2:15-md-02641-DGC Document 365 Filed 12/17/15 Page 11 of 13
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 39 of 335
 Case 2:15-md-02641-DGC Document 365 Filed 12/17/15 Page 12 of 13
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 40 of 335
 Case 2:15-md-02641-DGC Document 365 Filed 12/17/15 Page 13 of 13
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 41 of 335
       Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 1 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 42 of 335


 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8     IN RE: BARD IVC FILTERS                          MDL No. 2641
       PRODUCTS LIABILITY LITIGATION
 9                                                      CASE MANAGEMENT ORDER
10                                                      NO. 6
       This Document Relates To All Actions
11                                                      (RULES, POLICIES, PROCEDURES,
                                                        GUIDELINES RELATING TO
12                                                      ESTABLISHING COMMON
                                                        BENEFIT FEE AND EXPENSE
                                                        FUND)
13
14
15    I.     SCOPE OF ORDER
16           This Order is entered to provide for the fair and equitable sharing among plaintiffs,
17    and their counsel, of the burden of services performed and expenses incurred by attorneys
18    acting for the common benefit of all plaintiffs in this complex litigation.
19           A.     Governing Principles and the Common Benefit Doctrine
20           The governing principles are derived from the United States Supreme Court’s

21    common benefit doctrine, as established in Trustees v. Greenough, 105 U.S. 527 (1881);

22    refined in, inter alia, Central Railroad & Banking Co. v. Pettus, 113 U.S. 116 (1885);

23    Sprague v. Ticonic National Bank, 307 U.S. 161 (1939); Mills v. Electric Auto-Lite Co.,

24    396 U.S. 375 (1970); Boeing Co. v. Van Gemert, 444 U.S. 472 (1980); and approved and
      implemented in the MDL context, in inter alia, In re Air Crash Disaster at Florida
25
      Everglades on December 29, 1972, 549 F.2d 1006, 1019-21 (5th Cir. 1977); and In re
26
      MGM Grand Hotel Fire Litigation, 660 F.Supp. 522, 525-29 (D. Nev. 1987). Common
27
      benefit work product includes all work performed for the benefit of all plaintiffs,
28
       Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 2 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 43 of 335


 1    including pre-trial matters, discovery, trial preparation, a potential settlement process, and
 2    all other work that advances this litigation to conclusion.
 3           B.     Application of this Order
 4           This Order applies to all cases now pending, as well as to any case later filed in,

 5    transferred to, or removed to this Court and treated as part of the coordinated proceeding

 6    known as In re Bard IVC Filters Products Liability Litigation, No. MD-15-02641-PHX-

 7    DGC. This Order further applies to each attorney who represents a plaintiff with a case
      now pending in or later filed in, transferred to, or removed to this Court, regardless of
 8
      whether the plaintiff’s attorney signs the “Participation Agreement” attached hereto as
 9
      Exhibit A, and/or the “Joint Prosecution And Confidentiality Agreement” (“Joint
10
      Prosecution Agreement”) attached hereto as Exhibit B.
11
             This Order shall also apply to any private lienholder who obtains reimbursement
12
      from any plaintiff whose case is subject to this Order, because that lienholder is benefiting
13
      from the common benefit work performed by Participating Counsel. Such entities shall be
14
      subject to this Order regardless of execution of the Participation Agreement or the Joint
15
      Prosecution Agreement, as they are seeking to obtain part of the recovery obtained by a
16
      plaintiff who is subject to this Order and the jurisdiction of this Court. Counsel for any
17
      private lienholder shall pay amounts consistent with the terms of Paragraph IV(B)(3) of
18    this Order into the Bard IVC Filters Fee Fund and the Bard IVC Filters Expense Fund (as
19    those terms are defined herein). Private lienholders’ counsel shall not be eligible to make
20    a claim to receive any distribution from the Common Benefit Fee Fund or the Common
21    Benefit Cost Fund.
22           C.     Participation Agreement (Exhibit A) And Joint Prosecution Agreement
                    (Exhibit B)
23
24           Exhibits A and B, attached hereto and incorporated herein, are voluntary
25    agreements between and among plaintiffs’ attorneys who have cases pending in the MDL
26    and/or in state court. Said agreements are private and cooperative agreements between
27    and among plaintiffs’ attorneys only (“Participating Counsel”); and not Defendants or

28    Defendants’ counsel. Participating Counsel shall automatically include all present and


                                                    2
       Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 3 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 44 of 335


 1    future members of the “Plaintiffs’ Leadership Counsel” (as designated in CMO No. 1) by
 2    virtue of their appointment by the Court as Plaintiffs’ Co-Lead/Liaison Counsel and
 3    State/Federal Liaison Counsel (“Plaintiffs’ Co-Lead Counsel”), the Plaintiffs’ Steering
 4    Committee (the “PSC”), State-Federal Liaisons, and any other plaintiff’s attorneys who

 5    execute the Participation Agreement (Exhibit A hereto), and the Joint Prosecution and

 6    Confidentiality Agreement (Exhibit B hereto). All plaintiffs’ attorneys who currently

 7    have cases pending in this Court or in any state court shall, within 30 days of this Order,
      designate whether or not they are a Participating Counsel or a Non-Participating Counsel
 8
      by signing the appropriate section of each Agreement. Any plaintiffs’ attorney who does
 9
      not yet have a Bard IVC Filters case filed in any federal or state court shall designate
10
      whether or not they are a Participating Counsel or a Non-Participating Counsel by signing
11
      the appropriate section of the Participation Agreement: (a) within 30 days of the date
12
      their first case is filed in or otherwise docketed in this Court via direct filing, transfer or
13
      removal; or (b) within 30 days of the date their first case is filed in any state court, if that
14
      lawyer intends to voluntarily become a Participating Counsel at the fee and expense
15
      percentages set forth herein.      Failure to execute Participation Agreement and Joint
16
      Prosecution Agreement indicating that an attorney will be a Participating Counsel within
17
      the time frame set forth in this paragraph may result in higher percentages for common
18    benefit assessment as a result of such later participation. Any such higher percentages
19    must be approved by the Court.
20           Participating Counsel shall be entitled to receive all the common benefit work
21    product of those counsel who have also signed the Participation Agreement and Joint
22    Prosecution Agreement. Counsel who choose not to execute said agreements are not
23    entitled to receive common benefit work product and may be subject to an increased
24    assessment on all Bard IVC Filters cases in which they have a fee interest if they receive
25    common benefit work product or otherwise benefit by the work performed by
26    Participating Counsel.
27           The Court recognizes the jurisdictional rights and obligations of the state courts to

28    conduct their state court litigation as they so determine and that the state court litigations


                                                     3
       Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 4 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 45 of 335


 1    may include counsel who are Participating Counsel. The Participation Agreement, Joint
 2    Prosecution Agreement, and this Order shall not be cited by a party to either agreement in
 3    any other court in support of a position that adversely impacts the jurisdictional rights and
 4    obligations of the state courts and state court Participating Counsel.

 5    II.    COMMON BENEFIT EXPENSES

 6           A.     Qualified Time and Expenses Eligible for Reimbursement

 7           In order to be eligible for reimbursement, common benefit time and expenses must
      meet the requirements of this section and the limitations set forth in the Participation
 8
      Agreement and Joint Prosecution and Confidentiality Agreement. Specifically, the time
 9
      and expenses must be: (a) for the common benefit; (b) appropriately authorized (as
10
      defined in footnote 1 of the Participation Agreement); (c) timely submitted within the
11
      defined limitations set forth in this Order; and (d) verified by a partner or shareholder in
12
      the submitting firm.
13
             Time and expense submissions are to be made on the 15th day of each month,
14
      beginning on January 15, 2016, at which date all qualifying time and expenses up to and
15
      including December 31, 2015 must be submitted to Plaintiffs’ Co-Lead Counsel.
16
      Thereafter, each submission should contain all time and expenses incurred during the
17
      calendar month prior to the submission date (i.e., the February 15, 2016 submission
18    should include all time and expenses incurred during the month of January, 2016), all time
19    and expense submissions should be accompanied by contemporaneous records and
20    verified by a partner or shareholder in the submitting firm. Submissions of time and
21    expense made after the 15th day of the month following the month in which the time or
22    expense were incurred may be rejected.         Only time and expense as defined in the
23    Participation Agreement and the Joint Prosecution Agreement will be considered and
24    recognized for common benefit consideration. As to Plaintiffs’ Counsel who are not
25    among those described as Consortium Attorneys in the Joint Prosecution and
26    Confidentiality Agreement whose prior work product will be considered as common
27    benefit time and expenses predating the formation of this MDL, their and other

28    Participating Counsel’s time and expense for new work product will be considered for


                                                    4
       Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 5 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 46 of 335


 1    common benefit fees and expenses commencing September 15, 2015, the date of the
 2    issuance of this Court’s Order Setting Initial Case Management Conference. Moreover,
 3    only that time and those expenses incurred for the common benefit of all cases, consistent
 4    with the terms of this Order (e.g., activities associated with completing the items to

 5    comply with CMO #1), shall be considered for common benefit reimbursement at the end

 6    of the litigation.

 7           Plaintiffs’ Counsel described as Consortium Attorneys in the Joint Prosecution
      Agreement whose prior work product will be considered as common benefit time and
 8
      expenses predating the formation of this MDL shall submit all such common benefit time
 9
      and expenses on January 15, 2016.
10
             B.      Shared and Held Common Benefit Expenses
11
                     1.    Shared Costs
12
             Shared Costs are costs incurred for the common benefit of all plaintiffs. Shared
13
      Costs will be paid out of a separate Bard IVC Filters Operating Expense Fund established
14
      and administered by Plaintiffs’ Co-Lead Counsel and funded by all members of the PSC
15
      and others as determined by Plaintiffs’ Co-Lead Counsel. All Shared Costs must be
16
      approved by Plaintiffs’ Co-Lead Counsel prior to payment.          Shared Costs include:
17
      (a) certain filing and service costs; (b) deposition, court reporter, and video technician
18    costs for non-case-specific depositions; (c) costs necessary for creation and maintenance
19    of a document depository, the operation and administration of the depository, the search,
20    categorization and organization of documents, depositions and evidence, and any
21    equipment required for the depository; (d) Plaintiffs’ Co-Lead Counsel administrative
22    matters (e.g., expenses for equipment, technology, courier services, telecopier, electronic
23    service, photocopy and printing, secretarial/temporary staff, etc.); (e) PSC group
24    administration matters such as meetings and conference calls; (f) accountant and
25    administrative consult and auditing fees; (g) generic expert witness and consultant fees
26    and expenses; (h) printing, copying, coding, scanning (out of house or extraordinary firm
27    cost); (i) research by outside third-party vendors/consultants/ attorneys; (j) translation

28    costs; (k) bank or financial institution charges; (l) certain investigative services,


                                                  5
       Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 6 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 47 of 335


 1    (m) special master and/or mediator charges, and (n) such other costs as the Court deems
 2    appropriate for the efficient prosecution of this MDL common to all plaintiffs.
 3                  2.     Held Costs
 4           Held Costs are those that will be carried by each Participating Counsel in MDL

 5    2641. Held Costs are those that do not fall into any of the above categories of shared

 6    costs, but are incurred for the benefit of all plaintiffs. Held costs can also include

 7    unreimbursed, but authorized, shared costs. No specific client-related costs shall be
      considered as Held Costs, unless the case is determined by Plaintiffs’ Co-Lead Counsel to
 8
      be a “common benefit case,” e.g., certain bellwether cases as determined by Plaintiffs’
 9
      Co-Lead Counsel.
10
             C.     Authorization and Submission
11
             The Participation Agreement sets forth the guidelines for authorizing and
12
      submitting expenses for the common benefit.           All Participating Counsel seeking
13
      reimbursement of Held Expenses shall follow those guidelines.
14
             D.     Limitations on Expenses
15
                    1.     Travel Limitations
16
             Except in extraordinary circumstances approved in advance by Plaintiffs’ Co-Lead
17
      Counsel, all travel reimbursements are subject to the following limitations:
18                         i.     Airfare: Only the price of a coach seat for a reasonable
                                  itinerary will be reimbursed. Business/First Class Airfare will
19                                not be fully reimbursed, except for international flights, which
                                  requires prior approval by Plaintiffs’ Co-Lead Counsel in
20                                order to be considered for reimbursement. Use of a private
                                  aircraft will not be reimbursed. If Business/First Class Airfare
21                                is used on domestic flights, then the difference between the
                                  Business/First Class Airfare must be shown on the travel
22                                reimbursement form, and only the coach fare will be
                                  reimbursed.
23
                           ii.    Hotel: Hotel room charges for the average available room rate
24                                of a business hotel, including the Hyatt, Westin, and Marriott
                                  hotels, in the city in which the stay occurred will be
25                                reimbursed. Luxury hotels will not be fully reimbursed but
                                  will be reimbursed at the average available rate of a business
26                                hotel.
27                         iii.   Meals:     Meal expenses, including gratuities, must be
                                  reasonable, and shall not exceed $75 per day per person.
28


                                                   6
       Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 7 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 48 of 335


 1                              There will be no reimbursement for alcoholic beverages, mini-
                                bar items, or movies.
 2
                         iv.    Cash Expenses: Miscellaneous cash expenses for which
 3                              receipts generally are not available (tips, luggage handling,
                                pay telephone, etc.) will be reimbursed up to $50.00 per trip,
 4                              as long as the expenses are properly itemized.
 5                       v.     Rental Automobiles: Luxury automobile rentals will not be
                                fully reimbursed, unless only luxury automobiles were
 6                              available. If luxury automobiles are selected when non-luxury
                                vehicles are available, then the difference between the luxury
 7                              and non-luxury vehicle rates must be shown on the travel
                                reimbursement form, and only the non-luxury rate may be
 8                              claimed, unless such larger-sized vehicle is needed to
                                accommodate several counsel, or equipment.
 9
                         vi.    Mileage: Mileage claims must be documented by stating
10                              origination point, destination, total actual miles for each trip,
                                and the rate per mile paid by the member’s firm. The
11                              maximum allowable rate will be the maximum rate allowed by
                                the IRS (currently 50.5¢ per mile).
12
                  2.     Non-Travel Limitations
13
                         i.     Shipping, Courier, and Delivery Charges: All claimed
14                              expenses must be documented with bills showing the sender,
                                origin of the package, recipient, and destination of the
15                              package.
16                       ii.    Postage Charges: A contemporaneous postage log or other
                                supporting documentation must be maintained and submitted.
17                              Postage charges are to be reported at actual cost.
18                       iii.   Telefax Charges:      Contemporaneous records should be
                                maintained and submitted showing faxes sent and received.
19                              The per-fax charge shall not exceed $1.00 per page.
20                       iv.    In-House Photocopy: A contemporaneous photocopy log or
                                other supporting documentation must be maintained and
21                              submitted. The maximum copy charge is 15¢ per page.
22                       v.     Computerized Research – Lexis/Westlaw: Claims for Lexis or
                                Westlaw, and other computerized legal research expenses,
23                              should be in the exact amount charged to or allocated by the
                                firm for these research services.
24
25                E.     Verification

26          The forms detailing expenses shall be certified by a senior partner in each firm

27    attesting to the accuracy of the submissions.     Attorneys shall keep receipts for all

28


                                                 7
       Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 8 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 49 of 335


 1    expenses. Credit card receipts are an appropriate form of verification if accompanied by a
 2    declaration from counsel that the expense was incurred and paid for the common benefit.
 3    III.   COMMON BENEFIT WORK
 4           A.    Qualified Common Benefit Work Eligible for Reimbursement

 5           Only Participating Counsel are eligible for reimbursement for time and efforts

 6    expended for the common benefit.          Participating Counsel shall be eligible for

 7    reimbursement for time and efforts expended for common benefit work if said time and
      efforts are: (a) for the common benefit; (b) appropriately authorized (as described in
 8
      footnote 1 of the Participation Agreement); (c) timely submitted; and (d) verified by a
 9
      partner or shareholder in the submitting firm. Common benefit work and expenses of the
10
      Consortium Attorneys (as defined in the Joint Prosecution Agreement) will be evaluated
11
      pursuant to the same criteria, scrutiny, audit and guidelines as common benefit work and
12
      expenses are evaluated and qualified for work commencing September 15, 2015. In
13
      evaluating whether to pay for common benefit work and expenses incurred by Consortium
14
      Attorneys before September 15, 2015, the Court will consider the extent to which the
15
      work and expenses truly benefited plaintiffs who joined the MDL, the extent to which the
16
      work and expenses were duplicated by work and expenses incurred after September 15,
17
      2015 and submitted for reimbursement, the extent to which Consortium Attorneys
18    received compensation for the work and expenses from settlements completed before
19    September 15, 2015, and other relevant factors.
20           B.    Compensable Common Benefit Work Defined
21           As the litigation progresses and common benefit work product continues to be
22    generated, Plaintiffs’ Co-Lead Counsel may assign Participating Counsel with common
23    benefit work; common benefit work shall include only work specifically assigned.
24    Examples of common benefit work include, but are not limited to, legal research and
25    briefing, authorized court appearances, special projects, meetings, conference calls,
26    maintenance and working in the depository; review and document coding; preparing,
27    responding to, and dealing with common-benefit discovery; expert retention and

28    development authorized by Co-Lead Counsel; preparing for and conducting authorized


                                                  8
       Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 9 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 50 of 335


 1    depositions of Defendants, third-party witnesses, and experts; and activities associated
 2    with preparation for trial and the trial of any cases designated as “common benefit trials”
 3    by Plaintiffs’ Co-Lead Counsel.
 4           C.     Authorization and Time Keeping

 5           All time must be authorized and accurately and contemporaneously maintained.

 6    Time shall be kept according to the guidelines set forth in the Participation Agreement and

 7    approved by Plaintiffs’ Co-Lead Counsel.
      IV.    PLAINTIFFS’ LITIGATION FEE AND EXPENSE FUNDS
 8
             A.     Establishing the Fee and Expense Funds
 9
             At an appropriate time, Plaintiffs’ Co-Lead Counsel shall ask the Court to direct
10
      that two interest-bearing accounts be established to receive and disburse funds as provided
11
      in this Order (the “Funds”). The first fund shall be designated the “Bard IVC Filters Fee
12
      Fund” and the second fund shall be designated the “Bard IVC Filters Expense Fund.”
13
      These funds will be held subject to the direction of this Court.
14
             By subsequent Order of this Court, the Court will appoint a qualified certified
15
      public accountant (the “CPA”) to serve as escrow agent over the Funds and to keep
16
      detailed records of all deposits and withdrawals and to prepare tax returns and other tax
17
      filings in connection with the Funds. Such subsequent Order shall specify the hourly rates
18    to be charged by the CPA and for the CPA’s assistants, who shall be utilized where
19    appropriate to control costs. The CPA shall submit quarterly detailed bills to the Court
20    and to Plaintiffs’ Co-Lead Counsel. Upon approval by the Court, the CPA’s bills shall be
21    paid from the Bard IVC Filters Expense Fund and shall be considered a shared cost. The
22    Plaintiffs’ Liaison Counsel shall provide a copy of this Order and later orders to the CPA.
23           B.     Payments into the Fee and Expense Funds
24                  1.     General Standards
25           All plaintiffs and their attorneys who are subject to this Order and who agree to
26    settle, compromise, dismiss, or reduce the amount of a claim or, with or without trial,
27    recover a judgment for monetary damages or other monetary relief, including

28


                                                    9
      Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 10 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 51 of 335


 1    compensatory and punitive damages, with respect to Bard IVC Filters claims are subject
 2    to an assessment of the gross monetary recovery, as provided herein.
 3                   2.     Gross Monetary Recovery
 4           Gross monetary recovery includes any and all amounts paid to plaintiffs (either

 5    directly or through plaintiffs’ counsel) by Defendants through a settlement or pursuant to

 6    a judgment. In measuring the “gross monetary recovery,” the parties are to (a) exclude

 7    court costs that are to be paid by the Defendants; (b) include any payments to be made by
      the Defendants on an intervention asserted by third-parties, such as to physicians,
 8
      hospitals, or other healthcare providers in subrogation related to treatment of a plaintiff,
 9
      and any governmental liens or obligations (e.g., Medicare/Medicaid); and (c) include the
10
      present value of any fixed and certain payments to be made in the future. The assessment
11
      shall apply to all of the cases of the plaintiffs’ attorneys who are subject to this Order,
12
      whether as sole counsel or co-counsel, including cases pending in the MDL, pending in
13
      state court, unfiled, or tolled.
14
                     3.     Assessment Amount
15
             The assessment amount is 8%, which includes 6% for attorneys’ fees and 2% for
16
      expenses. The assessment represents a holdback (In re Zyprexa Prods. Liab. Litig., 267
17
      F.Supp.2d 256 (E.D.N.Y. 2006)) and shall not be altered. However, if any counsel fails to
18    timely execute the Participation Agreement and Joint Prosecution and Confidentiality
19    Agreement, such counsel and members of his/her firm may be subject to an increased
20    assessment. Moreover, if a Non-Participating Counsel receives common benefit work
21    product or otherwise benefits from the common benefit work product, such counsel and
22    the cases in which she/he has a fee interest may be subject to an increased assessment.
23                   4.     Defendants’ Obligations
24           Upon learning of a case being filed in any state court, Defendants’ Counsel
25    promptly shall forward a copy of the state-court complaint to Plaintiffs’ Co-Lead Counsel
26    so that Plaintiffs’ Co-Lead Counsel can notify the state-court attorneys of this Order and
27    offer them the opportunity to become Participating Counsel.

28


                                                  10
      Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 11 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 52 of 335


 1           The Plaintiffs’ Co-Lead Counsel shall provide the Defendants’ Counsel, the CPA,
 2    and the Court or its designee with a list of cases and/or counsel who have entered into
 3    written agreements with the PSC by executing the Participation Agreement and Joint
 4    Prosecution and Confidentiality Agreement. This same list shall be made available to all

 5    plaintiffs’ counsel with cases in this MDL, as well as any other plaintiffs’ counsel who

 6    signs the Participation Agreement and Joint Prosecution and Confidentiality Agreement,

 7    upon request. In the event there is a dispute as to whether a case should be on the list,
      Plaintiffs’ Co-Lead Counsel shall seek to resolve the matter with the particular plaintiff’s
 8
      counsel informally, and if that is unsuccessful, upon motion to the Court.
 9
             Defendants and their counsel shall not distribute any settlement proceeds to any
10
      plaintiff (or anyone on behalf of a plaintiff, including plaintiff’s counsel) until after
11
      (1) Defendants’ counsel notifies Plaintiffs’ Co-Lead Counsel in writing of the existence of
12
      a settlement and the name of the individual plaintiff and plaintiff’s attorney (without
13
      disclosing the amount of the settlement), and (2) Plaintiffs’ Co-Lead Counsel has advised
14
      Defendants’ counsel in writing whether or not the individual plaintiff’s attorney’s cases
15
      are subject to an assessment and the amount (stated as a percentage of the recovery) of the
16
      assessment pursuant to this Order.        Plaintiffs’ Co-Lead Counsel shall share this
17
      information only with each other and shall otherwise keep this information confidential.
18    For cases subject to an assessment, Defendants are directed to withhold an assessment
19    from any and all amounts paid to plaintiffs and their counsel and to pay the assessment
20    directly into the Funds as a credit against the settlement or judgment. No orders of
21    dismissal of any plaintiff’s claim, subject to this Order, shall be entered unless
22    accompanied by a certificate of plaintiff’s and defendants’ counsel that the assessment, if
23    applicable, will be withheld and will be deposited into the Funds at the same time the
24    settlement proceeds are paid to settling counsel. If, for any reason, the assessment is not
25    or has not been so withheld, the plaintiff and his/her counsel are jointly responsible for
26    paying the assessment into the Fund promptly.
27           Plaintiffs’ Co-Lead Counsel shall keep track of settlements and deposits into the

28    Funds for those settlements. Plaintiffs’ Co-Lead Counsel shall provide the Court monthly


                                                  11
      Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 12 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 53 of 335


 1    reports showing the aggregate of the monthly deposits, disbursements, interest earned,
 2    financial institution charges, if any, and current balance. If necessary, Plaintiffs’ Co-Lead
 3    Counsel may request that the Court require Defendants to disclose to the Court the
 4    amounts of the settlements reached with each plaintiff in order to confirm that appropriate

 5    assessments have been deposited in the Funds.

 6    V.     DISTRIBUTIONS

 7           A.     Court Approval
             The amounts deposited into the Bard IVC Filters Fee Fund and the Bard IVC
 8
      Filters Expense Fund shall be available for distribution to Participating Counsel who have
 9
      performed professional services or incurred expenses for the common benefit in
10
      accordance with this Order, the Participation Agreement, and the Joint Prosecution
11
      Agreement. No amounts will be disbursed without review and approval by the Court, or
12
      such other mechanism as the Court may order.            Specifically, such sums shall be
13
      distributed only upon Order of this Court.        This Court retains jurisdiction over any
14
      common benefit award or distribution.
15
             B.     Application for Distribution
16
             Each Participating Counsel who does common benefit work has the right to present
17
      their claim(s) for compensation and/or reimbursement prior to any distribution approved
18    by this Court. Any Counsel who does not sign the Participation Agreement and Joint
19    Prosecution Agreement shall not be eligible to receive common benefit payments for any
20    work performed or expenses incurred.
21           At the appropriate time, this Court shall request that Plaintiffs’ Co-Lead Counsel
22    make recommendations to this Court for distributions to Participating Counsel who have
23    performed common benefit work. Plaintiffs’ Co-Lead Counsel shall employ the services
24    of an agreed-upon independent expert, and after approval of the Court, will serve in an
25    advisory and consulting capacity to Co-Lead Counsel and the PSC to periodically audit
26    the time submissions of Participating Counsel whose consultation and advice regarding
27    billing practices will be shared with Participating Counsel so as to ensure the appropriate

28    methods, content, and substance of time submissions consistent with the guidelines set


                                                   12
      Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 13 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 54 of 335


 1    forth in this Order. Plaintiffs’ Co-Lead Counsel, in consultation with the independent
 2    third-party expert, shall determine the most fair and efficient manner by which to evaluate
 3    all of the time and expense submissions in making its recommendation to this Court. This
 4    Court will give due consideration to the recommendation of the Plaintiffs’ Co-Lead

 5    Counsel in conjunction with such expert consultation, advice and recommendations.

 6           To the extent that the billing records of any Participating Counsel or any plaintiff’s

 7    attorney are shared with Plaintiffs’ Co-Lead Counsel, the CPA, the retained independent
      expert, or the Court (subject to appropriate protections when filing), they retain their
 8
      status as work product materials and are not discoverable by Defendants.
 9
      VI.    QUARTERLY REPORTS TO THE COURT.
10
             Plaintiffs’ Co-Lead Counsel shall provide the Court with quarterly reports on the
11
      fees and expenses submitted by various plaintiffs’ counsel for eventual reimbursement
12
      from the common fund in this case. The reports shall be organized so the Court can
13
      review the attorneys’ fees incurred for various categories of work in the case, and the
14
      attorneys who incurred them, and so the Court can review the expenses submitted for
15
      reimbursement. The first report shall be provided at the end of the second full week of
16
      May, 2016, and shall cover through March of 2016, with successive reports to be
17
      submitted at the end of the second full week of August, November, February, and May
18    thereafter, continuing until the conclusion of this case and covering the preceding quarter.
19
             Dated this 17th day of December, 2015.
20
21
22
23
24
25
      .
26
27
28


                                                   13
      Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 14 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 55 of 335


 1
 2
 3
 4
 5
                         IN THE UNITED STATES DISTRICT COURT
 6
                               FOR THE DISTRICT OF ARIZONA
 7
       IN RE: BARD IVC FILTERS                         MDL No. 2641
 8     PRODUCTS LIABILITY LITIGATION
 9
10     This Document Relates To All Actions

11
12                                EXHIBIT A TO CMO ___
                            (Common Benefit Participation Agreement)
13
14           THIS AGREEMENT is made this               day of                      , 2015, by and

15    between the Plaintiffs’ Leadership Counsel appointed by the United States District Court

16    for District of Arizona in MDL 2641 and [Name of the Firm Executing the Agreement]
      (the “Participating Counsel”).
17
             WHEREAS, the United States District Court District of Arizona has appointed
18
      (LIST ALL HERE FROM CMO 1) Plaintiffs’ Leadership Counsel (consisting of Co-Lead
19
      Counsel, State-Federal Liaison Counsel, and the Plaintiffs’ Steering Committee or
20
      “PSC”), to facilitate the conduct of pretrial proceedings in the federal actions relating to
21
      the use, marketing, and sales of Bard IVC Filters; and
22
             WHEREAS, the Plaintiffs’ Leadership Counsel, in association with other attorneys
23
      working for the common benefit of plaintiffs, have developed or are in the process of
24
      developing work product that will be valuable in all proceedings and benefit all plaintiffs
25
      alleging injury caused by use of the medical device Bard IVC Filters (“Common Benefit
26
      Work Product”); and
27
28


                                                   1
      Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 15 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 56 of 335


 1           WHEREAS, the Participating Counsel are desirous of acquiring the Common
 2    Benefit Work Product and establishing an amicable, working relationship with the
 3    Plaintiffs’ Leadership Counsel for the mutual benefit of their clients;
 4           NOW THEREFORE, in consideration of the covenants and promises contained

 5    herein, and intending to be legally bound hereby, the parties agree as follows:

 6
 7    I.     SCOPE OF AGREEMENT
             A.     Purpose
 8
             This Participation Agreement is a private cooperative agreement between
 9
      plaintiffs’ attorneys to share Common Benefit Work Product pursuant to the Order
10
      Establishing Common Benefit Fee and Expense Fund and this Participation Agreement.
11
      Any plaintiffs’ attorney who executes this Agreement (“Participating Counsel”) is entitled
12
      to receive the Common Benefit Work Product created by those attorneys who have also
13
      executed, or have been deemed to have executed, the Participation Agreement and Joint
14
      Prosecution Agreement, regardless of the venue in which the attorney’s cases are pending.
15
             B.     Rights and Obligations of Participating Counsel
16
             Upon execution of this Participation Agreement and the Joint Prosecution and
17
      Confidentiality Agreement, the Plaintiffs’ Leadership Counsel will provide Participating
18    Counsel access to the Common Benefit Work Product, including access to the document
19    depository, and full access and availability of work product within the private, secure and
20    confidential plaintiffs-only website. Participating Counsel agrees that all cases in which
21    Participating Counsel has a fee interest, including unfiled cases, tolled cases, and/or cases
22    filed in state and/or federal court, are subject to the terms of this Participation Agreement.
23    Participating Counsel shall produce a list that correctly sets forth the name of each client
24    represented by Participating Counsel and/or in which Participating Counsel has an interest
25    in the attorney fee, regardless of what that interest is, who has filed a civil action arising
26    from the use, marketing, and/or sale of Bard IVC Filters. Such list shall include the court
27    and docket number of each such case. Participating Counsel shall also produce a list that

28    contains the name of each client represented by Participating Counsel and/or in which


                                                    2
      Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 16 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 57 of 335


 1    Participating Counsel has an interest in the attorney fee, regardless of what that interest is,
 2    who has not yet filed a civil action but who has a claim against Defendants arising from
 3    the use, marketing, and/or sale of Bard IVC Filters. Participating Counsel shall
 4    supplement the lists on a quarterly basis and provide the lists to Plaintiffs’ Co-Lead

 5    Counsel. The initial list shall be provided within 15 days of signing this Agreement and

 6    must be supplemented every 90 days thereafter.

 7    II.    AGREEMENT TO PAY AN ASSESSMENT ON GROSS RECOVERY
             Subject to the terms of this Agreement, the provisions set forth below, and the
 8
      terms of CMO, all plaintiffs and their attorneys who agree to settle, compromise, dismiss,
 9
      or reduce the amount of a claim, or with or without trial, recover a judgment for monetary
10
      damages or other monetary relief, including compensatory and punitive damages, for any
11
      Bard IVC Filters claims are subject to an assessment of the Gross Monetary Recovery, as
12
      provided herein.
13
             A.     Assessment Amount
14
             The assessment amount shall be eight (8) percent of the Gross Monetary Recovery
15
      in each case, six (6) percent for common benefit attorneys’ fees and two (2) percent for
16
      common benefit expenses, and represents a holdback. (See In re Zyprexa Prods. Liab.
17
      Litig., 267 F.Supp.2d 256 (E.D.N.Y. 2006)). By entering this Participation Agreement,
18    the undersigned understands and avers to not move, join, or otherwise support a motion
19    that seeks a common benefit fee assessment in excess of 6%, nor a motion that seeks
20    common benefit costs in excess of 2%, unless it should become apparent that fees in
21    excess of 6% or costs and expenses in excess of 2% are required to reasonably and
22    adequately advance the litigation.
23           However, to obtain the benefit of this assessment amount, all plaintiffs’ counsel
24    with a case pending in this MDL or in any state court shall execute this Participation
25    Agreement within 30 days of the entry of the Common Benefit Order. Any plaintiffs’
26    attorney who does not yet have a Bard IVC Filters case filed in any state or federal court
27    shall execute this Participation Agreement (a) within 30 days of the date their first case is

28    filed in or otherwise docketed in this Court via transfer or removal, or (b) within 30 days


                                                    3
      Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 17 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 58 of 335


 1    of the date their first case is filed in any state court. Failure to execute the Participation
 2    Agreement within these time frames may result in an increased assessment as determined
 3    by Plaintiffs’ Co- Lead counsel and subject to the Court’s approval.
 4           B.     Gross Monetary Recovery Defined

 5           Gross Monetary Recovery includes any and all amounts paid to plaintiffs (directly

 6    or through plaintiffs’ counsel) by Defendants through a settlement or pursuant to a

 7    judgment. In measuring the Gross Monetary Recovery, the parties are to (a) exclude court
      costs that are to be paid by the Defendant; (b) include any payments to be made by the
 8
      defendant on an intervention asserted by third-parties, such as to physicians, hospitals, or
 9
      other healthcare providers in subrogation related to treatment of a plaintiff, and any
10
      governmental liens or obligations (e.g., Medicare/Medicaid); and (c) include the present
11
      value of any fixed and certain payments to be made in the future.
12
             C.     Covered Cases
13
             The assessment amount set forth above and in the related Order shall apply to all
14
      cases now pending or later filed in, transferred to, or removed to this Court and treated as
15
      part of the coordinated proceeding known as In re: Bard IVC Filters Products Liability
16
      Litigation, MDL 2641, regardless of whether the plaintiff’s attorney is either Participating
17
      or Non-Participating Counsel. Counsel who sign this Participation Agreement further
18    agree that the assessment shall apply to all un-filed cases, tolled cases, and/or cases filed
19    in state court in which they have a fee interest, regardless of the size of that fee interest.
20           Non-Participating Counsel are not required to pay an assessment on state court
21    cases or on un-filed cases.        However, counsel who do not sign the Participation
22    Agreement are not entitled to receive Common Benefit Work Product, and may be subject
23    to an increased assessment on all Bard IVC Filters cases in which they have a fee interest
24    if they receive any Common Benefit Work Product or otherwise benefit from the work
25    product created by Plaintiffs’ Leadership Counsel and other Participating Counsel
26    working with the MDL.         Non-Participating Counsel shall not be eligible to receive
27    Common Benefit payments for any work performed or expenses incurred.

28


                                                      4
      Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 18 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 59 of 335


 1           D.        Attorney Fee Lien
 2           With respect to each client represented in connection with Bard IVC Filters related
 3    claims that are filed or pending in any Federal court, are un-filed, or are subject to a
 4    tolling agreement, consistent with I.B. and I.C. of the associated Case Management Order

 5    Establishing Common Benefit Fee and Expense Fund (Case Management Order #___),

 6    each Participating Counsel shall agree to have Defendants deposit or cause to be deposited

 7    in the Bard IVC Filters Fee and Expense Funds established by the District Court in the
      MDL a percentage of the gross amount recovered by each such client that is equal to the
 8
      assessment amount. In the event Defendants do not deposit the assessed percentage into
 9
      the Funds, Plaintiff and Plaintiff’s Participating Counsel shall deposit or cause to be
10
      deposited in the Bard IVC Filters Fee and Expense Funds established by the District Court
11
      in the MDL a percentage of the gross amount recovered by each such client that is equal
12
      to the assessment amount. Participating Counsel, on behalf of themselves, their affiliated
13
      counsel, and their clients, hereby grant and convey to Plaintiffs’ Leadership Counsel a lien
14
      upon and/or a security interest in any fee generated as a result of any recovery by any
15
      client who they represent in connection with any Bard IVC Filters-induced injury and
16
      Bard IVC Filters marketing and sales practices, to the full extent permitted by law, in
17
      order to secure payment in accordance with the provisions of this Agreement.
18    Participating Counsel will undertake all actions and execute all documents that are
19    reasonably necessary to effectuate and/or perfect this lien and/or security interest.
20           E.        Attorney-Client Contracts
21           Both the Plaintiffs’ Leadership Counsel and Participating Counsel recognize the
22    importance of individual cases and the relationship between case-specific clients and their
23    attorneys. Regardless of the type of settlement or conclusion eventually made in either
24    state or federal cases, Plaintiffs’ Leadership Counsel will recommend to this Court that
25    appropriate consideration will be given to individual case contracts between attorneys and
26    their clients.
27
28


                                                    5
      Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 19 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 60 of 335


 1    III.   COMMON BENEFIT EXPENSES
 2           A.     Qualified Expenses Eligible for Reimbursement
 3           In order to be eligible for reimbursement of common benefit expenses, said
 4    expenses must be: (a) for the common benefit; (b) appropriately authorized1 and timely

 5    submitted; (c) within the defined limitations set forth in this Participation Agreement and

 6    associated Order; and (d) verified by a partner or shareholder in the submitting law firm.

 7           B.     Authorization and Submission of Expenses
             Participating Counsel must submit expenses consistent with the Order of this
 8
      Court. Expenses incurred on matters common to all claimants in MDL 2641 and assigned
 9
      by Plaintiffs’ Co-Lead Counsel of the MDL may be submitted for reimbursement.
10
             C.     Verification
11
             The forms detailing expenses shall be certified by a senior partner in each firm, and
12
      such certification should attest to the accuracy of the submissions. Attorneys shall keep
13
      receipts for all expenses. Credit card receipts are an appropriate form of verification if
14
      accompanied by a declaration from counsel that the expense was incurred and paid for the
15
      common benefit.
16
             Cost records shall be electronically submitted to CPA and Plaintiffs’ Co-Lead
17
      Counsel on a monthly basis. Untimely submission of cost records will result in a waiver of
18    said costs. Unsubstantiated costs may be disallowed, as recommended by the CPA and/or
19    Plaintiffs’ Co-Lead Counsel.
20    IV.    COMMON BENEFIT WORK
21           A.     Common Benefit Work Eligible for Reimbursement
22           In order to be eligible for reimbursement, time expended must be: (a) for the
23    common benefit; (b) appropriately authorized (see Footnote 1 supra); (c) timely
24    submitted; and (d) verified by a partner or shareholder in the submitting law firm.
25    Moreover, if counsel fails to timely submit capital contributions as may be requested by
26    Plaintiffs’ Co-Lead Counsel throughout this litigation, such counsel and members of
27    1
       For the purposes of this Participation Agreement, “authorized” or “approved” in terms of
28    common benefit expenses and common benefit work shall mean authorized and approved
      by Plaintiffs’ Co-Lead Counsel.

                                                   6
      Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 20 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 61 of 335


 1    his/her firm shall not be allowed to submit common benefit time or expenses for
 2    reimbursement. Unsubstantiated costs may be disallowed, as recommended by the CPA
 3    and/or Co-Lead Counsel.
 4          B.     Counsel Involved

 5          Participating Counsel are prohibited from sharing Common Benefit Work Product

 6    with Non-Participating Counsel, as defined herein. Counsel eligible to perform common

 7    benefit work includes Plaintiffs’ Co-Lead Counsel, members of the PSC, Co-Chairs and
      authorized members of MDL Committees, and other Participating Counsel.
 8
            C.     Authorization
 9
            Time spent on matters common to all claimants in the MDL must be assigned by
10
      Plaintiffs’ Co-Lead Counsel, directly or via authority specifically provided by Plaintiffs’
11
      Co-Lead Counsel to a Chair or Co-Chair of a sanctioned committee to be eligible for
12
      consideration as common benefit time.       No time spent on developing or processing
13
      individual issues in any case for an individual client (claimant) will be considered or
14
      should be submitted; nor should time spent on unauthorized work be submitted for
15
      consideration.
16
                   (1)    Examples of Authorized and Unauthorized Work:
17
                          a.     Depositions of corporate witnesses:         Any attorney not
18                               designated as one of the authorized questioners or otherwise
19                               authorized to attend a deposition on behalf of the PSC shall
20                               not submit time or expenses for preparing for or attending
21                               such deposition, as such attendance is deemed to be on behalf
22                               of that attorney’s individual clients.
23                        b.     Periodic PSC, MDL, or Full-Committee Conference Calls and
24                               Meetings: Such calls and meetings are held so that individual
25                               attorneys are kept up-to-date on the status of the litigation,
26                               therefore participation by listening to such calls is not
27                               common benefit work. Each attorney has an obligation to stay

28                               informed about the litigation so that they can best represent


                                                   7
      Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 21 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 62 of 335


 1                           their clients, and that is a reason to participate in such calls
 2                           and meetings. The attorneys designated by Plaintiffs’ Co-
 3                           Lead Counsel to run those calls are working for the common
 4                           benefit by keeping other lawyers informed and educated about

 5                           the case, and their time will be considered common benefit

 6                           time. Nothing in this paragraph shall be construed to prevent

 7                           members of the PSC from submitting common benefit time for
                             participation in PSC communications that are germane to all
 8
                             members of the PSC and are necessary to fulfill their PSC
 9
                             obligations.
10
                        c.   Periodic Status Conferences: Periodic status conferences are
11
                             held so that the litigation continues to move forward and legal
12
                             issues are resolved with the Court. Individual attorneys are
13
                             free to attend any status conference held in open court in order
14
                             to keep up-to-date on the status of the litigation, but
15
                             participation by attending and listening to such conferences is
16
                             not common benefit work. Each attorney has an obligation to
17
                             stay informed about the litigation so that they can best
18                           represent their clients. Mere attendance at a status conference
19                           will not be considered a common benefit expense or common
20                           benefit time, nor shall participation in such status conferences
21                           via telephone be considered common benefit time.            The
22                           attorneys designated by Plaintiffs’ Co-Lead Counsel to
23                           address issues that will be raised at a given status conference
24                           or requested by Plaintiffs’ Co-Lead Counsel to be present at a
25                           status conference are working for the common benefit and
26                           their time will be considered common benefit time.
27
28


                                              8
      Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 22 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 63 of 335


 1                      d.   Identification and Work Up of Experts:             Participating
 2                           Attorneys are encouraged to identify experts in consultation
 3                           with the Co-Chairs of the responsible committees.           If a
 4                           Participating Attorney travels to and retains an expert without

 5                           the knowledge and approval of Plaintiff’s Co-Lead Counsel,

 6                           the MDL may not need or use that expert, and the associated

 7                           time and expense may not be considered common benefit
                             expenses/work, and therefore may not be compensable.
 8
                        e.   Attendance at Various Seminars: Attendance at a seminar that
 9
                             has as an agenda item about the Bard IVC Filters litigation is
10
                             not common benefit work or a common benefit expense.
11
                        f.   Document Review:       In the MDL, only document review
12
                             specifically assigned to an attorney and authorized by
13
                             Plaintiffs’ Co-Lead Counsel or one of the co-chairs of a
14
                             sanctioned Committee will be considered common benefit
15
                             work. If an attorney elects to review documents that have not
16
                             been assigned to that attorney by Plaintiffs’ Co-Lead Counsel
17
                             or one of the Committee Co-Chairs, that review is not
18                           considered common benefit work.
19                      g.   Review of Pleadings and Orders:         Each attorney has an
20                           obligation to stay informed about the litigation so that they can
21                           best represent their clients, and review of pleadings and orders
22                           is part of that obligation. Only those attorneys designated by
23                           Plaintiffs’ Co-Lead Counsel to review and summarize those
24                           pleadings or orders for the MDL are working for the common
25                           benefit, and their time will be considered common benefit
26                           time. All other counsel are reviewing those pleadings and
27                           orders for their own benefit and the benefit of their own

28                           clients, and the review is not considered common benefit


                                              9
      Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 23 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 64 of 335


 1                           work. Nothing in this paragraph shall be construed to prevent
 2                           members of the PSC from submitting common benefit time for
 3                           reviewing orders that are germane to all members of the PSC
 4                           and review of which is necessary to fulfill their PSC

 5                           obligations.

 6                      h.   Review of Discovery Responses:          Each attorney has an

 7                           obligation to stay informed about the litigation so that they can
                             best represent their clients, and that is a reason to review
 8
                             discovery responses served in this litigation.      Only those
 9
                             attorneys designated by Plaintiffs’ Co-Lead Counsel to review
10
                             and summarize discovery responses for the MDL are working
11
                             for the common benefit, and their time will be considered
12
                             common benefit time. All other counsel are reviewing those
13
                             discovery responses for their own benefit and the benefit of
14
                             their own clients, and the review is not considered common
15
                             benefit work.
16
                        i.   Bellwether Trials: While the work-up of individual cases is
17
                             not considered common benefit work, in the event that a case
18                           is selected as part of an approved bellwether trial process in
19                           the MDL, or state court proceeding, the time and expenses in
20                           trying the case (including work performed as part of the
21                           approved bellwether process) may be considered common
22                           benefit work at the discretion of Plaintiffs’ Co-Lead Counsel
23                           to the extent it complies with the other provisions of this Order
24                           and Participation Agreement.
25
26
27
28


                                             10
      Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 24 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 65 of 335


 1          D.     Time Keeping and Submission of Time Records
 2          All time must be accurately and contemporaneously maintained. Participating
 3    Counsel shall keep a daily record of time spent in connection with common benefit work
 4    on this litigation, indicating with specificity the hours, location and particular activity

 5    (such as “conducted deposition of John Doe”). Time entries must include task-based

 6    billing and allocate time to particular tasks; block billing of time will not be accepted.

 7    Time entries that are not sufficiently detailed may not be considered for common benefit
      payments. All common benefit work time for each firm shall be maintained in tenth-of-
 8
      an-hour increments. Time submissions will be audited by Plaintiffs’ Co-Lead Counsel
 9
      and a retained independent expert.
10
            These guidelines are intended for all activities performed and expenses incurred by
11
      Participating Counsel in MDL 2641:
12
                   1.     All time submissions must be incurred only for work authorized
13
                          under this Participation Agreement, or as set forth in the Joint
14
                          Prosecution Agreement.
15
                   2.     All time submissions must be made in the form provided or in the
16
                          manner required by the PSC.
17
                   3.     Time and expense submissions are to be made on the 15th day of
18                        each month, beginning on January 15, 2016. Each submission should
19                        contain all time and expenses incurred during the calendar month
20                        prior to the submission date (i.e., the February 15, 2016 submission
21                        should include all time and expenses incurred during the month of
22                        January 2016), though the first submission should include all time
23                        and expenses incurred through December 31, 2015. All time and
24                        expense submissions should be accompanied by contemporaneous
25                        records and verified by a partner or shareholder in the submitting
26                        firm. Submissions of time and expense made after the 15th day of
27                        the month following the month in which the time or expense were

28                        incurred may be rejected.


                                                  11
      Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 25 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 66 of 335


 1                4.    As to Plaintiffs’ Counsel who are not among those described as
 2                      Consortium Attorneys in the Joint Prosecution and Confidentiality
 3                      Agreement whose prior work product will be considered as common
 4                      benefit time and expenses predating the formation of this MDL, their

 5                      and other Participating Counsel’s time and expense for new work

 6                      product will be considered for common benefit fees and expenses

 7                      commencing September 15, 2015, the date of the issuance of this
                        Court’s Order Setting Initial Case Management Conference.
 8
                        Moreover, only that time and those expenses incurred for the
 9
                        common benefit of all cases, consistent with the terms of this Order
10
                        (e.g., activities associated with completing the items to comply with
11
                        CMO #1), shall be considered for common benefit reimbursement at
12
                        the end of the litigation.    Moreover, only that time and those
13
                        expenses incurred for the common benefit of all cases, consistent
14
                        with the terms of the Common Benefit Order and this Participation
15
                        Agreement, shall be considered.
16
                  5.    All time submissions must be electronically sent in the designated
17
                        form to the attention of Plaintiffs’ Co-Lead Counsel so they can be
18                      reviewed, compiled, and submitted to the Court at the appropriate
19                      time.
20                6.    Failure to provide submissions in a timely manner may result in a
21                      waiver of attorney fees and expenses claimed for the time period that
22                      is the subject of the submission. Failure to submit time and expense
23                      records in the format approved by Plaintiffs’ Co-Lead Counsel and
24                      the PSC will result in a notice of deficiency, after which the
25                      submitting firm shall have 15 days to cure the deficient submission.
26                      Absent prior approval from Plaintiffs’ Co-Lead Counsel or special
27                      circumstances, failure to cure the deficiency within the fifteen-day

28                      period shall result in (a) that month’s submission being rejected, and


                                               12
      Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 26 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 67 of 335


 1                      (b) the submitting firm waiving compensation for the time and
 2                      expenses submitted that month. Upon a determination by Plaintiffs’
 3                      Co-Lead Counsel that a Participating Law Firm repeatedly fails to
 4                      comply with the requirement to timely submit time and expense

 5                      records in the required format, that Participating Law Firm may be

 6                      barred from performing future common benefit work.

 7                7.    Time spent compiling the data for the time and expense submissions
                        is not considered common benefit time and shall not be submitted.
 8
            E.    Distribution of Fees
 9
                  1.    No Individual Right to the Funds: No party or attorney has any
10
                        individual right to any common benefit funds except to the extent
11
                        directed by Order of this Court. Common benefit funds will not
12
                        constitute the property of any party or attorney or be subject to
13
                        garnishment or attachment for the debts of any party or attorney
14
                        except when and as directed by court order. These limitations do not
15
                        preclude a party or attorney from transferring, assigning, or creating a
16
                        security interest in potential disbursements from the fund if permitted
17
                        by applicable state laws and if subject to the conditions and
18                      contingencies of this Agreement.
19                2.    Court Approval: The amounts deposited in the Bard IVC Filters Fee
20                      Fund shall be available for distribution to attorneys who have
21                      performed professional services or incurred expenses for the common
22                      benefit.   The MDL Court retains jurisdiction over any common
23                      benefit award. Each Participating Counsel who does common benefit
24                      work has the right to present their claim(s) for compensation and
25                      reimbursement prior to any recommendation to the Court.            It is
26                      expected that due consideration of payment of common benefit fees
27                      and expenses will be given to the recommendation of Plaintiffs’ Co-

28


                                               13
      Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 27 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 68 of 335


 1                           Lead Counsel, after consultation and recommendations of court-
 2                           approved third-party special master, by the MDL Court.
 3
 4
      Dated:
 5                                               Firm Name:
                                                 Attorney’s Name:
 6
 7                                               PLAINTIFFS’ LEADERSHIP COUNSEL
 8
      Dated:
 9                                               Ramon Rossi Lopez
                                                 Plaintiffs’ Co-Lead Counsel
10
      Dated:
11                                               Robert W. Boatman
                                                 Plaintiffs’ Co-Lead Counsel
12    5119171v3/26997-0001


13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   14
 Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 28 of 35
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 69 of 335




                       EXHIBIT B
     Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 29 of 35
    Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 70 of 335



        JOINT PROSECUTION AND CONFIDENTIALITY AGREEMENT
                     In re Bard IVC Filters Litigation

       This Joint Prosecution Agreement ("Agreement") is made and entered into by and

between (1) the attorneys that have been litigating actions relating to inferior vena cava

filters manufactured by C.R. Bard, Inc. and Bard Peripheral Vascular, Inc. since 2011,

hereinafter known as the Consortium Lawyers (*previously identified as Lopez McHugh

LLP, Babbitt Johnson, Karon & Dalimonte, Heaviside Reed Zaic, and Law Offices of Ben

C. Martin) and (2) __________________________ (“the Member Attorney/Firm” or

“Member Attorneys/Firms”).


       WHEREAS, all federal actions relating to Bard manufactured inferior vena cava filters

have been consolidated before and transferred to Judge David G. Campbell in MDL No. 2641.


       WHEREAS, Judge David G. Campbell has ordered that Plaintiffs establish their

leadership structure to facilitate the conduct of pretrial proceedings in MDL No. 2641.


       WHEREAS, Consortium Lawyers and Member Attorneys have agreed to a proposed

leadership structure for MDL No. 2641, involving Lead Co-Counsel and a Plaintiff Steering

Committee.


       WHEREAS, the Consortium Lawyers have completed a significant amount of

discovery and trial preparation work product that will be beneficial to the litigation of

state and federal court proceedings involving Bard IVC Filter, including:


   1. Taking corporate depositions and creating page-line summaries thereof,

   2. Creating and maintaining a document depository,

   3. reviewing multiple document productions,
   Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 30 of 35
  Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 71 of 335



  4. Creating a database and spreadsheet of most relevant documents

  5. Preparing and arguing discovery motions,

  6. Challenging privilege claims of work product and attorney-client

     privilege,

  7. Vetting and retaining multi-disciplinary experts all of whom have

     submitted multiple Rule 26 reports and been deposed multiple times

  8. Deposing all defense experts,

  9. Researching, responding and arguing summary judgment motions,

  10. Preparing and arguing motions in limine in multiple jurisdictions,

  11. Preparing trial deposition cuts for multiple trials,

  12. Objections to deposition testimony designated by defense

  13. Preparing exhibit lists, and marked exhibits (electronic and hard copy) for

     submission to trial court

  14. Creating trial ready video testimony presentations with incorporated

     exhibits,

  15. opening statements,

  16. demonstrative boards and videos,

  17. 11 days of trial with trial transcript, and

  18. Post-settlement briefing obtaining order by Federal Court trial judge that

     all testimony and exhibits admitted into evidence are now in the public

     domain.

      WHEREAS, the undersigned Member Attorne y represents

individual claim ants who have been or m a y be injured as a consequence
     Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 31 of 35
    Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 72 of 335



 of thei r Bard m anufactured IVC Filter and the Member Attorney has filed

 either or both a state court and/or federal court action on behalf of one or more clients,

 or are in the process of doing so.

       WHEREAS, the undersigned Member Attorney and all members of the proposed

Plaintiff leadership in MDL No. 2641 are desirous of acquiring the above described work product

created by Consortium Lawyers and establishing an amicable, working relationship with

Consortium Lawyers.

        NOW THEREFORE, in consideration of the covenants and mutual

 promises contained herein, and intending to be legally bound hereby, the parties agree as

 follows:

 1. To the extent consistent with the best interest of his or her individual client, the

     undersigned Consortium and Member Attorney agrees to assist in a cooperative effort

     to investigate, prepare and conduct discovery in State and Federal Court litigations

     regarding Bard manufactured IVC Filters (“Subject Litigation”) in order to achieve the

     common interest of minimizing cost, maximizing judicial efficiency and assuring the

     just and speedy resolution of the undersigned Member Attorney's individual claim and

     the other similar claims which collectively comprise the Subject Litigation.

 2. In support these common interests:

        (a) The undersigned C o nso rt i um La w ye r s a nd Member Attorney agrees to share

        information with other Member Attorneys, within their professional discretion,

        including discovery materials concerning the common issues involved in the Subject

        Litigation except where restricted by the terms of a valid and operative protective

        order.
      Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 32 of 35
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 73 of 335



        (b) The undersigned Member Attorney agrees to take whatever action (including

        internal procedures and legal action) that is necessary and appropriate to preserve

        both the work product status and confidentiality of the identity and contents of

        materials or information provided to them as a result of this Agreement.

       (c) To enforce the mutual obligations of this Agreement.

3.     The undersigned Member Attorney agrees to maintain the confidential status of all

confidential information acquired in furtherance of this Agreement and agrees that all

such information (including but not limited to the identity and contents of material contained in or

selected from a document database, confidential communications with other Member Attorneys,

confidential information acquired at seminars, and all correspondence, memoranda, notes and

other materials based on or reflecting the identity or content of such information) shall be

maintained in absolute confidence

4.     In an effort to maintain the confidential status of all information generated by,

developed by and/or acquired from Consortium Lawyers, Member Attorneys agree that they

will not disclose that they have received any materials from other Consortium Attorneys. The

source of the acquisition of relevant data while not germane to a member's lawsuit is germane to

Consortium Attorneys status and usefulness in preparing data bases and other materials.

5.    In the event that a Member Attorney has any data received from consortium Attorneys

and is compelled by a Court to produce or disclose said information, the Member Attorney

must immediately move for the imposition of a protective order which precludes the

attorneys in the subject case from disseminating the data to anyone (attorneys or non-

attorneys) outside the confines of the subject case; the protective order shall further restrict the

use of these materials and require the return of the original and any copies of these materials at the
       Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 33 of 35
      Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 74 of 335



completion ofthe case.


9.      To the extent that the undersigned Member Attorney discloses information in

violation of this Agreement, or otherwise waives protection available to the undersigned

Member Attorney (including but not limited to entitlement to protection under the work

product doctrine), such waiver shall not extend to other Member Attorneys or to Consortium

Attorneys.


10.     The undersigned Member Attorney authorizes and designates Consortium Lawyers to act

on his or her behalf in his or her capacity as a Member Attorney for the purpose of entering into

and enforcing the mutual obligations of this Agreement.


11.     No provision of this Agreement shall be construed as requiring the undersigned

Member Attorney to pay to any other Member Attorney any additional fees or costs not

contemplated by this Agreement. Furthermore, this Agreement shall have no effect on any current

or outstanding obligation of the undersigned Member Attorney to pay any other Member Attorney

fees or costs. This Paragraph does not have any effect on any other agreements or orders

(including assessment orders) that now or hereinafter exist relating to payment for any common

benefit work performed by Consortium Lawyers.


12.     Any obligation assumed under this Agreement shall survive the dismissal, settlement or

other resolution of any individual claim handled by the undersigned Member Attorney.


13.    In addition to any other agreements contained herein relating to keeping materials

confidential and preventing disclosure to defendants, Member Attorneys expressly agree not to

release the materials provided hereunder to any other attorney or Bard IVC Filters claimant

whose claims are not represented by Member Attorneys herein or who are not otherwise a
       Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 34 of 35
      Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 75 of 335



signatory to this Agreement.


14.     This Agreement shall apply to each and every claim or action arising from the

defective Bard IVC Filters in which the Member Attorneys have a right to a fee recovery and

shall encompass all claims, filed or unfiled, wherein the Member Attorneys or their respective

law firms have been directly retained by a client in connection with a Bard IVC Filters related

claim, or, alternatively, are associated as co-counsel or otherwise.


15.     In the event that a Member Attorney fails to comply with any provision set forth herein,

his or her Membership shall be subject to immediate termination.


16.    Consortium Attorneys and the Member Attorneys agree to consent to the jurisdiction of

Judge David G. Campbell in the United States District Court for the District of Arizona for the

resolution of any disputes arising from or related to this Agreement.

17.    T h e U n d e r s i g n e d Member Attorney agrees to h o n o r any common benefit

holdback or assessment from settlement or judgment proceeds in any Bard IVC Filter case they

have an interest in, which has been or may be ordered by Judge David G. Campbell in the United

States District Court for the District of Arizona. The Undersigned Member Attorney further agree

to recognize the work product created by Consortium Lawyers prior to said order as counting

towards common benefit time, as to those categories and subject matters that are commonly

recognized as common benefit activities in state and/or federal coordinated actions, whether or

not said work was created prior to or after the consolidation. The recognitions, value and

qualifications of such common benefit activities will be subject to the same scrutiny, protocol,

policies, procedures and evaluations sanctioned by the MDL court for all past, pending and

future common benefit work, which will be the subject of a future Case Management Order,
     Case 2:15-md-02641-DGC Document 372 Filed 12/18/15 Page 35 of 35
    Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 76 of 335



                            MEMBER ATTORNEY




 Date                  ____________________________________




                             CONSORTIUM ATTORNEY



Date:
       Case 2:15-md-02641-DGC Document 401 Filed 01/05/16 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 77 of 335


 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8    IN RE: BARD IVC FILTERS                          MDL No. 2641
      PRODUCTS LIABILITY LITIGATION,
 9
                                                       CASE MANAGEMENT ORDER
10                                                     NO. 7
11
                                                       (Stipulation and Order Concerning
12                                                     Redactions of Material from Additional
                                                       Adverse Event Reports, Complaints, and
13
                                                       Other Documents)
14
15          In accordance with the Stipulation of the Parties and to protect the confidential
16    information of non-parties,
17          IT IS ORDERED as follows:
18          The Defendants anticipate producing additional and updated adverse event reports
19    and complaint files maintained pursuant to 21 U.S.C. § 360i, 21 C.F.R. § 803.18, and 21
20    C.F.R. § 820.1 - .250 as well as documents relating to those adverse events and
21    complaints files. To the extent that Defendants are able to identify whether these reports
22    and complaint files relate to a particular named Plaintiff at the time they are produced in
23    this litigation, the parties and their attorneys have consented to and agreed that the
24    Defendants shall refrain from redacting the following identifiable information, as defined
25    in 21 C.F.R. § 20.63(f), in the below three circumstances:
26          (1)    Identifiable information of a Plaintiff in this litigation shall not be redacted,
27                 pursuant to 21 C.F.R. § 20.63(f)(1)(iii);
28
       Case 2:15-md-02641-DGC Document 401 Filed 01/05/16 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 78 of 335



 1           (2)      Identifiable information of a Plaintiff in litigation pending in other state or
 2                    federal courts shall not be redacted, pursuant to 21 C.F.R. § 20.63(f)(1)(iii),
 3                    if the attorney or law firm representing that Plaintiff is of record in this
 4                    multi-district proceeding and the other litigation involves a personal injury
 5                    claim regarding any of Bard’s inferior vena cava (IVC) filters unless, prior
 6                    to production by Defendants, counsel of record for a particular plaintiff
 7                    requests in writing to counsel for Defendants redaction in accordance with
 8                    the agreed redaction protocol attached as Exhibit A to this Order;
 9           (3)      Identifiable information of a voluntary reporter shall not be redacted,
10                    pursuant to 21 C.F.R. § 20.63(f)(1)(i), where the reporter is an attorney from
11                    any of the law firms of record in this multi-district litigation proceeding.
12           Otherwise, in accordance with 21 CFR § 20.63(f) and other applicable laws,
13    statutes, and regulations, the Defendants shall only redact such information as is set forth
14    in the agreed protocol attached to this Order as Exhibit A, and Plaintiffs shall have the
15    right to object to any redactions made.
16           The parties acknowledge that this Stipulated Order is intended to and does satisfy
17    the written consent requirement of the federal regulations.
18           Any documents containing any reporter or personal identifying information shall
19    be designated and branded as confidential in accordance with the protective order entered
20    in this case.
21           This Order shall govern all cases transferred, filed, or pending in the above-
22    captioned litigation.
23           Dated this 5th day of January, 2016.
24
25
26
27
28

                                                    -2-
  Case 2:15-md-02641-DGC Document 401 Filed 01/05/16 Page 3 of 5
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 79 of 335




                       EXHIBIT A
      Case 2:15-md-02641-DGC Document 401 Filed 01/05/16 Page 4 of 5
    Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 80 of 335




                       Redaction Protocol for Bard Complaint Files

   1) Redactions under the Health Insurance Portability Act of 1996 (HIPAA) and under
      21 CFR 20.63, redact the following:

Redact the following for the patient, relatives, household members, or employers:

(1) Names
        Names of the individuals associated with the corresponding health
         information (i.e., the subjects of the records) and of their relatives,
         employers, and household members are redacted. Do not redact doctors,
         nurses, etc. for HIPAA.

(2) County, City and Street address and last two digits of zip code
        DO NOT REDACT COUNTRY, STATE, OR FIRST THREE DIGITS OF ZIP CODE.
        Washington, DC is considered a state for HIPAA redaction purposes.
(3) Birthdates and dates of death
        DO NOT REDACT THE YEAR

(4) Telephone numbers
(5) Fax numbers
(6) Email addresses
(7) Social security numbers (even if it is only a portion, or the full number but most is
       X’d out – redact it all)
(8) Medical record numbers, Accession Numbers, EMR (Electronic Medical Record
       Number), PHR (Personal Health Record), PMR (Personal Medical Record), Clinical
       Trial Record Numbers
(9) Health plan beneficiary numbers, Group Policy IDs, Policy Numbers, etc. (but not
       the name or address of insurance companies)
(10) Account numbers
(11) Certificate/license numbers
(12) Vehicle identifiers (license plate numbers, VINs, etc.)
      Case 2:15-md-02641-DGC Document 401 Filed 01/05/16 Page 5 of 5
    Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 81 of 335



(13) Serial numbers of devices
(14) URLs, folder paths, file locations if they include patient identifying information or
       the patient’s employer
(15) IP Addresses if they belong to the patient or the patient’s employer
(16) Biometric identifiers such as fingerprints, patient chart barcodes
(17) Full face images (not side profiles)
(18) Any other unique identifier
        This can include anything that is unique enough to identify the person
         “President of the United States”, “current Provost of the University of
         Tennessee”, “first man to walk on the moon”, “first heart transplant
         recipient”

NOT REDACTED:

    Bard Complaint IDs
    Information about a person who has been dead 50 years or more
    Autopsy reports


   2) Redactions of Reporter Information ‐ 21 CFR 20.63

The names, address (including city, state, and country), of any reporter (except if it is a
Bard Employee or FDA representative), including the names of

   (1) Names of any doctor, nurse, intern, or employee of the reporter institution. This
       includes initials.
   (2) Name of the hospital/institution.
   (3) All geographic information including city, state, country, zip code, etc.
   (4) Phone numbers, fax numbers, or pager numbers for the institution, doctor, etc.
   (5) Email addresses, websites for the hospital, etc.
        Bard Employees are not redacted because not considered voluntary reporters
        If reporter is an attorney or law firm subject to parties’ stipulation regarding
           redaction, do not redact the attorney/law firm as the reporter.
       Case 2:15-md-02641-DGC Document 519 Filed 02/02/16 Page 1 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 82 of 335



 1
 2
 3
 4
 5
                           IN THE UNITED STATES DISTRICT COURT
 6
 7                              FOR THE DISTRICT OF ARIZONA

 8     IN RE: Bard IVC Filters Products Liability        MDL 15-02641-PHX DGC
       Litigation,
 9
10                                                       CASE MANAGEMENT
                                                         ORDER NO. 8
11
12
13            The Court held a second case management conference with the parties on
14     January 29, 2016. The conference was scheduled to address a number of issues identified
15     in Case Management Order No. 2 (“CMO 2”) (Doc. 249).
16     I.     Second-Phase Discovery.
17            The parties have largely completed the first phase of discovery outlined in CMO 2.
18     The Court adopts the following schedule for the second phase of discovery in this MDL
19     proceeding. The discovery shall include all common fact and expert issues in this MDL,
20     but not case-specific issues to be resolved in individual cases after remand.
21            A.      Fact Discovery.
22            The deadline for completing fact discovery, including discovery by subpoena,
23     shall be October 28, 2016. To ensure compliance with this deadline, the following rules
24     shall apply:
25                    1.    Depositions: All depositions shall be scheduled to commence at
26     least five working days prior to the discovery deadline. A deposition commenced five
27     days prior to the deadline may continue up until the deadline, as necessary.
28
       Case 2:15-md-02641-DGC Document 519 Filed 02/02/16 Page 2 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 83 of 335



 1                    2.     Written Discovery: All interrogatories, requests for production of
 2     documents, and requests for admissions shall be served at least 45 days before the
 3     discovery deadline.
 4                    3.     The parties may mutually agree in writing, without Court approval,
 5     to extend the time provided for discovery responses in Rules 33, 34, and 36 of the Federal
 6     Rules of Civil Procedure. Such agreed-upon extensions, however, shall not alter or
 7     extend the discovery deadlines set forth in this order.
 8            B.      Expert Disclosures and Discovery.
 9                    1.     Plaintiffs shall provide full and complete expert disclosures as
10     required by Rule 26(a)(2)(A)-(C) of the Federal Rules of Civil Procedure no later than
11     December 16, 2016.
12                    2.     Defendant(s) shall provide full and complete expert disclosures as
13     required by Rule 26(a)(2)(A)-(C) of the Federal Rules of Civil Procedure no later than
14     February 3, 2017.
15                    3.     Rebuttal expert disclosures, if any, shall be made no later than
16     March 3, 2017. Rebuttal experts shall be limited to responding to opinions stated by
17     initial experts.
18                    4.     Expert depositions shall be completed no later than May 19, 2017.
19                    5.     Disclosures under Rule 26(a)(2)(A) must include the identities of
20     treating physicians and other witnesses who will provide testimony under Federal Rules
21     of Evidence 702, 703, or 705, but who are not required to provide expert reports under
22     Rule 26(a)(2)(B). Rule 26(a)(2)(C) disclosures are required for such witnesses on the
23     dates set forth above. Rule 26(a)(2)(C) disclosures must identify not only the subjects on
24     which the witness will testify, but must also provide a summary of the facts and opinions
25     to which the expert will testify. The summary, although clearly not as detailed as a
26
27
28


                                                   -2-
       Case 2:15-md-02641-DGC Document 519 Filed 02/02/16 Page 3 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 84 of 335



 1     Rule 26(a)(2)(B) report, must be sufficiently detailed to provide fair notice of what the
 2     expert will say at trial.1
 3                    6.      As stated in the Advisory Committee Notes to Rule 26 (1993
 4     Amendments), expert reports under Rule 26(a)(2)(B) must set forth “the testimony the
 5     witness is expected to present during direct examination, together with the reasons
 6     therefor.” Full and complete disclosures of such testimony are required on the dates set
 7     forth above; absent extraordinary circumstances, parties will not be permitted to
 8     supplement expert reports after these dates. The Court notes, however, that it usually
 9     permits parties to present opinions of their experts that were elicited by opposing counsel
10     during depositions of the experts. Counsel should depose experts with this fact in mind.
11            C.      Mature Cases.
12            In CMO 4 (Doc. 363), the Court identified 13 mature cases. The Court and parties
13     concluded at the conference that these cases should not be subject to a separate discovery
14     track, but that some or all of them may be ready for remand before other cases in this
15     MDL proceeding. The parties should confer and agree on additional discovery or motion
16     practice needed for these 13 cases, and shall file a stipulation identifying the specific
17     litigation steps to be taken with respect to these cases. The purpose will be to remand
18     these cases as soon as reasonably possible, rather than postponing their disposition until
19     the end of this MDL proceeding.            The parties’ stipulation shall be filed by
20     March 1, 2016.
21     II.    Bellwether Selection Process.
22            The parties will confer and seek to agree on procedures to govern the selection of
23     bellwether cases. The parties shall file a stipulation or joint submission on this issue by
24
25     1
        In Goodman v. Staples The Office Superstore, LLC, 644 F.3d 817 (9th Cir. 2011), the
26     Ninth Circuit held that “a treating physician is only exempt from Rule 26(a)(2)(B)’s
       written report requirement to the extent that his opinions were formed during the course
27     of treatment.” Id. at 826. Thus, for opinions formed outside the course of treatment,
28     Rule 26(a)(2)(B) written reports are required. Id. For opinions formed during the course
       of treatment, Rule 26(a)(2)(C) disclosures will suffice.


                                                  -3-
       Case 2:15-md-02641-DGC Document 519 Filed 02/02/16 Page 4 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 85 of 335



 1     March 1, 2016.       The submission shall include proposed forms of Plaintiffs’ and
 2     Defendants’ fact sheets, as were previously to be submitted on January 15, 2016. In this
 3     respect, the Court grants the parties’ stipulation at Doc. 436.
 4     III.   ESI and Previously Searched Custodians.
 5            The Court held an extended discussion with the parties on electronically stored
 6     information (“ESI”) previously produced in this case, Plaintiffs’ desire for additional
 7     information on the ESI, and related matters. The Court enters the following orders.
 8            A.     System Architecture.
 9                   1.     Defendants shall provide Plaintiffs, in an interview or Rule 30(b)(6)
10     deposition, information regarding Defendants’ corporate structure and corporate
11     information systems.     The purpose of these disclosures will be to aid Plaintiffs in
12     understanding the locations of information relevant to this litigation.
13                   2.     After obtaining this general information, Plaintiffs may conduct an
14     interview or a Rule 30(b)(6) deposition focusing on the architecture of Defendants’
15     information systems that are reasonably likely to contain information relevant to the
16     products at issue in this MDL proceeding.            The Court deems this discovery as
17     comparable to the kind of location discovery that was expressly permitted by Rule
18     26(b)(1) before December 1, 2015, and removed from the language of the rule only
19     because the Advisory Committee concluded that it was unnecessary because such
20     discovery is routinely granted.
21            B.     Defendants’ ESI Collection Efforts.
22                   1.     Defendants shall provide Plaintiffs with the following categories of
23     information in the form of interrogatory answers: A reasonably detailed description of
24     the kinds of information defense counsel obtained from Bard witnesses interviewed as
25     part of Defendants’ document and ESI collection efforts in 2005 and 2006; a reasonably
26     detailed description of update efforts Defendants have undertaken with respect to those
27     custodians; reasonably detailed information regarding steps Defendants have taken to
28     locate and produce relevant information from their shared document management


                                                   -4-
       Case 2:15-md-02641-DGC Document 519 Filed 02/02/16 Page 5 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 86 of 335



 1     systems, including QUMAS and Master Control; all combinations of keyword search
 2     terms used by Defendants when searching for ESI, including instructions within these
 3     combinations of search terms; and any testing Defendants have done to determine
 4     whether their searches for ESI have been over-inclusive or under-inclusive.
 5                   2.     Once the foregoing information has been exchanged, the parties
 6     shall meet and confer about additional information sought by Plaintiffs. Plaintiffs shall
 7     identify, with specificity, the categories of additional information they seek regarding
 8     Defendants’ ESI-collection efforts. If the parties are unable to agree, they shall submit to
 9     the Court a matrix that contains a separate line for each specific category of information
10     Plaintiffs seek, with two columns on each line. The left column shall set forth Plaintiffs’
11     specific information request and an explanation of why it is relevant and discoverable.
12     The second column shall set forth Defendants’ response and explanation as to why the
13     information is not discoverable. The parties shall complete this process and, if necessary,
14     submit the matrix to the Court by March 18, 2016.
15            C.     Preservation Discovery.
16            The Court concludes that it is premature for the parties to engage in discovery
17     focused primarily on Defendants’ alleged failure to preserve ESI. Thus far, there has
18     been no demonstration that ESI has been lost. In addition, under Rule 37(e), parties
19     should seek to find allegedly lost ESI through additional discovery efforts before a Court
20     is to take corrective or punitive measures. If Plaintiffs later develop a good faith basis for
21     concluding that relevant ESI has been lost and that some remedy is appropriate under
22     Rule 37(e), they may raise the issue with the Court. This ruling does not foreclose
23     Plaintiffs, during a deposition of a witness, from asking where information relevant to
24     that witness’s testimony is located.
25     IV.    Document and ESI Discovery from New Custodians.
26            A.     Defendants shall provide to Plaintiffs, in the form of interrogatory answers,
27     the identification of employees who were involved with the Eclipse, Meridian, and
28     Denali filters and whose documents and ESI have not yet been searched.


                                                   -5-
       Case 2:15-md-02641-DGC Document 519 Filed 02/02/16 Page 6 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 87 of 335



 1            B.     With this information in hand, Plaintiffs shall identify the specific
 2     custodians from whom they seek ESI discovery using the search terms already
 3     established in prior cases, and any additional search terms upon which the parties agree.
 4     If the parties are unable to reach agreement on custodians, they shall include the specific
 5     identifications of these custodians, and the searches Plaintiffs seek with respect to the
 6     custodians, in the matrix to be provided to the Court by March 18, 2016.
 7     V.     FDA Inspection and Warning Letter.
 8            On or before February 10, 2016, the parties shall file 15-page memoranda
 9     addressing the relevancy and discoverability of information related to the FDA inspection
10     and warning letter. The purpose will be to aid the Court in determining whether further
11     discovery with respect to the letter is warranted in this case. As part of the briefing,
12     Plaintiffs should describe the specific discovery they seek with respect to the letter.
13     VI.    Discovery Regarding Recovery Cone Removal System.
14            The briefing described in the preceding paragraph shall include a discussion of the
15     Recovery Cone Removal System, why it is or is not relevant in this case, and why
16     discovery regarding the system is or is not warranted.
17     VII.   Discovery Regarding Simon Nitinol Filter.
18            Plaintiffs shall identify the specific discovery they seek to take regarding the
19     Simon Nitinol Filter (“SNF”). The parties shall meet and confer regarding this requested
20     discovery. If the parties are unable to reach agreement, they shall include Plaintiffs’
21     specific discovery requests, and Defendants’ objections, in the matrix to be filed by
22     March 18, 2016, as discussed above.
23     VIII. Discovery Regarding Sales and Marketing Personnel.
24            Discovery may begin with respect to Defendants’ national sales and marketing
25     practices. If, after completion of this discovery, Plaintiffs feel that discovery is needed of
26     Defendants’ regional sales and marketing practices, they shall discuss their specific
27     discovery requests with Defendants. If the parties are unable to reach agreement, they
28     shall raise this issue with the Court. The Court will not set a deadline for this issue to be


                                                   -6-
       Case 2:15-md-02641-DGC Document 519 Filed 02/02/16 Page 7 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 88 of 335



 1     raised, but it should not be raised so late in the fact discovery schedule to afford
 2     insufficient time for discovery to be completed.
 3     IX.    Pending Rule 30(b)(6) Notices in Consolidated Cases.
 4            Issues regarding discovery of sales and marketing practices have been dealt with
 5     above. Discovery regarding the remaining issues in current notices – the FDA warning
 6     letter, regulatory affairs and communications, and post-market surveillance and adverse
 7     events reporting – should be addressed by the parties after the Court rules on the
 8     discoverability of the FDA warning letter. Existing notices are deemed moot, and may be
 9     re-issued during the discovery period if warranted. Disagreements should be brought to
10     the Court’s attention.
11     X.     Depositions of Previously-Deposed Witnesses.
12            Defendants have noted that approximately 80 witnesses have been deposed in
13     connection with these cases before establishment of the MDL. Defendants generally
14     oppose re-deposing these witnesses on topics already covered. Plaintiffs agree that there
15     would be no purpose in re-asking the same questions of the same witnesses who were
16     previously deposed. The parties have filed memoranda on the question of what discovery
17     taken in Bard filter cases before this MDL proceeding should be deemed binding in this
18     proceeding.
19            As the Court observed during the conference, this is not a matter governed by
20     Rule 32(a)(8). That rule concerns the use of depositions in later proceedings; it does not
21     place a limit on depositions in later proceedings. Although Rule 30(a) generally permits
22     deposition of witnesses, Rule 26(b)(2)(C) provides that the Court must limit discovery
23     “otherwise allowed by these rules” if “the discovery sought is unreasonably cumulative
24     or duplicative, or might be obtained from some other source that is more convenient, less
25     burdensome, or less expensive,” or if “the proposed discovery is outside the scope
26     permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C)(i), (iii).
27            The Court declined to place a numerical limit on the number of fact depositions
28     Plaintiffs may conduct in this MDL. The Court also declined to place an hours limit on


                                                   -7-
       Case 2:15-md-02641-DGC Document 519 Filed 02/02/16 Page 8 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 89 of 335



 1     depositions. At the same time, the Court strongly agrees that the parties should not spend
 2     time asking the same questions of the same witnesses who have been deposed in these or
 3     previous filter cases.      The Court establishes the following procedure for resolving
 4     disagreements about whether previously-deposed witnesses may be deposed again.
 5            A.     If Plaintiffs conclude that a previously-deposed witness should be deposed
 6     again, Plaintiffs shall provide Defendants with an explanation of why the witness should
 7     be deposed again. Relevant reasons would include, but are not necessarily limited to,
 8     new topics that are relevant to this MDL proceeding and were not addressed in the
 9     previous deposition, or new information about topics that were addressed in the previous
10     deposition. Plaintiffs shall provide Defendants with an approximation of the time for the
11     renewed deposition. The parties shall confer in good faith to reach agreement with
12     respect to the proposed deposition.
13            B.     If the parties are unable to agree, Defendants shall bear the burden of
14     seeking a protective order under Rule 26(b)(2)(C). Defendants shall do so by placing a
15     joint conference call to the Court to discuss the proposed depositions. The Court hopes
16     the parties will be able to reach agreement on these issues and, if not, that the Court’s
17     rulings on a few depositions will provide sufficient guidance for the parties to reach
18     agreement in the future. The Court will consider appointment of a Special Master if the
19     issues become too numerous, but strongly prefers not to add that additional complexity
20     and expense to this case.
21            C.     The parties and the Court talked about whether “trial depositions” should
22     be taken in this MDL. Plaintiffs suggested that such depositions could justifiably address
23     questions and subjects previously covered in depositions. The Court will not authorize
24     trial depositions at this point. If Plaintiffs conclude at a later stage that trial depositions
25     of some witnesses should be taken, they may raise the issue with Defendants. The Court
26     is reluctant, however, to adopt a procedure that will result in the re-deposition of virtually
27     every witness previously deposed in this or related litigation solely for the purpose of
28     capturing trial testimony.


                                                    -8-
       Case 2:15-md-02641-DGC Document 519 Filed 02/02/16 Page 9 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 90 of 335



 1     XI.    Discovery Regarding Kay Fuller Allegations.
 2            Plaintiffs may depose witnesses Edwards and Vierling in connection with Kay
 3     Fuller allegations. With respect to other witnesses Plaintiffs seek to depose, the parties
 4     shall follow the procedures set forth in section X above.
 5     XII.   Early Consideration of Equitable Tolling.
 6            The Court and the parties discussed whether this MDL proceeding is the correct
 7     venue to address or decide equitable tolling issues. Such issues may implicate case-
 8     specific matters such as state law, when a particular Plaintiff knew or should have known
 9     of his or her claim, and other case-specific equitable factors. If it is possible to address
10     this issue on an MDL-wide basis that would advance the litigation, however, it should be
11     considered. Defendants stated that they will discuss this issue further with Plaintiffs and
12     bring it to the Court’s attention if they wish to propose a method for considering
13     equitable tolling in this proceeding.
14     XIII. Pending Motions in Individual Cases.
15            Exhibit 7 to the parties’ joint report (Doc. 451-7) identifies a number of motions
16     pending in cases that have been transferred to this MDL. The Court concluded that these
17     motions should be denied without prejudice to the parties’ reasserting them in the
18     individual cases after this MDL proceeding is resolved, or asserting them as part of non-
19     case-specific issues and motions to be resolved in this proceeding. The Court shall deny
20     these motions without prejudice, making reference to this Case Management Order.
21     XIV. Privilege Log Issues.
22            The parties advised the Court that they may be able to reach agreement on the best
23     method for resolving their disagreements with respect to privilege logs. The parties shall
24     advise the Court by February 12, 2016, whether they have been able to reach agreement
25     and, if not, their recommended procedure for resolving the issues.
26     XV.    ESI Protocol.
27            The Court will enter the parties’ stipulated order at Doc. 438. The Court directed
28     the parties, however, to engage in additional discussions about whether they can agree on


                                                  -9-
      Case 2:15-md-02641-DGC Document 519 Filed 02/02/16 Page 10 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 91 of 335



 1     a stipulated order dealing with preservation, including by Plaintiffs. The parties shall
 2     notify the Court on or before February 12, 2016, as to whether they have reached
 3     agreement on this issue. If they have, they shall submit a stipulated order to the Court.
 4     XVI. Next Case Management Conference.
 5            The next Case Management Conference will be held on March 31, 2016 at
 6     10:00 a.m. The parties shall provide the Court with a joint status report, and any issues
 7     they wish to address at the conference, by March 25, 2016. The parties’ submission
 8     should include a proposed agenda for the conference.
 9            Dated this 2nd day of February, 2016.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  - 10 -
       Case 2:15-md-02641-DGC Document 927 Filed 03/03/16 Page 1 of 14
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 92 of 335


 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8    IN RE: Bard IVC Filters Products              No. MD-15-02641-PHX-DGC
      Liability Litigation,
 9                                                  AMENDED CASE MANAGEMENT
                                                    ORDER NO. 5
10
                                                    (Plaintiff and Defendant Profile
11                                                  Forms)
12
13           The parties have agreed upon the use of an abbreviated Plaintiff Profile Form
14    (“PPF”) (Exhibit 1) attached to this Order. Except as expressly noted herein, the PPF
15    shall be completed in each currently pending case, and in all cases that become part of this
16    MDL by virtue of being filed in, removed to, or transferred to this Court on or after the
17    date of this Order.
18           Each plaintiff in currently filed cases (except as noted herein) shall submit a
19    completed PPF to defendants within 60 days of the date of this Order. In cases that have
20    been filed in, removed to, or transferred to this MDL on or after the date of this Order,
21    each plaintiff shall submit a completed PPF to defendants within 60 days of filing the
22    complaint.
23           The completed PPF shall be delivered via email to: filterppf-
24    pfs@nelsonmullins.com and to co-lead counsel via email at wespita@lopezmchugh.com
25    and karin.scheehle@gknet.com .
26           Each plaintiff is required to provide defendants with a PPF that is substantially
27    complete in all respects, answering every question in the PPF, even if a plaintiff can
28    answer the question in good faith only by indicating “not applicable” or “unknown.” The
       Case 2:15-md-02641-DGC Document 927 Filed 03/03/16 Page 2 of 14
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 93 of 335


 1
      PPF shall be signed by the plaintiff under penalty of perjury. If a plaintiff is suing in a
 2
      representative or derivative capacity, the PPF shall be completed by the person with the
 3
      legal authority to represent the estate or the person under legal disability. Plaintiff
 4
      spouses with a claim for loss of consortium shall also sign the PPF, attesting that the
 5
      responses made to the loss of consortium questions in the PPF are true and correct to the
 6
      best of his or her knowledge, information and belief, formed after due diligence and
 7
      reasonable inquiry.
 8
             A completed PPF shall be considered interrogatory answers under Fed. R. Civ. P.
 9
      33 and responses to requests for production under Fed. R. Civ. P. 34, and will be governed
10
      by the standards applicable to written discovery under Federal Rules 26 through 37. The
11
      interrogatories and requests for production in the PPF shall be answered without objection
12
      as to the question posed in the agreed upon PPF. This section does not prohibit a plaintiff
13
      from withholding or redacting information from medical or other records provided with
14
      the PPF based upon a recognized privilege. If information is withheld or redacted on the
15
      basis of privilege, plaintiff shall provide defendants with a privilege log that complies
16
      with Fed. R. Civ. P. 26(b)(5) simultaneously with the submission of the PPF.
17
             If a plaintiff does not submit a PPF within the time specified in this Order,
18
      defendants shall mail an overdue letter by e-mail and U.S. mail to Plaintiffs’ Co-Lead
19
      Counsel and the plaintiffs’ individual representative counsel, stating that defendants may
20
      move to dismiss that plaintiff’s case within 20 days of receipt of the letter. If no PPF is
21
      received within those 20 additional days, defendants may move immediately to dismiss
22
      that plaintiff’s case. If defendants receive a PPF that is not substantially complete,
23
      defendants’ counsel shall send a deficiency letter within 14 days of receipt of a PPF, as
24
      applicable by e-mail and U.S. mail to Plaintiffs’ Co-Lead Counsel and the plaintiffs’
25
      individual representative counsel, identifying the purported deficiencies. Plaintiff shall
26
      have 20 days from receipt of that letter to serve a PPF that is substantially complete in all
27
28

                                                       2
       Case 2:15-md-02641-DGC Document 927 Filed 03/03/16 Page 3 of 14
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 94 of 335


 1
      respects. This letter shall include sufficient detail for the parties to meet and confer
 2
      regarding the alleged deficiencies.
 3
             Within 45 days of receipt of a substantially complete PPF for an individual
 4
      plaintiff, the defendants shall provide the plaintiff with a completed Defendants’ Profile
 5
      Form (DPF) (Exhibit 2) attached to this order. A completed DPF shall be considered
 6
      interrogatory answers under Fed. R. Civ. P. 33 and responses to requests for production
 7
      under Fed. R. Civ. P. 34, and will be governed by the standards applicable to written
 8
      discovery under Federal Rules 26 through 37. The interrogatories and requests for
 9
      production in the DPF shall be answered without objection as to the question posed in the
10
      agreed upon DPF. This section does not prohibit a defendant from withholding or
11
      redacting information from medical or other records provided with the DPF based upon a
12
      recognized privilege. If information is withheld or redacted on the basis of privilege,
13
      defendants shall provide plaintiff with a privilege log that complies with Fed. R. Civ. P.
14
      26(b)(5) simultaneously with the submission of the DPF.
15
             If the plaintiff receives a DPF that is not substantially complete, plaintiff’s counsel
16
      shall send a deficiency letter within 14 days of receipt of a DPF, as applicable by e-mail
17
      and U.S. mail to Defendants’ Lead Counsel identifying the purported deficiencies.
18
      Defendants shall have 20 days from receipt of that letter to serve a DPF that is
19
      substantially complete in all respects. This letter shall include sufficient detail for the
20
      parties to meet and confer regarding the alleged deficiencies.
21
             The procedures outlined in this Order shall not apply to the following cases:
22
23                 Plaintiff                                    Original Jurisdiction
24            1.   Cason, Pamela                                GA – N.D. Ga.
                                                                1:12-cv-1288
25
              2.   Coker, Jennifer                              GA – N.D. Ga.
26                                                              1:13-cv-515
27            3.   Conn, Charles                                TX – S.D. Tex.
                                                                4:14-cv-298
28

                                                       3
       Case 2:15-md-02641-DGC Document 927 Filed 03/03/16 Page 4 of 14
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 95 of 335


 1
                    Plaintiff                                Original Jurisdiction
 2
               4.   Ebert, Melissa                           PA – E.D. Pa.
 3                                                           5:12-cv-1253
 4             5.   Fox, Susan                               TX – N.D. Tex.
                                                             3:14-cv-133
 5
               6.   Henley, Angela                           WI – E.D. Wis.
 6                                                           2:14-cv-59
 7             7.   Keen, Harry                              PA – E.D. Pa.
                                                             5:13-cv-5361
 8
               8.   Milton, Gary                             GA – M.D. Ga.
 9                                                           5:14-cv-351
10             9.   Mintz, Jessica                           NY – E.D.N.Y.
                                                             2:14-v-4942
11
               10. Ocasio, Denise                            FL – M.D. Fla.
12                                                           8:13-cv-1962
13             11. Rivera (McClarty), Vicki                  MI – E.D. Mich.
                                                             4:14-cv-13627
14
               12. Smith, Erin                               TX – E.D. Tex.
15                                                           1:13-cv-633
16             13. Tillman, Lessie                           FL – M.D. Fla.
                                                             3:13-cv-222
17
18
      The parties are relieved from preparing or exchanging profile forms in those particular
19
      cases.
20
               Dated this 2nd day of March, 2016.
21
22
23
24
25
26
27
28

                                                    4
  Case 2:15-md-02641-DGC Document 927 Filed 03/03/16 Page 5 of 14
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 96 of 335




                       EXHIBIT 1
  Case 2:15-md-02641-DGC Document 927 Filed 03/03/16 Page 6 of 14
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 97 of 335



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ARIZONA

                                       MDL No. 2641
                       In Re Bard IVC Filter Products Liability Litigation


In completing this Plaintiff Profile Form, you are under oath and must provide information that
is true and correct to the best of your knowledge. The Plaintiff Profile Form shall be completed
in accordance with the requirements set forth in the applicable Case Management Order.

                                  1. CASE INFORMATION

Caption:                                                   Date:
           -----------------                                       -----------
Docket N o . : - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
Plaintiff's attorney and Contact information:




                              2. PLAINTIFF INFORMATION

Name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Maiden Name: - - - - - - - - - - - - - - - - - - - - - - - - - - - -
Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Date of b i r t h : - - - - - - - - - - - - - - - - - - - - - - - - - - - -
Social Security N o . : - - - - - - - - - - - - - - - - - - - - - - - - - -
Occupation:----------------------------
Spouse: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Is Spouse Making Claim for Loss of Consortium? DYes D No

                                3. DEVICE INFORMATION

   A. Filter Model (e.g., Recovery®, G2®, e t c . ) : - - - - - - - - - - - - - - - -

   B. LotNumber: - - - - - - - - - - - - - - - - - - - - - - - - -
   C. Date of Bard IVC Filter implant: - - - - - - - - - - - - - - - - - -
    D. Attach medical evidence of product identification and operative report for filter
       placement.
  Case 2:15-md-02641-DGC Document 927 Filed 03/03/16 Page 7 of 14
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 98 of 335



  E. Please check all the reasons why you believe your Bard Filter was placed:
     0 Filter Placed After Being Diagnosed with Deep Vein Thrombosis/Pulmonary
       Embolism
     0 Filter Placed in Conjunction with or before Orthopedic Procedure

     D Filter Placed in Conjunction with Trauma Situation/Motor vehicle accident

     0 Filter Placed in Conjunction with or before Bariatric Procedure

     0 Other Reason(s) for implant (explain): - - - - - - - - - - - - - - - -



     0 Unknown

     0 See medical records attached

  F. Provide the name and address of both the doctor who implanted the Bard Filter and
     the hospital or medical facility at which the filter was placed:

     Doctor: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


     Hospital/MedicalFacility: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                ~   "


                             4. FAILURE MODE ALLEGED

  Please check all failure mode(s) that you allege apply to your Bard Filter:

     D Fracture
     0 Perforation of filter strut(s) into organs
     O Migration of entire filter to heart
     0 Tilt with filter embedded in wall of the IVC
     0 Device unable to be retrieved
     0 Bleeding
     0 Other failure mode(s)
            If other, please d e s c r i b e - - - - - - - - - - - - - - - - - - - - -


                             5. REMOVAL INFORMATION

  A. Has your Bard Filter been removed?
     DYes
     DNo

                                                2
  Case 2:15-md-02641-DGC Document 927 Filed 03/03/16 Page 8 of 14
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 99 of 335



     D Unknown

  B. If your Bard Filter has been removed or a doctor has attempted to remove your
     Filter, please check all that apply regarding the removal or attempted removal
     procedure(s):

     DRemoved percutaneously

     D Removed via an open abdominal procedure

     D Removed via an open chest procedure

     D Attempted but unsuccessful percutaneous removal procedure

     D Attempted but unsuccessful open abdominal procedure

     D Attempted but unsuccessful open chest procedure

     D Unknown

     D See medical records attached

  C. Provide the name(s) and address(es) of both the doctor(s) who removed your Bard
     Filter (or attempted to remove it) and the hospital or medical facility where
     removal/attempted removal occurred:

     Filter Removal/Attempted Removal #1
     Doctor: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     Hospital/MedicalFacility: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


     Filter Removal/Attempted Removal #2
     Doctor: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     Hospital/MedicalFacility: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



                              6. FRACTUREDSTRUTS

  A. Do you claim that your Bard Filter fractured?
     D Yes

     DNo

     If you answered YES, answer the below questions in this section.

     If you answered NO, skip the rest of Section 6 and go below to section 7 - "Outcome
     Attributed to Device."
                                             3
  Case 2:15-md-02641-DGC Document 927 Filed 03/03/16 Page 9 of 14
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 100 of 335




  B. Are any fractured filter struts retained in your body?
     D Yes

      DNo

      D Unknown


      If yes, identify the location(s) within your body of each retained filter strut.




  C. Have any fractured filter struts been removed from your body?

      D Yes

      DNo

      D Unknown

  D. If any fractured filter strut has been removed (or a doctor has attempted to remove
     any strut), please check all that apply regarding the removal I attempted removal
     procedure(s):

      D Removed percutaneously

      D Removed via an open abdominal procedure

      D Removed via an open chest procedure

      D Attempted but unsuccessful percutaneous removal procedure

      D Attempted but unsuccessful open abdominal procedure

      D Attempted but unsuccessful open chest procedure



      D Unknown

   E. Provide the name and address of both the doctor who removed (or attempted to
      remove) the filter strut(s) and the hospital or medical facility at which it was
      removed (or attempted to be removed)

      Filter Strut Removal/Attempted Removal #1
      Doctor: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                 4
  Case 2:15-md-02641-DGC Document 927 Filed 03/03/16 Page 10 of 14
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 101 of 335


       Hospital/MedicalFacility:
                                   -----------------------

       Filter Strut Removal/Attempted Removal #2
       Doctor:
                 ----------------------------~

       Hospital/MedicalFacility: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                        7. OUTCOME ATTRIBUTED TO DEVICE

   A. Do you claim to be suffering from any bodily injuries, including psychological
      injuries that are above and beyond usual pain and suffering and mental anguish,
      related to the Filter?

       D Yes

       DNo

       If your answer is "Yes," please list all symptoms and injuries you claim to have suffered:




       Of the injuries/symptoms you listed above, which do you claim to be suffering from at
       the current time:




                                                    ***
Plaintiff reserves the right to supplement any and all responses upon the receipt of additional
information.



       Date                                         Signature of Plaintiff



       Date                                         Signature of Plaintiff - Spouse (signature only
                                                    necessary if Loss of Consortium is alleged)




                                                5
  Case 2:15-md-02641-DGC Document 927 Filed 03/03/16 Page 11 of 14
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 102 of 335




                        EXHIBIT 2
  Case 2:15-md-02641-DGC Document 927 Filed 03/03/16 Page 12 of 14
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 103 of 335




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ARIZONA

IN RE: BARD IVC FILTERS                                       MDL No. 2641
PRODUCTS LIABILITY LITIGATION


                       DEFENDANT BARD CASE PROFILE FORM

        For each case, the Bard Defendants must complete this Defendant Profile Form ("DPF")
in accordance with the schedule established by the Court's Pretrial Order. In completing this
Profile Form, you must answer every question.

       I.      CASE INFORMATION

This defendant profile form pertains to the following case:

Case c a p t i o n : - - - - - - - - - - - - - - - - - - - - - - - - - - - -

Civil Action No.: - - - - - - - - - - - - - - - - - - - - - - - - - - -

Court in which action was originally filed: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


       II.     CONTACTS WITH IMPLANTING AND REMOVING PHYSICIANS

        Plaintiff has identified each healthcare provider who implanted, removed and/or
attempted to remove Bard's Filter. With respect to each of those healthcare providers, provide
the following information:

A.     CONSULTATION AGREEMENT

       1. As to the identified healthcare providers, state whether Bard has consulting
          agreement with the healthcare provider relating to IVC filters that Bard has been able
          to locate after a reasonable and diligent search.




B.     SALES REPRESENTATIVE AND OTHER RELATED CONTACTS
       As to each sales representative, territory manager and district manager who had any
       contact with an identified physician or healthcare provider, set forth the following:

       1.      Identity and last known address and telephone number of Representative(s):
  Case 2:15-md-02641-DGC Document 927 Filed 03/03/16 Page 13 of 14
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 104 of 335




     As to the individual who Bard believes was the territory manager and district manger for
     the territory where the filter was implanted at the time of implant, set forth the following:

     2.     Identify the name of the territory manager and district manger, the dates of
            employment for each, and, if no longer employed by Bard, provide the last known
            address:

            Territory Manager:



                      Employment D a t e s : - - - - - - - - - - - - - - - - - -

                      If former, last known address: - - - - - - - - - - - - - - -

            District Manager:

                      Name: - - - - - - - - - - - - - - - - - - - - - - -

                      Employment D a t e s : - - - - - - - - - - - - - - - - - -

                      If former, last known address: - - - - - - - - - - - - - - -

     III.   MANUFACTURING INFORMATION

A.   Identify   the    lot   number(s)    for   the   Bard    filter   implanted    in   Plaintiff:


B.   Identify the lot number for the Bard device used to remove or used to attempt to remove
     the Bard Filter implanted into Plaintiff:


C.   Identify the location and date of manufacture for each lot set forth in response to A and B
     above: - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

     IV.     DOCUMENTS

A.   Please produce the following:

     1. The Device History Record (DHR) for the Bard filter at issue, or, if already produced,
        provide the bates number for the DHR.



                                                2
  Case 2:15-md-02641-DGC Document 927 Filed 03/03/16 Page 14 of 14
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 105 of 335




       2. The Bard complaint file relating to plaintiffs claims, or, in the alternative if already
          produced, provide the bates number for the complaint.

       3. The bates numbers for any documents previously produced that reference the
          implanting physician and/or the hospital or facility where the device as placed, that
          Bard is able to identify after a reasonable and diligent search.

       4. Any consulting agreement relating to IVC filters that Bard has entered with the
          physician that implanted the filter.

       5. With regard to the plaintiff, any Med Watch Adverse Event Reports in Bard's
          possession.




Attorney for C.R. Bard, Inc. and Bard Peripheral Vascular, Inc.


[Signature]




                                                3
       Case 2:15-md-02641-DGC Document 1108 Filed 03/17/16 Page 1 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 106 of 335


 1     WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products              No. MD-15-02641-PHX-DGC
       Liability Litigation,
 9                                                   AMENDED CASE MANAGEMENT
                                                     ORDER NO. 4
10
                                                     (Master Complaint, Master
11                                                   Responsive Pleading, Use of Short
                                                     Form Complaint, Waiver of Service
12                                                   for Bard Defendants, and Answer
                                                     and General Denial in Cases
13                                                   Subsequently Transferred to MDL
                                                     2641)
14
15
16            The parties have submitted a Master Long Form Complaint and Jury Demand

17     (previously docketed as Doc. 303-1) and a Master Responsive Pleading (previously

18     docketed as Doc. 303-3). The Court has reviewed these proposed pleadings, finds them

19     sufficient, and directs the Clerk to file them as separate documents in the Court’s docket.1

20     The parties have also submitted a proposed Amended Short Form Complaint, a copy of

21     which is attached to this order. The Court also finds these proposed pleadings to be

22     sufficient.

23            IT IS ORDERED:

24            All allegations pled in the Master Complaint and all responses pled in the Master

25     Responsive Pleading are deemed pled in any previously filed Complaint and Responsive

26     Pleading in this MDL proceeding, except as expressly noted below. They are also deemed

27
              1
28            The reference to “Federal Rule of Evidence 8” on the first page of the Master
       Complaint shall be deemed to be a reference to Federal Rule of Civil Procedure 8.
       Case 2:15-md-02641-DGC Document 1108 Filed 03/17/16 Page 2 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 107 of 335



 1     pled in any Short Form Complaint (attached to CMO No. 4, Doc. 363) or Amended Short
 2     Form Complaint (attached to this Order) and Entry of Appearance filed after the entry of
 3     Doc. 363, except that the Master Complaint applies only against the Defendant or
 4     Defendants identified in such Short Form Complaints or Amended Short Form
 5     Complaints.
 6            The following cases will not be governed by the Master Complaint and Master
 7     Responsive Pleading, but will continue to be governed by the complaints (including any
 8     amended complaints) and answers filed in the various transferor courts prior to transfer:
 9
                     Plaintiff                                Original Jurisdiction
10
               1.    Cason, Pamela                            GA – N.D. Ga.
11
                                                              1:12-cv-1288
12
13             2.    Coker, Jennifer                          GA – N.D. Ga.
                                                              1:13-cv-515
14
15             3.    Conn, Charles                            TX – S.D. Tex.
                                                              4:14-cv-298
16
17             4.    Ebert, Melissa                           PA – E.D. Pa.
                                                              5:12-cv-1253
18
19             5.    Fox, Susan                               TX – N.D. Tex.
                                                              3:14-cv-133
20
21             6.    Henley, Angela                           WI – E.D. Wis.
                                                              2:14-cv-59
22
23             7.    Keen, Harry                              PA – E.D. Pa.
                                                              5:13-cv-5361
24
25             8.    Milton, Gary                             GA – M.D. Ga.
                                                              5:14-cv-351
26
27             9.    Mintz, Jessica                           NY – E.D.N.Y.

28                                                            2:14-v-4942

                                                      2
       Case 2:15-md-02641-DGC Document 1108 Filed 03/17/16 Page 3 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 108 of 335



 1                  Plaintiff                                     Original Jurisdiction
 2             10. Ocasio, Denise                                 FL – M.D. Fla.
 3                                                                8:13-cv-1962
 4             11. Rivera (McClarty), Vicki                       MI – E.D. Mich.
 5                                                                4:14-cv-13627
 6             12. Smith, Erin                                    TX – E.D. Tex.
 7                                                                1:13-cv-633
 8             13. Tillman, Lessie                                FL – M.D. Fla.
 9                                                                3:13-cv-222
10
11            On or after December 28, 2015, any plaintiff whose case would be subject to

12     transfer to MDL 2641 may file his or her case directly in this Court by using the Short

13     Form Complaint (Doc. 363). After February 23, 2016, Plaintiffs may use the Amended

14     Short Form Complaint attached to this Order. If such a case is filed in this Court without

15     the use of the Short Form Complaint or Amended Short Form Complaint, Plaintiffs’ Co-
       Lead Counsel shall promptly advise the filing party to file an amended complaint using
16
       the Short Form Complaint or Amended Short Form Complaint. If the filing party fails to
17
       do so, Plaintiffs’ Co-Lead Counsel shall promptly notify the Court.
18
              Defendants are not required to file answers to Short Form Complaints or Amended
19
       Short Form Complaints.        An Entry of Appearance shall constitute a denial of all
20
       allegations in the Short Form Complaints or Amended Short Form Complaints except as
21
       herein provided, and an assertion of all defenses included in the Master Responsive
22
       Pleading. By filing an Entry of Appearance in response to a Short Form Complaint or
23
       Amended Short Form Complaint, in lieu of an answer, Defendants do not waive any
24
       defenses, including jurisdictional and service defenses.
25
              Civil actions in this MDL were transferred to this Court by the Judicial Panel on
26
       Multidistrict Litigation for coordinated or consolidated pretrial proceedings pursuant to 28
27
       U.S.C. § 1407. Upon completion of the pretrial proceedings related to a civil action as
28

                                                      3
       Case 2:15-md-02641-DGC Document 1108 Filed 03/17/16 Page 4 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 109 of 335



 1     determined by this Court, the case shall be transferred pursuant to 28 U.S.C. § 1404(a) or
 2     § 1406(a) to the District Court identified in the Short Form Complaint or Amended Short
 3     Form Complaint, provided the parties choose not to waive Lexecon, Inc. v. Milberg Weiss
 4     Bershad Hynes & Lerach, 523 U.S. 26 (1998). The fact that a case was filed directly in
 5     this District and MDL proceeding shall not constitute a determination by this Court that
 6     jurisdiction or venue are proper in this District, and shall not result in this Court being
 7     deemed the “transferor court” for purposes of this MDL. In addition, filing a Short Form
 8     Complaint or Amended Short Form Complaint in this District shall have no impact on the
 9     conflict of law rules to be applied to the case. Instead, the law of the jurisdiction where
10     the case is ultimately transferred will govern any conflict of law. Prior to transfer,
11     Defendants may object to the district specified in the Short Form Complaint or Amended
12     Short Form Complaint, based on venue or jurisdiction (including a lack of personal
13     jurisdiction based on Daimler AG v. Bauman, 134 S. Ct. 746 (2014)), and propose an
14     alternative jurisdiction for the Court’s consideration.
15            Subject to the conditions set forth in this order, Defendant C.R. Bard, Inc. and Bard
16     Peripheral Vascular, Inc. (collectively “Bard”) waive service of process in cases filed in
17     this Court using the Short Form Complaint or Amended Short Form Complaint and in
18     which they are named as defendants and one or more IVC filter products either
19     manufactured or distributed by Bard is alleged to be at issue. For such cases, Plaintiffs
20     shall send a Short Form Complaint or Amended Short Form Complaint and a request for
21     waiver of service pursuant to the provisions of Fed. R. Civ. P. 4 to Richard B. North, Jr.
22     by email to richard.north@nelsonmullins.com; maria.turner@nelsonmullins.com; and
23     matthew.lerner@nelsonmullins.com. Counsel for Bard shall return the signed waiver
24     requests to the Court within the time permitted by Fed. R. Civ. P. 4. Plaintiffs submitting
25     a request for waiver shall not seek to hold Bard in default for failure to timely answer or
26     otherwise respond to a complaint in which service has been accomplished pursuant to the
27
28

                                                       4
       Case 2:15-md-02641-DGC Document 1108 Filed 03/17/16 Page 5 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 110 of 335



 1     terms of this order without first giving Bard written notice of the alleged default and ten
 2     business days in which to cure any alleged default.
 3             Prior to a Plaintiff’s attorney filing a Short Form Complaint or Amended Short
 4     Form Complaint in this Court, that attorney must register for or already have a District of
 5     Arizona CM/ECF log-in name and password. If the Plaintiff’s attorney does not already
 6     have a District of Arizona CM/ECF log-in name and password, that attorney must file the
 7     Short Form Complaint or Amended Short Form Complaint in paper form with the Clerk
 8     of Court and simultaneously file an Application of Attorney for Admission to Practice Pro
 9     Hac Vice pursuant to LRCiv 83.1(b)(2) (including all necessary attachments and filing
10     fee).
11             Additionally, with respect to cases which are originally filed in courts other than
12     this Court which are then subsequently transferred to MDL 2641 pursuant to 28 U.S.C.
13     § 1407, Defendants may file an Answer and General Denial with Respect to Cases
14     Subsequently Transferred to MDL 2641, incorporating the defenses and denials set forth
15     in the Master Responsive Pleading and generally denying the plantiffs’ allegations. This
16     short-form answer shall serve as the responsive pleading. Defendants shall have 60 days
17     from the date any such case is opened in this Court to file any motion for failure to state a
18     claim upon which relief may be granted pursuant to Rule 12(b)(6) and 12(h)(2), and the
19     plaintiff(s) shall have 30 days to respond.
20             Dated this 16th day of March, 2016.
21
22
23
24
25
26
27
28

                                                      5
       Case 2:15-md-02641-DGC Document 1108 Filed 03/17/16 Page 6 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 111 of 335




 1

 2

 3

 4

 5

 6                         IN THE UNITED STATES DISTRICT COURT

 7                                 FOR THE DISTRICT OF ARIZONA

 8   IN RE BARD IVC FILTERS                        No. MD-15-02641-PHX-DGC
     PRODUCTS LIABILITY LITIGATION
 9                                                 AMENDED MASTER SHORT FORM
                                                   COMPLAINT FOR DAMAGES FOR
10                                                 INDIVIDUAL CLAIMS AND DEMAND
                                                   FOR JURY TRIAL
11

12          Plaintiff(s) named below, for their Complaint against Defendants named below,

13   incorporate the Master Complaint for Damages in MDL 2641 by reference (Doc. 364).

14   Plaintiff(s) further show the Court as follows:

15          1.     Plaintiff/Deceased Party:

16                 ________________________________________________________________

17          2.     Spousal Plaintiff/Deceased Party’s spouse or other party making loss of

18                 consortium claim:

19                 ________________________________________________________________

20          3.     Other Plaintiff and capacity (i.e., administrator, executor, guardian,

21                 conservator):

22                 ________________________________________________________________
       Case 2:15-md-02641-DGC Document 1108 Filed 03/17/16 Page 7 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 112 of 335




 1        4.   Plaintiff’s/Deceased Party’s state(s) [if more than one Plaintiff] of residence at

 2             the time of implant:

 3             ________________________________________________________________

 4        5.   Plaintiff’s/Deceased Party’s state(s) [if more than one Plaintiff] of residence at

 5             the time of injury:

 6             ________________________________________________________________

 7        6.   Plaintiff’s current state(s) [if more than one Plaintiff] of residence:

 8             ________________________________________________________________

 9        7.   District Court and Division in which venue would be proper absent direct filing:

10             ________________________________________________________________

11        8.   Defendants (check Defendants against whom Complaint is made):

12             □      C.R. Bard Inc.

13             □      Bard Peripheral Vascular, Inc.

14        9.   Basis of Jurisdiction:

15             □      Diversity of Citizenship

16             □      Other: ________________________________________________

17             a.     Other allegations of jurisdiction and venue not expressed in Master

18                    Complaint:

19             ________________________________________________________________

20             ________________________________________________________________

21             ________________________________________________________________

22

                                                 -2-
       Case 2:15-md-02641-DGC Document 1108 Filed 03/17/16 Page 8 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 113 of 335




 1        10.   Defendants’ Inferior Vena Cava Filter(s) about which Plaintiff(s) is making a

 2              claim (Check applicable Inferior Vena Cava Filter(s)):

 3              □     Recovery® Vena Cava Filter

 4              □     G2® Vena Cava Filter

 5                    G2® Express (G2®X) Vena Cava Filter

 6                    Eclipse® Vena Cava Filter

 7                    Meridian® Vena Cava Filter

 8                    Denali® Vena Cava Filter

 9                    Other: ____________________________________________________
10        11.   Date of Implantation as to each product:
11              ________________________________________________________________
12              ________________________________________________________________
13        12.   Counts in the Master Complaint brought by Plaintiff(s):
14              □     Count I:      Strict Products Liability – Manufacturing Defect
15              □     Count II:    Strict Products Liability – Information Defect (Failure to
16                    Warn)
17              □     Count III:    Strict Products Liability – Design Defect
18              □     Count IV:     Negligence - Design
19              □     Count V:      Negligence - Manufacture
20              □     Count VI:     Negligence – Failure to Recall/Retrofit
21              □     Count VII:    Negligence – Failure to Warn
22              □     Count VIII: Negligent Misrepresentation
                                               -3-
       Case 2:15-md-02641-DGC Document 1108 Filed 03/17/16 Page 9 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 114 of 335




 1              □      Count IX:     Negligence Per Se

 2              □      Count X:      Breach of Express Warranty

 3              □      Count XI:     Breach of Implied Warranty

 4              □      Count XII:    Fraudulent Misrepresentation

 5              □      Count XIII: Fraudulent Concealment

 6              □      Count XIV: Violations of Applicable ________________ (insert state)

 7                     Law Prohibiting Consumer Fraud and Unfair and Deceptive Trade

 8                     Practices

 9              □      Count XV:     Loss of Consortium

10              □      Count XVI: Wrongful Death

11              □      Count XVII: Survival

12              □      Punitive Damages

13              □      Other(s):     ___________________ (please state the facts supporting

14                     this Count in the space immediately below)

15                     __________________________________________________________

16                     __________________________________________________________

17                     __________________________________________________________

18                     __________________________________________________________

19                     __________________________________________________________

20        13.   Jury Trial demanded for all issues so triable?

21              □      Yes

22              □      No

                                                -4-
      Case 2:15-md-02641-DGC Document 1108 Filed 03/17/16 Page 10 of 10
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 115 of 335




 1            RESPECTFULLY SUBMITTED this ____ day of March, 2016.

 2                                               [SIGNATURE BLOCK]

 3                                               By:     /s/
                                                       [Attorney name/address]
 4

 5

 6            I hereby certify that on this ____ day of March, 2016, I electronically transmitted the

 7   attached document to the Clerk’s Office using the CM/ECF System for filing and transmittal

 8   of a Notice of Electronic Filing.

 9                                                     /s/
10
     5220248v1/26997-0001
11

12

13

14

15

16

17

18

19

20

21

22

                                                       -5-
       Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 1 of 15
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 116 of 335


 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8     IN RE: BARD IVC FILTERS                          MDL No. 15-02641 PHX DGC
       PRODUCTS LIABILITY LITIGATION
 9                                                      CASE MANAGEMENT ORDER
                                                        NO. 9 __
10
                                                        (ELECTRONICALLY STORED
11                                                      INFORMATION AND DOCUMENT
                                                        FORM AND FORMAT
12                                                      PRODUCTION PROTOCOL)
13
              This Order shall govern the production of electronically stored information (“ESI”)
14
       and paper (“hardcopy”) documents. Subject to the protective order entered in In re Bard
15
       IVC Filters Products Liability Litigation (this “Action”), this Order applies to all future
16
       document productions in this Action, including all cases transferred to this Court in the
17
       original Transfer Order from the Judicial Panel on Multidistrict Litigation, those
18
       subsequently transferred as tag-along actions, and all cases directly filed in or removed to
19
       this MDL.
20
                                       I.     General Provisions
21
       A.     Scope
22
              The procedures and protocols outlined herein govern the production of ESI and
23
       paper documents. For any other materials, the Parties shall meet and confer regarding the
24
       form and format of production for specific items or categories of items. Nothing in this
25
       protocol shall limit a party’s right to seek or object to discovery as set out in applicable
26
       rules or to object to the authenticity or admissibility of any hardcopy document or ESI
27
       produced in accordance with this Order.
28
       Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 2 of 15
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 117 of 335



 1     B.    Prior Productions
 2           For purposes of this Case Management Order, the term “prior productions” means
 3     all non-case specific ESI and hardcopy documents previously produced by Defendants to
 4     Plaintiffs’ Co-Lead Counsel that bear the following Bates prefixes:
 5                   BPV-17
 6                   BPVE
 7                   BPVEFILTER
 8                   BPV-CIV-COMPLAINT
 9                   BPV-COMP
10                   BPV-COMP-ET
11                   BPV-COMP-TW
12                   BPV-DEP
13                   BPV-EXPERT DISCL
14                   BPV-DISCOV
15                   BPV-EXPERT
16                   BPV-TRIAL-TRANS
17                   BPV-TRIAL-EXHIBIT
18                   YH
19                   YORK-SUBPOENA
20                   BPV-INSURANCE-POLICIES
21                   KAUFMAN-SUBPOENA
22                   FDA_PRODUCTION
23                   BPV-HEARING-TRANS
24                   BPV-FULLER
25     C.    Designated ESI Liaison
26           Each side shall designate one or more individuals as Designated ESI Liaison(s) for
27     purposes of meeting and conferring with the other parties and of attending Court hearings
28     on the subject of relevant ESI. The Designated ESI Liaison shall be reasonably prepared

                                                   2
       Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 3 of 15
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 118 of 335



 1     to speak about and to explain the party’s relevant electronic systems and capabilities and
 2     the technical aspects of the manner in which the party has responded to e-discovery,
 3     including (as appropriate) relevant ESI retrieval technology and search methodology.
 4     D.     Inadvertent Production
 5            The inadvertent production of any material constituting or containing attorney-
 6     client privileged information or work-product, or constituting or containing information
 7     protected by applicable privacy laws or regulations, shall be governed by provisions
 8     contained in the Protective Order entered in this action.
 9     E.     Non-Discoverable ESI and Non-Readily Accessible Data Resources
10            1.       The following categories of ESI are presumed to be inaccessible and not
11     discoverable:
12                     a.    Deleted, “slack,” fragmented, or unallocated data on hard drives;
13                     b.    Random access memory (RAM) or other ephemeral data;
14                     c.    On-line access data such as (without limitation) temporary internet
15                           files, history files, cache files, and cookies.
16            2.       The parties will meet and confer in good faith regarding the collection
17     and/or production of data from these sources.
18     F.     Meet and Confer for Disputes
19            Prior to bringing any dispute regarding ESI to the Court, the parties must meet and
20     confer in good faith in an attempt to resolve the dispute.
21                              II.    Electronically Stored Information
22     A.     Production in Reasonably Usable Form
23            1.       Reasonably Usable Form: The parties shall produce ESI in a reasonably
24     usable form. Except as stated in Paragraphs B & C below or as agreed hereafter by the
25     parties, such reasonably usable form shall presumptively be the single-page tagged image
26     file format (“TIFF”) with extracted or OCR text and associated metadata set out in
27     Attachment A, which is incorporated in full as part of this Order. A Receiving Party may
28     request production of specifically identified ESI, including ESI produced originally in

                                                       3
       Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 4 of 15
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 119 of 335



 1     TIFF form (identified by beginning and ending Bates numbers), in native form. If the
 2     Producing Party objects to production in native form, the parties shall meet and confer
 3     regarding the form of production for the specifically identified ESI. For any dispute, the
 4     Receiving Party shall bear the burden to demonstrate good cause for the production in
 5     native form and the Producing Party shall bear the burden of proving any undue hardship.
 6            2.     Redactions:    The Producing Party may redact from any TIFF image,
 7     metadata field, or native file material that is protected from disclosure by an applicable
 8     privilege or immunity, HIPAA regulations, FDA regulations, or other applicable privacy
 9     law or regulation, that contains commercially sensitive, purely personal, or proprietary
10     information not at issue in this Action, or that the Protective Order entered in this Action
11     allows to be redacted. Each redaction shall be indicated clearly. Documents that have
12     been redacted on the basis of attorney-client privilege, the work-product doctrine, or any
13     other applicable legal privilege or immunity shall be identified on a party’s “privilege
14     log,” with a description of the reason(s) for redaction.       For all future productions,
15     documents that are redacted on bases other than the foregoing privileges shall be
16     identified on a separate “redaction log,” with a description of the reason(s) for redaction.
17     For all prior productions, if the basis for the redaction is not obvious from the face of the
18     document, Plaintiffs may request that Defendants identify the basis for the redaction of a
19     particular document. Such request must by identify the document by its beginning and
20     ending Bates numbers. For each such request, Defendants shall provide clarification
21     within a reasonable time after receiving the request.
22            3.     Color Documents: Each party may make requests, for good cause, for
23     production of specifically identified documents (i.e., identified by beginning and ending
24     Bates numbers) in color.
25     B.     Electronic Spreadsheets, Presentations, and Multimedia Files
26            Electronic spreadsheets (e.g., Excel), electronic presentations (e.g., PowerPoint),
27     and audio/video multimedia files that have been identified as responsive shall be produced
28     in native form, unless they are authorized to be redacted in accordance with Paragraph A.2

                                                    4
       Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 5 of 15
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 120 of 335



 1     above. After such redactions, the Producing Party either shall produce the redacted file in
 2     the reasonably usable form set out in Attachment A or shall produce the redacted copy in
 3     native format.
 4     C.     Additional Procedures for Native Form Files
 5            Any party seeking to use, in any proceeding in this Action, files produced in native
 6     form shall do so subject to the following: The original production number and
 7     confidentiality designation shall be stamped on each page of any TIFF image or hardcopy
 8     document representing the original native-format file. Use of a file in native form or use
 9     of a TIFF image or hardcopy document representing the original native-form file shall
10     constitute a representation that the file being used is an accurate depiction of the original
11     native-form file.
12     D.     Email Threading
13            1.     Email threads are email communications that contain prior or lesser-
14     included email communications that also may exist separately in the party’s electronic
15     files. A most inclusive email thread is one that contains all of the prior or lesser-included
16     emails, including attachments, for that branch of the email thread. Each party may
17     produce (or list on any required privilege log) only the most inclusive email threads as
18     long as the most inclusive email thread includes all non-produced emails that are part of
19     the same string.
20            2.     Following production of the most-inclusive email threads, a Receiving Party
21     may request the metadata associated with individual prior or lesser-included emails within
22     the identified most-inclusive email threads.       The Producing Party shall cooperate
23     reasonably in responding to any such requests.
24     E.     Avoidance of Duplicate Production
25            “Duplicate ESI” means files that are exact duplicates using an industry-accepted
26     file hash algorithm. The Producing Party need produce only a single copy of responsive
27     Duplicate ESI. A Producing Party shall take reasonable steps to de-duplicate ESI globally
28     (i.e., both within a particular custodian’s files and across all custodians). Entire document

                                                    5
       Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 6 of 15
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 121 of 335



 1     families may constitute Duplicate ESI. De-duplication shall not break apart families.
 2     When the same Duplicate ESI exists in the files of multiple custodians, the Producing
 3     Party shall include with the load file for the ESI the names of all Custodians associated
 4     with the duplicate ESI.
 5                 III.   Documents That Exist Only in Hardcopy (Paper) Form
 6           A party may produce documents that exist only in hardcopy form either (a) in their
 7     original hardcopy form or (b) scanned and produced in TIFF form as set out in
 8     Attachment A. If the Producing Party elects to scan and to produce hardcopy documents,
 9     the scanning must be done such that the resulting image includes all information on the
10     original hardcopy document. The production of original hardcopy documents in TIFF
11     form does not otherwise require that the scanned images be treated as ESI.
12           Dated this 31st day of March, 2016.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   6
       Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 7 of 15
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 122 of 335



 1                                          Attachment A:
 2             The following protocols apply to any ESI or hardcopy documents produced in this
 3     litigation:
 4             (a)   Image Files: Files produced in *.tif image form will be single page black
 5     and white *.tif files at 300 DPI, Group IV compression. To the extent possible, original
 6     orientation will be maintained (i.e., portrait-to-portrait and landscape-to-landscape). Each
 7     *.tif file will be assigned a unique name matching the production number of the
 8     corresponding page. Production (“Bates”) numbers shall be endorsed on the lower right
 9     corner of all images. This number shall be a unique, consistently formatted identifier that
10     will:
11                   i.     be consistent across the production;
12                   ii.    contain no special characters; and
13                   iii.   be numerically sequential within a given file.
14     Bates numbers should include an alpha prefix and an 8 digit number (e.g., ABC-
15     00000001). The number of digits in the numeric portion of the Bates number format
16     should not change in subsequent productions. Notwithstanding the foregoing, continued
17     use of any of the following Bates prefixes shall be permitted under this Protocol:
18                    BPV-17
19                    BPVE
20                    BPVEFILTER
21                    BPV-CIV-COMPLAINT
22                    BPV-COMP
23                    BPV-COMP-ET
24                    BPV-COMP-TW
25                    BPV-DEP
26                    BPV-EXPERT DISCL
27                    BPV-DISCOV
28                    BPV-EXPERT

                                                    7
       Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 8 of 15
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 123 of 335



 1                        BPV-TRIAL-TRANS
 2                        BPV-TRIAL-EXHIBIT
 3                        YH
 4                        YORK-SUBPOENA
 5                        BPV-INSURANCE-POLICIES
 6                        KAUFMAN-SUBPOENA
 7                        FDA_PRODUCTION
 8                        BPV-HEARING-TRANS
 9                        BPV-FULLER
10     Confidentiality designations, if any, will be endorsed on the lower left corner of all images
11     and shall not obscure any portion of the original file
12            (b)        File Text: Except where ESI contains text that has been redacted under
13     assertion of privilege or other protection from disclosure, full extracted text will be
14     provided in the form of a single *.txt file for each file (i.e., not one *.txt file per *.tif
15     image). Where ESI contains text that has been redacted under assertion of privilege or
16     other protection from disclosure, the redacted *.tif image will be OCR’d and file-level
17     OCR text will be provided in lieu of extracted text. Searchable text will be produced as
18     file-level multi-page ASCII text files with the text file named to match the beginning
19     production number of the file. The full path of the text file must be provided in the *.dat
20     data load file.
21            (c)        Word Processing Files: Word processing files, including without limitation
22     Microsoft Word files (*.doc and *.docx), will be produced in *.tif image form, as
23     described in subsection (a). If a word processing file includes any tracked changes or
24     comments in its native form, the *.tif image will include any tracked changes and
25     comments. If the Receiving Party requests the native form production of any word
26     processing file that includes tracked changes or comments in its native form (identified by
27     beginning and ending Bates numbers), the Producing Party shall produce the particular
28     file in native form unless the Producing Party demonstrates that the request is

                                                      8
       Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 9 of 15
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 124 of 335



 1     unreasonable or unduly burdensome. Each party may make requests, for good cause, for
 2     production of other specifically identified Word Processing Files in native format in
 3     accordance with Section II.A.1 of this Order.
 4            (d)    Presentation Files:      Presentation files, including without limitation
 5     Microsoft PowerPoint files (*.ppt and *.pptx), will be produced in native form. To the
 6     extent that such files are produced as *.tif images, in accordance with subsection (a), for
 7     purposes of redaction and such files contain comments, hidden slides, speakers’ notes, and
 8     similar data, the presentation files shall be produced in the following formats: (i) first, as
 9     *.tif images of “clean” final versions of each slide (after all animations, etc.) in the
10     presentation, and (ii) second, as *.tif images that display all comments, hidden slides,
11     speakers’ notes, and similar data in such files. The second version shall be produced and
12     bates labeled immediately following the “clean” version of the file.
13            (e)    Spreadsheet or Worksheet Files:        Spreadsheet files, including without
14     limitation Microsoft Excel files (*.xls or *.xlsx), will be produced in native form. To the
15     extent that such files are produced as *.tif images, in accordance with subsection (a), for
16     purposes of redaction and such files contain hidden rows, columns, and worksheets, the
17     spreadsheet files shall be produced in the following formats: (i) first, as *.tif images of
18     “clean” versions of the file without hidden rows, columns, and worksheets; and
19     (ii) second, as *.tif images that display hidden rows, columns, and worksheets, if any, in
20     such files. The second version shall be produced and bates labeled immediately following
21     the “clean” version of the file.
22            (f)    Parent-Child Relationships: Parent-child relationships (e.g., the associations
23     between emails and their attachments) shall be preserved.              Email and other ESI
24     attachments will be produced as independent files immediately following the parent email
25     or ESI record. Parent-child relationships will be identified in the data load file pursuant to
26     Paragraph (n) below.
27            (g)    Dynamic Fields: Where documents have an automatically updated date and
28     time, file names, files paths, or similar information that, when processed, would be

                                                     9
      Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 10 of 15
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 125 of 335



 1     inaccurate for how the document was used in the ordinary course of business, the
 2     Producing Party shall use best efforts to produce the document with placeholders for those
 3     fields such as: “Auto Date,” “Auto File Name,” “Auto File Path,” or similar words that
 4     describe the automatic field.
 5            (h)    English Language: If no English version of a file is available, the Producing
 6     Party shall not have an obligation to produce an English translation of the data.
 7            (i)    Embedded Objects: Some Microsoft Office and .RTF files may contain
 8     embedded files, including but not limited to Microsoft Excel, Word, PowerPoint, Project,
 9     Outlook, Access, and PDF. Subject to claims of privilege and immunity, as applicable,
10     the Producing Party shall use reasonable efforts to extract as separate files those identified
11     file types, where appropriate, and those shall be produced as attachments to the file in
12     which they were embedded.
13            (j)    Compressed Files: Compressed file types (i.e., .CAB, .GZ, .TAR. .Z, .ZIP)
14     shall be decompressed in a reiterative manner to ensure that a zip within a zip is
15     decompressed into the lowest possible compression resulting in individual files. Files
16     included in compressed file type that are attached to another file shall be individually
17     identified as related to the “parent” document in the data load file pursuant to Paragraph
18     (n) below.
19            (k)    Encrypted Files: The Producing Party will take reasonable steps, prior to
20     production, to unencrypt any discoverable ESI that exists in encrypted format (e.g.,
21     because password-protected) and that can be reasonably unencrypted.
22            (l)    Non-Viewable Files:      During document review, certain documents are
23     opened that are not viewable in the default HTML rendered format. In such instances, the
24     Producing Party shall attempt to create a TIFF image with a viewable image.                 If
25     unsuccessful, the Producing Party shall attempt to open the document with a native
26     viewer. If the file cannot be viewed via any of these methods, the Producing Party shall
27     attempt to procure a replacement of the file from the original source location. If the
28     replacement yields the same issues, the Producing Party shall (i) identify the file in a log

                                                    10
      Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 11 of 15
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 126 of 335



 1     of “corrupt files” to be produced to the Receiving Party and (ii) maintain the native file for
 2     request for production or review by the Receiving Party in accordance with this Order.
 3            (m)    Scanned Hardcopy Documents:
 4                   i.     In scanning hardcopy documents, multiple distinct documents should
 5                          not be merged into a single record, and single documents should not
 6                          be split into multiple records (i.e., hard copy documents should be
 7                          logically unitized).
 8                   ii.    If a Producing Party is requested, and agrees, to provide OCR text for
 9                          scanned images of hard copy documents, OCR should be performed
10                          on a document level and be provided in document-level *.txt files
11                          named to match the production number of the first page of the
12                          document to which the OCR text corresponds. OCR text should not
13                          be delivered in the data load file or any other delimited text file.
14                          Except where hard copy documents contain text that has been
15                          redacted under assertion of privilege or other protection from
16                          disclosure, a Producing Party may not withhold from production any
17                          OCR text that the party has in its possession, custody or control for
18                          scanned images of hard copy documents that the party is producing.
19                          Where hard copy documents contain text that has been redacted
20                          under assertion of privilege or other protection from disclosure, and
21                          the Producing Party has in its possession OCR text for said
22                          documents, the redacted *tif image will be OCR’d and file-level
23                          OCR text will be provided in lieu of the original OCR text.
24                   iii.   In the case of an organized compilation of separate hardcopy
25                          documents -- for example, a binder containing several separate
26                          documents behind numbered tabs -- the document behind each tab
27                          should be scanned separately, but the relationship among the
28

                                                    11
      Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 12 of 15
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 127 of 335



 1                         documents in the binder should be reflected in proper coding of the
 2                         family fields set out below.
 3           (n)    Production Numbers: The Producing Party shall take reasonable steps to
 4     ensure that attachments to documents or electronic files are assigned production numbers
 5     that directly follow the production numbers on the documents or files to which they were
 6     attached. If a production number or set of production numbers is skipped, the skipped
 7     number or set of numbers shall be noted. In addition, wherever possible, each *.tif image
 8     will have its assigned production number electronically “burned” onto the image.
 9           (o)    Data and Image Load Files for ESI:
10                  i.     Load Files Required: Unless otherwise agreed, each production will
11                         include a data load file in Concordance (*.dat) format produced in
12                         ASCII and an image load file in Opticon (*.opt) format.
13                  ii.    Load File Formats:
14                         a)     Load file names should contain the volume name of the
15                                production media. Additional descriptive information may be
16                                provided after the volume name. For example, both
17                                ABC001.dat or ABC001_metadata.dat would be acceptable.
18                         b)     Unless other delimiters are specified, any fielded data
19                                provided in a load file should use Concordance default
20                                delimiters. Semicolon (;) should be used as multi-entry
21                                separator.
22                         c)     Any delimited text file containing fielded data should contain
23                                in the first line a list of the fields provided in the order in
24                                which they are organized in the file.
25                  iii.   Metadata Fields to Be Included in Data Load File: For all ESI
26                         produced, the following metadata fields for each file, if available at
27                         the time of collection and processing and unless such metadata fields
28                         are protected from disclosure by attorney-client privilege or work-

                                                  12
      Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 13 of 15
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 128 of 335



 1                      product immunity or otherwise prohibited from disclosure by law or
 2                      regulation, shall be provided in the data load file, except to the extent
 3                      that a file has been produced with redactions:
 4                      a)     FileName /FILENAME
 5                      b)     DocEmailFolder/LOCATIONS
 6                      c)     CreatedDateTime
 7                      d)     DocCreatedDateTime
 8                      e)     DateRecieved/DATERCVD and TIMERCVD (email only)
 9                      f)     StartBates/BEGDOC
10                      g)     EndBates/ENDDOC
11                      h)     StartAttach/BEGATTACH
12                      i)     EndAttach/ENDATTACH
13                      j)     PageCount/PGCOUNT
14                      k)     FileExt/DOCEXT
15                      l)     ModifiedDate/DATELASTMOD and TIMELASTMOD
16                      m)     DateSent/DATESENT (email only)
17                      n)     To/TO (email only)
18                      o)     BCC (email only)
19                      p)     CC (email only)
20                      q)     AttachName (email only)
21                      r)     Hash or MD5HASH
22                      s)     Custodian/CUSTODIAN
23                      t)     DocLink/NATIVEFILE
24                      u)     TextLink/TEXTFILE
25                      v)     AuthorFrom/DOCAUTHOR
26                      w)     TitleEmailSubject/EMAIL SUBJECT
27                      x)     RECORDTYPE
28                      y)     DOCTYPE

                                                 13
      Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 14 of 15
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 129 of 335



 1                        z)     DOCDATE
 2                        aa)    PARENTDATE
 3                        bb)    DATELASTPRINT and TIMELASTPRINT
 4                        cc)    ORGANIZATIONS
 5                        dd)    COMMENTS
 6                        ee)    LASTAUTHOR
 7                        ff)    REVISION.
 8           (p)   Data and Image Load Files for Hardcopy Productions:
 9                 i.     Load Files Required: Unless otherwise agreed, each production will
10                        include a data load file in Concordance (*.dat) format and an image
11                        load file in Opticon (*.opt) or Ipro (*.lfp) format.
12                 ii.    Load File Formats:
13                        a)     Load file names should contain the volume name of the
14                               production media. Additional descriptive information may be
15                               provided after the volume name. For example, both
16                               ABC001.dat or ABC001_metadata.dat would be acceptable.
17                        b)     Unless other delimiters are specified, any fielded data
18                               provided in a load file should use Concordance default
19                               delimiters. Semicolon (;) should be used as multi-entry
20                               separator.
21                        c)     Any delimited text file containing fielded data should contain
22                               in the first line a list of the fields provided in the order in
23                               which they are organized in the file.
24                 iii.   Fields to Be Included in Data Load File: For all hardcopy documents
25                        produced in *.tif format, the following fields, if available, shall be
26                        provided in the data load file:
27                        a)     StartBates
28                        b)     EndBates

                                                  14
      Case 2:15-md-02641-DGC Document 1259 Filed 03/31/16 Page 15 of 15
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 130 of 335



 1                             c)     StartAttach
 2                             d)     EndAttach
 3                             e)     Custodian
 4              (q)      Files Produced in Native Format: Any electronic file produced in native file
 5     format shall be given a file name consisting of a unique Bates number and, as applicable,
 6     a confidentiality designation; for example, “ABC00000002_Confidential.”             For each
 7     native file produced, the production will include a *.tif image slipsheet indicating the
 8     production number of the native file and the confidentiality designation, and stating “File
 9     Provided Natively.” To the extent that it is available, the original file text shall be
10     provided in a file-level multi-page UTF-8 text file with a text path provided in the *.dat
11     file; otherwise the text contained on the slipsheet shall be provided in the *.txt file with
12     the text path provided in the *.dat file.
13              (r)      Production of Media: Unless otherwise agreed, documents and ESI will be
14     produced on optical media (CD/DVD), external hard drive, secure FTP site, or similar
15     electronic format. Such media should have an alphanumeric volume name; if a hard drive
16     contains multiple volumes, each volume should be contained in an appropriately named
17     folder at the root of the drive. Volumes should be numbered consecutively (ABC001,
18     ABC002, etc.). Deliverable media should be labeled with the name of this action, the
19     identity of the Producing Party, and the following information: Volume name, production
20     range(s), and date of delivery.
21              (s)      Encryption of Production Media: To maximize the security of information
22     in transit, any media on which documents or electronic files are produced may be
23     encrypted by the Producing Party. In such cases, the Producing Party shall transmit the
24     encryption key or password to the Requesting Party, under separate cover,
25     contemporaneously with sending the encrypted media.
26
       5184438v3/26997-0001
27
28

                                                      15
       Case 2:15-md-02641-DGC Document 1319 Filed 04/01/16 Page 1 of 7
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 131 of 335



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT

 7                               FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products Liability      No. MDL 15-02641-PHX DGC
       Litigation,
 9                                                     CASE MANAGEMENT ORDER
10                                                     NO. 10

11
12
13            The Court held a third case management conference with the parties on

14     March 31, 2016.    The conference was scheduled to address ongoing matters and a

15     number of issues identified in Case Management Order No. 8 (“CMO 8”) (Doc. 519).

16     I.     Second Phase Discovery.

17            A.     Fact Discovery.

18            Fact discovery is under way. The parties reported that they have scheduled seven

19     depositions and are in the process of scheduling more. The parties also continue to

20     discuss a number of discovery issues that will be addressed later in this Order. The

21     parties are encouraged to continue exchanging relevant information on discovery topics

22     on which they agree, even if other issues need to be presented to the Court.

23            The Court asked the parties whether special deposition scheduling is needed, such

24     as blocking out specific weeks for depositions and double-tracking or triple-tracking

25     depositions. Counsel stated they do not believe such deposition scheduling is needed at

26     this time. The parties should provide an update on this issue in the status report to be

27     filed before the next case management conference.

28
       Case 2:15-md-02641-DGC Document 1319 Filed 04/01/16 Page 2 of 7
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 132 of 335



 1            B.      Mature Cases.
 2            Case Management Order No. 4 (as amended) identifies 13 mature cases that are
 3     not governed by the Master Complaint and Master Responsive Pleading and that are not
 4     generally subject to ongoing discovery. After further discussion, the parties have agreed
 5     that the Conn, Milton, and Mintz cases identified in Case Management Order No. 4
 6     (Doc. 1108) should no longer be treated as mature cases. Rather, they will be treated as
 7     all other cases in this MDL. The remaining 10 cases identified in CMO 4 will continue to
 8     be treated as mature cases under that CMO. The parties should address these cases in the
 9     joint status report they file before the next case management conference, and particularly
10     when these cases will be ready for remand.
11     II.    Bellwether Selection Process.
12            Consistent with the direction in CMO 8, the parties have addressed an appropriate
13     bellwether selection process. They have submitted a stipulation related to the process
14     (Doc. 923), and a stipulation regarding fact sheets to be exchanged during the process
15     (Doc. 1153).
16            The Court discussed the proposed procedures and fact sheets with the parties,
17     making some suggestions for modifications. The parties will make modifications to their
18     stipulations and, by April 15, 2016, provide the Court with a stipulated case management
19     order to govern the bellwether selection process and fact sheets.
20            As part of this work, the parties will provide the Court with a stipulated order
21     regarding the collection of records.       This stipulated order will be provided by
22     April 15, 2016.
23            While discussing the bellwether process, the Court discussed the issue of Lexecon
24     waivers. The parties will confer to see if they can agree on a procedure for dealing with
25     Lexecon waivers. Plaintiffs’ counsel are of the view that such issues should be addressed
26     up front so as not to interfere with the selection of cases after much work has been
27     invested in the bellwether pool.     Defense counsel does not disagree, but expressed
28     concern about choosing the Bellwether pool solely from cases in which Plaintiffs have


                                                  -2-
       Case 2:15-md-02641-DGC Document 1319 Filed 04/01/16 Page 3 of 7
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 133 of 335



 1     agreed to waive Lexecon. The Court described for the parties the approaches taken in a
 2     number of other MDL cases. The parties will confer to see if they can reach agreement.
 3     The Court will also do inquire further into cross-designations for trials in transferor
 4     districts under 28 U.S.C. § 292(b) and (d).
 5     III.   ESI and Previously Searched Custodians.
 6            The parties have filed a joint motion to extend the deadline in CMO 8 for
 7     presenting a matrix to the Court outlining ESI disagreements. Doc. 1151. The motion
 8     notes that the parties have been working on this issue diligently, and requests a new
 9     deadline for submitting disagreements to the Court by May 16, 2016. The Court will
10     grant the joint motion, but advised the parties that it will not be inclined to grant
11     additional extensions. ESI issues need to be resolved soon. ESI production and review
12     tends to take a significant amount of time, and if ESI issues are not resolved soon, there
13     may be too little time remaining in the discovery schedule for a thorough production and
14     review of ESI. The parties will also continue to address the issue of new custodians
15     (CMO 8, § IV) and submit any disagreements to the Court, in a matrix, by May 16, 2016.
16     IV.    FDA Inspection and Warning Letter.
17            The Court has reviewed the memoranda and other materials provided by the
18     parties with respect to discovery related to the FDA warning letter. See Docs. 693, 697,
19     850, 989, 1152. The Court provided initial feedback on the issues raised. The Court
20     views discovery related to under-reporting or non-reporting of problems with retrievable
21     filters to be clearly relevant to this case. Actual failure rates will be relevant to Plaintiffs’
22     negligence and product defect claims.         Evidence regarding representations made by
23     Defendants concerning failure rates will be relevant to Plaintiffs’ claims for fraud and
24     misrepresentation.     The Court does not view discovery on these issues to be
25     disproportionate in light of the factors set forth in Rule 26(b)(1).
26            At the same time, the Court sees little relevancy in the Recovery Cone issues. The
27     Recovery Cone has always been available for retrieval of Defendants’ filters, the FDA
28     has now approved use of the Recovery Cone, and no claim in this case is based on


                                                     -3-
       Case 2:15-md-02641-DGC Document 1319 Filed 04/01/16 Page 4 of 7
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 134 of 335



 1     alleged defects in the Recovery Cone. Defendants have offered to produce Ms. Edwards
 2     for a deposition on the Recovery Cone issue, and the Court agrees, but the Court believes
 3     that other discovery is not warranted.
 4            In addition to this guidance, the Court noted that the three or four employees who
 5     report to Chad Modra should be deposed. They appear to have relevant information.
 6            With this feedback in hand, the parties are to discuss the specific discovery
 7     requests of Plaintiffs with respect to the under-reporting issue. If they are unable to reach
 8     agreement on appropriate discovery, the parties should provide the Court with a matrix
 9     setting forth their specific areas of disagreement by April 15, 2016.
10     V.     Discovery Regarding Simon Nitenol Filter (“SNF”).
11            The Court has reviewed the matrix provided by the parties on this issue.
12     Doc. 1161. The Court provided guidance during the case management conference.
13            The Court does not believe that discovery related to the design or testing of the
14     SNF is relevant to this case. Plaintiffs do not contend that the SNF is defective. To the
15     contrary, they intend to argue that the SNF was a safe and effective product, that
16     retrievable filters were less safe, and that Defendants made misrepresentations to the
17     FDA and the public when they asserted that the retrievable filters were substantially
18     equivalent to the SNF or as safe as the SNF. In light of these positions, the actual design
19     and testing of the SNF will not be at issue in this case.
20            The Court also concludes, however, that sales and marketing materials related to
21     the SNF, documents comparing filter performance and failure rates to the SNF, and
22     internal communications on these subjects are relevant. At the same time, it would be
23     unduly burdensome to require Defendants to produce every document related to sales and
24     marketing of SNF over its 20-plus year life, or every communication related to that
25     subject. The Court instructed the parties to confer and attempt to reach agreement on
26     appropriate discovery with respect to these subjects. If the parties are unable to agree,
27     they should include this subject in the matrix to be submitted to the Court on
28     April 15, 2016. Plaintiffs should be precise in the discovery they seek so that the matrix


                                                    -4-
       Case 2:15-md-02641-DGC Document 1319 Filed 04/01/16 Page 5 of 7
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 135 of 335



 1     will be as focused as possible.
 2            The parties have reached agreement on regulatory communications relating to the
 3     SNF. Defendants will be providing discovery on this issue.
 4     VI.    Depositions of Previously Deposed Witnesses.
 5            The parties are in the process of negotiating a deposition protocol for the case.
 6     This protocol presumably will include agreement on depositions of previously deposed
 7     witnesses and witnesses related to the Kay Fuller issue. The parties will provide a
 8     stipulated deposition protocol to the Court by April 15, 2016.
 9     VII.   Privilege Log Issues.
10            The Court appreciates the parties’ efforts to resolve privilege log issues. The
11     Court has reviewed the status reports provided by the parties (see Docs. 705, 984), as
12     well as Plaintiffs’ motion to compel (Doc. 1214).
13            The parties have been unable to reach agreement on 133 documents identified
14     during their first sampling effort. Plaintiffs have filed a motion to compel with respect to
15     these documents (Doc. 1214) that identifies several specific legal issues and attaches a
16     spreadsheet identifying the documents and setting forth a summary of Plaintiffs’ position
17     with respect to each document. Rather than simply completing the briefing on this issue,
18     the Court directed the parties to take the following steps.
19            By the close of business on April 4, 2016, Plaintiffs shall identify for Defendants
20     the specific legal issues addressed in Plaintiffs’ motion to compel.1 In addition, with
21     respect to each of these issues, Plaintiffs shall identify three documents from among the
22     133 documents still in dispute.
23            By April 11, 2016, Defendants shall file a memorandum with the Court
24     addressing the specific legal categories identified by Plaintiff. Defendants shall set forth
25     their legal arguments on each of these issues. On the same day, Defendants shall provide
26     Plaintiffs with the identification of two additional documents for each of the legal
27
              1
                 The Court sees discrete issues in the following sections of Plaintiffs’ motion:
28     IV.B.1, IV.B.2, IV.B.3.a, IV.B.3.b, IV.B.3.c, IV.B.3.d, IV.B.3.e, and IV.C, but Plaintiffs
       are free to narrow the list.

                                                   -5-
       Case 2:15-md-02641-DGC Document 1319 Filed 04/01/16 Page 6 of 7
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 136 of 335



 1     categories, chosen from the 133 documents in dispute, as well as a draft matrix setting
 2     forth Defendants’ arguments (in summary form – the memoranda need not be repeated)
 3     with respect to the five documents chosen by the parties for each legal category.
 4            By April 22, 2016, Plaintiffs shall file a reply memorandum which addresses the
 5     specific legal issues identified for Defendants on April 4, 2016. Plaintiffs shall attach to
 6     the memorandum the matrix which sets forth, in summary form, the parties’ respective
 7     arguments with respect to the five documents chosen for each of the legal issues
 8     addressed in the briefing. Plaintiffs’ counsel shall provide defense counsel with a draft of
 9     the matrix two days before this filing so that defense counsel can make any needed
10     adjustments to their section of the matrix. On April 22, 2016, Defendants shall provide
11     the Court with in camera copies of the documents listed in the matrix.
12            The Court will enter an order on the legal issues and the five documents chosen
13     for each issue. The intent will be to provide guidance to the parties concerning the
14     Court’s view of privilege and work product issues, hopefully to help the parties in
15     resolving additional disagreements.
16            The Court and parties also discussed part B of the parties’ joint report. Doc. 705.
17     The Court directed the parties to engage in the process described in part B, but only with
18     respect to Plaintiffs’ seven proposed categories. The Court sees no purpose in addressing
19     Bard’s proposed categories. The Court agrees that the parties should provide a joint
20     report to the Court by May 27, 2016, describing their progress and the number of
21     documents that remain in dispute. If the number is large, the Court most likely will
22     appoint a special master to work with the parties in resolving the privilege log issues.
23     VIII. Equitable Tolling.
24            Defendants have filed a brief on this issue. Doc. 1146. The parties will brief this
25     issue under the time limits set forth in the relevant rules. The Court will rule on it in due
26     course.
27     IX.    Next Case Management Conference.
28            The next Case Management Conference will be held on June 22, 2016 at


                                                   -6-
       Case 2:15-md-02641-DGC Document 1319 Filed 04/01/16 Page 7 of 7
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 137 of 335



 1     10:00 a.m. The parties shall provide the Court with a joint status report on issues
 2     mentioned in this order and any issues they wish to address at the conference by
 3     June 15, 2016. If issues arise in the meantime that require prompt decision, the parties
 4     should place a conference call to the Court.
 5            Dated this 1st day of April, 2016.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -7-
       Case 2:15-md-02641-DGC Document 1485 Filed 04/20/16 Page 1 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 138 of 335


 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-DGC
 9     Litigation,
                                                        SECOND AMENDED CASE
10                                                      MANAGEMENT ORDER NO. 4

11                                                      (Master Complaint, Master
                                                        Responsive Pleading, Use of Short
12                                                      Form Complaint, Waiver of Service
                                                        for Bard Defendants, and Answer and
13                                                      General Denial in Cases Subsequently
                                                        Transferred to MDL 2641)
14
15            The parties previously submitted a Master Long Form Complaint and Jury Demand
16     (previously docketed as Doc. 303-1) and a Master Responsive Pleading (previously
17     docketed as Doc. 303-3). The Court has reviewed these proposed pleadings, finds them
18     sufficient, and directs the Clerk to file them as separate documents in the Court's docket.1
19     The parties have also submitted a proposed Second Amended Short Form Complaint, a
20     copy of which is attached to this order. The Court also finds this proposed pleading to be
21     sufficient.
22            IT IS ORDERED:
23            All allegations pled in the Master Complaint and all responses pled in the Master
24     Responsive Pleading are deemed pled in any previously filed Complaint and Responsive
25     Pleading in this MDL proceeding, except as expressly noted below. They are also deemed
26     pled in any Short Form Complaint (attached to CMO No. 4, Doc. 363) or Second
27
       1
           The reference to “Federal Rule of Evidence 8” on the first page of the Master
28         Complaint shall be deemed to be a reference to Federal Rule of Civil Procedure 8.
       Case 2:15-md-02641-DGC Document 1485 Filed 04/20/16 Page 2 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 139 of 335


 1
       Amended Short Form Complaint (attached to this Order) and Entry of Appearance filed
 2
       after the entry of this order, except that the Master Complaint applies only against the
 3
       Defendant or Defendants identified in such future-filed Short Form or Second Amended
 4
       Short Form Complaints.
 5
              The following cases will not be governed by the Master Complaint and Master
 6
       Responsive Pleading, but will continue to be governed by the complaints (including any
 7
       amended complaints) and answers filed in the various transferor courts prior to transfer:
 8
 9                  Plaintiff                                 Original Jurisdiction

10             1.   Cason, Pamela                             GA – N.D. Ga.
                                                              1:12-cv-1288
11
               2.   Coker, Jennifer                           GA – N.D. Ga.
12
                                                              1:13-cv-515
13
               3.   Ebert, Melissa                            PA – E.D. Pa.
14                                                            5:12-cv-1253
15             4.   Fox, Susan                                TX – N.D. Tex.
16                                                            3:14-cv-133

17             5.   Henley, Angela                            WI – E.D. Wis.
                                                              2:14-cv-59
18
               6.   Keen, Harry                               PA – E.D. Pa.
19
                                                              5:13-cv-5361
20
               7.   Ocasio, Denise                            FL – M.D. Fla.
21                                                            8:13-cv-1962
22             8.   Rivera (McClarty), Vicki                  MI – E.D. Mich.
23                                                            4:14-cv-13627
24             9.   Smith, Erin                               TX – E.D. Tex.
                                                              1:13-cv-633
25
26             10. Tillman, Lessie                            FL – M.D. Fla.
                                                              3:13-cv-222
27
28            On or after December 28, 2015, any plaintiff whose case would be subject to

                                                  -2-
       Case 2:15-md-02641-DGC Document 1485 Filed 04/20/16 Page 3 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 140 of 335


 1
       transfer to MDL 2641 may file his or her case directly in this Court by using the Short
 2
       Form Complaint (Doc. 363). After April 20, 2016, Plaintiffs may use the use the Second
 3
       Amended Short Form Complaint attached to this Order. If such a case is filed in this
 4
       Court without the use of the Second Amended Short Form Complaint, Plaintiffs’ Co-Lead
 5
       Counsel shall promptly advise the filing party to file an amended complaint using the
 6
       Second Amended Short Form Complaint. If the filing party fails to do so, Plaintiffs’ Co-
 7
       Lead Counsel shall promptly notify the Court.
 8
              Defendants are not required to file answers to Short Form, Amended Short Form,
 9
       or Second Amended Short Form Complaints. An Entry of Appearance shall constitute a
10
       denial of all allegations in the Short Form, Amended Short Form, or Second Amended
11
       Short Form Complaints except as herein provided, and an assertion of all defenses
12
       included in the Master Responsive Pleading.        By filing an Entry of Appearance in
13
       response to a Short Form, Amended Short Form, or Second Amended Short Form
14
       Complaints, in lieu of an answer, Defendants do not waive any defenses, including
15
       jurisdictional and service defenses.
16
              Civil actions in this MDL were transferred to this Court by the Judicial Panel on
17
       Multidistrict Litigation for coordinated or consolidated pretrial proceedings pursuant to 28
18
       U.S.C. § 1407. Upon completion of the pretrial proceedings related to a civil action as
19
       determined by this Court, the case shall be transferred pursuant to 28 U.S.C. § 1404(a) or
20
       § 1406(a) to the District Court identified in the Short Form, Amended Short Form, or
21
       Second Amended Short Form Complaints, provided the parties choose not to waive
22
       Lexecon, Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26 (1998). The fact
23
       that a case was filed directly in this District and MDL proceeding shall not constitute a
24
       determination by this Court that jurisdiction or venue are proper in this District, and shall
25
       not result in this Court being deemed the “transferor court” for purposes of this MDL. In
26
       addition, filing a Short Form, Amended Short Form, or Second Amended Short Form
27
       Complaint in this District shall have no impact on the conflict of law rules to be applied to
28

                                                   -3-
       Case 2:15-md-02641-DGC Document 1485 Filed 04/20/16 Page 4 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 141 of 335


 1
       the case. Instead, the law of the jurisdiction where the case is ultimately transferred will
 2
       govern any conflict of law. Prior to transfer, Defendants may object to the district
 3
       specified in the Short Form, Amended Short Form, or Second Amended Short Form
 4
       Complaint, based on venue or jurisdiction (including a lack of personal jurisdiction based
 5
       on Daimler AG v. Bauman, 134 S. Ct. 746 (2014)), and propose an alternative jurisdiction
 6
       for the Court’s consideration.
 7
              Subject to the conditions set forth in this order, Defendant C.R. Bard, Inc. and Bard
 8
       Peripheral Vascular, Inc. (collectively “Bard”) waive service of process in cases filed in
 9
       this Court using the Short Form, Amended Short Form, or Second Amended Short Form
10
       Complaint and in which they are named as defendants and one or more IVC filter
11
       products either manufactured or distributed by Bard is alleged to be at issue. For such
12
       cases, Plaintiffs shall send a Short Form, Amended Short Form, or Second Amended
13
       Short Form Complaint and a request for waiver of service pursuant to the provisions of
14
       Fed. R. Civ. P. 4 to Richard B. North, Jr. by email to richard.north@nelsonmullins.com;
15
       maria.turner@nelsonmullins.com; and matthew.lerner@nelsonmullins.com. Counsel for
16
       Bard shall return the signed waiver requests to the Court within the time permitted by Fed.
17
       R. Civ. P. 4. Plaintiffs submitting a request for waiver shall not seek to hold Bard in
18
       default for failure to timely answer or otherwise respond to a complaint in which service
19
       has been accomplished pursuant to the terms of this order without first giving Bard written
20
       notice of the alleged default and ten business days in which to cure any alleged default.
21
              Prior to a Plaintiff’s attorney filing a Short Form, Amended Short Form, or Second
22
       Amended Short Form Complaint in this Court, that attorney must register for or already
23
       have a District of Arizona CM/ECF log-in name and password. If the Plaintiff’s attorney
24
       does not already have a District of Arizona CM/ECF log-in name and password, that
25
       attorney must file the Short Form, Amended Short Form, or Second Amended Short Form
26
       Complaint in paper form with the Clerk of Court and simultaneously file an Application
27
       of Attorney for Admission to Practice Pro Hac Vice pursuant to LRCiv 83.1(b)(2)
28

                                                   -4-
       Case 2:15-md-02641-DGC Document 1485 Filed 04/20/16 Page 5 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 142 of 335


 1
       (including all necessary attachments and filing fee).
 2
              Additionally, with respect to cases which are originally filed in courts other than
 3
       this Court which are then subsequently transferred to MDL 2641 pursuant to 28 U.S.C. §
 4
       1407, Defendants’ may file an Answer and General Denial with Respect to Cases
 5
       Subsequently Transferred to MDL 2641, incorporating the defenses and denials set forth
 6
       in the Master Answer and generally denying the plaintiffs’ allegations. This short-form
 7
       answer shall serve as the responsive pleading. Defendants shall have 60 days from the
 8
       date any such case is opened in this Court to file any motion for failure to state a claim
 9
       upon which relief may be granted pursuant to Rule 12(b)(6) and 12(h)(2), and the
10
       plaintiff(s) shall have 30 days to respond.
11
              Dated this 20th day of April, 2016.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -5-
  Case 2:15-md-02641-DGC Document 1485 Filed 04/20/16 Page 6 of 9
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 143 of 335
  Case 2:15-md-02641-DGC Document 1485 Filed 04/20/16 Page 7 of 9
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 144 of 335
  Case 2:15-md-02641-DGC Document 1485 Filed 04/20/16 Page 8 of 9
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 145 of 335
  Case 2:15-md-02641-DGC Document 1485 Filed 04/20/16 Page 9 of 9
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 146 of 335
       Case 2:15-md-02641-DGC Document 1662 Filed 05/05/16 Page 1 of 7
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 147 of 335



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT

 7                                FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX DGC
       Litigation,
 9                                                      CASE MANAGEMENT ORDER
10                                                      NO. 11
                                                        (Bellwether Selection Process)
11
12            Pursuant to the agreement of the parties (Doc. 1473), the Court enters this Case
13     Management Order No. 11 regarding the process for the selection of and discovery in the
14     first set of bellwether cases for this MDL.
15     I.     Initial Plaintiff Pool.
16            A.     The Initial Plaintiff Pool for this bellwether process includes all cases filed
17     and properly served upon Defendants in MDL 2641 as of April 1, 2016.1
18            B.     The parties will provide Plaintiff Profile Forms (“PPF”) and Defendants
19     Profile Forms (“DPF”) for each of the Initial Plaintiff Pool cases. For purposes of the
20     Initial Plaintiff Pool cases, the deadlines established in CMO No. 5 (Doc. 365) will be
21     expedited. All Plaintiff Profile Forms for cases in the Initial Plaintiff Pool must be
22     served within thirty (30) days of filing and service, and in no event later than
23     May 1, 2016; and the Defendants Profile Forms shall be served within forty (40) days
24     after the date of receipt of the PPF and, in no event later than June 9, 2016. Cases filed
25     after April 1, 2016 shall continue to be governed by the deadlines established in CMO
26     No. 5 (Doc. 365). In order to make the process as efficient as possible, the parties shall
27     1
         The Initial Plaintiff Pool does not, however, include those cases which make up the
       group of “Mature Cases” referenced in Case Management Order No. 8, Para. I (C)
28     [Doc. 519], with the exception of the Conn, Milton, and Mintz cases, which the Court
       removed from that list in Case Management Order No. 10 [Doc. 1319].
       Case 2:15-md-02641-DGC Document 1662 Filed 05/05/16 Page 2 of 7
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 148 of 335



 1     provide their PPFs and DPFs on a rolling basis, as they are completed.
 2     II.    PFS/DFS Group 1.
 3            A.     By not later than June 29, 2016, the parties shall make a simultaneous
 4     exchange of lists identifying twenty-four (24) representative cases each selected from the
 5     Initial Plaintiff Pool . Those forty-eight (48) cases shall constitute PFS/DFS Group 1.
 6     The lists exchanged by the parties shall be organized alphabetically by plaintiffs’ last
 7     name and shall include the civil action number for each case.
 8            B.     Should Plaintiffs and Defendants select one or more of the same cases
 9     among their twenty-four (24) cases selected for PFS/DFS Group 1, thus resulting in a
10     total pool of fewer than forty-eight (48) plaintiffs, the parties will alternate to identify
11     additional plaintiffs to bring the pool to forty-eight (48), with Plaintiffs having the first
12     selection. The parties shall make simultaneous exchange of the additional selections to
13     complete the pool within 3 days of the initial simultaneous exchange set forth above.
14            C.     It is important for the use of the bellwether process that is contemplated by
15     this Order that both sides waive applicable venue and forum non conveniens challenges
16     for the cases in PFS/DFS Group 1 and stipulate that the initial scheduled trials can be
17     conducted in the District of Arizona without remanding any case to the transferor forum
18     under Lexecon v. Milberg Weiss (“Lexecon Waiver”). Accordingly, the selection of any
19     case for inclusion in PFS/DFS Group 1 constitutes a Lexecon Waiver by the side/party
20     selecting the case. Upon receipt of the list of cases from opposing counsel, each side will
21     have five (5) business days to notify the other side if they do not agree to waive Lexecon
22     with respect to any of the cases selected by the other side. Plaintiffs’ Co-Lead Counsel
23     and the Plaintiffs’ Steering Committee shall use best efforts to secure a Lexecon Waiver
24     for any case selected to be included in PFS/DFS Group 1 by Defendants. Defendants’
25     counsel shall use best efforts to secure a Lexecon Waiver by Defendants for any case
26     selected to be included in PFS/DFS Group 1 by Plaintiffs.
27            If a plaintiff in a case selected for inclusion in PFS/DFS Group 1 by Defendants
28     does not provide a Lexecon Waiver, the plaintiff or his/her counsel shall show cause why


                                                   -2-
       Case 2:15-md-02641-DGC Document 1662 Filed 05/05/16 Page 3 of 7
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 149 of 335



 1     a Lexecon Waiver is not being made. If Defendants do not provide a Lexecon Waiver for
 2     any case selected for inclusion in PFS/DFS Group 1 by Plaintiffs, Defendants’ counsel
 3     shall show cause why a Lexecon waiver is not being made in that particular case. Any
 4     party required to show cause must appear in person or by telephone before the Court to
 5     explain why a Lexecon Waiver may not be made in the particular case.
 6            For any case removed from PFS/DFS Group 1 because the Court determines that
 7     a Lexecon Waiver is not possible, the side that selected the case shall have the right to
 8     select a replacement case within five (5) business days following the Court’s
 9     determination. Thereafter, the parties shall proceed with the Lexecon Waiver process
10     under this Section for that particular case.
11     III.   Plaintiff Fact Sheets (“PFS”) and Defendants Fact Sheets (“DFS”).
12            A PFS and a DFS will be completed for each case in PFS/DFS Group 1.
13            A.     Timing of services of Fact Sheets.
14            Plaintiffs shall serve on counsel for Defendants all PFS for the PFS/DFS Group 1
15     by no later than July 29, 2016.
16            Defendants shall serve on Plaintiffs’ Co-Lead/Liaison Counsel the DFS for a
17     particular matter no later than thirty (30) days after service of the PFS and all DFS shall
18     be served by no later than August 29, 2016.
19            The parties shall provide completed PFS/DFS on a rolling basis as they are
20     completed.
21            B.     Completion of Fact Sheets.
22            A completed PFS and DFS shall be considered interrogatory answers under Fed.
23     R. Civ. P. 33, responses to requests for production under Fed. R. Civ. P. 34, and will be
24     governed by the standards applicable to written discovery under Fed. R. Civ. P. 26 and
25     Fed. R. Civ. P. 37. The PFS and DFS questions and document requests shall be answered
26     without objection. This section does not prohibit a party from withholding or redacting
27     information based on a recognized privilege; however, if information is withheld or
28     redacted, the party so withholding or redacting information shall provide opposing party


                                                      -3-
       Case 2:15-md-02641-DGC Document 1662 Filed 05/05/16 Page 4 of 7
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 150 of 335



 1     with a privilege log.
 2            The parties will provide a PFS or DFS that is substantially complete in all
 3     respects. “Substantially complete in all respects” requires that:
 4                   (a)       Every question in the PFS or DFS be answered, even if a party can
 5     only answer the question in good faith by indicating “not applicable” or “I don’t know”;
 6                   (b)       Plaintiffs shall provide the requested records authorizations
 7     accompanying the PFS;
 8                   (c)       The parties will produce the documents requested in the PFS and
 9     DFS, or provide a statement certifying that there are no responsive documents; and
10                   (d)       Plaintiffs shall sign the PFS and provide verification that the
11     information contained therein is true and correct to the best of Plaintiff’s knowledge,
12     information, and belief, formed after due diligence and reasonable inquiry. If a plaintiff
13     is suing in a representative or derivative capacity, the PFS shall be completed by the
14     person with the legal authority to represent the estate or the person under legal disability.
15     Plaintiff spouses with a claim for loss of consortium shall also sign the PFS, attesting that
16     the responses made to the loss of consortium questions in the PFS are true and correct to
17     the best of his or her knowledge, information, and belief, formed after due diligence and
18     reasonable inquiry.
19            C.     Fact Sheet Deficiencies.
20            If a plaintiff fails to timely submit a PFS, or submits a PFS within the allotted time
21     which Defendants deem not to be substantially complete, Defendants shall mail an
22     overdue/deficiency letter by e-mail and U.S. mail to Plaintiffs’ Co-Lead Counsel and the
23     plaintiff’s individual representative counsel, stating whether the PFS is overdue or
24     deemed deficient, in which case the letter shall identify the purported deficiencies. The
25     letter shall include sufficient detail for the parties to meet and confer regarding the
26     alleged deficiencies. The plaintiff receiving such deficiency letter shall have fifteen (15)
27     days from receipt of that letter to meet and confer in an effort to resolve the dispute.
28     Should the meet-and-confer process not resolve the dispute, the parties shall arrange a


                                                   -4-
       Case 2:15-md-02641-DGC Document 1662 Filed 05/05/16 Page 5 of 7
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 151 of 335



 1     call with the Court to resolve it.
 2            Similarly, if Defendants do not submit a DFS within the time specified in this
 3     Order, or submit a DFS within the allotted time which Plaintiffs deem not to be
 4     substantially complete, Plaintiffs shall mail an overdue/deficiency letter by e-mail and
 5     U.S. mail to Defendants’ Lead Counsel, stating whether the DFS is overdue or deemed
 6     deficient, in which case the letter shall identify the purported deficiencies. The letter
 7     shall include sufficient detail for the parties to meet and confer regarding the alleged
 8     deficiencies. Defendants shall have fifteen (15) days from receipt of such a letter to meet
 9     and confer in an effort to resolve the dispute. Should the meet-and-confer process not
10     resolve the dispute, the parties shall arrange a call with the Court to resolve it.
11            D.     Records Discovery in PFS/DFS Group 1.
12            Records discovery for PFS/DFS Group 1 will proceed in accordance with the
13     separate Case Management Order relating to Joint Records Collection to be entered by
14     the Court.
15            Upon receipt of a plaintiff’s PFS, Defendants may commence immediately to
16     obtain records for that plaintiff pursuant to the provisions for the records vendor process.
17     IV.    Discovery Group 1.
18            A.     Selection Process.
19                   1.      By December 9, 2016, the parties shall exchange lists of ten (10)
20     cases selected from PFS/DFS Group 1, selected in a manner consistent with the goal of
21     identifying representative cases. The parties can each designate four (4) cases on those
22     lists for automatic inclusion in Discovery Group 1. After exchange of lists, the parties
23     will meet and confer in an effort to identify from the exchanged lists the remaining four
24     (4) additional cases that will be included in Discovery Group 1. By December 16, 2016,
25     the parties will complete their meet and confer process and submit to the Court a list of
26     twelve (12) cases they jointly recommend as Discovery Group 1.
27                   2.      On December 16, 2016, the parties shall file a joint submission
28     identifying each of Plaintiffs’ and Defendants’ selections of cases as well as all additional


                                                    -5-
       Case 2:15-md-02641-DGC Document 1662 Filed 05/05/16 Page 6 of 7
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 152 of 335



 1     cases on which the parties have agreed for inclusion in Discovery Group 1. If the parties
 2     are unable to agree upon all four (4) additional cases for Discovery Group 1, they shall
 3     on December 16, 2016 each submit to the Court, outside of the ECF system, their
 4     proposed list of additional cases to include in Discovery Group 1 with a memorandum in
 5     support of their selections. Within seven (7) business days of such submission, the
 6     parties may submit a response to the opposing party’s memorandum regarding selection
 7     of cases. The Court will then select the remaining cases to be included in the twelve (12)
 8     cases to constitute Discovery Group 1.
 9                   3.     Discovery Group 1 will be governed by a scheduling order and case
10     management order that will be determined at the time the group is selected. The parties
11     will meet and confer in an effort to agree upon such scheduling order.
12     V.     Bellwether Group 1.
13            A.     Selection Process.
14                   1.     The initial bellwether cases for trial will be selected from Discovery
15     Group 1.
16                   2.     After having met and conferred, and by March 1, 2017, the parties
17     shall exchange lists of six (6) proposed selections from Discovery Group 1 for
18     bellwether plaintiffs, and order of trials. The parties will meet and confer in an effort to
19     agree upon a group of six (6) cases to constitute Bellwether Group 1, which shall be
20     done in a manner consistent with achieving the goal of proportionate identification of
21     representative cases. If the parties are unable to agree on six (6) cases, the parties shall
22     submit to the Court, outside of the ECF system, by March 5, 2017, their proposed lists
23     and a memorandum in support of their selections and in opposition, if applicable, to the
24     opposing party’s selections. Within seven (7) business days of such submission, the
25     parties may submit a response to the opposing party’s memorandum regarding selection
26     of cases. The parties propose that the Court then select the final group of six (6) cases to
27     form Bellwether Group 1.
28                   3.     Bellwether Group 1 will be governed by a scheduling order and


                                                  -6-
       Case 2:15-md-02641-DGC Document 1662 Filed 05/05/16 Page 7 of 7
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 153 of 335



 1     case management order that will be determined at the time the group is selected. The
 2     parties will meet and confer in an effort to agree upon such scheduling order with the
 3     goal of completing remaining case-specific discovery as close as possible to the
 4     completion of common-issue discovery.
 5           B.       Remedies for Diminishment of Discovery Group and/or Bellwether
                      Group 1.
 6
 7                    1.   Should Plaintiffs withdraw, settle, or dismiss without prejudice a
 8     case from Discovery Group 1, such case will be replaced. The party that originally
 9     designated the eliminated case shall select the replacement. However, if the eliminated
10     case was one of the cases chosen by the Court, the Court will select the substitute cases
11     from a list of four (4) cases nominated by the parties (two from Plaintiffs and two from
12     Defendants).
13                    2.   Should Plaintiffs withdraw, settle, or dismiss without prejudice a
14     case from Bellwether Group 1, such case will be replaced by a case from Discovery
15     Group 1 selected by the Court from a list of four (4) cases nominated by the parties (two
16     from each side).
17     VI.   Future Discovery and Bellwether Groups.
18           The selection, discovery, and trial of future bellwether cases will be the subject of
19     a future case management order or orders.
20           Dated this 5th day of May, 2016.
21
22
23
24
25
26
27
28


                                                   -7-
       Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 1 of 19
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 154 of 335



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT

 7                               FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX DGC
       Litigation,
 9                                                      CASE MANAGEMENT ORDER
10                                                      NO. 12
                                                        (Joint Record Collection)
11
12
13            Based upon the stipulation and agreement of the parties (Doc. 1470),
14            IT IS ORDERED as follows:
15            1.     The parties to this litigation have jointly agreed to use The Marker Group,
16     Inc. (“Marker”) to collect medical, insurance, Medicare, Medicaid, prescription, Social
17     Security, workers’ compensation, and employment records for individual plaintiffs from
18     third-parties designated as custodians for such records by Plaintiffs or Defendants C.R.
19     Bard, Inc. and Bard Peripheral Vascular (“Bard”).
20            2.     All plaintiffs who are included in the PFS/DFS Group 1 of the Bellwether
21     process (as set forth in Case Management Order No. 11, Doc. 1662) must complete, date,
22     and execute the agreed upon forms of party authorizations attached to this Order as
23     Exhibit A (the “Authorizations”). Those plaintiffs may not object to the form, execution,
24     or issuance of the Authorizations.      In completing the authorizations, the individual
25     plaintiff shall authorize production of records from the date five years prior to implant for
26     all records described in the Authorizations.
27            3.     Each Plaintiff required to execute Authorizations under this Order must
28     provide the original completed and executed Authorizations to Marker on the date that
       Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 2 of 19
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 155 of 335



 1     his or her Plaintiff Fact Sheet (“PFS”) is due to be served on Bard. Each Plaintiff must
 2     also serve copies of the same to Defendants with his or her PFS.
 3            4.     If a custodian to whom an Authorization is presented refuses to provide
 4     records in response to the Authorization, Marker will notify the parties (in accordance
 5     with its vendor agreement with the parties). The individual plaintiff’s attorney shall
 6     attempt to resolve the issue with the custodian, such that the necessary records are
 7     promptly provided.     To the extent any custodian requires a release other than the
 8     Authorizations, the individual plaintiff whose records are sought must complete the
 9     custodian-specific authorization form within ten (10) days after it has been provided by
10     Marker or Bard unless he or she objects to the form. If the individual plaintiff objects to
11     the custodian-specific form, the parties shall meet and confer in an effort to resolve the
12     objection.
13            5.     Marker will send all custodians from whom records are sought the form of
14     certificate of acknowledgment attached as Exhibit B (the “Acknowledgement”). The
15     Acknowledgement will serve as evidence of authenticity and satisfy the requirements of
16     authentication under Federal Rule of Evidence 901(a). All other evidentiary objections
17     are preserved, and any party retains the right to offer proof that the certified documents
18     are not complete or are otherwise inaccurate.
19            6.     Marker will obtain records and host them in a secure database, accessible to
20     Plaintiffs and Bard, according to the parties’ vendor agreement with Marker. Any party
21     may request any ancillary services from Marker at its own expense.
22            7.     Upon receipt of records and placement into the secure database, Marker
23     will notify designated individuals for Plaintiffs and Bard (via email) that documents have
24     been posted for Plaintiffs’ review on Marker’s website. Plaintiffs shall have ten (10)
25     calendar days after such notice from Marker (the “Review Grace Period”) to review
26     records for privilege and compliance with the applicable date range for the records.
27     During the Review Grace Period, Plaintiffs will identify any documents for which they
28     claim a privilege exists or that fall outside of the applicable date range for the records. In


                                                   -2-
       Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 3 of 19
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 156 of 335



 1     the event that Plaintiffs’ counsel in good faith finds that the volume or content of the
 2     documents posted cannot be sufficiently reviewed within the Review Grace Period,
 3     Plaintiffs will notify Bard and Marker, within the applicable Review Grace Period, of a
 4     request for extension of time to review the documents. Thereafter, the parties will meet
 5     and confer regarding Plaintiffs’ request for an extension. If the parties are unable to
 6     agree, Plaintiffs will apply to the Court for relief during the Review Grace Period. Such
 7     application shall extend the Review Grace Period until resolution by the Court.
 8            8.     Prior to the end of the Review Grace Period, Plaintiffs will notify Bard and
 9     Marker if they contend that there are privileged documents within the group or that there
10     are documents that fall outside of the applicable date range for the records.
11            9.     Absent notification by Plaintiffs to Marker of a claimed privilege,
12     agreement to extend the Review Grace Period, or a request for relief made to the Court
13     within the Review Grace Period, Marker will automatically make the documents
14     accessible to Bard on the day after the Review Grace Period ends.
15            10.    If Plaintiffs notify Bard of a privilege claim, Plaintiffs’ counsel will
16     produce to Bard, via email, a privilege log identifying the documents as to which
17     privilege is asserted, the bases for the claimed privilege, and whether Plaintiffs will be
18     producing redacted versions of any of the documents within five (5) business days of the
19     notice. Plaintiffs will contemporaneously produce to Marker any redacted documents
20     and instruct Marker in writing to either make the redacted documents available to both
21     parties on Marker’s website or to withhold from Bard the entire set or portion of records
22     based upon Plaintiffs’ claim of privilege until further notice.
23            11.    In the event that Plaintiffs inadvertently fail to claim a legal privilege they
24     contend attaches to any record, Plaintiffs shall request a clawback of those documents by
25     Bard, meet and confer with Bard counsel regarding those documents, and, if the parties
26     agree, direct Marker to destroy the designated records.
27            12.    If Plaintiffs notify Bard of a claim that certain documents fall outside of the
28     applicable date range for the records, Plaintiffs’ counsel will produce to Bard, via email,


                                                   -3-
       Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 4 of 19
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 157 of 335



 1     a log identifying all such documents (including their dates).                  Plaintiffs will
 2     contemporaneously instruct Marker in writing to withhold those documents from Bard
 3     until further notice based upon Plaintiffs’ claim that they fall outside of the applicable
 4     date range for such records.
 5            13.    The parties will meet and confer on any claims that documents are
 6     privileged or fall outside of the applicable date range for the records, and if not resolved,
 7     and if not resolved, place a joint call to the Court to seek resolution of the issue.
 8            14.    Bard will pay the total costs associated with records collection from each
 9     custodian, including the records-copying and provision charges from the custodians and
10     Marker’s collection service fees. Plaintiffs may download collected records from the
11     repository by paying Marker’s fees for a copy of those records without contributing to the
12     costs incurred by Bard to obtain the records from custodians. In the event that Bard
13     believes that Plaintiffs’ downloading of records exceeds that which the parties
14     contemplated in agreeing to this Order, Bard may meet and confer with Plaintiffs’ Co-
15     Lead Counsel. If the parties cannot resolve the dispute, they shall contact the Court on
16     how to resolve the issue.
17            15.    Any party may choose to discontinue the use of the joint vendor, Marker, at
18     any time upon thirty (30) days’ notice to the other parties. The withdrawing party will
19     remain responsible for the costs of any records ordered prior to the withdrawal to the
20     extent otherwise required by this Order.
21            16.    Each party retains the right to issue subpoenas and to employ other means
22     for discovery if required by any custodian to obtain records.
23            Dated this 5th day of May, 2016.
24
25
26
27
28


                                                    -4-
  Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 5 of 19
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 158 of 335
  Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 6 of 19
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 159 of 335
  Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 7 of 19
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 160 of 335
  Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 8 of 19
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 161 of 335
  Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 9 of 19
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 162 of 335
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 10 of 19
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 163 of 335
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 11 of 19
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 164 of 335
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 12 of 19
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 165 of 335
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 13 of 19
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 166 of 335
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 14 of 19
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 167 of 335
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 15 of 19
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 168 of 335
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 16 of 19
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 169 of 335
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 17 of 19
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 170 of 335
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 18 of 19
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 171 of 335
 Case 2:15-md-02641-DGC Document 1663 Filed 05/05/16 Page 19 of 19
Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 172 of 335
       Case 2:15-md-02641-DGC Document 2238 Filed 06/21/16 Page 1 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 173 of 335



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT

 7                               FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX DGC
       Litigation,
 9                                                      CASE MANAGEMENT ORDER
10                                                      NO. 13

11
12            The Court held a fourth Case Management Conference with the parties on

13     June 21, 2016. The conference was scheduled to address ongoing matters and a number

14     of issues identified in Case Management Order No. 10 (Doc. 1319).

15     A.     ESI Discovery.

16            The Court addressed the discovery dispute identified in the parties’ matrix

17     regarding ESI discovery and custodians. Doc. 1756. The parties have made considerable

18     progress in agreeing on custodians to be searched or revisited, and the development of

19     search terms. After considering arguments from the parties about the matrix dispute, the

20     Court concluded that Defendants’ ESI searches should include the regional sales

21     managers identified in the matrix. See Doc. 1756 at 5. The Court is persuaded that these

22     regional sales managers had direct responsibility for Defendants’ sales force throughout

23     the nation and likely will possess relevant information.

24     B.     FDA Warning Letter.

25            The Court addressed issues raised by the parties in a matrix of disputes related to

26     the FDA warning letter. Doc. 1471. The first, second, and fourth issues raised in the

27     matrix (Plaintiffs’ deposition request no. 7, Plaintiffs’ deposition request no. 8, and

28     Plaintiffs’ request for production no. 35) concern discovery of internal communications
       Case 2:15-md-02641-DGC Document 2238 Filed 06/21/16 Page 2 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 174 of 335



 1     related to the FDA warning letter and related actions. Counsel advised the Court that
 2     Defendants have agreed to include in the ESI discovery search 11 of the 17 individuals
 3     identified by Plaintiffs, and that the parties will continue discussing the remaining six
 4     individuals Plaintiffs have identified. As a result, the parties agreed that the Court need
 5     not rule on this issue.
 6            The Court addressed the fourth dispute (Plaintiffs’ request for production no. 26)
 7     regarding Plaintiffs’ request for the complete employment files of Messrs. Modra,
 8     Uebelocker, Wheeler, and Ludwig. After listening to the parties’ arguments, the Court
 9     concluded that Defendants need not produce the entire employment files for these
10     individuals. But Defendants shall produce, under the protective order, documents from
11     the files relating to any internal discipline, reprimands, adverse consequences, negative
12     employment reviews, or comparable information, taken against any of these four
13     individuals on the basis of under-reporting or non-reporting addressed in the FDA
14     warning letter.
15            The final issue raised in the matrix concerned Plaintiffs’ request for the “files” of
16     Messrs. Ring, Williamson, and Gaede related to the FDA investigation and warning
17     letter. Defense counsel have agreed to produce ESI from Messrs. Williamson and Gaede,
18     and the parties are discussing the production of ESI from Mr. Ring. The Court concluded
19     that Plaintiffs’ request for the “files” of these individuals is vague and imprecise.
20     Plaintiffs should craft more specific requests for production. The Court agreed that ESI
21     to or from these individuals related to the FDA warning letter is relevant and should be
22     produced, but further production will depend on Plaintiffs’ issuance of more precise
23     document requests.
24     C.     Deposition Protocol.
25            The Court reviewed the deposition protocol submitted by the parties. Doc. 1472.
26     The Court will make some minor modifications and issue the protocol shortly.
27     D.     Confidentiality Designations.
28            The parties’ joint report for the status conference (Doc. 1756) noted that Plaintiffs


                                                  -2-
       Case 2:15-md-02641-DGC Document 2238 Filed 06/21/16 Page 3 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 175 of 335



 1     disagree with confidentiality designations Defendants have applied to some documents
 2     under the Court’s protective order. Plaintiffs have been identifying the designations with
 3     which they disagree, pursuant to paragraph 22 of the protective order, and asked whether
 4     the Court wishes to rule on these disagreements now or later in the litigation. The Court
 5     directed the parties to raise these issues later in the litigation, when documents are to be
 6     used in connection with dispositive motions. At that point in the case, a different
 7     standard for protection of information will apply and the Court’s decision will be
 8     informed by the nature of the dispositive motions being filed by each side. In the
 9     meantime, if a confidentiality designation creates problems in discovery, the parties
10     should call the Court immediately for a resolution.
11     E.      Discovery Schedule.
12             The Court discussed the existing October 28, 2016 fact discovery deadline with
13     the parties. See CMO 8, Doc. 519. Both sides stated that discovery was proceeding well
14     and that the deadline does not present concerns.
15     F.      Mature Cases.
16             The Court requested an update on the 10 mature cases that are likely to be
17     remanded before other cases in this MDL. See Doc. 1485 at 2. In the joint report to be
18     filed before the next Case Management Conference, the parties should address these
19     cases and identify projected dates by which they will be returned to their original
20     districts.
21     G.      Recently Filed Class Action.
22             The parties advised the Court that Plaintiffs’ counsel recently have filed a medical
23     monitoring class action, which was assigned to this Court. See Barraza, et al. v. CR
24     Bard, Inc., et al., Case No. CV-16-1374-PHX-DGC (D. Ariz. May 5, 2016). The parties
25     stipulated on the record that the class action may be consolidated with this MDL. The
26     Court will enter a separate order consolidating the cases. The parties also agreed that the
27     fact discovery deadline of October 28, 2016, will apply to the class action. In the joint
28     report to be filed before the next Case Management Conference, the parties shall provide


                                                   -3-
       Case 2:15-md-02641-DGC Document 2238 Filed 06/21/16 Page 4 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 176 of 335



 1     the Court with a proposal regarding the remaining litigation schedule for the class action.
 2     Specifically, the parties should address when a motion for class certification will be filed,
 3     what expert discovery is needed before that motion is filed, and whether other deadlines
 4     in the MDL, such as the deadlines for disclosure of merits-related expert reports, will
 5     apply in the class action.
 6     H.     Next Case Management Conference.
 7            The Court will hold the next Case Management Conference on August 23, 2016
 8     at 10:00 a.m. The parties shall provide the Court with a joint status report on issues
 9     mentioned in this Order and any issues they wish to address at the conference on or
10     before August 17, 2016.
11            Dated this 21st day of June, 2016.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -4-
       Case 2:15-md-02641-DGC Document 2239 Filed 06/21/16 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 177 of 335



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT

 7                               FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX DGC
       Litigation,
 9                                                      CASE MANAGEMENT ORDER
10                                                      NO. 14
       THIS DOCUMENT RELATES TO:
       ALL CASES
11                                                      (Deposition Protocols)
12
13
14            Pursuant to the parties' stipulation (Doc. 1472),
15            IT IS ORDERED that the following deposition protocols shall be followed in
16     depositions conducted in the above-referenced MDL.
17     A.     Deposition Notices
18            1.     This Order applies to all depositions in MDL-2641, which will be noticed
19     and conducted pursuant to Fed. R. Civ. P. ("FRCP") 30 and this Order.
20            2.     This Order, in its entirety, shall be attached to any non-party subpoena or
21     deposition notice.
22     B.     Cross-Notices Between State Court Cases and These Proceedings
23            Any depositions originally noticed in this MDL may be cross-noticed in any state
24     court cases pending at the time of the deposition.
25     C.     Number of Depositions Allowed
26            Any Federal Rule of Civil Procedure and/or Local Rule purporting to limit the
27     number of depositions shall not apply in this MDL proceeding. If either side believes
28     that the other is taking unnecessary or irrelevant depositions they may bring the issue to
       Case 2:15-md-02641-DGC Document 2239 Filed 06/21/16 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 178 of 335



 1     the Court for appropriate resolution, after first making a good faith effort to resolve the
 2     issue without the Court’s involvement.
 3     D.     Scheduling of Depositions
 4            1.     Absent extraordinary circumstances, counsel shall cooperate with opposing
 5     counsel and counsel for proposed deponents in an effort to schedule depositions at
 6     mutually convenient times and locations in accordance with the schedule established in
 7     this case.
 8            2. Lead and Liaison Counsel shall be responsible for providing posted notice of
 9     any deposition in this MDL to counsel.
10     E.     Location of Depositions
11            The parties shall endeavor to schedule all depositions at locations within a
12     reasonable distance from the place of residence of the deponent, or at such other location
13     as is agreed to by all counsel involved and the deponent.
14     F.     Attendance at Deposition
15            1.     In order to arrange for adequate deposition space, counsel wishing to attend
16     in person a deposition noticed in MDL-2641 shall provide notice to Plaintiffs' Co-Lead
17     Counsel or Defendants' Lead Counsel of their intention to attend in person three days in
18     advance of the deposition. Plaintiffs’ Co-Lead Counsel and Defendants’ Lead Counsel
19     shall consult two days prior to the deposition to ensure that there is adequate space for the
20     deposition.
21            2.     In the event that a party wishes to participate in a deposition remotely, that
22     is, either by telephone or internet, that party shall notify the party noticing the deposition
23     (either Plaintiff’ Co-Lead Counsel or Defendants’ Lead Counsel) two days in advance of
24     the start of the deposition and make the arrangements necessary to participate in the
25     deposition. Any party seeking to participate remotely must agree to be bound by
26     applicable Protective Order in this case and agree not to re-record the deposition, by
27     video or audio means.
28


                                                   -2-
       Case 2:15-md-02641-DGC Document 2239 Filed 06/21/16 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 179 of 335



 1            3.     While a deponent is being examined about any information subject to the
 2     Protective Order entered in this litigation, persons to whom disclosure is not authorized
 3     shall be excluded whether in person or telephonically.
 4     G.     Conduct of Depositions
 5            1.     There should ordinarily be no more than two examining attorneys per side,
 6     who shall confer prior to the deposition regarding the allocation of time to question.
 7     Counsel for Plaintiffs shall cooperate so that examinations by multiple attorneys for the
 8     MDL do not exceed the allotted time. Under no circumstances will Plaintiffs’ failure to
 9     allocate time among themselves (or to enforce such an allocation during the deposition)
10     result in the extension of a deposition.
11            2.     All deposition objections are reserved, except as to the form of the question
12     and the answer. Counsel shall otherwise comply with Fed. R. Civ. P. 30(c)(2) concerning
13     objections at depositions. An objection by one party reserves the objection for all parties.
14     H.     Duration and Time Allocation of Deposition
15            1.     The time limitations on depositions imposed by Fed. R. Civ. P. 30(d)(1)
16     shall apply in the MDL unless the parties agree to a different time limitation in the MDL
17     or the Court establishes a different time limitation in this Order or for a particular
18     deposition or depositions. The Parties shall negotiate in good faith regarding any request
19     by any Party for an extended length of time for a particular deposition. If the Parties
20     cannot agree on the length of a deposition, a Party may move for an extension of the
21     seven hour limit; provided that in no event may a deposition last more than seven hours
22     in a given day absent agreement of counsel or order of this Court.
23            2.     The party noticing the deposition of an opposing party, its officers, present
24     employees, present agents, and present consultants shall be entitled to the full time
25     allowed under Fed. R. Civ. P 30(d)(1). The deposed party (or party whose officers,
26     employees, or agents are deposed) may extend the deposition beyond the time allowed
27     under Fed. R. Civ. P 30(d)(1) in order to examine the witness; however, the noticing
28


                                                   -3-
       Case 2:15-md-02641-DGC Document 2239 Filed 06/21/16 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 180 of 335



 1     party shall presumptively be entitled to an additional amount of deposition time equal to
 2     half the time used by the extending party.
 3            3.     For the depositions of former employees, agents, or consultants of Bard
 4     both sides shall have the opportunity to examine the witnesses on common issues for up
 5     to a total of eight (8) hours. The deposition time shall be allocated as follows: six (6)
 6     hours to Plaintiffs, and two (2) hours to Bard. If Bard believes unusual circumstances
 7     exist to alter the allocation of time, it shall notify Plaintiffs’ Co-Lead Counsel not later
 8     than ten (10) days prior to the deposition date and the parties shall meet and confer as to
 9     whether to reallocate time and, if so, on the reallocation.
10            4.     For all other fact witnesses, both sides shall have equal time to examine the
11     witnesses.
12            5.     Depositions should normally be completed by no later than 7:30 p.m. on the
13     date noticed. If for some reason the deposition cannot be completed by 7:30 p.m., the
14     parties and the witness may agree to extend the deposition beyond 7:30 p.m. However, if
15     both parties and the witness are not in agreement to extend the deposition beyond
16     7:30 p.m., the parties and witness shall meet and confer regarding the date and time for
17     completion of the deposition.
18     I.     Supplemental Depositions
19            Parties added to this MDL after a deposition has been taken may, within sixty (60)
20     days after becoming a party in this Court, request permission to conduct a supplemental
21     deposition of the deponent. If permitted, the deposition shall be treated as the resumption
22     of the deposition originally noticed. Supplemental depositions may not be taken without
23     leave of court or agreement of the parties.
24     J.     Deposition Disputes
25            Disputes arising during depositions that cannot be resolved by agreement and that,
26     if not immediately resolved, will significantly disrupt the discovery schedule, require
27     rescheduling of the deposition, or possibly result in the need to conduct a supplemental
28     deposition, shall be presented to the Court by telephone. In the event the Court is not


                                                     -4-
       Case 2:15-md-02641-DGC Document 2239 Filed 06/21/16 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 181 of 335



 1     available, the parties will continue with the deposition making a full reservation of rights
 2     on the record concerning the dispute at issue to preserve it for a ruling by the Court at the
 3     earliest possible time.
 4            Dated this 21st day of June, 2016.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -5-
       Case 2:15-md-02641-DGC Document 3214 Filed 08/25/16 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 182 of 335



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT

 7                               FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products Liability      No. MDL 15-02641-PHX DGC
       Litigation,
 9                                                     CASE MANAGEMENT ORDER
10                                                     NO. 15

11
12
13             The Court held a fifth case management conference with the parties on August 23,

14     2016.    The conference addressed ongoing matters and issues identified in Case

15     Management Order No. 13 (Doc. 2238).

16     A.      Bellwether Selection.

17             The parties have made good progress in selecting bellwether cases for PFS/DFS

18     Group 1. See Doc. 1662. Two Plaintiffs among the cases selected by Defendants have

19     declined to provide Lexecon waivers. At the case management conference, counsel for

20     these Plaintiffs explained the Plaintiffs’ reasons for not providing waivers. After hearing

21     the reasons, and comments by defense counsel, the Court concluded that Plaintiffs are not

22     attempting to manipulate the bellwether selection process by strategically withholding of

23     waivers, and that counsel for the two Plaintiffs provided colorable reasons for declining

24     waivers. Based on these findings, the Court could identify no basis upon which to order

25     these Plaintiffs to waive their rights under Lexecon. As a result, Defendants should

26     identify two more cases and the parties should continue to follow the procedures in Case

27     Management Order No. 11 (Doc. 1662).

28
       Case 2:15-md-02641-DGC Document 3214 Filed 08/25/16 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 183 of 335



 1     B.    ESI Discovery.
 2           The parties have encountered some difficulties with respect to the discovery of
 3     ESI from “shared” space on Defendants’ servers and computers. The Court expressed
 4     concern that this issue remains unresolved so late in the litigation. To ensure that the
 5     issue is resolved promptly, the Court entered the following order. The parties will meet
 6     (as they had already planned to do) today to address this issue. Defense experts will be
 7     present to propose a method for locating relevant ESI on shared space. If the parties have
 8     not reached agreement on this issue by August 30, 2016, the Court will hold a conference
 9     call on August 31, 2016, at 10:00 a.m. The Court intends to appoint a Special Master if
10     a dispute remains, and to require the Special Master to render a decision on this issue no
11     later than September 16, 2016, so production can occur by the end of September. If the
12     parties reach agreement, they can simply notify the Court that a conference call is not
13     necessary on August 31, 2016. In all events, the Court expects Defendants to complete
14     production of ESI from the shared space by the end of September.
15           The parties addressed Plaintiffs’ request to obtain ESI discovery from Defendants’
16     overseas operations.   Specifically, Plaintiffs want to obtain marketing materials or
17     regulatory communications, from entities operating in foreign countries, that differ from
18     marketing and regulatory statements Defendants have made in the United States.
19     Plaintiffs have not identified any reason to believe that such different communications
20     have occurred, and Mr. Carr apparently testified that Defendants’ marketing and
21     regulatory communications all originate in Defendants’ United States operations. The
22     Court is inclined to conclude that the chances of finding relevant and helpful information
23     through such discovery are simply too remote to justify the effort required to search
24     electronic communications in 15 to 20 overseas companies in order to find statements
25     that might be inconsistent with the myriad marketing and regulatory communications
26     Defendants have issued in the United States. To ensure that the Court makes a fully-
27     informed decision on this issue, however, Plaintiffs may file a short memorandum by the
28     close of business on August 25, 2016, stating their reasons for believing either that Mr.


                                                 -2-
       Case 2:15-md-02641-DGC Document 3214 Filed 08/25/16 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 184 of 335



 1     Carr’s description is incorrect or that there is good reason to suspect that relevant
 2     information can be obtained from foreign sources without undue burden. If the Court
 3     concludes that a response is required by Defendants, the Court will order Defendants to
 4     provide that response promptly. Otherwise, Defendants need not respond, and the Court
 5     will issue a ruling on this matter.
 6     C.     Mature Cases.
 7            The parties have indicated that remand of the mature cases identified in previous
 8     Case Management Orders should await completion of expert discovery in this case
 9     because such discovery may be relevant in the trials of the mature cases. The parties
10     asked whether any case-specific discovery should occur in this MDL with respect to
11     mature cases, and the Court concluded that it should not. Case-specific discovery should
12     occur after remand.
13     D.     Class Action Schedule.
14            The Court and the parties discussed a schedule for class certification discovery and
15     briefing in the Barraza case, No. CV16-1374. The Court established a schedule that will
16     be contained in a separately issued Case Management Order.
17     E.     Beasley Deposition.
18            The Court concludes that Mr. Beasley, who is a Group President at C.R. Bard,
19     qualifies for consideration under the apex deposition doctrine. The relevant inquiry,
20     therefore, is (1) whether he has unique, first-hand, non-repetitive knowledge of the facts
21     at issue in this case, and (2) whether Plaintiffs have exhausted other less-intrusive
22     discovery methods. See Klungvedt v. UNUM Grp., 2013 WL 551473, at *2 (D. Ariz.
23     Feb. 13, 2013). The parties shall file three page memoranda by the close of business on
24     August 26, 2016, addressing these issues.
25     F.     Multi-Plaintiff Cases.
26            The Court discussed with the parties a multi-plaintiff case recently transferred to
27     this MDL (CV16-2442), and a second multi-plaintiff case that may be transferred in the
28     future. Defendants have filed a motion to dismiss in the recently transferred case. See


                                                   -3-
       Case 2:15-md-02641-DGC Document 3214 Filed 08/25/16 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 185 of 335



 1     No. CV16-2442, Docs. 9, 10. Plaintiffs shall file a response to this motion no later than
 2     September 2, 2016, and Defendants shall file a reply on or before September 13, 2016.
 3     The Court will deal with the coming multi-plaintiff case when it arrives.
 4     G.     Privilege Issues.
 5            The parties shall resolve remaining privilege issues by September 28, 2016. If
 6     the issues are not resolved by that date, the parties promptly shall place a conference call
 7     to the Court.
 8     H.     Duplicative Filings.
 9            The parties stated that three Plaintiffs have appeared in at least two cases,
10     represented by different attorneys, in this MDL.       The Court directed the Plaintiffs’
11     Steering Committee to confer with the attorneys representing these Plaintiffs in an effort
12     to obtain agreement regarding dismissal of one of the duplicative cases. Plaintiffs shall
13     report on this effort in the joint report to be filed before the next Case Management
14     Conference. If duplicative filings remain, the parties should propose a motion method
15     and schedule under which the Court can resolve this issue.
16     I.     Plaintiffs’ Objections.
17            Plaintiffs have objected to discovery of communications between Plaintiffs and the
18     FDA related to the FDA warning letter, communications between Plaintiffs and NBC
19     related to NBC news stories about the products at issue in this case, and third-party
20     financing that may be in place with respect to Plaintiffs in this MDL.          The Court
21     discussed these issues with the parties, and decided that focused briefing is needed. By
22     the close of business on September 2, 2016, the parties shall file nine-page memoranda
23     addressing these three issues.
24     J.     Deceased Plaintiffs.
25            The Court has, unfortunately, received notices of the deaths of three Plaintiffs:
26     John L. Kuhn, Jr. (Doc. 2332), Olan Jones (Doc. 2850), and Anthony C. Docimo
27     (Doc. 3101). The Plaintiffs’ Steering Committee shall contact Plaintiffs’ counsel in these
28     cases. Before the next status conference, Plaintiffs’ counsel shall decide whether the


                                                  -4-
       Case 2:15-md-02641-DGC Document 3214 Filed 08/25/16 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 186 of 335



 1     cases survive the death of the Plaintiff in each case, and shall file documents with respect
 2     to their position on the survival of claims. Plaintiffs’ counsel shall report on the status of
 3     these cases and any additional cases that may arise at the next Case Management
 4     Conference.
 5     K.     PSC Report.
 6            Plaintiffs’ counsel stated that a report from the Plaintiffs’ Steering Committee is
 7     due at the end of September 2016, and requested an extension to October 31, 2016 for the
 8     filing of the report. The Court agreed. After the hearing, the Court reviewed Case
 9     Management Order No. 6 (Doc. 372) and noted that the most recent quarterly report was
10     due at the end of the second week of August (Doc. 372 at 13). The Court is not certain
11     what report Plaintiffs’ counsel were referring to at the conference, or whether the report
12     required in Case Management Order No. 6 has been provided. Plaintiffs’ counsel shall,
13     within the next week, communicate with the Court regarding this issue.
14     L.     Next Case Management Conference.
15            The Court will hold the next Case Management Conference on October 14, 2016
16     at 10:00 a.m. The parties shall provide the Court with a joint status report on issues
17     mentioned in this Order and any issues they wish to address at the conference on or
18     before October 10, 2016.
19            Dated this 24th day of August, 2016.
20
21
22
23
24
25
26
27
28


                                                   -5-
       Case 2:15-md-02641-DGC Document 3215 Filed 08/25/16 Page 1 of 2
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 187 of 335


 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
       IN RE: Bard IVC Filters Products Liability        No. MDL 15-02641-PHX DGC
 9     Litigation,
10                                                     CASE MANAGEMENT ORDER NO. 16
       THIS DOCUMENT RELATES TO
11     Barraza, et al. v. C. R. Bard, Inc., et al.,                      ___
       Case No. CV-16-1374-PHX-DGC.                     (Deadlines Related to Barraza, et al. v.
12                                                             C. R. Bard, Inc., et al.)

13
14            The Court enters the following Case Management Order regarding certain
15     deadlines in the case Barraza, et al. v. C. R. Bard, Inc., et al., Case No. CV-16-1374-
16     PHX-DGC:
17     A.     Class Certification Fact Discovery
18            1.      Fact discovery related to class certification shall be completed no later than
19     January 9, 2017.
20     B.     Class Certification Expert Disclosures and Discovery
21            1.      With respect to experts relied upon to support class certification, Plaintiffs
22     shall provide full and complete expert disclosures and reports as required by Rule
23     26(a)(2)(A)-(C) of the Federal Rules of Civil Procedure no later than January 13, 2017.
24            2.      With respect to experts relied upon to oppose class certification, Defendants
25     shall provide full and complete expert disclosures and reports as required by Rule
26     26(a)(2)(A)-(C) of the Federal Rules of Civil Procedure no later than February 24, 2017.
27            3.      With respect to rebuttal experts relied upon to support or oppose class
28     certification, if any, the party so relying shall submit full and complete expert disclosures
       Case 2:15-md-02641-DGC Document 3215 Filed 08/25/16 Page 2 of 2
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 188 of 335


 1     and reports as required by Rule 26(a)(2)(A)-(C) of the Federal Rules of Civil Procedure
 2     no later than March 24, 2017.
 3           4.     Depositions of class certification-related experts shall be completed no later
 4     than April 28, 2017.
 5     C.    Motion for Class Certification
 6           1.     A motion for class certification shall be filed no later than May 12, 2017. A
 7     response shall be filed no later than June 9, 2017.          A reply shall be filed on
 8     June 30, 2017. Such motion must comply in all respects with the Federal Rules of Civil
 9     Procedure and the Local Rules.
10           A hearing on the motion for class certification shall be held on July 14, 2017
11     at 2:30 p.m. before the Honorable David G. Campbell, 401 West Washington Street,
12     Courtroom 603, Phoenix, Arizona 85003.
13           Dated this 24th day of August, 2016.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
       Case 2:15-md-02641-DGC Document 3372 Filed 09/14/16 Page 1 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 189 of 335


 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products Liability      No. MD 15-02641
       Litigation,
 9                                                     CASE MANAGEMENT ORDER
                                                       NO. 17
10
                                                       (Stipulation and Order Concerning
11                                                     Protective Order and Redactions of
                                                       Material from Defendants’ Expedited
12                                                     ESI Production)
13
14           To expedite document production of ESI from Defendants, the parties, through
15     their respective counsel, have agreed to a primarily “no-eyes-on” document production as
16     to relevancy while still performing a privilege review for ESI Defendants will be
17     producing subsequent to this Order. That procedure requires certain changes to protection
18     and requirements in the protective order (Doc. 269) and Case Management Order No. 7
19     and corresponding Exhibit A (Doc. 401) for ESI produced pursuant to this process. To the
20     extent that any of the below provisions are inconsistent with either the protective order
21     (Doc. 269) or Case Management Order No. 7 and corresponding Exhibit A (Doc. 401), the
22     below provisions shall control all documents produced pursuant to this Order.
23           THEREFORE, IT ORDERED as follows:
24           The parties have agreed on an ESI production process (the “Process”). All ESI
25     produced by Bard pursuant to the Process will be subject to the following terms:
26
27
28
       Case 2:15-md-02641-DGC Document 3372 Filed 09/14/16 Page 2 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 190 of 335


 1            1.     At the time of production, Bard will identify the documents or ESI as being
 2     produced pursuant to the Process and subject to the restrictions of this Case Management
 3     Order (“CMO”).
 4            2.     Plaintiffs will maintain all documents and ESI produced pursuant to the
 5     Process as confidential and not use the documents or ESI for any purpose outside of their
 6     own review and analysis until they have complied with this CMO.
 7            3.     Until Plaintiffs identify the documents or ESI for use, access to the
 8     documents and ESI is limited to attorneys and staff at PLC firms and their consultants
 9     who execute the attached addendum and agree to be subject to the restrictions of this
10     CMO.
11            4.     If Plaintiffs intend to use a document or ESI identified by Defendants as
12     produced pursuant to the Process for any purpose other than as set forth in paragraph 2
13     above, they shall notify Defendants in writing (or by email) of their intent to use the
14     document or ESI, identifying the document or ESI by production Bates number(s). Once
15     Plaintiffs have done so, the document or ESI shall be deemed conditionally designated as
16     “Confidential” under the protective order (Doc. 269) and subject to the restrictions of that
17     Order (including filing under seal). Such designation shall not negate the additional
18     protections and procedures afforded by Paragraphs 6, 7, 9, and 10 of this CMO.
19            5.     Defendants shall thereafter have 30 days to affirmatively designate the
20     document or ESI as Confidential pursuant to the Protective Order (doc. 269) in which case
21     it will be treated as Confidential under that Order as of the date of initial production. Such
22     designation may be made by separate writing that identifies the document or ESI by
23     production Bates number(s). Plaintiffs may challenge such confidentiality designations in
24     accordance with the terms of the Protective Order (doc. 269).
25            6.     Defendants shall have the right to identify any document, file, or other form
26     of ESI produced pursuant to the Process as both being irrelevant to the matters in dispute
27     in this MDL and containing trade secret or other confidential information and to “claw
28     back” such ESI or documents from the production. After Plaintiffs identify a particular


                                                     2
       Case 2:15-md-02641-DGC Document 3372 Filed 09/14/16 Page 3 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 191 of 335


 1     document, file, or other ESI for intended use pursuant to Paragraph 4, Defendants shall
 2     have 30 days to seek claw back of the particular document pursuant to this paragraph; this
 3     latter requirement does not apply to documents, files, and other ESI produced pursuant to
 4     the Process that have not been identified for use by Plaintiffs pursuant to Paragraph 4,
 5     which may be clawed back at any time.
 6            7.      Defendants shall have the right to identify any such documents or ESI as
 7     subject to the requirements of CMO No. 7 (Doc. 401) and to require the redaction of the
 8     information set forth in that Order; in that event, Defendants shall provide Plaintiffs with a
 9     redacted version of the subject documents or ESI with the same production Bates
10     number(s) and Plaintiffs shall destroy any unredacted copies or versions of the document
11     that they possess.
12            8.      Plaintiffs shall have the right to challenge any designation by Defendants
13     under paragraphs 6 or 7 by submission of the ESI or document to the Court under seal and
14     any filings that refer to the protected substance of the ESI or document must, likewise, be
15     made under seal.
16            9.      Federal Rule of Evidence 502(d) protection for privileged information
17     produced pursuant to the Process:
18                 a. Pursuant to Federal Rule of Evidence 502(d), production or disclosure
19                    pursuant to the Process of the substance or content of documents, materials,
20                    or other information that is protected by the attorney-client privilege, work-
21                    product protection, or any other privilege or protection shall not amount to
22                    waiver of the privilege and/or protection in this MDL, or in any other
23                    federal or state proceeding.
24                 b. If Plaintiffs identify a document, material, or other information in the
25                    documents and ESI produced pursuant to the Process that reasonably
26                    appears to be protected by any privilege or other protection, they shall
27                    promptly notify Defendants in writing or email.           If the Defendants
28                    determine that the document, material, or other information is privileged or


                                                     3
       Case 2:15-md-02641-DGC Document 3372 Filed 09/14/16 Page 4 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 192 of 335


 1                    otherwise protected, it shall make such an assertion in writing within 30
 2                    days of receipt of notification. Once the privilege or protection is asserted,
 3                    the parties shall follow the process discussed in Federal Rule of Civil
 4                    Procedure 26(b)(5)(B). Failure to assert the privilege or protection within
 5                    30 days of receipt of notification shall amount to waiver of any privilege or
 6                    protection only of the document, material, or other information identified in
 7                    the notification, subject to Federal Rule of Evidence 502(a).
 8                 c. For any document, material, or other information produced or disclosed
 9                    during discovery, and not identified pursuant to section (b) of this
10                    Paragraph, Defendants shall assert any claim of privilege or protection in
11                    writing (including by email) within 30 days after Plaintiffs identify the
12                    material for use pursuant to Paragraph 4 of this CMO. Once the privilege or
13                    protection is asserted, the parties shall follow the process discussed in
14                    Federal Rule of Civil Procedure 26(b)(5)(B). Failure to assert the privilege
15                    or protection shall amount to waiver of the privilege or protection only of
16                    the document, material, or other information used, subject to Federal Rule of
17                    Evidence 502(a).
18                 d. Unless waived under sections (b) or (c), at any time, a party that produces
19                    any document, material, or other information that it believes to be protected
20                    by the attorney-client privilege, work-product protection, or any other
21                    privilege or protection may assert the privilege or protection in writing.
22                    Once the privilege or protection is asserted in writing, the parties shall
23                    follow the process discussed in Federal Rule of Civil Procedure
24                    26(b)(5)(B).
25           10.      To the extent that the documents or ESI produced pursuant to the Process
26     contain any adverse event reporter names or information of a patient who is not a party to
27     this litigation and which would otherwise be redacted in accordance with CMO No. 7,
28     Plaintiffs and their counsel and agents shall not contact the patient or reporter of an


                                                     4
       Case 2:15-md-02641-DGC Document 3372 Filed 09/14/16 Page 5 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 193 of 335


 1     adverse event unless and until the parties go through the processes outlined in Paragraphs
 2     6 and 8 of this CMO with respect to the redaction of information and this Court
 3     determines the information is not subject to redaction.
 4            Dated this 13th day of September, 2016.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    5
       Case 2:15-md-02641-DGC Document 3372 Filed 09/14/16 Page 6 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 194 of 335


 1                                            EXHIBIT A
 2                         IN THE UNITED STATES DISTRICT COURT
 3                               FOR THE DISTRICT OF ARIZONA
 4     IN RE: BARD IVC FILTERS                           No. MD-15-02641-PHX-DGC
       PRODUCTS LIABILITY LITIGATION
 5                                                       AGREEMENT TO MAINTAIN
                                                         CONFIDENTIALITY
 6
 7
 8
 9            I, ______________________ (Name), have been given and have read a copy of the
10     Case Management Order No. __, dated _______________, 2016 in the case of MDL No.
11     2641, pending in the United States District Court District of Arizona. I understand and
12     will strictly adhere to the contents of said Order. I understand that produced material
13     disclosed to me is subject to the Order of this Court and that I am prohibited from
14     copying, disclosing, or otherwise using such material except as provided by said court
15     Order. I understand that my unauthorized disclosure of any information protected by the
16     Order or contact of a patient or reporter of an adverse event in violation of the Order may
17     constitute contempt of court and I agree to be personally subject to the jurisdiction of this
18     Court for the purpose of enforcing my obligations under this Agreement, the Order, and
19     any contempt proceeding that may be instituted for my violation of the terms of this
20     Acknowledgment and the Order. I also understand that my signature on this “Agreement
21     to Maintain Confidentiality”, indicating my agreement to be bound by the terms of the
22     Case Management Order, is required before I may be allowed to receive and review any
23     produced document and materials that are produced pursuant to the Process as set forth in
24     the Case Management Order.
25
26     Date: _______________                     Print Signature:_________________________
27                                               Signature:_____________________________
28


                                                    6
       Case 2:15-md-02641-DGC Document 3685 Filed 10/17/16 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 195 of 335



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT

 7                               FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products Liability      No. MDL 15-02641-PHX DGC
       Litigation,
 9                                                     CASE MANAGEMENT ORDER
10                                                     NO. 18

11
12
13           The Court held a sixth case management conference with the parties on

14     October 14, 2016. The conference addressed ongoing matters and issues identified in

15     Case Management Order No. 15 (Doc. 3214) and the parties’ joint report (Doc. 3636).

16     A.    Adjustment of Discovery Schedule.

17           Plaintiffs ask that the discovery schedule be extended by approximately four

18     months in light of substantial document production that has occurred in the last few

19     weeks, the need to review the documents, and the likely need for additional depositions in

20     light of the new documents. Defendants oppose the request.

21           A case management schedule entered under Rule 16 of the Federal Rules of Civil

22     Procedure “may be modified only for good cause.” Fed. R. Civ. P. 16(b)(4); see Johnson

23     v. Mammoth Recreations, Inc., 975 F.2d 604, 608 (9th Cir. 1992). Good cause exists

24     when a deadline “cannot reasonably be met despite the diligence of the party seeking the

25     extension.” Fed. R. Civ. P. 16 Advisory Comm. Notes (1983 Am.). Thus, “Rule 16(b)’s

26     ‘good cause’ standard primarily considers the diligence of the party seeking the

27     amendment.” Johnson, 975 F.2d at 609; see also Coleman v. Quaker Oats Co., 232 F.3d

28     1271, 1294 (9th Cir. 2000). Where that party has not been diligent, the inquiry ends and
       Case 2:15-md-02641-DGC Document 3685 Filed 10/17/16 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 196 of 335



 1     the motion is denied. Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir.2002);
 2     Johnson, 975 F.2d at 609.
 3            On the basis of the discussion at the case management conference and previous
 4     conferences, the Court concludes that Plaintiffs have been reasonably diligent in seeking
 5     the production of ESI in this litigation. ESI discovery has been monitored by the Court
 6     from the start of this litigation. See Docs. 249 at 2; 519 at 4-5; 1259; 1319 at 3; 2238 at
 7     1; 3214 at 2. Throughout this process, it has appeared that Plaintiffs and Defendants have
 8     worked with reasonable diligence to understand the location and nature of ESI and agree
 9     upon search methods. Some of the parties’ progress was slowed when Defendants
10     concluded that they must change ESI vendors in August 2016. Although it is true that
11     final search terms were not arrived at until September 14, 2016, the parties had agreed
12     upon and produced much ESI before that date and worked with reasonable diligence up
13     to that date.
14            Plaintiffs report that they have received production of more than 800,000
15     documents in the last few weeks. Clearly, Plaintiffs are unable to complete their review
16     of these documents (totaling more than 3 million pages) by the close of discovery on
17     October 28, 2016. Plaintiffs say they need about six weeks to review the documents, and
18     then 10 to 12 weeks for depositions. The Court does not agree that this much time is
19     needed for depositions. The Court will extend the discovery schedule as follows.1 The
20     parties are advised that the Court does not intend to grant additional extensions.
21            Deadline for completing fact discovery:                February 3, 2017
22            Deadline for Plaintiffs’ expert disclosures:            March 3, 2017
23
24            1
                Following the case management conference, the Court concluded that review of
       the documents and additional depositions could be completed in less time, and drafted
25     this order accordingly. The Court then received a conference call from the parties stating
       that Defendants plan to produce an additional one million pages of documents tomorrow.
26     Plaintiffs’ counsel stated that this would delay their predictive-coding search of the
       documents by one week. It also will result in additional documents to review, although,
27     as Defendants have noted, the production has been made without eyes-on review by
       Defendants (to expedite the production, and with Plaintiffs’ consent) and therefore
28     includes a potentially large amount of irrelevant material. Following the conference call,
       the Court decided to grant a longer extension to account for this additional production.

                                                   -2-
       Case 2:15-md-02641-DGC Document 3685 Filed 10/17/16 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 197 of 335



 1            Deadline for Defendants’ expert disclosures:            April 14, 2017
 2            Deadline for rebuttal expert disclosures:               May 12, 2017
 3            Deadline for expert depositions:                        July 14, 2017
 4            The Court notes that expert disclosures on these dates must be full and complete as
 5     required by Rule 26(a)(2)(A)-(C), and rebuttal expert disclosures shall be limited to
 6     responding to opinions of initial experts.
 7     B.     Adjustment of Bellwether Schedule.
 8            Because the parties likely will be busy completing fact discovery in January, the
 9     Court concludes that the bellwether schedule in CMO 11 (Doc. 1662) should be adjusted
10     slightly. The deadlines for forming Discovery Group 1 will remain as set forth in
11     CMO 11, § IV. Section V.A.2 of CMO 11 is amended as follows:
12                    After having met and conferred, and by April 21, 2017, the parties
13            shall exchange lists of six (6) proposed selections from Discovery Group 1
              for bellwether plaintiffs, and order of trials. The parties will meet and
14            confer in an effort to agree upon a group of six (6) cases to constitute
15            Bellwether Group 1, which shall be done in a manner consistent with
              achieving the goal of proportionate identification of representative cases. If
16            the parties are unable to agree on six (6) cases, the parties shall submit to
17            the Court, outside of the ECF system, by April 28, 2017, their proposed
              lists and a memorandum in support of their selections and in opposition, if
18            applicable, to the opposing party’s selections. Within seven (7) business
19            days of such submission, the parties may submit a response to the opposing
              party’s memorandum regarding selection of cases. The parties propose that
20            the Court then select the final group of six (6) cases to form Bellwether
              Group 1.2
21
22            The parties should confer on the discovery to be completed between the December
23     2016 selection of Discovery Group 1 and the bellwether selection process set forth above.
24     In the Court’s view, all discovery need not be completed in every case in Discovery
25     Group 1 before the bellwether cases are selected, but enough discovery will be needed to
26
27
              2
               The Court set these new dates to fall after each side has made their initial expert
28     disclosures, thus ensuring that the parties can consider the other side’s major expert
       opinions in making their bellwether selections.

                                                    -3-
       Case 2:15-md-02641-DGC Document 3685 Filed 10/17/16 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 198 of 335



 1     ensure that the parties have a reasonably informed basis for making selections. The
 2     parties should be prepared at the next case management conference to propose the nature
 3     and timing of discovery to occur during this period.
 4            The Court’s intention will be complete bellwether selection in early May, and set a
 5     schedule that will permit all discovery, and appropriate motion practice, to be completed
 6     in time to hold the first bellwether trial in the Fall of 2017. Other bellwether trials may
 7     also be possible before the end of 2017.
 8     C.    Depositions.
 9            The Court will permit the additional depositions of Drs. Kaufman (4 hours),
10     Venbrux (3 hours), Trerotola (4 hours), and Stavropolous (4 hours). The Court concludes
11     that these doctors have information relevant to the thousand-plus cases that are now part
12     of this MDL and that could not reasonably have been inquired into during their previous,
13     shorter depositions. In scheduling these depositions, the parties should be considerate of
14     the doctors’ busy schedules. These depositions may be scheduled any time between now
15     and the new fact discovery deadline of February 3, 2017. If these doctors have filed
16     motions to quash in other districts, the parties should consider the applicability of
17     Rule 45(f). The 2013 Advisory Committee note to Rule 45(f) states that exceptional
18     circumstances – as required in one application of the provision – may exist “in order to
19     avoid disrupting the issuing court’s management of the underlying litigation, as when that
20     court has already ruled on issues presented by the motion[.]”
21            The Court concludes that Plaintiffs have had ample opportunity to question
22     Dr. Lehmann in the 11 hours of deposition already completed and the Texas hearing at
23     which he testified, and will not permit his further deposition. The re-deposition of John
24     McDermott will not occur for reasons agreed upon during the case management
25     conference.
26            The Court will permit the following depositions: Kevin Boyle, Scott Randall,
27     Mike Randall, Mark Wilson, Kim Romney, Dr. Lynch, and Dr. Cohen.                    These
28     depositions may occur between now and the February 3, 2017 deadline. The Court


                                                  -4-
       Case 2:15-md-02641-DGC Document 3685 Filed 10/17/16 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 199 of 335



 1     concludes that each of these witnesses has relevant information, and that their depositions
 2     are proportional to the needs of this MDL.
 3     D.     Special Master.
 4            The Court will not appoint a special master to oversee depositions. The Court
 5     does not believe that the experienced and professional counsel in this case are incapable
 6     of conducting a proper deposition without supervision.           If problems arise in any
 7     deposition, however, the parties should call the Court during the deposition. The Court
 8     has instructed staff that the call is to be taken if at all possible. If the undersigned judge
 9     is out of town in rules committee or other meetings, staff will be instructed to transfer the
10     call to the judge or arrange a time later that day for a conference call. Such out-of-town
11     calls may not be on the record. The Court will endeavor to make itself available to
12     resolve any issues that arise during depositions.
13     E.     Next Case Management Conference.
14            The Court will hold the next Case Management Conference on December 9, 2016
15     at 3:00 p.m. The parties shall provide the Court with a joint status report on or before
16     December 5, 2016.
17            Dated this 14th day of October, 2016.
18
19
20
21
22
23
24
25
26
27
28


                                                    -5-
       Case 2:15-md-02641-DGC Document 4015 Filed 11/16/16 Page 1 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 200 of 335


 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9     IN RE: Bard IVC Filters Products Liability     No. MDL 15-02641-PHX DGC
       Litigation,
10                                                    AMENDED CASE MANAGEMENT
                                                      ORDER NO. 17
11
                                                      (Stipulation and Order Concerning
12                                                    Protective Order and Redactions of
                                                      Material from Defendants’ Expedited
13                                                    ESI Production)
14
15              To expedite document production of ESI from Defendants, the parties, through

16     their respective counsel, have agreed to a primarily “no-eyes-on” document production as

17     to relevancy while still performing a privilege review for ESI Defendants will be

18     producing subsequent to this Order. That procedure requires certain changes to protection

19     and requirements in the Stipulated Protective Order (Doc. 268) and Case Management

20     Order No. 7 and corresponding Exhibit A (Doc. 401) for ESI produced pursuant to this

21     process. To the extent that any of the below provisions are inconsistent with either the

22     protective order (Doc. 268) or Case Management Order No. 7 and corresponding Exhibit

23     A (Doc. 401), the below provisions shall control all documents produced pursuant to this

24     Order.

25              This Amended Case Management Order replaces in its entirety the original Case

26     Management Order No. 17 and any inconsistent provisions in the Stipulated Protective

27     Order (Doc. 268), including the attached revised Exhibit A.THEREFORE, IT ORDERED

28     as follows:
       Case 2:15-md-02641-DGC Document 4015 Filed 11/16/16 Page 2 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 201 of 335


 1            The parties have agreed on an ESI production process (the “Process”). All ESI
 2     produced by Defendants pursuant to the Process will be subject to the following terms:
 3            1.     At the time of production, Defendants will identify the documents or ESI as
 4     being produced pursuant to the Process and subject to the restrictions of this Case
 5     Management Order (the “Process ESI”).
 6            2.     The Process ESI shall be subject to the Stipulated Protective Order (Doc.
 7     268) entered in this case and the terms of this CMO. Nothing in this CMO shall prevent
 8     the use of any Process ESI in other actions brought by the plaintiff’s counsel, so long as a
 9     substantially comparable protective order, including both the terms of the Stipulated
10     Protective Order (Doc. 268) and this CMO, is entered in those other actions. Paragraph 12
11     of the Stipulated Protective Order (Doc. 268) is hereby amended consistent with this
12     Paragraph.
13            3.     Prior to using any document or ESI from the Process ESI as part of a filing,
14     at a deposition, or at a trial or hearing in this matter, Plaintiffs shall make a good faith
15     effort to identify whether the document or ESI contains any information that is subject to
16     redaction under Case Management Order No 7 and corresponding Exhibit A (Doc. 401)
17     and to redact any such information in accordance with that Order and redaction protocol.
18            4.     Defendants shall independently have the right to identify any documents or
19     ESI from the Process ESI, including documents identified by Plaintiffs pursuant to
20     Paragraph 3, as subject to the requirements of Case Management Order No. 7 (Doc. 401)
21     and to require the redaction of the information set forth in that Order; in that event,
22     Defendants shall provide Plaintiffs with a redacted version of the subject documents or
23     ESI with the same production Bates number(s) and Plaintiffs shall destroy any unredacted
24     copies or versions of the document that they possess.
25            5.     Defendants shall have the right to identify any document, file, or other form
26     of ESI produced pursuant to the Process as both being irrelevant to the matters in dispute
27     in this MDL and containing trade secret or other confidential information and to “claw
28     back” such ESI or documents from the production. After Plaintiffs use a document or ESI


                                                    2
       Case 2:15-md-02641-DGC Document 4015 Filed 11/16/16 Page 3 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 202 of 335


 1     from the Process ESI as part of a filing, at a deposition, or at a trial or hearing in this
 2     matter, Defendants shall have 30 days to seek claw back of the particular document
 3     pursuant to this Paragraph; this latter requirement does not apply to Process ESI that has
 4     not been used by Plaintiffs as part of a filing, at a deposition, or at a trial or hearing in this
 5     matter, which may be clawed back at any time.
 6            6.      Plaintiffs shall have the right to challenge any designation or claw back by
 7     Defendants under Paragraphs 4 or 5 by submission of the ESI or document to the Court
 8     under seal, and any filings that refer to the protected substance of the ESI or document
 9     must, likewise, be made under seal.
10            7.      Federal Rule of Evidence 502(d) protection for privileged information
11     produced pursuant to the Process:
12                 a. Pursuant to Federal Rule of Evidence 502(d), production or disclosure
13                    pursuant to the Process of the substance or content of documents, materials,
14                    or other information that is protected by the attorney-client privilege, work-
15                    product protection, or any other privilege or protection shall not amount to
16                    waiver of the privilege and/or protection in this MDL, or in any other
17                    federal or state proceeding.
18                 b. If Plaintiffs identify a document, material, or other information in the
19                    documents and ESI produced pursuant to the Process that reasonably
20                    appears to be protected by any privilege or other protection, they shall
21                    promptly notify Defendants in writing or email.              If the Defendants
22                    determine that the document, material, or other information is privileged or
23                    otherwise protected, it shall make such an assertion in writing within 30
24                    days of receipt of notification. Once the privilege or protection is asserted,
25                    the parties shall follow the process discussed in Federal Rule of Civil
26                    Procedure 26(b)(5)(B). Failure to assert the privilege or protection within
27                    30 days of receipt of notification shall amount to waiver of any privilege or
28


                                                       3
       Case 2:15-md-02641-DGC Document 4015 Filed 11/16/16 Page 4 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 203 of 335


 1                   protection only of the document, material, or other information identified in
 2                   the notification, subject to Federal Rule of Evidence 502(a).
 3                c. For any document, material, or other information produced or disclosed
 4                   during discovery, and not identified pursuant to section (b) of this
 5                   Paragraph, Defendants shall assert any claim of privilege or protection in
 6                   writing (including by email) within 30 days after Plaintiffs use the document
 7                   or ESI as part of a filing, at a deposition, or at a trial or hearing in this
 8                   matter. Once the privilege or protection is asserted, the parties shall follow
 9                   the process discussed in Federal Rule of Civil Procedure 26(b)(5)(B).
10                   Failure to assert the privilege or protection shall amount to waiver of the
11                   privilege or protection only of the document, material, or other information
12                   used, subject to Federal Rule of Evidence 502(a).
13                d. Unless waived under sections (b) or (c), at any time, a party that produces
14                   any document, material, or other information that it believes to be protected
15                   by the attorney-client privilege, work-product protection, or any other
16                   privilege or protection may assert the privilege or protection in writing.
17                   Once the privilege or protection is asserted in writing, the parties shall
18                   follow the process discussed in Federal Rule of Civil Procedure
19                   26(b)(5)(B).
20           8.      To the extent that the documents or ESI produced pursuant to the Process
21     contain any adverse event reporter names or information of a patient who is not a party to
22     this litigation and which would otherwise be redacted in accordance with Case
23     Management Order No. 7, Plaintiffs and their counsel and agents shall not contact the
24     patient or reporter of an adverse event unless and until the parties go through the
25     processes outlined in Paragraphs 5 and 7 of this Case Management Order with respect to
26
27
28


                                                    4
       Case 2:15-md-02641-DGC Document 4015 Filed 11/16/16 Page 5 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 204 of 335


 1     redaction of information and this Court determines the information is not subject to
 2     redaction.
 3           Dated this 15th day of November, 2016.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                5
       Case 2:15-md-02641-DGC Document 4015 Filed 11/16/16 Page 6 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 205 of 335


 1                                            EXHIBIT A
 2                         IN THE UNITED STATES DISTRICT COURT
 3                               FOR THE DISTRICT OF ARIZONA
 4     IN RE: BARD IVC FILTERS                           No. MD-15-02641-PHX-DGC
       PRODUCTS LIABILITY LITIGATION
 5                                                       AGREEMENT TO MAINTAIN
                                                         CONFIDENTIALITY
 6
 7
 8            I, ______________________ (Name), as a principal in __________________
 9     (“Law Firm”), have been given and have read a copy of the Amended Case Management
10     Order No. 17 and the Stipulated Protective Order (Doc 268) (the “Orders”) in the case of
11     MDL No. 2641, pending in the United States District Court District of Arizona, as have
12     all members of the Law Firm working on this litigation. We understand and will strictly
13     adhere to the contents of said Orders. We understand that produced material disclosed to
14     us is subject to the Orders of this Court and that we are prohibited from copying,
15     disclosing, or otherwise using such material except as provided by said court Orders. We
16     understand that any member of the Law Firm’s unauthorized disclosure of any
17     information protected by the Orders or contact of a patient or reporter of an adverse event
18     in violation of the Orders may constitute contempt of court, and we agree to be personally
19     subject to the jurisdiction of this Court for the purpose of enforcing our obligations under
20     this Agreement, the Orders, and any contempt proceeding that may be instituted for the
21     Law Firm’s violation of the terms of this Acknowledgment and the Orders. I also
22     understand that my signature on this “Agreement to Maintain Confidentiality,” indicating
23     my agreement, the agreement of the members of the Law Firm working on this litigation
24     and the Law Firm’s agreement to be bound by the terms of the Orders, is required before
25     me and the members of the Law Firm may be allowed to receive and review any produced
26     document and materials that are protected under the Orders.
27     Date: _______________                     Print Signature:_________________________
28                                               Signature:_____________________________


                                                     6
       Case 2:15-md-02641-DGC Document 4016 Filed 11/16/16 Page 1 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 206 of 335


 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7
                                  FOR THE DISTRICT OF ARIZONA
 8
 9
       IN RE: BARD IVC FILTERS                             MDL 15-21641 PHX DGC
10
       PRODUCTS LIABILITY LITIGATION                       AMENDED CASE MANAGEMENT
11                                                         ORDER NO. 1
       This Order Relates to: All Actions
12
13              This Court set appointments of Plaintiffs’ leadership in the original Case
14     Management Order No. 1 (Doc. 248) on October 30, 2015 for a term of one year. The
15     Court has reviewed Plaintiffs’ Co-Lead/Liaison Counsel’s Memorandum Re Leadership
16     Appointments (Doc. 3847) and issues this Amended Case Management Order No. 1 for
17     the appointment of individuals to Plaintiffs’ leadership in this MDL for the term of this
18     Order.
19     I.       Plaintiffs’ Leadership Counsel Appointments
20              The Court having considered all of the applications submitted and other relevant
21     information, appoints the following plaintiffs’ counsel to leadership positions, as indicated
22     and to be known as “Plaintiffs Leadership Counsel” (PLC):
23
       Plaintiffs’ Co-Lead/Liaison Counsel and State/Federal Liaison Counsel
24                                               Gallagher & Kennedy, PA
25     Robert W. Boatman                         2575 E. Camelback Rd., Ste. 1100
                                                 Phoenix, AZ 85016
26                                                      Lopez McHugh, LLP
27     Ramon R. Lopez                                   100 Bayview Cir., Ste. 5600
                                                        Newport Beach, CA 92660
28
       Case 2:15-md-02641-DGC Document 4016 Filed 11/16/16 Page 2 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 207 of 335


 1
       Plaintiffs’ Executive Committee (PEC)
 2                                               Heaviside Reed Zaic
 3     Julia Reed Zaic                           312 Broadway St., Ste. 203
                                                 Laguna Beach, CA 92651
 4
                                                 The Nations Law Firm
 5     Howard L. Nations                         3131 Briarpark Dr., #208
                                                 Houston, TX 77042
 6
                                                 Baron & Budd, P.C.
 7     Russell W. Budd                           3102 Oak Lawn Ave., Ste. 1100
                                                 Dallas, TX 75219
 8
                                                 Lieff, Cabraser, Heimann & Bernstein, LLP
 9                                               250 Hudson St., 8th Floor
       Wendy R. Fleishman
10                                               New York, NY 10013

11
12     Plaintiffs’ Steering Committee (PSC)
13                                               Gallagher & Kennedy, PA
       Shannon Clark                             2575 E. Camelback Rd., Ste. 1100
14                                               Phoenix, AZ 85016
15                                               Karon & Dalimonte, LLP
       John A. Dalimonte                         85 Devonshire St., Ste. 1000
16
                                                 Boston MA, 02109
17                                               Law Offices of Ben C. Martin
       Ben C. Martin                             3219 McKinney Ave., Ste. 100
18                                               Dallas, TX 75204
19                                               Babbitt & Johnson, PA
       Joseph R. Johnson                         1641 Worthington Rd., #100
20
                                                 West Palm Beach, FL 33409
21                                               Heaviside Reed Zaic
22     Julia Reed Zaic                           312 Broadway St., Ste. 203
                                                 Laguna Beach, CA 92651
23
                                                 The Nations Law Firm
24     Howard L. Nations                         3131 Briarpark Dr., #208
                                                 Houston, TX 77042
25
                                                 Baron & Budd, P.C.
26     Russell W. Budd                           3102 Oak Lawn Ave., Ste. 1100
27                                               Dallas, TX 75219

28

                                               -2-
       Case 2:15-md-02641-DGC Document 4016 Filed 11/16/16 Page 3 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 208 of 335


                                             Wagstaff & Cartmell, LLP
 1
       Thomas P. Cartmell                    4740 Grand Ave., #300
 2                                           Kansas City, MO 64112
 3                                           Branch Law Firm
       Margaret Branch                       2025 Rio Grande Blvd, NW
 4                                           Albuquerque, NM 87104
 5                                           Lieff, Cabraser, Heimann & Bernstein, LLP
       Wendy R. Fleishman                    250 Hudson St., 8th Floor
 6                                           New York, NY 10013
 7                                           Motley Rice, LLC
       Donald A. Migliori                    321 South Main St., 2nd Floor
 8
                                             Providence, RI 02903
 9                                           Freese & Goss, PLLC
10     Sheila M. Bossier                     1520 North State St.
                                             Jackson, MS 39202
11
                                             Goldenberg Law, PLLC
12     Stuart L. Goldenberg                  800 Lasalle Ave., #2150
                                             Minneapolis, MN 55402
13
                                             Provost Umphrey Law Firm, LLP
14     Christopher T. Kirchmer               490 Park St., P.O. Box 4905
15                                           Beaumont, TX 77704
                                             Walkup, Melodia, Kelly & Schoenberger
16
       Michael A. Kelly                      650 California St.
17                                           San Francisco, CA 94108

18                                           Fears Nachawati Law Firm
       Matthew McCarley                      4925 Greenville Ave., Ste. 715
19                                           Dallas, TX 75206
20                                           Faraci Lange, LLP
                                             First Federal Plaza
21     Hadley L. Matarazzo                   28 East Main St., Ste. 1100
22                                           Rochester, NY 14614
                                             TorHoerman Law, LLC
23
       Eric M. Terry                         101 W. Vandalia
24                                           Edwardsville, IL 62025
25                                           Osborne & Associates Law Firm, PA
       Joseph A. Osborne                     433 Plaza Real, Ste. 271
26                                           Boca Raton, FL 33432
27
28

                                           -3-
       Case 2:15-md-02641-DGC Document 4016 Filed 11/16/16 Page 4 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 209 of 335


                                                        The Gallagher Law Firm, LLP
 1
       Michael T. Gallagher                             2905 Sackett Street
 2                                                      Houston, TX 77098
 3                                                      Farris, Riley & Pitt LLP
                                                        The Financial Center
 4     Nate Van Der Veer                                505 20th Street North
                                                        Birmingham, AL 35203
 5
                                                        Levin Papantonio Thomas Mitchell
 6                                                      Rafferty Proctor, PA
 7     Matthew Schultz                                  316 S. Baylen St.
                                                        Suite 600
 8                                                      Pensacola FL 32502
 9                                                      Hausfeld, LLP
                                                        1700 K Street NW
10     Steven Rotman                                    Suite 650
11                                                      Washington DC 20006

12     II.      Responsibilities
13              A.        Procedural Matters
14                    1.       As noted in this Court’s previous Order Setting Initial Case
15     Management Conference dated September 15, 2015, the Clerk of this Court will maintain
16     a master docket case file under the style “In Re: Bard IVC Filters Products Liability
17     Litigation” and the identification “MDL No. 2641.” Lead/Liaison will be (a) the only
18     attorneys permitted to file in the Master Docket as to all actions, and (b) the only attorneys
19     receiving Notices of Electronic Filing for pleadings and orders filed in the Master Docket
20     for all actions.
21                    2.       With regard to the Master Docket, Plaintiffs’ Lead/Liaison Counsel
22     shall:
23                             a.    Serve as the recipient for all Court orders.
24                             b.    Coordinate service and filings for all plaintiffs whether
25                                   presently included or subsequently added.
26                             c.    Maintain and distribute to co-counsel and to Defendants’
27                                   Counsel an up-to-date service list.
28                             d.    Maintain responsibility for service upon all other attorneys

                                                     -4-
       Case 2:15-md-02641-DGC Document 4016 Filed 11/16/16 Page 5 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 210 of 335


 1                                   and parties as to filings made in the master docket.
 2                                   Specifically,   Lead/Liaison     Counsel    shall   receive    and
 3                                   distribute, to all other Plaintiffs’ counsel, pleadings orders, and
 4                                   motions by email, overnight courier service, or telecopier,
 5                                   within two days after receipt, unless such service has been
 6                                   waived, in writing, by a receiving counsel.
 7                            e.     Coordinate discovery and litigation with similar cases outside
 8                                   of this Court's jurisdiction.
 9                     3.     Lead/Liaison Counsel is only responsible for service with regard to
10     filings in the Master Docket. With regard to case-specific filings, all attorneys of record in
11     the relevant member action will receive a Notice of Electronic Filing from the Court.
12                     4.     New counsel for later-filed or later-transferred cases that become part
13     of this MDL shall be responsible for checking the Master Docket for all orders previously
14     entered that may have relevance to such new cases.
15              B.      Responsibilities Specific to Lead/Liaison Counsel
16              In addition to the responsibilities identified above, Plaintiffs’ Lead/Liaison Counsel
17     shall:
18                     1.     Coordinate the establishment of a document depository, real or
19     virtual, to be available to all participating plaintiffs’ counsel;
20                     2.     Maintain and make available to all participating plaintiffs’ counsel of
21     record, at reasonable hours, a complete file of all documents served by or upon each party
22     (except documents as may be available at a document depository);
23                     3.     Prepare agendas for court conferences and periodically report
24     regarding the status of the case; and
25                     4.     Carry out such other duties as the Court may order.
26              C.     Responsibilities of Plaintiffs’ Executive Committee
27              The PEC shall assist, advise, and collaborate with Co-Lead Counsel in the
28     discharge of duties of liaison and Co-Lead Counsel outlined in Sections II. A and B

                                                      -5-
       Case 2:15-md-02641-DGC Document 4016 Filed 11/16/16 Page 6 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 211 of 335


 1     above. The PEC, with the authority of Co-Lead counsel, and in coordination with their
 2     efforts and responsibilities, shall assist and collaborate with Co-Lead Counsel in the
 3     administration, organization, and strategic decisions of the PLC. At the direction of Co-
 4     Lead Counsel PEC members shall have the authority to make, supervise and oversee
 5     assignments to other PSC members.
 6            D.    Responsibilities Applicable to all Plaintiffs’ Leadership Counsel
 7           Plaintiffs’ Leadership Counsel shall have the following responsibilities:
 8                  5.     Discovery
 9                         a.     Initiate, coordinate, and conduct all pretrial discovery on
10                                behalf of plaintiffs in all actions which are consolidated with
11                                this MDL.
12                         b.     Develop and propose schedules for the commencement,
13                                execution, and completion of all discovery on behalf of all
14                                plaintiffs.
15                         c.     Cause to be issued in the name of all plaintiffs the necessary
16                                discovery requests, motions and subpoenas pertaining to any
17                                witnesses and documents needed to properly prepare for the
18                                pretrial of relevant issues found in the pleadings of this
19                                litigation.
20                         d.     Conduct all discovery in a coordinated and consolidated
21                                manner on behalf and for the benefit of all plaintiffs.
22                  6.     Hearings and Meetings
23                         a.     Call meetings of counsel for plaintiffs for any appropriate
24                                purpose, including coordinating responses to questions of
25                                other parties or of the Court. Initiate proposals, suggestions,
26                                schedules or joint briefs, and any other appropriate matters
27                                pertaining to pretrial proceedings.
28

                                                  -6-
       Case 2:15-md-02641-DGC Document 4016 Filed 11/16/16 Page 7 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 212 of 335


 1                      b.    Examine witnesses and introduce evidence on behalf of
 2                            plaintiffs at hearings.
 3                      c.    Act as spokespersons for all plaintiffs at pretrial proceedings
 4                            and in response to any inquiries by the Court, subject to the
 5                            right of any plaintiff’s counsel to present non-repetitive
 6                            individual or different positions.
 7                7.    Miscellaneous
 8                      a.    Submit and argue all verbal and written motions presented to
 9                            the Court on behalf of Plaintiff’s Leadership Counsel as well
10                            as oppose when necessary any motion submitted by
11                            defendants or other parties which involve matters within the
12                            sphere of the responsibilities of Plaintiffs’ Leadership
13                            Counsel.
14                      b.    Negotiate and enter into stipulations with defendants regarding
15                            this litigation. All stipulations entered into by Plaintiffs’
16                            Leadership Counsel, except for strictly administrative details
17                            such as scheduling, must be submitted for Court approval and
18                            will not be binding until ratified by the Court. Any attorney
19                            not in agreement with a non-administrative stipulation shall
20                            file with the Court a written objection within five (5) days
21                            after he/she knows or should have reasonably become of
22                            aware of the stipulation. Failure to object within the term
23                            allowed shall be deemed a waiver and the stipulation will
24                            automatically be binding on that party.
25                      c.    Explore, develop, and pursue all settlement options pertaining
26                            to any claim or portion thereof of any case filed in this
27                            litigation.
28

                                              -7-
       Case 2:15-md-02641-DGC Document 4016 Filed 11/16/16 Page 8 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 213 of 335


 1                         d.     Maintain adequate files of all pretrial matters, including
 2                                establishing     and   maintaining   a     document     or   exhibit
 3                                depository, in either real or virtual format, and having those
 4                                documents available, under reasonable terms and conditions
 5                                for examinations by all MDL plaintiffs or their attorneys.
 6                         e.     Perform any task necessary and proper for Plaintiffs
 7                                Leadership Counsel to accomplish its responsibilities as
 8                                defined    by    the   Court’s   orders,    including   organizing
 9                                subcommittees comprised of plaintiffs’ lawyers not on
10                                Plaintiffs’ Leadership Counsel.
11                         f.     Work      with   Lead/Liaison     Counsel    to   coordinate    the
12                                responsibilities of Plaintiffs’ Leadership Counsel meetings,
13                                keep minutes or transcripts of these meetings, appear at
14                                periodic Court-noticed status conferences, perform other
15                                necessary administrative or logistic functions of Plaintiffs’
16                                Leadership Counsel, and carry out any duty as ordered by the
17                                Court.
18                         g.     Perform other such functions that may be expressly authorized
19                                by further Court Orders.
20             E.   Reimbursement of Costs Expended
21            Plaintiffs’ Leadership Counsel shall be entitled to seek reimbursement for costs
22     expended at the time and in a manner approved by the Court. Reimbursements will be
23     governed by a further case management order to be proposed by Plaintiffs’ Leadership
24     Counsel and entered by the Court.
25     III.   Term of Appointments.
26            Appointments to all leadership positions in this order shall last for a term of one
27     year from the date of this order unless terminated earlier by the Court. Thirty days before
28     the expiration of this one-year term, Lead/Liaison Counsel shall file a memorandum

                                                   -8-
       Case 2:15-md-02641-DGC Document 4016 Filed 11/16/16 Page 9 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 214 of 335


 1     notifying the Court of the need to make further appointments and making
 2     recommendations regarding those appointments.
 3           Dated this 15th day of November, 2016.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -9-
       Case 2:15-md-02641-DGC Document 4141 Filed 12/02/16 Page 1 of 2
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 215 of 335


 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
       IN RE: Bard IVC Filters Products Liability        No. MDL 15-02641-PHX DGC
 9     Litigation,
                                                         AMENDED CASE MANAGEMENT
10                                                             ORDER NO. 16
       THIS DOCUMENT RELATES TO
11     Barraza, et al. v. C. R. Bard, Inc., et al.,
       Case No. CV-16-1374-PHX-DGC.                     (Deadlines Related to Barraza, et al. v.
12                                                             C. R. Bard, Inc., et al.)

13
14            The Court enters the following Amended Case Management Order No. 16
15     regarding certain deadlines in the case Barraza, et al. v. C. R. Bard, Inc., et al., Case No.
16     CV-16-1374-PHX-DGC:
17     A.     Class Certification Fact Discovery
18            1.      Fact discovery related to class certification shall be completed no later than
19     February 3, 2017.
20     B.     Class Certification Expert Disclosures and Discovery
21            1.      With respect to experts relied upon to support class certification, Plaintiffs
22     shall provide full and complete expert disclosures and reports as required by Rule
23     26(a)(2)(A)-(C) of the Federal Rules of Civil Procedure no later than February 10, 2017.
24            2.      With respect to experts relied upon to oppose class certification, Defendants
25     shall provide full and complete expert disclosures and reports as required by Rule
26     26(a)(2)(A)-(C) of the Federal Rules of Civil Procedure no later than March 17, 2017.
27            3.      With respect to rebuttal experts relied upon to support or oppose class
28     certification, if any, the party so relying shall submit full and complete expert disclosures
       Case 2:15-md-02641-DGC Document 4141 Filed 12/02/16 Page 2 of 2
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 216 of 335


 1     and reports as required by Rule 26(a)(2)(A)-(C) of the Federal Rules of Civil Procedure
 2     no later than April 21, 2017.
 3            4.     Depositions of class certification-related experts shall be completed no later
 4     than May 19, 2017.
 5     C.     Motion for Class Certification
 6            1.     A motion for class certification shall be filed no later than June 5, 2017. A
 7     response shall be filed no later than July 7, 2017. A reply shall be filed on July 28, 2017.
 8     Such motion must comply in all respects with the Federal Rules of Civil Procedure and
 9     the Local Rules.
10            A hearing on the motion for class certification shall be held on August 11, 2017
11     at 2:30 p.m. before the Honorable David G. Campbell, 401 West Washington Street,
12     Courtroom 603, Phoenix, Arizona 85003.
13            Dated this 1st day of December, 2016.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -2-
       Case 2:15-md-02641-DGC Document 4311 Filed 12/13/16 Page 1 of 3
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 217 of 335



 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT

 7                                FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products Liability      No. MDL 15-02641-PHX DGC
       Litigation,
 9                                                     CASE MANAGEMENT ORDER
10                                                     NO. 19

11
12               The Court held a seventh Case Management Conference on December 9, 2016.

13     The conference addressed ongoing matters identified in the parties’ joint report

14     (Doc. 4176).

15     A.        ESI.

16               Plaintiffs have identified some Defendant custodians from whom they have not

17     received ESI. Defendants have agreed to conduct additional searches with respect to

18     some of these custodians, and are investigating the lack of responsive information from

19     others.      Defendants shall produce any additional ESI from these custodians by

20     December 22, 2016.       Plaintiffs mentioned that they may consider raising spoliation

21     issues, and the Court directed the parties to Federal Rule of Civil Procedure 37(e) as

22     providing the rules the Court will apply to any ESI-spoliation argument.

23     B.        Bellwether Selection.

24               Defendants expressed concern that two cases in PFS/DFS Group 1 (see CMO 11)

25     have recently been dismissed or shortly will be dismissed by Plaintiffs. Defendants

26     stated that these two cases were to be among the ten cases Defendants intended to

27     identify under paragraph IV.A.1 of CMO 11. After conferring with the parties, the Court

28     struck two cases from Plaintiffs’ list of ten (not including the four cases Plaintiffs
       Case 2:15-md-02641-DGC Document 4311 Filed 12/13/16 Page 2 of 3
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 218 of 335



 1     intended to designate for automatic inclusion in Discovery Group 1), and directed the
 2     parties to exchange their lists of ten without respect to the two stricken cases and the two
 3     cases to be dismissed. In effect, the Court reduced the pool from which the parties could
 4     choose their ten preferred cases from 48 to 44, and did so in a way that results in each
 5     side losing two possible candidates.
 6            By December 16, 2016, the parties shall provide the Court with the 12 cases in
 7     Discovery Group 1 if they have been able to reach agreement, and, if not, with the eight
 8     cases to be included in Discovery Group 1 (or ten, if the parties have reached agreement
 9     on two additional cases), along with memoranda explaining why they believe the Court
10     should pick particular cases to complete Discovery Group 1. The memoranda shall not
11     exceed three pages case. Responses shall be filed on or before December 22, 2016.
12            On or before December 16, 2016, the parties shall also provide the Court with a
13     proposed scheduling order to govern Discovery Group 1 between now and March 1,
14     2017, when Bellwether Group 1 will be selected. See CMO 11, ¶ V.A.
15     C.     Mature Cases.
16            After conferring with the parties, the Court concluded that it is premature to
17     remand mature cases to their home districts. Those cases will involve expert opinions
18     regarding the FDA warning letters and the Kay Fuller allegations, and the Court
19     concludes that disclosure of those opinions, as well as expert discovery and any Daubert
20     motions, should be handled in this MDL. This conclusion does not preclude the parties
21     from discussing specific cases which may be subject to remand before the expert work is
22     completed.
23     D.     Depositions of Plaintiffs’ Counsel.
24            Plaintiffs shall file a response to the arguments set forth by Defendants in
25     Doc. 4176 on or before December 16, 2016. Defendants shall file a reply on or before
26     December 22, 2016.
27
28


                                                  -2-
       Case 2:15-md-02641-DGC Document 4311 Filed 12/13/16 Page 3 of 3
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 219 of 335



 1     E.     30(b)(6) Deposition Notice.
 2            After conferring with the parties, the Court concluded that Topic 15 in the Rule
 3     30(b)(6) deposition discussed in Doc. 4176 should read as follows: “Did Defendants ever
 4     conduct any studies, formulate any company positions, or adopt any policies addressing
 5     whether there was any correlation between indwell times and safety risks?” If the answer
 6     to any portion of this question is yes, the Rule 30(b)(6) witness should be prepared to
 7     testify about the studies, positions, or policies.
 8     F.     Next Case Management Conference.
 9            The next Case Management Conference will be held on February 17, 2017 at
10     10:00 a.m. The parties shall provide the Court with a joint status report on or before
11     February 13, 2017.
12            Dated this 13th day of December, 2016.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     -3-
       Case 2:15-md-02641-DGC Document 4335 Filed 12/22/16 Page 1 of 2
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 220 of 335


 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8     IN RE: Bard IVC Filters Products Liability         No. MDL 15-2641-DGC
       Litigation,
 9                                                        CASE MANAGEMENT ORDER
10                                                        NO. 20
11                                                        (Discovery Deadlines for Discovery
                                                          Group 1 and Bellwether Group 1)
12
13            Pursuant to Case Management Orders No. 11 (Doc. 1662), 18 (Doc. 3685), and 19

14     (Doc. 4311), the Court enters this Case Management Order No. 20 regarding scheduling

15     for Discovery Group 1 and Bellwether Group 1.

16         Action                                         Date/Deadline
17         Deadline for Plaintiffs to provide dates for   Dec. 30, 20161
           depositions of all Plaintiffs in Discovery
18         Group 1 and spouse or significant family
           member
19         Case-specific fact discovery commences         January 5, 2017
20         in individual Discovery Group 1 cases
           Deadline to complete depositions of all        Feb. 16, 20172
21         Plaintiffs (including those Plaintiffs with
22         loss of consortium claims)
           End of preliminary case-specific fact          April 10, 2017
23         discovery for Discovery Group 1 cases
           Parties exchange lists of six (6) proposed     April 17, 2017
24
25     1
        Plaintiffs’ counsel shall make a good faith effort to obtain and provide dates on a rolling
       basis in advance of Dec. 30, 2016 for all Discovery Group 1 cases identified by the Parties
26
       on December 16. For cases chosen by the Court after that date, Plaintiffs will use their
27     best efforts to obtain and provide dates within two weeks after case selection.
       2
28      The parties may extend this deadline by up to two weeks for cases selected after
       December 16, 2016.
       Case 2:15-md-02641-DGC Document 4335 Filed 12/22/16 Page 2 of 2
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 221 of 335


 1        selections from Discovery Group 1 for
 2        Bellwether Group 1, and order of trials
          (per CMO 18, Sec. B).
 3        If the parties are unable to agree on six (6)   April 24, 2017
          cases to comprise Bellwether Group 1, the
 4        parties shall submit to the Court proposed
 5        lists and memorandum in support of their
          submissions and, if applicable, in
 6        opposition to the opposing party’s
 7        selections (per CMO 18, Sec. B).
          Responses to opposing party’s                   April 28, 2017
 8        memorandum regarding selection of cases
          for inclusion in Bellwether Group 1 (per
 9        CMO 18, Sec. B).
10        Commence additional case-specific fact          Upon entry of the Court's selection of the
          discovery for Bellwether Group 1                final group of six (6) cases to form
11                                                        Bellwether Group 1.
12        Plaintiffs’ case-specific expert disclosures    May 15, 2017 (or two weeks after Court’s
          for Bellwether Group 1                          selection of Bellwether Group 1,
13                                                        whichever is later)
          Defendants’ expert disclosures for              June 12, 2017 (or six weeks after Court’s
14
          Bellwether Group 1                              selection of Bellwether Group 1,
15                                                        whichever is later)
          Case-specific rebuttal expert disclosures       June 26, 2017 (or eight weeks after
16        for Bellwether Group 1                          Court’s selection of Bellwether Group 1,
17                                                        whichever is later)
          Deadline for completion of additional           June 30, 2017
18        case-specific fact discovery for
          Bellwether Group 1
19
          Deadline for case-specific expert               July 14, 2017
20        depositions (intended to coincide with the
          end of common expert discovery) for
21        Bellwether Group 1
22           The parties shall place a joint call to the Court on April 28, 2017 to remind it that
23     the selection of Bellwether Group 1 cases should occur promptly in order to keep this
24     schedule on track.
25           Dated this 22nd day of December, 2016.
26
27
28


                                                      2
       Case 2:15-md-02641-DGC Document 4866 Filed 02/06/17 Page 1 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 222 of 335


 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT

 7                              FOR THE DISTRICT OF ARIZONA

 8     IN RE: Bard IVC Filters Products Liability       No. MDL 15-2641-PHX DGC
       Litigation,
 9                                                      CASE MANAGEMENT ORDER
                                                        NO. 21
10
                                                        (Discovery Protocols for Discovery
11                                                      Group 1)

12
13           Pursuant to Case Management Order No. 11 [Doc. 1662], Case Management Order
14     No. 18 [Doc. 3685], and Case Management Order No. 19 [Doc. 4311], the Court enters
15     this Case Management Order No. 21 regarding the discovery to be conducted for cases in
16     Discovery Group 1.
17     I.    DEPOSITION PROTOCOLS GENERALLY
18           A.     Case Management Order No. 14 shall apply to Discovery Group 1.
19           B.     The additional protocols of this Case Management Order shall also apply to
20                  Discovery Group 1.
21           C.     Pursuant to Case Management Order No. 11, Section V.A.3 and Case
22                  Management Order No. 18, Section B, the Parties will provide discovery
23                  protocols applicable to Bellwether Group 1 by no later than April 28, 2017.
24     II.   DEPOSITIONS PERMITTED
25           A.     Prior to April 10, 2017, the Parties may take the following depositions in
26                  each case that is part of Discovery Group I:
27                  1.      The principal Plaintiff and any loss-of-consortium plaintiff;
28
       Case 2:15-md-02641-DGC Document 4866 Filed 02/06/17 Page 2 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 223 of 335



 1                 2.    The spouse or significant family member of the Plaintiff if there is no
 2                       loss-of-consortium plaintiff;
 3                 3.    The implanting physician;
 4                 4.    One additional treating physician as selected by Defendants; and
 5                 5.    No more than one sales representative and/or supervisor as selected
 6                       by Plaintiffs.
 7            B.   Examination of treating physicians.
 8                 1.    By no later than February 15, 2017, Plaintiffs shall identify the
 9                       physicians whom they have a good faith belief they would call as
10                       witnesses in their case in chief for each of the Discovery Group 1
11                       cases. By no later than February 24, 2017, Defendants shall identify
12                       any physician not identified by Plaintiffs whom they have a good
13                       faith belief they would call in their case in chief for each of the
14                       Discovery Group 1 cases.
15                 2.    For any physician deposed in Discovery Group 1:
16                       a.     Plaintiffs’ counsel shall be the first examiner for any physician
17                              Plaintiffs have identified by February 15, 2017 as a witness
18                              they would call in their case in chief; and
19                       b.     Defendants’ counsel shall be the first examiner for any
20                              physician Defendants have identified by February 24, 2017 as
21                              a witness they would call in their case in chief.
22            C.   Nothing in this Order is intended to limit additional fact discovery in cases
23                 selected for inclusion in Bellwether Group 1.
24     III.   PROTOCOLS RELATING TO TREATING PHYSICIANS
25            A.   Ex Parte Communications with Treating Physicians
26                 1.    Defendants are prohibited from communicating ex parte with
27                       Plaintiffs’ treating physicians.
28

                                                -2-
       Case 2:15-md-02641-DGC Document 4866 Filed 02/06/17 Page 3 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 224 of 335



 1                2.    Plaintiffs’ counsel may communicate ex parte with treating
 2                      physicians.
 3           B.   Disclosure of Documents Prior to Depositions of Treating Physicians
 4                1.    If Plaintiffs’ counsel has communicated ex parte with a treating
 5                      physician who will be deposed, Plaintiffs’ counsel shall identify by
 6                      production bates number (or by providing a copy if no such bates
 7                      numbers exist) to opposing counsel all documents provided, shown,
 8                      read from, or otherwise specifically described to the witness, other
 9                      than the physician’s records of treatment, at least five (5) days prior
10                      to the deposition.
11                2.    For ex parte meetings with a physician that take place less than five
12                      (5) days prior to the deposition:
13                      a.     at least 24 hours prior to the meeting, Plaintiffs’ counsel shall
14                             identify by production bates number (or by providing a copy if
15                             no such bates numbers exist) to opposing counsel all
16                             documents they intend to provide, show, read from, or
17                             otherwise specifically describe to the witness, other than the
18                             physician’s records of treatment;
19                      b.     as soon as practicable after the meeting, Plaintiffs’ counsel
20                             shall disclose to opposing counsel all documents that were
21                             actually provided, shown, read from, or otherwise specifically
22                             described to the witness, other than the physician’s records of
23                             treatment.
24                3.    At least five (5) days prior to a physician deposition, all examining
25                      counsel shall provide to opposing counsel and deponent’s counsel
26                      copies of documents that may be shown to the witness during the
27                      deposition or about which counsel expects to examine a deponent,
28

                                               -3-
       Case 2:15-md-02641-DGC Document 4866 Filed 02/06/17 Page 4 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 225 of 335



 1                      other than the physician’s records of treatment. The obligations of
 2                      this section include the good faith representations of counsel to
 3                      identify only those documents actually intended to be utilized during
 4                      the deposition, not to exceed 40 in number.
 5                Dated this 6th day of February, 2017.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -4-
       Case 2:15-md-02641-DGC Document 5007 Filed 02/17/17 Page 1 of 3
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 226 of 335



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT

 7                               FOR THE DISTRICT OF ARIZONA

 8
       IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX DGC
 9
       Litigation,                                      CASE MANAGEMENT ORDER
10                                                      NO. 22
11
12
13
14            The Court held an 8th case management conference on February 17, 2017. The
15     conference addressed ongoing matters identified in the parties’ joint report (Doc. 4948),
16     and was followed by an ex parte meeting with Plaintiffs’ counsel, on the record,
17     regarding leadership, accounting, and audit issues related to Plaintiffs’ management of
18     this MDL. The following matters were decided during the case management conference.
19     A.     Defense Summary Judgment Motion.
20            By March 17, 2017, Defendants shall file a motion for summary judgment
21     arguing that Plaintiffs’ claims are pre-empted.      The parties shall then confer about
22     whether Plaintiffs can respond immediately to the motion or whether Plaintiffs need time
23     to prepare expert responses or conduct other discovery. (The Court is not implying that
24     other discovery will be permitted.) The parties shall address their respective positions on
25     this issue in their joint report for the next status conference. If Plaintiffs believe that
26     additional factual or expert development is needed, they shall attach to the joint report an
27     affidavit or declaration that complies with Rule 56(d) of the Federal Rules of Civil
28     Procedure. At the status conference, the Court will determine whether additional factual
       Case 2:15-md-02641-DGC Document 5007 Filed 02/17/17 Page 2 of 3
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 227 of 335



 1     or expert development is required and will set a schedule to complete briefing.
 2     B.     Plaintiffs’ Expert Reports on Meridian and Denali Filters.
 3            Plaintiffs seek additional time to produce reports from their experts on Meridian
 4     and Denali filters. Plaintiffs explained that the volume of discovery over the last few
 5     months has made it difficult for them to complete expert reports on these filters by the
 6     current deadline of March 3, 2017. To allow additional time for these reports while
 7     maintaining the overall discovery schedule, the Court will permit Plaintiffs to make
 8     expert disclosures on the Meridian and Denali filters by April 7, 2017.           Defense
 9     responsive expert reports will be due May 12, 2017. Any rebuttal reports from Plaintiffs
10     will be due June 9, 2017. The terms of Case Management Order No. 8 (Doc. 519) apply
11     to these expert reports. The experts who produce these reports will be deposed between
12     June 9 and the expert deposition cut-off date of July 14, 2017.
13     C.     Further Deposition of Michael Randall.
14            The Court will not grant additional deposition time for Michael Randall. The
15     Court reviewed relevant portions of his previous deposition transcript and concludes that
16     he was not being evasive or answering improperly. Mr. Randall has been deposed for
17     seven hours as a fact witness and seven hours as a Rule 30(b)(6) witness, and the Court
18     views this time as sufficient.
19     D.     Production of Documents for Specific Employees.
20            With respect to the six employees listed on page 14 of the joint report (Doc. 4948),
21     Defendants need not produce entire employment files, but shall produce, under the
22     protective order if necessary, documents from the employment files relating to any
23     internal discipline, reprimands, adverse consequences, negative employment reviews, or
24     comparable information, taken against any of these employees on the basis of off-label
25     promotion of Bard IVC filters.
26     E.     Outstanding Discovery Disputes.
27            The fact discovery period for the MDL has closed. The parties shall continue to
28     confer about any remaining discovery disputes. On or before March 10, 2017, the


                                                  -2-
       Case 2:15-md-02641-DGC Document 5007 Filed 02/17/17 Page 3 of 3
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 228 of 335



 1     parties shall jointly submit to the Court a matrix setting forth any unresolved discovery
 2     issues.
 3     F.        Future Joint Submissions.
 4               In the future, as the parties prepare joint reports for status conferences, the parties
 5     shall exchange drafts of the joint reports at least four business days before the filing
 6     deadline and responses to each side’s proposed submissions two days before the
 7     deadline.      Additional matters may be included in the joint report if exceptional
 8     circumstances arise.
 9     G.        Next Status Conference.
10               The Court will hold the next status conference on May 3, 2017 at 3:00 p.m. The
11     parties shall provide a joint status report by April 28, 2017.
12               Dated this 17th day of February, 2017.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      -3-
       Case 2:15-md-02641-DGC Document 5285 Filed 03/21/17 Page 1 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 229 of 335


 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF ARIZONA
 8
 9
       IN RE: Bard IVC Filters Products Liability         MDL No. 15-2641 PHX DGC
10     Litigation                                         SECOND AMENDED CASE
11                                                        MANAGEMENT ORDER NO. 1
12
13            This Court set appointments of Plaintiffs’ leadership in the original Case
14     Management Order No. 1 (Doc. 248) on October 30, 2015 for a term of one year. The
15     Court entered Amended Case Management Order No. 1 [Doc. 4016] on November 16,
16     2016, re-appointing Co-Lead Counsel, appointing and re-appointing members of the
17     Plaintiffs’ Steering Committee, and appointing a Plaintiffs’ Executive Committee for
18     another one-year term. The Court has reviewed Plaintiffs’ Co-Lead/Liaison Counsel’s
19     Memorandum Requesting Substitution of Leadership Appointments [Doc. 5236] and
20     issues this Second Amended Case Management Order No. 1 for the appointment of
21     individuals to Plaintiffs’ leadership in this MDL for the term of this Order.
22     I.     Plaintiffs’ Leadership Counsel Appointments
23            The Court having considered all of the applications submitted and other relevant
24     information, appoints the following plaintiffs’ counsel to leadership positions, as indicated
25     and to be known as “Plaintiffs Leadership Counsel” (PLC):
26
27
28
       Case 2:15-md-02641-DGC Document 5285 Filed 03/21/17 Page 2 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 230 of 335


 1     Plaintiffs’ Co-Lead/Liaison Counsel and State/Federal Liaison Counsel
                                            Lopez McHugh, LLP
 2                                          100 Bayview Cir., Ste. 5600
       Ramon R. Lopez
 3                                          Newport Beach, CA 92660
       Mark S. O’Connor                       Gallagher & Kennedy, PA
 4
                                              2575 E. Camelback Rd., Ste. 1100
 5                                            Phoenix, AZ 85016
 6
       Plaintiffs’ Executive Committee (PEC)
 7
                                           Heaviside Reed Zaic
 8     Julia Reed Zaic                     312 Broadway St., Ste. 203
                                           Laguna Beach, CA 92651
 9
                                              The Nations Law Firm
10     Howard L. Nations                      3131 Briarpark Dr., #208
11                                            Houston, TX 77042
                                              Baron & Budd, P.C.
12
       Russell W. Budd                        3102 Oak Lawn Ave., Ste. 1100
13                                            Dallas, TX 75219

14                                            Lieff, Cabraser, Heimann & Bernstein, LLP
       Wendy R. Fleishman                     250 Hudson St., 8th Floor
15                                            New York, NY 10013
16
17
       Plaintiffs’ Steering Committee (PSC)
18                                            Gallagher & Kennedy, PA
       Shannon Clark                          2575 E. Camelback Rd., Ste. 1100
19
                                              Phoenix, AZ 85016
20                                            Karon & Dalimonte, LLP
21     John A. Dalimonte                      85 Devonshire St., Ste. 1000
                                              Boston MA, 02109
22                                            Law Offices of Ben C. Martin
23     Ben C. Martin                          3219 McKinney Ave., Ste. 100
                                              Dallas, TX 75204
24                                            Babbitt & Johnson, PA
25     Joseph R. Johnson                      1641 Worthington Rd., #100
                                              West Palm Beach, FL 33409
26
                                              Heaviside Reed Zaic
27     Julia Reed Zaic                        312 Broadway St., Ste. 203
                                              Laguna Beach, CA 92651
28

                                                -2-
       Case 2:15-md-02641-DGC Document 5285 Filed 03/21/17 Page 3 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 231 of 335


                                         The Nations Law Firm
 1
       Howard L. Nations                 3131 Briarpark Dr., #208
 2                                       Houston, TX 77042
 3                                       Baron & Budd, P.C.
       Russell W. Budd                   3102 Oak Lawn Ave., Ste. 1100
 4                                       Dallas, TX 75219
 5                                       Wagstaff & Cartmell, LLP
       Thomas P. Cartmell                4740 Grand Ave., #300
 6                                       Kansas City, MO 64112
 7                                       Branch Law Firm
       Margaret Branch                   2025 Rio Grande Blvd, NW
 8
                                         Albuquerque, NM 87104
 9                                       Lieff, Cabraser, Heimann & Bernstein, LLP
10     Wendy R. Fleishman                250 Hudson St., 8th Floor
                                         New York, NY 10013
11
                                         Motley Rice, LLC
12     Donald A. Migliori                321 South Main St., 2nd Floor
                                         Providence, RI 02903
13
                                         Bossier & Associates
14     Sheila M. Bossier                 1520 North State Steet
15                                       Jackson, MS 39202
                                         Goldenberg Law, PLLC
16
       Stuart L. Goldenberg              800 Lasalle Ave., #2150
17                                       Minneapolis, MN 55402

18                                       Provost Umphrey Law Firm, LLP
       Christopher T. Kirchmer           490 Park St., P.O. Box 4905
19                                       Beaumont, TX 77704
20                                       Walkup, Melodia, Kelly & Schoenberger
       Michael A. Kelly                  650 California St.
21                                       San Francisco, CA 94108
22                                       Fears Nachawati Law Firm
       Matthew McCarley                  4925 Greenville Ave., Ste. 715
23
                                         Dallas, TX 75206
24                                       Faraci Lange, LLP
25                                       First Federal Plaza
       Hadley L. Matarazzo               28 East Main St., Ste. 1100
26                                       Rochester, NY 14614
27
28

                                           -3-
       Case 2:15-md-02641-DGC Document 5285 Filed 03/21/17 Page 4 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 232 of 335


                                                  TorHoerman Law, LLC
 1
       Eric M. Terry                              101 W. Vandalia
 2                                                Edwardsville, IL 62025
 3                                                Osborne & Associates Law Firm, PA
       Joseph A. Osborne                          433 Plaza Real, Ste. 271
 4                                                Boca Raton, FL 33432
 5                                                The Gallagher Law Firm, LLP
       Michael T. Gallagher                       2905 Sackett Street
 6                                                Houston, TX 77098
 7                                                Farris, Riley & Pitt LLP
                                                  The Financial Center
 8     Nate Van Der Veer                          505 20th Street North
 9                                                Birmingham, AL 35203
10                                                Levin Papantonio Thomas Mitchell Rafferty
                                                  Proctor, PA
11     Matthew Schultz                            316 S. Baylen St.
                                                  Suite 600
12
                                                  Pensacola FL 32502
13                                                Hausfeld, LLP
14                                                1700 K Street NW
       Steven Rotman                              Suite 650
15                                                Washington DC 20006
16
17     II.      Responsibilities
18              A.        Procedural Matters
19                     1.      As noted in this Court’s previous Order Setting Initial Case
20     Management Conference dated September 15, 2015, the Clerk of this Court will maintain
21     a master docket case file under the style “In Re: Bard IVC Filters Products Liability
22     Litigation” and the identification “MDL No. 2641.” Lead/Liaison will be (a) the only
23     attorneys permitted to file in the Master Docket as to all actions, and (b) the only attorneys
24     receiving Notices of Electronic Filing for pleadings and orders filed in the Master Docket
25     for all actions.
26                     2.      With regard to the Master Docket, Plaintiffs’ Lead/Liaison Counsel
27     shall:
28                             a.    Serve as the recipient for all Court orders.

                                                     -4-
       Case 2:15-md-02641-DGC Document 5285 Filed 03/21/17 Page 5 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 233 of 335


 1                            b.     Coordinate service and filings for all plaintiffs whether
 2                                   presently included or subsequently added.
 3                            c.     Maintain and distribute to co-counsel and to Defendants’
 4                                   Counsel an up-to-date service list.
 5                            d.     Maintain responsibility for service upon all other attorneys
 6                                   and parties as to filings made in the master docket.
 7                                   Specifically,   Lead/Liaison     Counsel    shall   receive    and
 8                                   distribute, to all other Plaintiffs’ counsel, pleadings orders, and
 9                                   motions by email, overnight courier service, or telecopier,
10                                   within two days after receipt, unless such service has been
11                                   waived, in writing, by a receiving counsel.
12                            e.     Coordinate discovery and litigation with similar cases outside
13                                   of this Court's jurisdiction.
14                     3.     Lead/Liaison Counsel is only responsible for service with regard to
15     filings in the Master Docket. With regard to case-specific filings, all attorneys of record in
16     the relevant member action will receive a Notice of Electronic Filing from the Court.
17                     4.     New counsel for later-filed or later-transferred cases that become part
18     of this MDL shall be responsible for checking the Master Docket for all orders previously
19     entered that may have relevance to such new cases.
20              B.      Responsibilities Specific to Lead/Liaison Counsel
21              In addition to the responsibilities identified above, Plaintiffs’ Lead/Liaison Counsel
22     shall:
23                     1.     Coordinate the establishment of a document depository, real or
24     virtual, to be available to all participating plaintiffs’ counsel;
25                     2.     Maintain and make available to all participating plaintiffs’ counsel of
26     record, at reasonable hours, a complete file of all documents served by or upon each party
27     (except documents as may be available at a document depository);
28

                                                      -5-
       Case 2:15-md-02641-DGC Document 5285 Filed 03/21/17 Page 6 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 234 of 335


 1                   3.     Prepare agendas for court conferences and periodically report
 2     regarding the status of the case; and
 3                   4.     Carry out such other duties as the Court may order.
 4            C.     Responsibilities of Plaintiffs’ Executive Committee
 5            The PEC shall assist, advise, and collaborate with Co-Lead Counsel in the
 6     discharge of duties of liaison and Co-Lead Counsel outlined in Sections II. A and B
 7     above. The PEC, with the authority of Co-Lead counsel, and in coordination with their
 8     efforts and responsibilities, shall assist and collaborate with Co-Lead Counsel in the
 9     administration, organization, and strategic decisions of the PLC. At the direction of Co-
10     Lead Counsel PEC members shall have the authority to make, supervise and oversee
11     assignments to other PSC members.
12             D.    Responsibilities Applicable to all Plaintiffs’ Leadership Counsel
13            Plaintiffs’ Leadership Counsel shall have the following responsibilities:
14                   5.     Discovery
15                          a.     Initiate, coordinate, and conduct all pretrial discovery on
16                                 behalf of plaintiffs in all actions which are consolidated with
17                                 this MDL.
18                          b.     Develop and propose schedules for the commencement,
19                                 execution, and completion of all discovery on behalf of all
20                                 plaintiffs.
21                          c.     Cause to be issued in the name of all plaintiffs the necessary
22                                 discovery requests, motions and subpoenas pertaining to any
23                                 witnesses and documents needed to properly prepare for the
24                                 pretrial of relevant issues found in the pleadings of this
25                                 litigation.
26                          d.     Conduct all discovery in a coordinated and consolidated
27                                 manner on behalf and for the benefit of all plaintiffs.
28

                                                   -6-
       Case 2:15-md-02641-DGC Document 5285 Filed 03/21/17 Page 7 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 235 of 335


 1                6.    Hearings and Meetings
 2                      a.    Call meetings of counsel for plaintiffs for any appropriate
 3                            purpose, including coordinating responses to questions of
 4                            other parties or of the Court. Initiate proposals, suggestions,
 5                            schedules or joint briefs, and any other appropriate matters
 6                            pertaining to pretrial proceedings.
 7                      b.    Examine witnesses and introduce evidence on behalf of
 8                            plaintiffs at hearings.
 9                      c.    Act as spokespersons for all plaintiffs at pretrial proceedings
10                            and in response to any inquiries by the Court, subject to the
11                            right of any plaintiff’s counsel to present non-repetitive
12                            individual or different positions.
13                7.    Miscellaneous
14                      a.    Submit and argue all verbal and written motions presented to
15                            the Court on behalf of Plaintiff’s Leadership Counsel as well
16                            as oppose when necessary any motion submitted by
17                            defendants or other parties which involve matters within the
18                            sphere of the responsibilities of Plaintiffs’ Leadership
19                            Counsel.
20                      b.    Negotiate and enter into stipulations with defendants regarding
21                            this litigation. All stipulations entered into by Plaintiffs’
22                            Leadership Counsel, except for strictly administrative details
23                            such as scheduling, must be submitted for Court approval and
24                            will not be binding until ratified by the Court. Any attorney
25                            not in agreement with a non-administrative stipulation shall
26                            file with the Court a written objection within five (5) days
27                            after he/she knows or should have reasonably become of
28                            aware of the stipulation. Failure to object within the term

                                              -7-
       Case 2:15-md-02641-DGC Document 5285 Filed 03/21/17 Page 8 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 236 of 335


 1                              allowed shall be deemed a waiver and the stipulation will
 2                              automatically be binding on that party.
 3                        c.    Explore, develop, and pursue all settlement options pertaining
 4                              to any claim or portion thereof of any case filed in this
 5                              litigation.
 6                        d.    Maintain adequate files of all pretrial matters, including
 7                              establishing       and   maintaining   a     document     or   exhibit
 8                              depository, in either real or virtual format, and having those
 9                              documents available, under reasonable terms and conditions
10                              for examinations by all MDL plaintiffs or their attorneys.
11                        e.    Perform any task necessary and proper for Plaintiffs
12                              Leadership Counsel to accomplish its responsibilities as
13                              defined       by   the   Court’s   orders,    including   organizing
14                              subcommittees comprised of plaintiffs’ lawyers not on
15                              Plaintiffs’ Leadership Counsel.
16                        f.    Work      with     Lead/Liaison    Counsel     to   coordinate    the
17                              responsibilities of Plaintiffs’ Leadership Counsel meetings,
18                              keep minutes or transcripts of these meetings, appear at
19                              periodic Court-noticed status conferences, perform other
20                              necessary administrative or logistic functions of Plaintiffs’
21                              Leadership Counsel, and carry out any duty as ordered by the
22                              Court.
23                        g.    Perform other such functions that may be expressly authorized
24                              by further Court Orders.
25            E.   Reimbursement of Costs Expended
26           Plaintiffs’ Leadership Counsel shall be entitled to seek reimbursement for costs
27     expended at the time and in a manner approved by the Court. Reimbursements will be
28

                                                   -8-
       Case 2:15-md-02641-DGC Document 5285 Filed 03/21/17 Page 9 of 9
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 237 of 335


 1     governed by a further case management order to be proposed by Plaintiffs’ Leadership
 2     Counsel and entered by the Court.
 3     III.   Term of Appointments.
 4            Appointment of all leadership positions in this order shall last until November 16,
 5     2017 unless terminated earlier by the Court. Thirty days before the expiration of this
 6     term, Lead/Liaison Counsel shall file a memorandum notifying the Court of the need to
 7     make further appointments and making recommendations regarding those appointments.
 8            Dated this 21st day of March, 2017.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -9-
       Case 2:15-md-02641-DGC Document 5770 Filed 05/05/17 Page 1 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 238 of 335



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT

 7                                 FOR THE DISTRICT OF ARIZONA

 8
       IN RE: Bard IVC Filters Products Liability      No. MDL 15-02641-PHX DGC
 9
       Litigation,                                     CASE MANAGEMENT ORDER
10                                                     NO. 23
11
12
13             The Court held a 9th case management conference on May 3, 2017.               The
14     conference addressed ongoing matters identified in the parties’ joint report. Doc. 5708.
15     The following matters were decided.
16     A.      Deadline for Expert Depositions.
17             The Court extended the deadline for completing expert depositions to July 31,
18     2017.
19     B.      Bellwether Cases.
20             The Court heard oral arguments on which cases should be selected for bellwether
21     trials. After considering the parties’ arguments and their detailed submissions, the Court
22     selects the following five bellwether cases: Mulkey, Hyde, Jones, Kruse, and Booker.
23             The Court will not choose a sixth bellwether case at this time. The Court finds
24     that Nelson, a strong candidate, is very similar to Jones, and therefore may not provide
25     the range of information hoped for from bellwether trials. The Court finds Peterson to be
26     a strong candidate, but selecting Peterson would mean that 33% of the bellwether trials
27     involve open surgeries when only 6% of the cases in this MDL involve such surgeries,
28     making the overall mix less than fully representative. Tinlin presents the same issue as
       Case 2:15-md-02641-DGC Document 5770 Filed 05/05/17 Page 2 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 239 of 335



 1     Peterson, and also involves an extremely ill plaintiff who would be required to travel
 2     from out of state and endure the rigors of trial. For reasons stated on the record, the
 3     Court does not view King or Mixson as helpful bellwether cases. The DeWitt case
 4     includes some uncertainty due to surgery scheduled this month, but may be a candidate
 5     when the sixth case is selected.
 6            The Court will select the sixth bellwether case from Discovery Group 1 after two
 7     bellwether trials have been completed.1 Because each bellwether trial will last up to three
 8     weeks, and the Court has a full docket to manage in the interim, it is likely that trials of
 9     the bellwether cases will spread over more than one year. Thus, there will be time to
10     complete the case-specific discovery and motion practice for a sixth bellwether trial after
11     two bellwether trials have been completed. In choosing the sixth case, the Court will take
12     into account the results of the first two trials and will endeavor to select a case that will
13     produce the most representative bellwether trials possible from Discovery Group 1.
14            Plaintiffs want to re-depose doctors in the Hyde case. The parties should address
15     this issue in the joint status report they present for the next status conference. The parties
16     should include relevant examples of testimony or objections from the depositions of
17     Hyde’s doctors to illustrate their respective positions.
18     C.     Daubert and Summary Judgment Motions.
19            By August 21, 2017, the parties shall file Daubert motions and any motions for
20     summary judgment on the five bellwether cases identified above. Responses shall be
21     filed by September 22, 2017. Replies shall be filed by October 13, 2017.2
22     D.     Science Day.
23            The Court will likely schedule a science day during the next status conference.
24     The science day will be held shortly before oral arguments on the Daubert and summary
25     judgment motions.
26
              1
               Although the Court declines to order the trials now, it may make sense to try
27     Jones and Booker first in order to facilitate a more informed selection of the sixth case.
28            2
               This schedule is a bit longer than the parties proposed, due to the large number of
       possible motions the parties described during the case management conference.

                                                    -2-
       Case 2:15-md-02641-DGC Document 5770 Filed 05/05/17 Page 3 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 240 of 335



 1     E.     Defendants’ Preemption Motion.
 2            The Court declines to accept Plaintiffs’ proposal that this motion be briefed
 3     initially solely on the law. A decision on law-only arguments would not be possible until
 4     late June at the earliest, and may need to be followed by discovery and re-briefing. Such
 5     potential delay would be unwise in light of the demands on the parties and the Court that
 6     will arise this fall due to the Daubert and summary judgment motions.
 7            The Court will allow Plaintiffs to depose Mr. Carr and Mr. Van Vleet on matters
 8     addressed in Defendants’ summary judgment motion. These depositions shall not exceed
 9     four hours each. The Court also concludes that Plaintiffs should be permitted to present
10     expert opinions in opposition to Defendants’ preemption motion, if they choose. Because
11     the parties did not address a possible schedule for production of relevant expert opinions
12     and depositions of those experts, the Court is unable to set a specific schedule. The Court
13     directs the parties to confer and agree, if possible, on a procedure and schedule for
14     completing the Carr and Van Vleet depositions and necessary expert discovery, followed
15     by completion of briefing on the preemption motion. The parties shall include a briefing
16     schedule for Defendants’ motion to seal documents related to the preemption motion.
17     The parties should present their agreement to the Court, or their respective positions if
18     they are unable to agree, by May 12, 2017.           The Court will review the parties’
19     submissions and set an appropriate schedule.
20     F.     Other Matters.
21            1.     The Court will set a date for remanding mature cases at a future status
22     conference. The cases cannot be remanded until Daubert motions are decided, and the
23     amount of time required to decide those motions is presently unclear.
24            2.     The Court agreed that Dr. Desai may be deposed on June 6, 2017 in the
25     Barazza class action.
26            3.     The parties indicated that there may be between 17 and 20 Daubert motions
27     filed in August. If so, the Court will not be able to decide all of those motions before the
28


                                                  -3-
       Case 2:15-md-02641-DGC Document 5770 Filed 05/05/17 Page 4 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 241 of 335



 1     end of this year.3 The Court hopes to have them all decided by year’s end. This will
 2     permit bellwether trials to begin in early 2018.
 3            4.     The parties and the Court discussed changes to the proposed bellwether
 4     protocol. If the parties have not already done so, they shall submit a revised version to
 5     the Court promptly.
 6            5.     The Court will hold another case management conference on July 13, 2017
 7     at 4:00 p.m. The dial-in information for the case management conference is: 888-240-
 8     3210, access code: 2194741. The parties on the phone are reminded to mute their phones
 9     once connected to the conference call line to minimize the amount of background noise.
10     The parties shall provide a joint status report by July 7, 2017.
11            Dated this 5th day of May, 2017.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
              3
                As the current chair of the Committee on Rules of Practice and Procedure for the
27     federal courts, the undersigned must attend six meetings outside Arizona in September,
       October, and November. This travel schedule, plus the Court’s regular docket, means the
28     Court will not be able to decide this volume of Daubert and summary judgment motions
       within a month or two.

                                                   -4-
       Case 2:15-md-02641-DGC Document 5881 Filed 05/19/17 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 242 of 335


 1
 2
 3
 4
 5
 6
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10     IN RE: Bard IVC Filters Products Liability    No. MDL 15-2641-PHX DGC
       Litigation,
11                                                   CASE MANAGEMENT ORDER
                                                     NO. 23
12
                                                     (Discovery Protocols for Bellwether
13                                                   Group 1)
14
15           Pursuant to Case Management Order No. 11 [Doc. 1662], No. 18 [Doc. 3685],
16     No. 19 [Doc. 4311], No. 20 [Doc. 4335], and No. 21 [Doc. 4866], the Court enters this
17     Case Management Order No. 23 regarding discovery to be conducted specific to the cases
18     in Bellwether Group 1.
19     I.    DEPOSITION PROTOCOLS GENERALLY
20           A.     Case Management Order No. 14 shall apply to Bellwether Group 1.
21           B.     The additional protocols of this Case Management Order shall also apply to
22                  Bellwether Group 1 as provided herein.
23     II.   FACT WITNESS DEPOSITIONS PERMITTED
24           A.     Commencing three (3) days after the Court’s selection of the Bellwether
25                  Group 1 cases, the Parties may each take not more than five depositions of
26                  case relevant fact (non-expert) witnesses in each case that is part of
27                  Bellwether Group I. These depositions may include Bard present or former
28
       Case 2:15-md-02641-DGC Document 5881 Filed 05/19/17 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 243 of 335



 1                employees only if the depositions will likely produce probative evidence
 2                that could not reasonably have been obtained during general discovery.
 3           B.   The parties may exceed this number by mutual agreement or Order of the
 4                Court.
 5           C.   The parties shall make a good faith effort to identify the case relevant fact
 6                witnesses they intend to depose in each case in accordance with Section
 7                II.A. above, and exchange lists of those witnesses by May 12, 2017.
 8           D.   Thereafter, the parties shall make a good faith effort, on a rolling basis, and
 9                in accordance with Section II.A. above, to identify any additional case
10                relevant witnesses they intend to depose, as soon as those witnesses become
11                known to them or they determine the need to depose the witness.
12           E.   Should either party object to the taking of a deposition proposed by the
13                other party, including objecting that one or more of the identified case
14                specific depositions are disproportionate to the needs of the case (even if the
15                requesting party has not exceeded the numerical limitation set forth in
16                Section II.A. above), the parties will meet and confer on that issue, and
17                failing resolution, shall notify the Court of their need for a ruling on the
18                propriety of deposing such witness(es).
19           F.   Examination of treating physicians.
20                1.       By no later than five (5) days following the Court's selection of
21                         Bellwether Group 1, Plaintiffs shall supplement the list they provided
22                         pursuant to CMO 21 of physicians whom they have a good faith
23                         belief they would call as witnesses in their case in chief for each
24                         Bellwether Group 1 case. By no later than ten (10) days thereafter,
25                         Defendants shall supplement the list they provided pursuant to CMO
26                         21 of physicians not identified by Plaintiffs whom Defendants have a
27
28

                                                 -2-
       Case 2:15-md-02641-DGC Document 5881 Filed 05/19/17 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 244 of 335



 1                       good faith belief they would call in their case in chief for each
 2                       Bellwether Group 1 case.
 3                 2.    For any physician deposed in Bellwether Group 1:
 4                       a. Plaintiffs' counsel shall be the first examiner for any physician
 5                          Plaintiffs identified in response to Paragraph II.B.1 of CMO 21 or
 6                          they have identified timely under Para. II. B. 1 to this Order; and
 7                       b. Defendants' counsel shall be the first examiner for any physician
 8                          Defendants identified in response to Paragraph II.B.1 of CMO 21
 9                          or they have identified timely under Para. II. B. 1 to this Order.
10     III.   PROTOCOLS RELATING TO TREATING PHYSICIANS
11            A.   Ex Parte Communications with Treating Physicians
12                 1.    Defendants are prohibited from communicating ex parte with
13                       Plaintiffs’ treating physicians.
14                 2.    Plaintiffs’ counsel may communicate ex parte with treating
15                       physicians.
16            B.   Disclosure of Documents Prior to Depositions of Treating Physicians
17                 1.    If Plaintiffs' counsel has communicated ex parte with a treating
18                       physician who will be deposed, Plaintiffs' counsel shall identify by
19                       production bates number (or by providing a copy if no such bates
20                       numbers exist) to opposing counsel all documents provided, shown,
21                       read from, or otherwise specifically described to the witness, other
22                       than the physician's records of treatment, at least five (5) days prior
23                       to the deposition, those five days to include and count weekends and
24                       holidays.
25                 2.    For ex parte meetings with a physician that take place less than five
26                       (5) days prior to the deposition:
27
28

                                                -3-
       Case 2:15-md-02641-DGC Document 5881 Filed 05/19/17 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 245 of 335



 1                      a. at least 24 hours prior to the meeting, counting weekends and
 2                          holidays, Plaintiffs' counsel shall identify by production bates
 3                          number (or by providing a copy if no such bates numbers exist) to
 4                          opposing counsel all documents they intend to provide, show,
 5                          read from, or otherwise specifically describe to the witness, other
 6                          than the physician's records of treatment;
 7                      b. as soon as practicable after the meeting, Plaintiffs' counsel shall
 8                          disclose to opposing counsel all documents that were actually
 9                          provided, shown, read from, or otherwise specifically described to
10                          the witness, other than the physician's records of treatment.
11                3.    At least five (5) days, counting weekends and holidays, prior to a
12                      physician deposition, all examining counsel shall provide to opposing
13                      counsel and deponent’s counsel copies of documents that may be
14                      shown to the witness during the deposition or about which counsel
15                      expects to examine a deponent, other than the physician’s records of
16                      treatment. The obligations of this section include the good faith
17                      representations of counsel to identify only those documents actually
18                      intended to be utilized during the deposition, not to exceed 40 in
19                      number.
20     IV.   EXPERT WITNESS DEPOSITIONS
21           A.   Commencing on June 20, 2017 and no later than July 30, 2017, the parties
22                may take the depositions of all case specific expert witnesses disclosed for
23                Bellwether Group 1 cases, limited to their case specific opinions if those
24                witnesses are also experts previously disclosed as general MDL experts.
25
26
27
28

                                               -4-
       Case 2:15-md-02641-DGC Document 5881 Filed 05/19/17 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 246 of 335



 1     V.    TRIAL DEPOSITIONS
 2           A.     For good cause shown, and either by stipulation of the Parties or order of the
 3     Court, trial preservation testimony of previously deposed witnesses will be permitted.
 4
 5           Dated this 18th day of May, 2017.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -5-
       Case 2:15-md-02641-DGC Document 5883 Filed 05/19/17 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 247 of 335


 1
 2
 3
 4
 5
 6
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10     IN RE: Bard IVC Filters Products Liability    No. MDL 15-2641-PHX DGC
       Litigation,
11                                                   AMENDED
12                                                   CASE MANAGEMENT ORDER
                                                     NO. 24
13
                                                     (Discovery Protocols for Bellwether
14                                                   Group 1)
15
16           Pursuant to Case Management Order No. 11 [Doc. 1662], No. 18 [Doc. 3685],
17     No. 19 [Doc. 4311], No. 20 [Doc. 4335], and No. 21 [Doc. 4866], the Court enters this
18     Case Management Order No. 24 regarding discovery to be conducted specific to the cases
19     in Bellwether Group 1.
20     I.    DEPOSITION PROTOCOLS GENERALLY
21           A.     Case Management Order No. 14 shall apply to Bellwether Group 1.
22           B.     The additional protocols of this Case Management Order shall also apply to
23                  Bellwether Group 1 as provided herein.
24     II.   FACT WITNESS DEPOSITIONS PERMITTED
25           A.     Commencing three (3) days after the Court’s selection of the Bellwether
26                  Group 1 cases, the Parties may each take not more than five depositions of
27                  case relevant fact (non-expert) witnesses in each case that is part of
28                  Bellwether Group I. These depositions may include Bard present or former
       Case 2:15-md-02641-DGC Document 5883 Filed 05/19/17 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 248 of 335



 1                employees only if the depositions will likely produce probative evidence
 2                that could not reasonably have been obtained during general discovery.
 3           B.   The parties may exceed this number by mutual agreement or Order of the
 4                Court.
 5           C.   The parties shall make a good faith effort to identify the case relevant fact
 6                witnesses they intend to depose in each case in accordance with Section
 7                II.A. above, and exchange lists of those witnesses by May 12, 2017.
 8           D.   Thereafter, the parties shall make a good faith effort, on a rolling basis, and
 9                in accordance with Section II.A. above, to identify any additional case
10                relevant witnesses they intend to depose, as soon as those witnesses become
11                known to them or they determine the need to depose the witness.
12           E.   Should either party object to the taking of a deposition proposed by the
13                other party, including objecting that one or more of the identified case
14                specific depositions are disproportionate to the needs of the case (even if the
15                requesting party has not exceeded the numerical limitation set forth in
16                Section II.A. above), the parties will meet and confer on that issue, and
17                failing resolution, shall notify the Court of their need for a ruling on the
18                propriety of deposing such witness(es).
19           F.   Examination of treating physicians.
20                1.       By no later than five (5) days following the Court's selection of
21                         Bellwether Group 1, Plaintiffs shall supplement the list they provided
22                         pursuant to CMO 21 of physicians whom they have a good faith
23                         belief they would call as witnesses in their case in chief for each
24                         Bellwether Group 1 case. By no later than ten (10) days thereafter,
25                         Defendants shall supplement the list they provided pursuant to CMO
26                         21 of physicians not identified by Plaintiffs whom Defendants have a
27
28

                                                 -2-
       Case 2:15-md-02641-DGC Document 5883 Filed 05/19/17 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 249 of 335



 1                       good faith belief they would call in their case in chief for each
 2                       Bellwether Group 1 case.
 3                 2.    For any physician deposed in Bellwether Group 1:
 4                       a. Plaintiffs' counsel shall be the first examiner for any physician
 5                          Plaintiffs identified in response to Paragraph II.B.1 of CMO 21 or
 6                          they have identified timely under Para. II. B. 1 to this Order; and
 7                       b. Defendants' counsel shall be the first examiner for any physician
 8                          Defendants identified in response to Paragraph II.B.1 of CMO 21
 9                          or they have identified timely under Para. II. B. 1 to this Order.
10     III.   PROTOCOLS RELATING TO TREATING PHYSICIANS
11            A.   Ex Parte Communications with Treating Physicians
12                 1.    Defendants are prohibited from communicating ex parte with
13                       Plaintiffs’ treating physicians.
14                 2.    Plaintiffs’ counsel may communicate ex parte with treating
15                       physicians.
16            B.   Disclosure of Documents Prior to Depositions of Treating Physicians
17                 1.    If Plaintiffs' counsel has communicated ex parte with a treating
18                       physician who will be deposed, Plaintiffs' counsel shall identify by
19                       production bates number (or by providing a copy if no such bates
20                       numbers exist) to opposing counsel all documents provided, shown,
21                       read from, or otherwise specifically described to the witness, other
22                       than the physician's records of treatment, at least five (5) days prior
23                       to the deposition, those five days to include and count weekends and
24                       holidays.
25                 2.    For ex parte meetings with a physician that take place less than five
26                       (5) days prior to the deposition:
27
28

                                                -3-
       Case 2:15-md-02641-DGC Document 5883 Filed 05/19/17 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 250 of 335



 1                      a. at least 24 hours prior to the meeting, counting weekends and
 2                          holidays, Plaintiffs' counsel shall identify by production bates
 3                          number (or by providing a copy if no such bates numbers exist) to
 4                          opposing counsel all documents they intend to provide, show,
 5                          read from, or otherwise specifically describe to the witness, other
 6                          than the physician's records of treatment;
 7                      b. as soon as practicable after the meeting, Plaintiffs' counsel shall
 8                          disclose to opposing counsel all documents that were actually
 9                          provided, shown, read from, or otherwise specifically described to
10                          the witness, other than the physician's records of treatment.
11                3.    At least five (5) days, counting weekends and holidays, prior to a
12                      physician deposition, all examining counsel shall provide to opposing
13                      counsel and deponent’s counsel copies of documents that may be
14                      shown to the witness during the deposition or about which counsel
15                      expects to examine a deponent, other than the physician’s records of
16                      treatment. The obligations of this section include the good faith
17                      representations of counsel to identify only those documents actually
18                      intended to be utilized during the deposition, not to exceed 40 in
19                      number.
20     IV.   EXPERT WITNESS DEPOSITIONS
21           A.   Commencing on June 20, 2017 and no later than July 30, 2017, the parties
22                may take the depositions of all case specific expert witnesses disclosed for
23                Bellwether Group 1 cases, limited to their case specific opinions if those
24                witnesses are also experts previously disclosed as general MDL experts.
25
26
27
28

                                               -4-
       Case 2:15-md-02641-DGC Document 5883 Filed 05/19/17 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 251 of 335



 1     V.    TRIAL DEPOSITIONS
 2           A.     For good cause shown, and either by stipulation of the Parties or order of the
 3     Court, trial preservation testimony of previously deposed witnesses will be permitted.
 4
 5           Dated this 19th day of May, 2017.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -5-
       Case 2:15-md-02641-DGC Document 6227 Filed 06/06/17 Page 1 of 2
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 252 of 335



 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT

 7                                FOR THE DISTRICT OF ARIZONA

 8
       IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX DGC
 9
       Litigation,                                      CASE MANAGEMENT ORDER
10                                                      NO. 25
11
                                                        (Bellwether Group         1    Amended
12                                                      Discovery Schedule)
13
14
15              Pursuant to the stipulation of the parties to amend the discovery schedule for the

16     cases in Bellwether Group 1,

17              I T I S O R D E R E D amending the Bellwether Discovery Schedule, the new

18     schedule is as follows:

19     Action                                          Date/deadline
                                                       June 5, 2017
20     Plaintiffs’ case-specific expert disclosures
21                                                     July 3, 2017
       Defendants’ case-specific expert
22
       Case-specific rebuttal expert disclosures for   July 17, 2017
23     Bellwether Group 1
       Deadline for completion of additional case-     August 7, 2017
24     specific medical witness depositions for
25     Bellwether Group 1
                                                       August 7, 2017
26     Deadline for case-specific expert
27     Deadline for completion of additional case-     August 15, 2017
       specific discovery other than medical
28     witness depositions for Bellwether Group 1
       Case 2:15-md-02641-DGC Document 6227 Filed 06/06/17 Page 2 of 2
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 253 of 335



 1     This Order amends and replaces the dates set forth in Case Management Order No.
 2     20 with respect to the same deadlines for Bellwether Group 1.
 3
             Dated this 6th day of June, 2017.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
       Case 2:15-md-02641-DGC Document 6799 Filed 07/17/17 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 254 of 335



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT

 7                               FOR THE DISTRICT OF ARIZONA

 8
       IN RE: Bard IVC Filters Products Liability      No. MDL 15-02641-PHX DGC
 9
       Litigation,                                     CASE MANAGEMENT ORDER
10                                                     NO. 26
11
12
13
14            The Court held a tenth case management conference on July 13, 2017. The
15     conference addressed ongoing matters identified in the parties’ joint report. Doc. 6599.
16     The following matters are decided.
17            A.     Dr. Henry Deposition.
18            In order to decide whether Dr. Henry should be re-deposed, the Court must decide
19     whether the objections asserted in his first deposition were appropriate. On or before
20     July 28, 2017, the parties shall file memoranda, not to exceed 12 pages, addressing the
21     following issues: (1) Does Federal Rule of Evidence 501 apply to the privilege asserted
22     by Dr. Henry’s counsel? (2) If so, what state law supplies the rule of decision within the
23     meaning of Rule 501? (3) Does the applicable state law support the objection and
24     instruction made by Dr. Henry’s attorney? (4) Even if the instruction and objection were
25     appropriate in the normal case, does assertion of the learned intermediary defense mean
26     that the objection and instruction should not be permitted?
27
28
       Case 2:15-md-02641-DGC Document 6799 Filed 07/17/17 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 255 of 335



 1            B.     Proposed Deposition of Dr. Altonaga.
 2            Case Management Order No. 24 addressed fact depositions in bellwether cases:
 3     “These depositions may include Bard present or former employees only if the depositions
 4     will likely produce probative evidence that could not reasonably have been obtained
 5     during general discovery.” Doc. 5883 at 1-2. After considering the parties’ arguments,
 6     the Court concludes that the evidence Plaintiffs now seek to elicit from Dr. Altonaga
 7     could reasonably have been obtained during general discovery. Plaintiffs do not seek
 8     facts unique to any of the bellwether cases, but instead to obtain Bard information that
 9     existed at the time of the design, sale, and use of the various filters at issue in the
10     bellwether cases.    While bellwether cases had not been identified during general
11     discovery, Plaintiffs clearly understood that most of the cases in this MDL concern the
12     G2-series or Eclipse filters, and could have deposed Dr. Altonaga during general
13     discovery regarding facts related to those filters and the years in which they were offered
14     for sale. As a result, the requirement of CMO 24 is not satisfied and the Court will not
15     permit Plaintiffs to depose Dr. Altonaga as part of bellwether-case discovery.
16            C.     Communications Among Plaintiffs’ Experts.
17            The Court and parties held a discussion regarding the discoverability of
18     communications between Plaintiffs’ experts, with the Court attempting to provide some
19     guidance on its interpretation of Rule 26(b)(4). Plaintiffs shall produce communications
20     among their experts to Defendants. If Plaintiffs conclude that any such communications
21     are properly withheld, they shall provide Defendants with a privilege log that identifies
22     the specific basis on which Plaintiffs’ conclude that the communications are protected
23     under Rule 26(b). If the parties have disagreements after this production has occurred,
24     they should place a conference call to the Court for a resolution.
25            D.     Preemption Motion Briefing.
26            The Court sets the following schedule for completion of briefing on Defendants’
27     preemption motion for summary judgment:
28


                                                   -2-
       Case 2:15-md-02641-DGC Document 6799 Filed 07/17/17 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 256 of 335



 1                    Plaintiffs’ experts on preemption shall be disclosed by July 21, 2017;
 2                    Defense experts on preemption, if sought by Defendants and allowed by
 3                       the Court after a conference call, shall be disclosed by August 4, 2017;
 4                    Preemption experts shall be deposed by August 18, 2017;
 5                    Plaintiffs’ response to Defendants’ motion shall be filed by
 6                       September 1, 2017;
 7                    Defendants’ reply shall be filed by September 22, 2017.
 8             Defendants’ motion to seal exhibits will be briefed on the following schedule:
 9                    Defendants’ amended motion to seal shall be filed on or before July 28,
10                       2017;
11                    Plaintiffs’ response shall be filed on or before August 28, 2017;
12                    Defendants’ reply shall be filed on or before September 13, 2017.
13             E.    Class Certification Hearing.
14             The Court will allow 45 minutes per side for oral argument at the class
15     certification hearing on August 11, 2017. The Court does not expect this to be an
16     evidentiary hearing.
17             F.    Next Case Management Conference and Science Day.
18             The next case management conference will be held on October 5, 2017, at 10:00
19     a.m. The parties shall file a joint report seven days before the conference.
20             A science day will also be held on October 5, 2017. The Court will set aside two
21     hours per side for science presentations.
22             G.    Motions to Disqualify Experts.
23             Plaintiffs shall respond to the recently filed motion to disqualify Drs. Vogelzang
24     and Desai by July 28, 2017. Defendants shall file a reply by August 4, 2017. The Court
25     will endeavor to review this motion before the class certification hearing on August 11,
26     2017.
27
28


                                                   -3-
       Case 2:15-md-02641-DGC Document 6799 Filed 07/17/17 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 257 of 335



 1            H.     Bellwether Trial Issues.
 2            The Court and the parties discussed preparation for and scheduling of bellwether
 3     trials. The Court advised the parties that it cannot know whether bellwether trials will be
 4     possible in the first quarter of 2018 until it sees the volume and substance of the Daubert
 5     motions and motions for summary judgment to be filed in late August. The Court and
 6     parties will address the scheduling of bellwether trials on October 5, 2017.
 7            The Court advised the parties that it may be very difficult for the Court to conduct
 8     all six bellwether trials within a 12 or 18 month period, given the Court’s docket and
 9     administrative responsibilities. The Court raised the possibility of enlisting other judges
10     to try some of the bellwether cases. If such an approach were taken, the trials probably
11     could be scheduled over the course of a year or 18 months, dates could be blocked out,
12     and the other judges could be identified. The parties should address this issue in the joint
13     report to be filed before the conference on October 5, 2017.
14            The Court advised the parties of its practices regarding a final pretrial conference
15     and motions in limine. The Court also stated that it would be willing to entertain the
16     possibility of juror questionnaires.
17            I.     Other Matters.
18            The Court and parties discussed choice of law issues that might arise in the
19     bellwether cases. The Court asked the parties to discuss this issue and see if they can
20     agree on a method for briefing. It may be that such briefing needs to occur as part of the
21     summary judgment briefing, particularly since a choice of law will not be necessary
22     unless the law of the possible jurisdictions is in conflict on specific points raised in the
23     summary judgment briefing. If the parties need the Court’s guidance on this matter
24     before summary judgment briefs are filed, they may place a telephone call to the Court.
25            The Court will also require the parties to discuss bellwether summary judgment
26     motions before they are filed on August 21, 2017. The purpose of such discussion will be
27     to identify claims that Plaintiffs intend to assert in each of the bellwether cases and
28     arguments Defendants intend to make with respect to such claims. The parties should


                                                  -4-
       Case 2:15-md-02641-DGC Document 6799 Filed 07/17/17 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 258 of 335



 1     endeavor to focus and streamline the briefing wherever possible. If issues are to be
 2     addressed that apply to some or all of the bellwether cases, they should be briefed only
 3     once. The parties should also endeavor to make the statements of fact as efficient as
 4     possible.
 5            Dated this 14th day of July, 2017.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -5-
       Case 2:15-md-02641-DGC Document 8113 Filed 10/10/17 Page 1 of 3
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 259 of 335



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT

 7                              FOR THE DISTRICT OF ARIZONA

 8
       IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX DGC
 9
       Litigation,                                      CASE MANAGEMENT ORDER
10                                                      NO. 27
11
12
13
14            The Court held an eleventh case management conference on October 5, 2017. The
15     conference addressed ongoing matters identified in the parties’ joint report. Doc. 7854.
16            A.     Privilege Issues.
17            Defendants asked the Court to require Plaintiffs to include in their privilege log
18     any communications withheld from production that occurred between experts, even if
19     they included a lawyer. After discussion, the Court declined to require a privilege log.
20     Instead, Plaintiffs shall provide the Court all such communications that they have
21     withheld, for in camera review. The Court will randomly select ten communications and
22     review them for privilege.        Plaintiffs shall provide these documents on or before
23     October 13, 2017.
24            Defendants also expressed concern about the method used for collecting email
25     communications among Plaintiffs’ experts at Northwestern University.            The Court
26     directed Plaintiffs’ counsel to communicate with these experts, particularly in light of one
27     email that was provided by Defendants at the hearing, to ensure that all communications
28     have been produced. Plaintiffs shall do so no later than October 13, 2017.
       Case 2:15-md-02641-DGC Document 8113 Filed 10/10/17 Page 2 of 3
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 260 of 335



 1            B.     Motion Hearings.
 2            The Court will hold motion hearings on November 17, 2017 at 1:00 p.m.,
 3     December 15, 2017 at 1:00 p.m., and January 19, 2018 at 1:00 p.m. These hearings
 4     will concern pending Daubert motions, motions to disqualify experts, and motions for
 5     summary judgment. The motion for summary judgment on preemption will be heard on
 6     November 17, 2017 at 1:00 p.m. The parties shall meet and confer regarding the
 7     motions to be heard on these dates and shall submit their joint proposal to the Court by
 8     October 13, 2017.
 9            C.     Scheduling of Bellwether Trials.
10            The Booker bellwether trial will be held on March 13-16, 20-23, and 27-30,
11     2018. The Jones bellwether trial will be held on May 15-18, 22-25, and 29-30, and
12     June 1, 2018. The Court will schedule other bellwether trials, and will set dates for final
13     pretrial conference in Booker and Jones, at coming status conferences.
14            D.     Science Day.
15            The Court held a “science day” on October 5, 2017. The parties agreed at the
16     beginning of the discussion that it need not be on the record. Each side presented
17     relevant information in support of their position on various science issues in the case.
18     Each side also presented some information supporting their liability arguments in the
19     case. The Court listened for the purpose of understanding issues it will need to address in
20     upcoming motions hearings. The Court formed no view on the question of liability or the
21     merits of any motion as a result of the hearing, and returned all exhibits to the parties at
22     the end of the discussion.
23            E.     Plaintiffs’ Motion for Partial Summary Judgment.
24            Plaintiffs have filed a for summary judgment motion in the Jones case. Doc. 7363.
25     Defendants stated at the conference that they have no opposition to the granting of the
26     motion. The Jones Plaintiffs’ motion for partial summary judgment on Defendants’
27     thirteenth affirmative defense (Doc. 7363) is therefore granted.
28


                                                  -2-
       Case 2:15-md-02641-DGC Document 8113 Filed 10/10/17 Page 3 of 3
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 261 of 335



 1           F.     Additional Matter.
 2           The Court informed the parties of a matter it was exploring to ensure that recusal
 3     was not necessary. The Court has completed that inquiry and concludes that recusal is
 4     not necessary.
 5           G.     Next Status Conference.
 6           The Court will hold a status conference after the motions arguments on
 7     November 17, 2017 at 1:00 p.m. The parties shall file a joint status report on or before
 8     November 14, 2017.
 9           Dated this 10th day of October, 2017.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
       Case 2:15-md-02641-DGC Document 8871 Filed 11/21/17 Page 1 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 262 of 335



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT

 7                              FOR THE DISTRICT OF ARIZONA

 8
       IN RE: Bard IVC Filters Products Liability        No. MDL 15-02641-PHX DGC
 9
       Litigation,                                       CASE MANAGEMENT ORDER
10                                                       NO. 28
11
12
13            The Court held a twelfth case management conference on November 17, 2017.
14     The conference occurred after oral argument on two motions for summary judgment.
15     The conference addressed ongoing matters identified in the parties’ joint report.
16     Doc. 8851.
17            A.     Motion Hearings.
18            The Court heard Defendants’ motions for summary judgment on preemption and
19     the Booker case.        In preparation for the motions hearing to be held on
20     December 15, 2017 at 1:00 p.m., the Court will attempt to prepare for the next six
21     motions identified in Doc. 8172. If the Court is unable to do so, it will endeavor to notify
22     the parties before the December 15 hearing.
23            B.     Scheduling of Bellwether Trials.
24            Plaintiffs suggested that the Court and the parties be prepared to try the Jones case
25     or another bellwether case in March if the Booker case settles. This prompted questions
26     from the Court regarding the likelihood of settling bellwether cases. As the Court stated
27     in more detail on the record, the bellwether cases have been carefully selected to
28     represent cases consolidated in this MDL. The purpose of the bellwether trials is to give
       Case 2:15-md-02641-DGC Document 8871 Filed 11/21/17 Page 2 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 263 of 335



 1     the parties insight into how their claims and defenses are received by juries, in the hope
 2     of helping facilitate a global settlement before the cases are remanded to their original
 3     jurisdictions. Selective settlements (or dismissals) of bellwether cases is inconsistent
 4     with this purpose. The Court expects to try the five bellwether cases that have been
 5     identified so far, and a sixth case if necessary, as mentioned in previous case management
 6     orders. If the parties start eliminating bellwether cases through settlement or otherwise,
 7     the Court will seriously consider whether further bellwether trials are justified. If the
 8     process is not going to result in trial of a representative sample of cases, the Court’s
 9     likely view will be that the MDL should be terminated and all cases returned to their
10     original districts. The primary purpose of the MDL – common discovery and ruling on
11     common issues – will have been accomplished, and the added benefit of bellwether trials
12     to assist the parties in resolving the litigation globally will be lost if settlements or
13     dismissals skew the representative nature of the bellwether cases.
14            The Court also stated that it does not see any need to begin working on a second
15     group of bellwether trials. The Court’s current view is that the trial of five or six cases
16     should provide the parties with ample information to achieve a global settlement if such a
17     settlement is possible.
18            C.     Scheduling for the Booker Trial.
19            The Booker trial is set to begin on March 13, 2018. This assumes that the Court
20     can resolve the pending Daubert motions before that time. The Court will diligently
21     endeavor to do so.        Assuming the Court can accomplish this goal, a final pretrial
22     conference will be held on February 23, 2018 at 2:00 p.m. In preparation for that
23     conference, the Court enters the following orders:
24                   1.     The attorneys who will be responsible for the trial of the case shall
25     attend the final pretrial conference. Counsel shall bring their calendars so that trial
26     scheduling can be discussed.
27                   2.     The parties jointly shall prepare a proposed final pretrial order and
28     shall lodge it with the Court no later than 4:00 p.m. on February 15, 2018. Preparation


                                                   -2-
       Case 2:15-md-02641-DGC Document 8871 Filed 11/21/17 Page 3 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 264 of 335



 1     and lodging of the proposed final pretrial order in accordance with the requirements of
 2     this order shall be deemed to satisfy the disclosure requirements of Rule 26(a)(3) of the
 3     Federal Rules of Civil Procedure. The parties shall submit a copy of the proposed final
 4     pretrial order to the Court in Word format to Nancy_Outley@azd.uscourts.gov.
 5                   3.     The proposed final pretrial order shall include the information
 6     prescribed   in    the   Joint   Proposed       Final   Pretrial     Order   form   found   at
 7     www.azd.uscourts.gov under: (1) Judges’ Information, (2) Orders, Forms and
 8     Procedures, and (3) David G. Campbell. Information shall not be set forth in the form of
 9     a question, but shall be presented in concise narrative statements.
10                   4.     The Court will not allow the parties to offer any exhibit, witness, or
11     other evidence that was not disclosed in accordance with the provisions of this order and
12     the Federal Rules of Civil Procedure and listed in the proposed final pretrial order, except
13     to prevent manifest injustice.     Fed. R. Civ. P. 16(e).          Objections to witnesses and
14     documents should also be listed.
15                   5.     Plaintiffs shall have the burden of initiating communications
16     concerning the proposed final pretrial order.
17                   6.     The parties shall (a) number and mark exhibits in accordance with
18     the Exhibit Marking Instructions at www.azd.uscourts.gov under Judges and Courtrooms
19     and Orders, Forms and Procedures (such numbers shall correspond to exhibits numbers
20     listed in the proposed final pretrial order); (b) meet in person and exchange marked
21     copies of all exhibits to be used at trial no later than 14 days before the submission
22     deadline for the proposed final pretrial order; and (c) eliminate any duplicate exhibits
23     while meeting to exchange exhibits.
24                   7.     The parties shall file and serve all motions in limine no later than
25     January 26, 2018.        Responses to motions in limine shall be filed on or before
26     February 9, 2018. Each motion in limine shall state with precision the evidence that is
27     the subject of the motion. The motions and responses must be concise and shall not
28     exceed three (3) pages in length. No replies shall be filed. Counsel shall be prepared to


                                                   -3-
       Case 2:15-md-02641-DGC Document 8871 Filed 11/21/17 Page 4 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 265 of 335



 1     argue the merits of such motions at the final pretrial conference. (Each side indicated that
 2     it wishes to file one motion in limine longer than 3 pages. Permission is granted for one
 3     such motion from each side.)
 4                   8.     The parties shall complete the following tasks by the time of the
 5     lodging of the proposed final pretrial order:
 6                          (a)    The parties shall file a concise, stipulated description of the
 7     case to be read to the jury panel during voir dire (no longer than 2 or 3 paragraphs).
 8                          (b)    The parties shall jointly file a proposed set of voir dire
 9     questions. The voir dire questions shall be drafted in a neutral manner. To the extent
10     possible, the parties shall stipulate to the proposed questions. If the parties have any
11     disagreement about a particular question, they shall state the reason for their objection
12     below the question. The parties shall also provide, for the purposes of voir dire, a joint
13     master list of the witnesses who may be called at trial.
14                          (c)    The parties shall file proposed jury instructions in accordance
15     with “Guidelines for Jury Instructions in Civil Cases” found at www.azd.uscourts.gov
16     under: (1) Judges and Courtrooms, (2) Orders, Forms and Procedures, and (3) David G.
17     Campbell.
18                          (d)    Each party shall file a proposed form of verdict, including any
19     proposed special verdict forms or juror interrogatories.
20                          (e)    The joint statement of the case, proposed voir dire questions,
21     proposed jury instructions, and forms of verdict shall be submitted in Word format to
22     Nancy_Outley@azd.uscourts.gov.
23                   9.     In order to facilitate the creation of an accurate record, the parties
24     shall file a “Notice to Court Reporter” one week before trial containing the following
25     information that may be used at trial:
26                          (a)    Proper names, including those of witnesses.
27                          (b)    Acronyms.
28                          (c)    Geographic locations.


                                                   -4-
       Case 2:15-md-02641-DGC Document 8871 Filed 11/21/17 Page 5 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 266 of 335



 1                         (d)    Technical (including medical) terms, names or jargon.
 2                         (e)    Case names and citations.
 3                         (f)    Pronunciation of unusual or difficult words or names.
 4                  10.    Counsel shall review Judge Campbell’s statement of Trial Conduct
 5     and Decorum before the final pretrial conference. A copy can be found on the Court's
 6     website at www.azd.uscourts.gov under: (1) Judges and Courtrooms, (2) Orders, Forms
 7     and Procedures, and (3) David G. Campbell.
 8                  11.    Full and complete compliance with this Order shall be required by
 9     the Court.
10           D.     Jury Questionnaire.
11           The Court and the parties discussed whether a jury questionnaire would be
12     appropriate for the Booker case. The parties will confer on this issue. If they conclude a
13     questionnaire would be helpful, they shall present a proposed questionnaire to the Court
14     prior to the December 15, 2017 conference discussed below.
15           E.     Mature Cases.
16           The parties and the Court discussed whether case-specific discovery should occur
17     in what have previously been referred to as “mature cases” – ten or so cases that were
18     close to trial when this MDL was organized. The Court anticipates that the parties and
19     the Court will be busy over the next few months preparing for motions hearings and trial.
20     The Court concludes that case-specific discovery in the mature cases should await their
21     remand, and will not authorize such discovery now.
22           F.     Meetings of Counsel in Preparation for Trial.
23           Plaintiffs suggested that the Court schedule meetings for the parties to discuss trial
24     preparation and how to expedite trial. The Court will leave it to the parties to schedule
25     such meetings.
26           G.     Next Case Management Conference.
27           The Court will hold another case management conference after the motions
28     hearing on December 15, 2017. The parties shall file a joint status report five days


                                                  -5-
       Case 2:15-md-02641-DGC Document 8871 Filed 11/21/17 Page 6 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 267 of 335



 1     before the conference.
 2           Dated this 21st day of November, 2017.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -6-
       Case 2:15-md-02641-DGC Document 9415 Filed 12/21/17 Page 1 of 3
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 268 of 335



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT

 7                              FOR THE DISTRICT OF ARIZONA

 8
       IN RE: Bard IVC Filters Products Liability        No. MDL 15-02641-PHX DGC
 9
       Litigation,                                       CASE MANAGEMENT ORDER
10                                                       NO. 29
11
12            The Court held a thirteenth case management conference on December 15, 2017.
13     The conference occurred after oral argument on various expert motions, and addressed
14     ongoing matters identified in the parties’ joint report. Doc. 9245.
15            A.     Motion Hearings.
16            In preparation for the hearing to be held on January 19, 2018 at 1:00 p.m., the
17     Court will attempt to prepare for the motions related to experts Muehrcke, Hurst,
18     Eisenberg, Betensky, and McMeeking. See Doc. 8172. The Court will decide, without
19     oral argument, the motions related to experts Morris, Grassi, Garcia/Streiff, and the use
20     of criminal law standards. This will leave the Ritchie motion to be heard. The parties
21     should confer and decide whether one of the five motions scheduled for January 19 or the
22     Ritchie motion can be decided without oral argument. If so, an additional hearing will
23     not be needed. The Court likely will rule on the motion for summary judgment in the
24     Jones case after the bellwether trial in the Booker case.
25            B.     Scheduling of Bellwether Trials.
26            The Booker bellwether trial will begin on March 14, 2018. This is a day later than
27     originally scheduled and is necessitated by the Court’s schedule. The trial must be
28     completed by March 30, 2018, as the Court is fully committed the week of April 2, 2018.
       Case 2:15-md-02641-DGC Document 9415 Filed 12/21/17 Page 2 of 3
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 269 of 335



 1            The Court will allot 27 hours of trial time to Plaintiffs and 25 hours to Defendants.
 2     This time will be counted against opening and closing statements, direct examination, and
 3     cross-examination. The Court will advise the parties of the time they have used each day
 4     at noon and at the end of the day.
 5            C.     Jury Questionnaire.
 6            The Court plans to seat nine jurors. The parties have submitted a proposed jury
 7     questionnaire. The Court will review the proposal and decide whether a questionnaire
 8     should be used and, if so, the form of the questionnaire.
 9            D.     Motion to Certify Appeal.
10            Defendants ask the Court to certify its order on Defendants’ preemption motion
11     for summary judgment, dated November 22, 2017, for interlocutory appeal under 28
12     U.S.C. § 1292(b). Doc. 9244. The parties and the Court discussed this motion at the
13     December 15 conference.
14            A district court may certify an order for interlocutory appeal if it (1) involves a
15     controlling question of law (2) as to which there is a substantial ground for difference of
16     opinion and (3) an immediate appeal from the order may materially advance the ultimate
17     termination of the litigation. 28 U.S.C. § 1292(b). Although Defendants’ preemption
18     argument, if accepted, would constitute a controlling ruling of law, the Court cannot
19     conclude that there is substantial ground for difference of opinion or that an immediate
20     appeal would materially advance the ultimate termination of this litigation.
21            For reasons stated in its order (Doc. 8872), the Court finds that Plaintiffs’ claims
22     are not preempted. The Court does not view this as a close question. Although some
23     jurists have expressed concern about confusion in preemption law, this fact does not, in
24     the Court’s view, leave the issue addressed in the Court’s ruling open to substantial
25     question.
26            Further, the Court cannot conclude that an immediate appeal of its order would
27     materially advance the ultimate termination of cases in this MDL. As mentioned during
28     the conference, the Court certified an issue to the Ninth Circuit in August 2015. See


                                                  -2-
       Case 2:15-md-02641-DGC Document 9415 Filed 12/21/17 Page 3 of 3
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 270 of 335



 1     Smilovits v. First Solar Inc., 119 F. Supp. 3d 978, 1011 (D. Ariz. 2015). The Court of
 2     Appeals accepted review in November 2015, but no decision has been issued. This level
 3     of delay is typical of matters addressed in the docket-heavy Ninth Circuit. The Court
 4     concludes that there is little prospect that certification of this issue would result in an
 5     appellate decision in time to aide in the termination of this litigation. This is true
 6     particularly in light of the fact that Defendants hope to pursue this issue to the Supreme
 7     Court, a process that would take even longer.
 8
                E.    Cisson Motion.
 9
                Plaintiffs seek leave to file a motion to preclude Defendants from presenting FDA-
10
       related evidence at trial.      Doc. 9245 at 12.     Plaintiffs may file the motion by
11
       January 3, 3018. Defendants shall respond by January 17, 2018, and Plaintiffs shall
12
       reply by January 26, 2018. The motion and response may be 10 pages long, the reply 5
13
       pages.
14
                F.    Next Case Management Conference.
15
                The Court will hold another case management conference after the motions
16
       hearing on January 19, 2018 at 1:00 p.m.. The parties shall file a joint status report five
17
       days prior to the conference.
18
                IT IS ORDERED that Defendants’ motion to certify the Court’s preemption
19
       order for interlocutory appeal under 28 U.S.C. § 1292(b) (Doc. 9244) is denied.
20
                Dated this 21st day of December, 2017.
21
22
23
24
25
26
27
28


                                                   -3-
       Case 2:15-md-02641-DGC Document 9775 Filed 01/23/18 Page 1 of 2
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 271 of 335



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT

 7                              FOR THE DISTRICT OF ARIZONA

 8
       IN RE: Bard IVC Filters Products Liability        No. MDL 15-02641-PHX DGC
 9
       Litigation,                                       CASE MANAGEMENT ORDER
10                                                       NO. 30
11
12            The Court held a fourteenth case management conference on January 19, 2018.
13     The conference occurred after oral argument on various expert motions and addressed
14     ongoing matters identified in the parties’ joint report. Doc. 9645.
15            A.     Motion Hearings.
16            The Court heard oral argument on motions relating to experts Muehrcke, Hurst,
17     Eisenberg, and Betensky. The parties and the Court agreed that oral argument is not
18     needed on motions related to experts McMeeking, Morris, Grassi, Garcia/Streiff, criminal
19     law standards, and Ritchie. The Court will rule on these motions during the month of
20     February. The Court will also rule on the motion in limine recently filed by Plaintiffs on
21     the use of FDA-related evidence at trial.
22            B.     Other Matters.
23            Plaintiffs may use up to five pages for a motion in limine on the issue of non-
24     parties at fault. Defendants may file a five-page response.
25            Defendants may file a motion in limine of up to ten pages on when evidence
26     regarding the Recovery filter may be introduced. Plaintiffs may file a ten-page response,
27     and Defendants may file a five-page reply, if needed.
28
       Case 2:15-md-02641-DGC Document 9775 Filed 01/23/18 Page 2 of 2
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 272 of 335



 1            The parties will confer about bifurcating the Booker trial under Georgia law. If
 2     such bifurcation occurs, evidence regarding Defendants’ net worth, as possibly relevant
 3     to the issue of punitive damages, will be postponed until after the jury rules on whether
 4     punitive damages should be awarded. If the punitive damages phase is needed, the
 5     parties agreed that it will be short and will occur immediately after the jury’s general
 6     verdict. The Court reminded the parties that any time devoted to this punitive damages
 7     portion of the trial must be counted against the hours allotted to each side in Case
 8     Management No. 29.
 9            Plaintiffs requested permission to conduct limited punitive damages discovery.
10     The Court concludes that the parties should confer to see if they can agree on an
11     exchange of information, in admissible form, that will eliminate the need for additional
12     discovery.    If the parties are unable to reach agreement, Plaintiffs may take one
13     deposition under Rule 30(b)(6) for up to two hours. The deposition will be completed
14     before the final pretrial conference on March 2, 2018.
15            The final pretrial conference will begin at 10:00 a.m. on March 2, 2018. The
16     Court will reserve the balance of the day to address any and all pretrial matters.
17            The parties asked that the Court rule on the Jones summary judgment motion as
18     soon as possible, but agreed that the expert motions and the motions in limine to be filed
19     on January 26, 2018, take priority. The Court will use its best effort to rule on the Jones
20     motion before the end of February.
21            The parties and the Court did not set another status conference. If issues arise that
22     require the Court’s attention, the parties should place a joint telephone call to the Court so
23     that such a conference can be scheduled. The next scheduled hearing in this case will be
24     the final pretrial conference.
25            Dated this 23rd day of January, 2018.
26
27
28


                                                   -2-
       Case 2:15-md-02641-DGC Document 10323 Filed 03/02/18 Page 1 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 273 of 335



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT

 7                                FOR THE DISTRICT OF ARIZONA

 8
       IN RE: Bard IVC Filters Products Liability         No. MDL 15-02641-PHX DGC
 9
       Litigation,                                        CASE MANAGEMENT ORDER
10                                                        NO. 31
11
12
13            The Court held a final pretrial conference on March 2, 2018. This order will
14     reflect matters addressed at the conference.
15            1.       The parties’ proposed final pretrial order (Doc. 10255) was approved by the
16     Court as the final pretrial order in this case. The order shall govern the presentation of
17     evidence and other trial issues, and may be modified only to prevent manifest injustice.
18     Fed. R. Civ. P. 16(e).
19            2.       The parties did not object to any of the Court’s decisions on excusing jurors
20     for hardship.     Jurors identified in the Court’s previous order and additional jurors
21     discussed during the conference will be excused.
22            3.       The Court granted challenges for cause to a number of jurors based on
23     questionnaire answers. Those jurors were identified on the record and in an order filed
24     after the conference.
25            4.       The Court concluded that 60 jurors should be called for trial on
26     March 14, 2018. This number will ensure enough qualified jurors to try to the case.
27
28
       Case 2:15-md-02641-DGC Document 10323 Filed 03/02/18 Page 2 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 274 of 335



 1            5.      The parties shall prepare a witness list to be handed to jurors on the
 2     morning of trial. The list should be sent to chambers in Word format on or before
 3     March 7, 2018.
 4            6.      The parties had no objections to the proposed preliminary instructions
 5     distributed at the start of the conference. The parties may propose additional voir dire
 6     questions by March 7, 2018.
 7            7.      Following the conference, the Court reporter conferred with the parties
 8     about transcription of the trial. The parties requested that the reporter transcribe video
 9     deposition evidence presented during the trial. The reporter has found such transcription
10     very difficult in the past, due to the sometimes poor quality of the video and the pace of
11     questioning.    The Court will not require the reporter to transcribe video deposition
12     testimony. To create an accurate record of what was shown to the jury, the parties shall
13     jointly prepare a document that recites the pages and line numbers of all deposition
14     testimony played to the jury and shall file it in the docket following the trial. The parties
15     need not do so for deposition testimony read to the jury – the reporter will record such
16     testimony.
17            8.      Each side shall, 48 hours in advance, identify the live witnesses it intends to
18     present.
19            9.      The parties shall provide the Court clerk with impeachment exhibits 24
20     hours in advance of their potential use.
21            10.     Trial will occur on March 14-16, 20-23, and 26-30, 2018. This schedule,
22     which adds March 26 as a trial day, will permit the jury to receive the case for
23     deliberation by mid-day on March 29, 2018.
24            11.     The Court entered a number of legal rulings during the conference, and
25     provides others now:
26                    a.     For reasons stated in more detail on the record, the Court will not
27     exclude evidence and argument by Defendants that the FDA took no enforcement action
28     with respect to the G2 filter, or evidence regarding the information Defendants provided


                                                    -2-
       Case 2:15-md-02641-DGC Document 10323 Filed 03/02/18 Page 3 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 275 of 335



 1     to the FDA in connection with the 510(k) process. The Court concludes that evidence
 2     regarding a lack of FDA action is relevant to the negligent design and punitive damages
 3     claims. See Browning v. Paccar, 448 S.E.2d 260, 263 (Ga. 1994) (“The fact that none of
 4     such vehicles had been subjected to recall and Paccar had never been subjected to
 5     regulatory action with respect to the claimed defect despite the thousands of identical
 6     vehicles in use, tends to negate the allegation that the configuration was a dangerous
 7     design.”). The Court has previously concluded that Defendants’ compliance with the
 8     510(k) process is also relevant. Doc. 9881. The Court also finds that Plaintiffs have
 9     ample evidence to contest Defendants’ assertions that they were fully transparent with the
10     FDA. The Court cannot conclude that the FDA’s lack of enforcement was intended by
11     the FDA as an assertion, making it subject to the hearsay rules. Plaintiffs can object at
12     trial to specific evidence they consider inadmissible.
13                      b.   By March 6, 2018, the parties shall file two-page memoranda on
14     why the testimony of withdrawn defense experts is not admissible under Fed. R. Civ. P.
15     32(a)(4) and Fed. R. Evid. 804(b)(1).
16                      c.   The Court will permit Plaintiffs to present evidence from
17     Defendants’ sales and marketing witnesses. The Court concludes that evidence of what
18     Defendants’ sales personnel were not told or were not instructed to convey is relevant to
19     the claim of failure to warn.
20                      d.   The parties shall confer on the counter-designations that should be
21     presented when deposition testimony is played for the jury. Only counter-designations
22     needed to prevent a misleading presentation should to included. The parties will also
23     confer about the scheduling of live witnesses. Generally, the Court would like to require
24     witnesses to attend trial only once, but this rule may give way if the additional
25     questioning of a witness would seriously interrupt the opponents’ case.
26                      e.   Because he was not disclosed as a witness during discovery, the
27     Court held that Dr. Kandarpa may not be called by Plaintiffs as a witness at trial. Fed. R.
28     Civ. P. 37(e).


                                                   -3-
       Case 2:15-md-02641-DGC Document 10323 Filed 03/02/18 Page 4 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 276 of 335



 1                    f.     Dr. Kinney may be called as a fact witness, but not regarding his
 2     work for Bard. Doc. 9868.
 3                    j.     The Court heard argument regarding Defendants’ assertion that
 4     evidence of cephalad migration by the Recovery filter should not be admitted. The Court
 5     concludes that such evidence will be necessary for the jury to understand the issues that
 6     prompted creation and design of the G2, information that is relevant to the design defect
 7     claim.    The Court also finds such evidence relevant in responding to Defendants’
 8     assertion that the FDA’s 510(k) clearance of the G2 amounted to a determination that the
 9     G2 was as safe and efficient as the Recovery. Plaintiffs should be permitted to argue that
10     the Recovery was not safe and efficient, and that the FDA’s clearance of the G2 based on
11     the Recovery cannot be viewed as a reliable determination of safety or efficiency. The
12     Court is concerned, however, that too heavy an emphasis on deaths caused by cephalad
13     migration of the Recovery filter – a kind of migration which did not occur in Ms.
14     Booker’s case – would result in unfair prejudice that substantially outweighs the
15     probative value of the cephalad migration evidence.        The Court will not preclude
16     Plaintiffs from introducing evidence of cephalad migration or that deaths occurred as a
17     result, but Defendants may object if they believe Plaintiffs are overemphasizing the
18     cephalad migration deaths.
19              Dated this 2nd day of March, 2018.
20
21
22
23
24
25
26
27
28


                                                     -4-
       Case 2:15-md-02641-DGC Document 11011 Filed 05/07/18 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 277 of 335



 1     WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
       IN RE: Bard IVC Filters Products Liability        No. MDL 15-02641-PHX-DGC
 9
       Litigation,
10     ___________________________________
11     Doris Jones, an individual,                       No. CV-16-00782-PHX-DGC
12             Plaintiff,
13     v.
14     C. R. Bard, Inc., a New Jersey corporation;       CASE MANAGEMENT
       and Bard Peripheral Vascular, Inc., an            ORDER NO. 32
15
       Arizona corporation,
16
              Defendants.
17
18
19            The Court held a final pretrial conference on May 4, 2018.               Doc. 10993.
20     In addition to the transcript of the hearing, this order will capture rulings that were made.
21            1.       All of the jurors previously identified in Doc. 10844 will be excused for
22     hardship. By separate order, the Court will identify additional jurors that will be excused
23     for hardship.
24            2.       The Court heard challenges for cause and granted the challenges with
25     respect to eight jurors. They were identified on the record and will be included in a
26     separate order.
27            3.       The Court and the parties decided that 60 potential jurors will be called to
28     court on May 15, 2018.
       Case 2:15-md-02641-DGC Document 11011 Filed 05/07/18 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 278 of 335



 1            4.         The Court will not give Plaintiff’s proposed voir dire questions regarding
 2     punitive damages. Doc. 10933.
 3            5.         On or before May 11, 2018, the parties shall provide the Court with a list of
 4     witnesses to be shared with the prospective jurors before jury selection.
 5            6.         The Court confirmed that Plaintiff has been allotted 28 hours of trial time
 6     and Defendants have been allotted 27 hours. The Court will hold the parties to this time.
 7     See Doc. 10922.
 8            7.         The Court instructed the parties to resubmit their proposed changes to the
 9     final jury instructions. These changes shall be submitted by May 8, 2018.
10            8.         The Court addressed several matters from the parties’ proposed final
11     pretrial order:
12                       a.     Plaintiff has withdrawn her claim of fraudulent concealment.
13                       b.     The defense of failure to mitigate damages will be deemed a part of
14     the final pretrial order. Plaintiff may argue during trial that the defense should not be
15     submitted to the jury due to lack of evidence.
16                       c.     The Court will not address the availability of punitive damages in
17     light of O.C.G.A. § 51-12-5.1(e)(1). Defendants may raise that issue in the future if they
18     seek a ruling from the Court.
19                       d.    Defendants may file a motion to seal trial exhibits 21 days after the
20     last trial transcript is placed on the docket.
21                       e.     Plaintiff may present testimony from experts formerly retained by
22     Defendants, but withdrawn by Defendants, in accordance with the requirements in
23     Doc. 10382.
24                       f.     Defendants object to the use of Medhi Syed’s deposition because,
25     although Plaintiffs provided Defendants with all designations for Mr. Syed during the
26     Booker trial, she did not provide them in this case. Doc. 10932 at 24. The Court will not
27     preclude Plaintiff from using Mr. Syed’s deposition if a punitive damages phase is
28     necessary. The Court will rule on objections in the deposition designations.


                                                        -2-
       Case 2:15-md-02641-DGC Document 11011 Filed 05/07/18 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 279 of 335



 1                   g.     The proposed final pretrial order (Doc. 10932), as revised in this
 2     order, is approved and adopted as the final pretrial order pursuant to Rule 16(e).
 3     Modifications to the order will be permitted only to prevent manifest injustice.
 4            9.     Defendants object to Plaintiff calling Dr. Kandarpa to testify at trial
 5     because Plaintiff did not identify him as a witness until well after the close of discovery
 6     and shortly before the Booker trial. Doc. 10932 at 3. The Court excluded Dr. Kandarpa
 7     from the Booker trial under Rule 37(c) on the ground that he was not identified in any
 8     Rule 26(a) disclosure, and this failure was neither substantially justified nor harmless.
 9     Doc. 10323 at 3. The parties clarified at the final pretrial conference for the Jones case
10     that Rule 26(a) disclosures have not been exchanged in this MDL, but they agree that
11     Dr. Kandarpa was not disclosed in response to Defendants’ interrogatory seeking the
12     identity of witnesses and the subject matter of their testimony. See Fed. R. Civ. P. 33(b).
13     Defendants argue that the recent identification of Dr. Kandarpa is much too late, and that
14     they would have deposed him had he been timely disclosed. Id. The Court agrees.
15            Rule 33(b) requires that interrogatories be answered within 30 days of service.
16     Plaintiff identified Dr. Kandarpa as a witness more than a year after Defendants served
17     their interrogatories and well after discovery closed in 2017.        Plaintiff provides no
18     justification for the delay, other than noting that Defendants have known about
19     Dr. Kandarpa for years.     But mere knowledge that a potential witness exists is no
20     substitute for knowing that one’s opponent intends to call him at trial.
21            Plaintiff asserts that any delay is harmless because, even if she had timely
22     identified Dr. Kandarpa as a witness, there was little time left in the discovery period for
23     Defendants to depose him. But Defendants have made clear that they would have sought
24     to schedule his deposition before the close of discovery and would have sought an
25     extension from the Court if necessary. The Court cannot conclude that the delay in
26     identifying Dr. Kandarpa as a witness is harmless.
27            Where a party fails to fully answer an interrogatory, the sanctions set forth in
28     Rule 37(b) may be imposed.        Fed. R. Civ. P. 37(d)(3).       Those sanctions include


                                                   -3-
       Case 2:15-md-02641-DGC Document 11011 Filed 05/07/18 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 280 of 335



 1     prohibiting the party from introducing the non-disclosed matter into evidence. Fed. R.
 2     Civ. P. 37(b)(2)(A)(ii).    The Court finds that prohibiting Plaintiff from calling Dr.
 3     Kandarpa as a witness at trial is an appropriate sanction.
 4            Even if the Court excludes Dr. Kandarpa as a substantive witness, Plaintiff asks
 5     that she be permitted to call him solely for the purpose of authenticating certain
 6     documents and admitting them in evidence.           The Court understands these to be
 7     documents Dr. Kandarpa either authored or reviewed at the time of their creation, and
 8     concludes that even this limited testimony would not be harmless because Defendants
 9     would not have had an opportunity to depose him about the documents. The Court will
10     not permit this limited testimony.
11            10.    Plaintiff objects to Defendants presenting evidence that the FDA took no
12     enforcement action against them and never suggested a recall of their IVC filters.
13     Doc. 10932 at 20. The Court ruled in the Booker trial that this evidence was admissible,
14     but Plaintiff again contends that the evidence lacks probative value and is misleading and
15     highly prejudicial. Id. The Court does not agree.
16            Plaintiff will make many FDA-related arguments.           She will assert that the
17     Recovery filter was adulterated and misbranded in violation of federal regulations, that
18     the device should have been recalled, and that it was not substantially equivalent to its
19     predicate device. She will seek to introduce an FDA warning letter and argue that
20     Defendants’ mishandling of complaints, including for the Eclipse filter, violated federal
21     regulations and reflects a conscious indifference to patient safety. See Docs. 10520 at 3,
22     10708 at 6. She also will assert that Defendants misled the FDA and failed to disclose
23     relevant information.      To counter this evidence and argument regarding the FDA,
24     Defendants should be permitted to present evidence regarding their communications with
25     the FDA and its lack of enforcement action with respect to their filters.
26            Moreover, the lack of action by the FDA is relevant to the negligent design claim.
27     Doc. 10323 at 3 (citing Browning v. Paccar, 448 S.E.2d 260, 263 (Ga. 1994)). Although
28     most product recalls are voluntary, Plaintiffs do not dispute that the FDA has authority to


                                                   -4-
       Case 2:15-md-02641-DGC Document 11011 Filed 05/07/18 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 281 of 335



 1     initiate a recall and other enforcement actions against a manufacturer. The fact that the
 2     FDA did not do so in this case has some probative value. See Browning, 448 S.E.2d
 3     at 263.
 4               Plaintiff contends that Defendants should not be permitted to imply that the FDA
 5     investigated and reached favorable conclusions regarding the filters. The Court agrees
 6     that the any suggestion about the state of mind of the FDA or its officials would be
 7     improper. If Plaintiff believes that Defendants are crossing this line, she may object. But
 8     the fact that the FDA took no enforcement action is relevant to her claims and theory of
 9     the case.
10               11.   The Court heard argument on whether exclusion of evidence of deaths
11     caused by cephalad migration of Recovery filters will seriously impair Plaintiff’s case.
12     The Court will address this issue in a separate order.
13               Dated this 7th day of May, 2018.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    -5-
       Case 2:15-md-02641-DGC Document 11320 Filed 06/01/18 Page 1 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 282 of 335



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT

 7                              FOR THE DISTRICT OF ARIZONA

 8
       IN RE: Bard IVC Filters Products Liability        No. MDL 15-02641-PHX DGC
 9
       Litigation,                                       CASE MANAGEMENT ORDER
10                                                       NO. 33
11
12            Following the close of trial in the Jones case, the Court conferred with the parties
13     regarding scheduling matters. On the basis of the conference, the Court enters the
14     following order:
15            1.     Next Bellwether: Mulkey.
16            The parties agreed on the Mulkey case as the bellwether trial for September 2018.
17            2.     Jury Questionnaire and Jury Selection for Mulkey Trial.
18                   a.     By July 5, 2018, the parties shall provide the Court with proposed
19     changes to the questionnaire used in the Jones bellwether trial. The Court will consider
20     these proposals in finalizing the questionnaire for the Mulkey trial.
21                   b.     The Clerk shall mail the questionnaire to 200 jurors no later than
22     July 13, 2018. The questionnaire will instruct the prospective jurors to return it to the
23     Court no later than August 10, 2018.
24                   c.     A thumb drive will be prepared for counsel (one for each side)
25     containing copies of the questionnaires and will be available for pickup at the jury office
26     on August 17, 2018. The thumb drive and any paper copies made by counsel must be
27     returned to the Court by counsel on the day of jury selection.
28
       Case 2:15-md-02641-DGC Document 11320 Filed 06/01/18 Page 2 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 283 of 335



 1                   d.     On August 24, 2018, the Court will provide the parties with a list of
 2     prospective jurors the Court proposes to excuse for hardship on the basis of their
 3     responses to the first question in the questionnaire.
 4                   e.     The Court will hold a final pretrial conference in the Mulkey case on
 5     August 30, 2018 at 10:00 a.m.            At the final pretrial conference, counsel will be
 6     permitted to challenge the Court’s excusal of any of the listed jurors for hardship. If
 7     counsel do not object to the Court’s proposed excusal of a particular juror for hardship,
 8     that juror will be excused from further involvement in this case. After hearing counsel’s
 9     objections to hardship excusals, the Court will determine which of the challenged jurors
10     should be excused for hardship and which should appear for voir dire. In addition,
11     counsel shall be prepared to make challenges for cause to jurors on the basis of
12     information contained in their questionnaires. These challenges should be limited to
13     jurors who clearly could not serve as a fair juror on the basis of their questionnaire
14     answers. The Court will rule on these challenges at the final pretrial conference. All
15     prospective jurors who returned questionnaires and who have not been excused for
16     hardship or successfully challenged for cause will be candidates for voir dire.
17                   f.     On September 18, 2018, at 9:00 a.m., 50 prospective jurors will be
18     called to Court to appear for voir dire. The Court will permit counsel to ask follow-up
19     questions of individual jurors based on information contained in the juror questionnaires.
20     Counsel should not venture into new subjects – they should limit their follow-up
21     questions to the items covered in the questionnaire. Following voir dire, the Court will
22     hear and rule on challenges for cause.
23                   g.     The Court will seat 9 jurors. Each side will have 3 pre-emptory
24     strikes.
25                   h.     The Court anticipates that opening statements and evidence will
26     begin on the afternoon of September 18, 2018.
27     ///
28     ///


                                                    -2-
       Case 2:15-md-02641-DGC Document 11320 Filed 06/01/18 Page 3 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 284 of 335



 1            3.      Briefing on Specific Issues.
 2            By June 15, 2018, the parties should simultaneously file six-page memoranda
 3     addressing the following issues:
 4                    a.     The Plaintiff for the fourth and fifth bellwether trials (Hyde and
 5     Kruse);
 6                    b.     The identity of the Plaintiff for the sixth bellwether trial (Peterson,
 7     Tinlin, King, Mixson, or DeWitt);
 8                    c.     The presence of SNF cases in this MDL and what should happen
 9     with them; and
10                    d.     The appropriate time for remand of the “mature” cases discussed in
11     previous Case Management Orders.
12            4.      Mulkey Motion for Summary Judgment.
13            The Court will rule on the pending Mulkey motion for summary judgment as soon
14     as possible.
15            5.      Mulkey Motions in Limine.
16            Motions in limine, limited to three pages each, shall be filed by July 27, 2018.
17     Responses to motions in limine, limited to three pages each, shall be filed by
18     August 10, 2018. No replies shall be filed.
19            6.      Deposition Designations.
20            The parties shall provide deposition designations by August 15, 2018.
21            7.      The proposed final pretrial order shall be submitted by August 17, 2018.
22     The Court will enter a separate order governing the materials that should be submitted
23     with the final pretrial order.
24            8.      Trial days.
25            Trial will be held on September 18-21 and 24-28, and October 1-5. Plaintiff will
26     be allotted 33 hours of trial time and Defendants will be allotted 30 hours of trial time.
27     These hour allocations are greater than in previous trials, and are undertaken to address
28     Plaintiff’s concern that a more complete case could be presented with additional time.


                                                     -3-
       Case 2:15-md-02641-DGC Document 11320 Filed 06/01/18 Page 4 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 285 of 335



 1     This represents five more hours of trial time for Plaintiff than allotted in the Jones trial
 2     and six more hours than allotted in the Booker trial. The Court will consider whether to
 3     shorten the allotted time for the fourth bellwether trial. Plaintiff’s counsel were more
 4     efficient in the Jones trial than the Booker trial, but the Court concludes that greater
 5     efficiency could still be achieved without a loss of persuasive effect.          The Court
 6     nonetheless believes that one purpose of the bellwether trials is to give the parties a fair
 7     sense of how cases will be decided in various trials, and will allot this additional time in
 8     order to provide information on the result of a trial where more time is allowed. This
 9     schedule should allow the case to get to the jury by the morning of October 4, 2018.
10            9.     The Court previously ruled that Plaintiffs could not use Dr. Kandarpa as a
11     witness because of their failure to disclose him during the discovery period. The Court
12     concluded that this failure was not harmless because Defendants would have deposed Dr.
13     Kendarpa had he been properly identified. Doc. 11011 at 3. Because there are more than
14     three months between now and the start of the Mulkey trial, and a deposition of Dr.
15     Kendarpa has already been scheduled in similar state cases for the month of June, the
16     Court concludes that the harm to Defendants can be alleviated through the deposition. As
17     a result, the Court will permit Plaintiff Mulkey to use Dr. Kandarpa as a witness at trial.
18            10.    Cisson Ruling.
19            The Court previously rejected Plaintiff’s Cisson argument. Plaintiff’s counsel
20     have asked the Court to reconsider this ruling in light of the state law that will apply to
21     future bellwether cases. Plaintiff may file a five-page memorandum on this subject by
22     June 15, 2018, and Defendants may file a five-page response by June 29, 2018. No
23     reply shall be filed. The Court will review the original Cisson briefing, as well as these
24     two additional memoranda, and issue a decision during the month of July.
25            Dated this 1st day of June, 2018.
26
27
28


                                                   -4-
       Case 2:15-md-02641-DGC Document 11659 Filed 06/28/18 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 286 of 335



 1     WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9     IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX DGC
10     Litigation,
                                                        CASE MANAGEMENT ORDER
11                                                      NO. 34
12
13
14            Following the close of the second bellwether trial, the Court conferred with the
15     parties regarding scheduling matters. The parties agreed on the Mulkey case as the next
16     bellwether trial for September 2018. The Court directed the parties to file memoranda
17     addressing other bellwether trials and cases in this MDL. Doc. 11320. Having reviewed
18     the memoranda, the Court enters the following order:
19     I.     Next Three Bellwether Trials: Kruse, Hyde, and Mulkey.
20            During a recent telephonic conference, counsel for Ms. Mulkey expressed concern
21     about her availability for trial in September due to certain health issues. Doc. 11549.
22     Counsel thereafter provided an update on her condition which leaves her availability for
23     trial uncertain. Doc. 11639. Defendants have no objection to a different case for the next
24     bellwether, and propose Kruse in lieu of Mulkey. Doc. 11640. Plaintiffs propose Hyde
25     as the next bellwether. Doc. 11553.
26            Having considered the parties’ positions, the Court concludes that the order of the
27     next three bellwether trials should be as follows: Kruse, Hyde, and Mulkey. Trial in the
28     Kruse bellwether will begin in September 2018 as set forth below. Trial in the Hyde
       Case 2:15-md-02641-DGC Document 11659 Filed 06/28/18 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 287 of 335



 1     bellwether will be held on November 5-9, 12-16, and 19-20. Trial in the Mulkey
 2     bellwether will be held in February 2019. The Court will set the specific trial dates by
 3     separate order.
 4     II.    Kruse Trial.
 5            The dates and deadlines set forth in Case Management Order No. 33 for the
 6     Mulkey trial will apply to the Kruse bellwether as follows (see Doc. 11320 for further
 7     details):
 8            A.     Jury Questionnaire and Jury Selection for Kruse Trial.
 9                   1.      By July 5, 2018, the parties shall provide the Court with proposed
10     changes to the questionnaire used in the Jones bellwether trial. The Court will consider
11     these proposals in finalizing the questionnaire for the Kruse trial.
12                   2.      The Clerk shall mail the questionnaire to 200 jurors no later than
13     July 13, 2018. The questionnaire will instruct the prospective jurors to return it to the
14     Court no later than August 10, 2018.
15                   3.      A thumb drive will be prepared for counsel (one for each side)
16     containing copies of the questionnaires and will be available for pickup at the jury office
17     on August 17, 2018. The thumb drive and any paper copies made by counsel must be
18     returned to the Court by counsel on the day of jury selection.
19                   4.      On August 24, 2018, the Court will provide the parties with a list of
20     prospective jurors the Court proposes to excuse for hardship on the basis of their
21     responses to the first question in the questionnaire.
22                   5.      The Court will hold a final pretrial conference in the Kruse case on
23     August 30, 2018 at 10:00 a.m. and will address with the parties juror excusals for
24     hardship and challenges for cause. See Doc. 11320 at 2, ¶ 2(e).
25                   6.      On September 18, 2018, at 9:00 a.m., 50 prospective jurors will be
26     called to Court to appear for voir dire. Following voir dire, the Court will hear and rule
27     on challenges for cause. The Court will seat 9 jurors. Each side will have 3 pre-emptory
28     strikes. See Doc. 11320 at 2, ¶ 2(f).


                                                   -2-
       Case 2:15-md-02641-DGC Document 11659 Filed 06/28/18 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 288 of 335



 1            B.     Kruse Motion for Summary Judgment.
 2            The Court will rule on the Kruse summary judgment motion as soon as possible.
 3            C.     Motions in Limine.
 4            Motions in limine, limited to three pages each, shall be filed by July 27, 2018.
 5     Responses to motions in limine, limited to three pages each, shall be filed by
 6     August 10, 2018. No replies shall be filed.
 7            Defendants may re-urge their motion in limine regarding Recovery death evidence
 8     (Doc. 9862) pursuant to the schedule set forth above. Memoranda on this issue may be
 9     up to 5 pages long. The parties shall not repeat arguments previously made. The issue
10     was fully briefed for the Booker trial, and the Court has addressed Recovery death
11     evidence in several orders. Docs. 10258, 10819, 10920, 11041.1
12            D.     Deposition Designations.
13            The parties shall provide deposition designations by August 15, 2018.
14            E.     Proposed Final Pretrial Order.
15            The proposed final pretrial order for the Kruse bellwether shall be submitted by
16     August 17, 2018. The Court will enter a separate order governing the materials that
17     should be submitted with the proposed final pretrial order.
18            F.     Trial days.
19            Trial in the Kruse bellwether will be held on September 18-21 and 24-28, and
20     October 1-5. Plaintiff will be allotted 33 hours of trial time and Defendants will be
21     allotted 30 hours of trial time. This schedule should allow the case to get to the jury by
22     the morning of October 4, 2018.
23            G.     Dr. Kandarpa.
24            Kruse may use Dr. Kandarpa as a witness at trial. See Doc. 11320 at 4, ¶ 9.
25
26            1
                 The Court stated that it would propose a new schedule for Plaintiffs’ Cisson
27     motion if the Mulkey case were to be replaced. Doc. 11549. Plaintiffs have made clear,
       however, that they do not intend to re-urge the motion regardless of which case is chosen
28     for the third bellwether. Doc. 11639 at 3.


                                                  -3-
       Case 2:15-md-02641-DGC Document 11659 Filed 06/28/18 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 289 of 335



 1     III.    The Sixth Bellwether: Tinlin.
 2             Defendants propose the King case for the sixth bellwether, and Plaintiffs propose
 3     Tinlin. Docs. 11550, 11553. The five cases already selected for bellwether trials consist
 4     of three G2 cases (Booker, Kruse, and Hyde) and two Eclipse cases (Jones and Mulkey).
 5     The Court agrees with Plaintiffs that it is important to have a Recovery case as one of the
 6     six bellwether trials. Doc. 11553 at 2-3. The Tinlin case is the only potential bellwether
 7     that involves a Recovery filter.       The Court previously found Tinlin to be a strong
 8     candidate for a bellwether, but expressed concern that she may not be able to endure the
 9     rigors of an out-of-state trial due to her illness. Doc. 5770 at 1-2. Plaintiffs, however,
10     have confirmed that Tinlin is willing and able to travel to Arizona for trial. Doc. 11553
11     at 3.
12             For reasons stated on the record at the ninth case management conference, the
13     Court does not view King as a helpful bellwether case. Doc. 5770 at 2. Defendants do
14     not address those concerns in their memorandum. Moreover, King involves a G2 like
15     three of the other bellwether cases. Defendants assert that the King case is representative
16     of the MDL inventory as a whole because it involves perforation and an unsuccessful
17     retrieval attempt. Doc. 1550 at 2. But even if this were true, the Court finds that it is
18     more important for the sixth bellwether to be a Recovery case.2
19             Trial in the Tinlin bellwether will be held in May 2019. The Court will determine
20     the specific trial dates after the Kruse trial.
21     IV.     Disposition of the SNF Cases.
22             The nearly 100 Simon Nitinol Filter (“SNF”) cases should not be part of this
23     MDL. The SNF is not part of the master complaint, which is limited to Bard retrievable
24     filters. Doc. 364. The SNF cases have been filed by more than 20 different law firms.
25     Defendants do not oppose the request by Plaintiffs’ counsel to have 30 days to obtain
26
               2
27              Given the selection of Tinlin for the sixth bellwether, the Court need not consider
       Plaintiffs’ alternative choice, DeWitt. Neither side proposes Nelson, Peterson, or Mixson
28     as the final bellwether case.


                                                         -4-
       Case 2:15-md-02641-DGC Document 11659 Filed 06/28/18 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 290 of 335



 1     responses from the firms representing the SNF plaintiffs as to what action should be
 2     taken in those cases. Doc. 11550 at 4. Plaintiffs shall file a notice regarding the status of
 3     the SNF cases by July 16, 2018.
 4     V.     Remand of the “Mature” Cases.
 5            More than two years ago, the parties estimated that the 10 mature cases would be
 6     “ripe for remand in 4-6 months.” Doc. 914 at 2. Since that time, common fact discovery
 7     and expert disclosures in this MDL have been completed, and the Court has ruled on
 8     Daubert motions and Defendants’ summary judgment motion based on preemption. The
 9     Court concludes that it is time to remand the mature cases to their home districts. The
10     Court will look into the proper procedure for remand and invite briefing if necessary.
11            Dated this 28th day of June, 2018.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -5-
       Case 2:15-md-02641-DGC Document 11871 Filed 07/13/18 Page 1 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 291 of 335



 1     WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9     IN RE: Bard IVC Filters Products Liability         No. MDL 15-02641-PHX DGC
10     Litigation,
                                                          CASE MANAGEMENT ORDER
11                                                        NO. 35
12
13
14              As set forth in Case Management Order No. 34, the bellwether cases are scheduled
15     for trial as follows: Kruse (September 2018), Hyde (November 2018), Mulkey (February
16     2019), and Tinlin (May 2019). Doc. 11659 at 1-4. The Court has determined that it must
17     grant summary judgment in favor of Defendants on the claims asserted by Plaintiff
18     Kruse. See Doc. 11839. The Court held a conference call with the parties today to
19     discuss scheduling issues and whether the Hyde case could be moved to the September
20     bellwether slot in lieu of the Kruse case. On the basis of the conference, the Court enters
21     the following order:
22     I.       September 2018 Bellwether: Hyde.
23              The parties agreed that in lieu of Kruse, and with certain scheduling modifications,
24     the Hyde case can be tried in September. The dates and deadlines set forth in Case
25     Management Order No. 34 (Doc. 11659) are modified in part as follows for the Hyde
26     trial:
27              A.    Jury Questionnaire and Selection.
28                    1.      By July 18, 2018, the parties shall provide the Court with proposed
       Case 2:15-md-02641-DGC Document 11871 Filed 07/13/18 Page 2 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 292 of 335



 1     changes to the jury questionnaire used in the Jones trial. The Court will consider these
 2     proposals in finalizing the questionnaire for the Hyde trial.
 3                   2.     The Clerk shall mail the questionnaire to 200 jurors no later than
 4     July 20, 2018. The questionnaire will instruct the prospective jurors to return it to the
 5     Court no later than August 17, 2018.
 6                   3.     A thumb drive will be prepared for counsel (one for each side)
 7     containing copies of the questionnaires and will be available for pickup at the jury office
 8     on August 24, 2018. The thumb drive and any paper copies made by counsel must be
 9     returned to the Court by counsel on the day of jury selection.
10                   4.     On August 30, 2018, the Court will provide the parties with a list of
11     prospective jurors the Court proposes to excuse for hardship on the basis of their
12     responses to the first question in the questionnaire.
13                   5.     The Court will hold a final pretrial conference in the Hyde case on
14     September 6, 2018 at 10:00 a.m. and will address with the parties juror excusals for
15     hardship and challenges for cause. See Doc. 11320 at 2, ¶ 2(e).
16                   6.     On September 18, 2018, at 9:00 a.m., 50 prospective jurors will be
17     called to Court to appear for voir dire. Following voir dire, the Court will hear and rule
18     on challenges for cause. The Court will seat 9 jurors. Each side will have 3 pre-emptory
19     strikes. See Doc. 11320 at 2, ¶ 2(f).
20            B.     Motion for Summary Judgment.
21            The Court will rule on the choice-of-law issue raised in the Hyde summary
22     judgment motion (Doc. 7359) by July 25, 2017. The Court will endeavor to rule on the
23     remaining summary judgment issues in Hyde as soon as possible.
24            C.     Motions in Limine.
25            Motions in limine, limited to three pages each, shall be filed by August 10, 2018.
26     Responses to motions in limine, limited to three pages each, shall be filed by
27     August 24, 2018. No replies shall be filed.
28            Defendants may, if they so choose, re-urge their motion in limine regarding


                                                   -2-
       Case 2:15-md-02641-DGC Document 11871 Filed 07/13/18 Page 3 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 293 of 335



 1     Recovery death evidence (Doc. 9862) pursuant to the schedule set forth above.
 2     Memoranda on this issue may be up to 5 pages long. The parties shall not repeat
 3     arguments previously made.        The issue was fully briefed for the Booker trial, and the
 4     Court has addressed Recovery death evidence in several orders. Docs. 10258, 10819,
 5     10920, 11041.1
 6              D.      Deposition Designations.
 7              The parties shall provide deposition designations by August 22, 2018.
 8              E.      Proposed Final Pretrial Order.
 9              The proposed final pretrial order for the Hyde bellwether shall be submitted by
10     4:00 p.m. on August 24, 2018. The Court will enter a separate order governing the
11     materials that should be submitted with the proposed final pretrial order.
12              F.      Trial Days.
13              The trial dates for the Hyde bellwether will remain the same as those set for
14     Kruse:        September 18-21 and 24-28, and October 1-5.        Plaintiff will be allotted
15     33 hours of trial time and Defendants will be allotted 30 hours of trial time. This
16     schedule should allow the case to get to the jury by the morning of October 4, 2018. See
17     Docs. 11320 at 3-4, 11659 at 3.
18              G.      Dr. Kandarpa.
19              Hyde may use Dr. Kandarpa as a witness at trial. See Doc. 11320 at 4, ¶ 9.
20     II.      November 2018 Bellwether.
21              Trial in this bellwether slot will be held on November 5-9, 13-16, 19-20, and
22     26-28. The parties should note that these dates have been modified (see Doc. 11659 at 2)
23     to allow for 14 trial days and account for the federal holiday on November 12 (Veterans
24     Day). The Plaintiff for the fourth bellwether (Mulkey or Tinlin) will be determined after
25
26              1
               The Court previously stated that it would propose a new schedule for Plaintiffs’
27     Cisson motion if a new case were selected for the September 2018 bellwether slot.
       Doc. 11549. Plaintiffs have made clear, however, that they do not intend to re-urge the
28     motion regardless of which case is chosen for the third bellwether. Doc. 11639 at 3.


                                                    -3-
       Case 2:15-md-02641-DGC Document 11871 Filed 07/13/18 Page 4 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 294 of 335



 1     the parties file memoranda concerning Mulkey’s health condition and the feasibility of
 2     Tinlin’s case being tried in November.
 3     III.   February 2019 Bellwether.
 4            Trial in this bellwether slot will be held on February 11-15, 19-22, 25-28, and
 5     March 1, 2019.
 6     IV.    May 2019 Bellwether.
 7            The Court will determine whether a sixth bellwether trial should be held, and the
 8     specific Plaintiff and dates for such bellwether, after the Hyde trial.
 9            Dated this 13th day of July, 2018.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    -4-
       Case 2:15-md-02641-DGC Document 12061 Filed 08/02/18 Page 1 of 2
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 295 of 335



 1     WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9     IN RE: Bard IVC Filters Products Liability         No. MDL 15-02641-PHX DGC
10     Litigation,
                                                          CASE MANAGEMENT ORDER
11                                                        NO. 36
12
13
14               The Court has reviewed the parties’ memoranda on Plaintiff Debra Mulkey’s
15     status and the possibility of trying the Tinlin case in November 2018. Docs. 11951,
16     11952. The memorandum on Ms. Mulkey makes clear that her case should not be
17     scheduled for trial in November. She continues to undergo medical testing attempting to
18     identify the cause of her concerning health issues, and scheduling her for the stress of a
19     three-week trial in November would be unwise. The Court will try Ms. Mulkey’s case in
20     2019.
21               The Court had fully intended to try a fourth bellwether trial in November, but the
22     Court’s grant of summary judgment in the Kruse case and the unavailability of
23     Ms. Mulkey for trial this year mean that the only remaining bellwether plaintiff is Debra
24     Tinlin.     Unfortunately, much of the case-specific discovery and expert disclosures
25     required for the Tinlin trial have not been completed. Plaintiffs propose an aggressive
26     schedule to have the Tinlin case ready for trial in November, but the Court concludes that
27     the schedule is unrealistic. A year’s worth of medical records for Plaintiff Tinlin’s many
28     medical conditions will need to be collected, many treating physicians likely will need to
       Case 2:15-md-02641-DGC Document 12061 Filed 08/02/18 Page 2 of 2
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 296 of 335



 1     be deposed, plaintiff-specific expert reports must be prepared and disclosed, expert
 2     depositions must be completed, and Daubert and summary judgment motions must be
 3     briefed and decided. For a trial to begin on November 5, 2018, the Court would need to
 4     rule on the Daubert and summary judgment motions in early October, something that
 5     would be very difficult in light of the Court’s administrative responsibilities that month
 6     and the fact that the Hyde bellwether trial will not end until October 5.
 7            The Court is reluctant to lose the November bellwether trial slot, but
 8     circumstances make a Tinlin trial in November unreasonable. As a result, the Court will
 9     plan to try the Tinlin and Mulkey cases in February and May of 2019. The Court will
10     decide the order of the trials, and the dates for the trial in May, after the Hyde trial.
11            The parties shall follow this schedule in preparing the Tinlin case for trial:
12            1.     Plaintiff shall provide an updated provider list and executed medical
13     authorizations to Defendants by August 10, 2018.
14            2.     The parties shall obtain updated medical records from known treaters and
15     newly identified treaters by September 28, 2018.
16            3.     The parties shall identify treating physicians and fact witnesses to be
17     deposed, and shall complete the depositions on a rolling basis, by October 5, 2018.
18            4.     Plaintiff’s case-specific expert disclosures shall be completed by
19     September 28, 2018.
20            5.     Defendants’ case-specific expert disclosures shall be completed by
21     October 26, 2018.
22            6.     Case-specific experts shall be deposed by November 16, 2018.
23            7.     Dispositive and Daubert motions shall be filed by December 7, 2018,
24     responses by December 28, 2018, and replies by January 11, 2019.
25            Dated this 2nd day of August, 2018.
26
27
28


                                                     -2-
       Case 2:15-md-02641-DGC Document 12830 Filed 10/04/18 Page 1 of 3
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 297 of 335



 1     WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9     IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX DGC
10     Litigation,
                                                        CASE MANAGEMENT ORDER
11                                                      NO. 37
12
13
14            The Court held a final pretrial conference with the parties on September 6, 2018.
15     This Order will reflect matters discussed during the final pretrial conference.
16            A.     Jury Selection.
17            The Court will excuse for hardship the jurors listed in Docs. 12113 and 12375. In
18     addition, the Court will excuse jurors 19 and 179 for hardship.
19            After hearing arguments from the parties, the Court excused the following jurors
20     for cause: 9, 35, 40, 49, 61, 63, 66, 78, 80, 118, 146, 163, and 199.
21            The Court will call the 55 potential jurors listed below to appear for jury selection
22     on the morning of September 18, 2018. By noon on September 14, 2018, the parties shall
23     provide the Court with a list of witnesses to be provided to potential jurors on the
24     morning of September 18, 2018.
25            2
              3
26            4
              5
27            6
              15
28            16
              18
       Case 2:15-md-02641-DGC Document 12830 Filed 10/04/18 Page 2 of 3
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 298 of 335



 1            20
              21
 2            22
              23
 3            25
              28
 4            29
              30
 5            31
              32
 6            38
              42
 7            44
              46
 8            50
              51
 9            52
              58
10            59
              62
11            64
              67
12            68
              70
13            71
              72
14            74
              75
15            76
              82
16            83
              84
17            85
              86
18            87
              88
19            90
              92
20            95
              103
21            105
              106
22            107
              109
23            110
              111
24            114
25            The Court provided counsel with proposed voir dire questions. Counsel should be
26     prepared to address those questions before the start of trial on September 18, 2018.
27
28


                                                  -2-
       Case 2:15-md-02641-DGC Document 12830 Filed 10/04/18 Page 3 of 3
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 299 of 335



 1            The Court provided counsel with proposed preliminary jury instructions. Counsel
 2     should be prepared to address any objections to those instructions before the start of trial
 3     on September 18, 2018.
 4            B.        Issues to be Resolved Before Trial.
 5            The Court took under advisement Defendants’ argument that the negligence per se
 6     claim is preempted, Plaintiffs’ objection to the use of Dr. Asch’s previous trial testimony
 7     during trial, and Defendants’ contention that the presumption in Wis. Stat. §
 8     895.047(3)(B) should apply in this case. The Court has entered its Order (Doc. 12589)
 9     on this issue.
10            The parties have provided the Court with a number of additional deposition
11     designations.      The Court has reviewed the designations and entered its Order
12     (Doc. 12590) on the designations by the parties.
13            C.        Final Pretrial Order.
14            The Court approved the parties’ Final Pretrial Order (Doc. 12388) with a few
15     modifications stated on the record. The Final Pretrial Order as approved will govern the
16     trial in this case, and may be amended only upon the showing required by Federal Rule of
17     Civil Procedure 16(e).
18            All other trial-related matters have been addressed in previous Orders of the Court.
19            Dated this 3rd day of October, 2018.
20
21
22
23
24
25
26
27
28


                                                   -3-
       Case 2:15-md-02641-DGC Document 12853 Filed 10/05/18 Page 1 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 300 of 335



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT

 7                             FOR THE DISTRICT OF ARIZONA

 8
 9     IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX-DGC
10     Litigation,

11                                                      CASE MANAGEMENT ORDER
                                                        NO. 38
12
13
14
15           Following the close of evidence in the Hyde case, the Court conferred with the
16     parties regarding scheduling matters. On the basis of the conference, the Court enters the
17     following order.
18     I.    Future Bellwether Trials.
19           The Court confirmed that it will hold two more bellwether trials in this MDL
20     proceeding – Plaintiffs Mulkey and Tinlin. The Court will not hold a sixth bellwether
21     trial. Because discovery in the Tinlin case is still being completed and Ms. Mulkey’s
22     health appears at this time to permit a trial, the Court will hold the Mulkey trial in
23     February and the Tinlin trial in May. In the meantime, the Tinlin discovery schedule set
24     forth in Doc. 12061, as modified by Doc. 12759, shall remain in place. The Court will
25     rule as promptly as possible on the motion for summary judgment in the Mulkey case. If
26     the Court grants summary judgment in Mulkey, the Tinlin trial will be held in February.
27     If Ms. Mulkey’s health worsens, the Court will hear from the parties on whether the
28     Tinlin trial should be moved to February, but this issue should be raised with the Court
       Case 2:15-md-02641-DGC Document 12853 Filed 10/05/18 Page 2 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 301 of 335



 1     during the week of November 12, 2018, in light of the jury questionnaire schedule set
 2     forth below.
 3     II.    February Bellwether Trial.
 4            A.      Jury Questionnaire and Jury Selection.
 5                    1.    By November 26, 2018, the parties shall provide the Court with
 6     proposed changes to the questionnaire used in the Hyde bellwether trial. The Court will
 7     consider these proposals in finalizing the questionnaire for the February trial.
 8                    2.    The Clerk shall mail the questionnaire to 200 jurors no later than
 9     November 30, 2018. The questionnaire will instruct the prospective jurors to return it to
10     the Court no later than January 4, 2019.
11                    3.    A thumb drive will be prepared for counsel (one for each side)
12     containing copies of the questionnaires and will be available for pickup at the jury office
13     on January 11, 2019. The thumb drive and any paper copies made by counsel must be
14     returned to the Court by counsel on the day of jury selection.
15                    4.    On January 18, 2019, the Court will provide the parties with a list
16     of prospective jurors the Court proposes to excuse for hardship on the basis of their
17     responses to the first question in the questionnaire.
18                    5.    The Court will hold a final pretrial conference case on
19     January 28, 2019 at 10:00 a.m.         At the final pretrial conference, counsel will be
20     permitted to challenge the Court’s excusal of any of the listed jurors for hardship. If
21     counsel do not object to the Court’s proposed excusal of a particular juror for hardship,
22     that juror will be excused from further involvement in this case. After hearing counsel’s
23     objections to hardship excusals, the Court will determine which of the challenged jurors
24     should be excused for hardship and which should appear for voir dire. In addition,
25     counsel shall be prepared to make challenges for cause to jurors on the basis of
26     information contained in their questionnaires. These challenges should be limited to
27     jurors who clearly could not serve as a fair juror on the basis of their questionnaire
28     answers. The Court will rule on these challenges at the final pretrial conference. All


                                                   -2-
       Case 2:15-md-02641-DGC Document 12853 Filed 10/05/18 Page 3 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 302 of 335



 1     prospective jurors who returned questionnaires and who have not been excused for
 2     hardship or successfully challenged for cause will be candidates for voir dire.
 3                    6.     On February 11, 2019, at 9:00 a.m., 50 prospective jurors will be
 4     called to Court to appear for voir dire. The Court will permit counsel to ask follow-up
 5     questions of individual jurors based on information contained in the juror questionnaires.
 6     Counsel should not venture into new subjects – they should limit their follow-up
 7     questions to the items covered in the questionnaire. Following voir dire, the Court will
 8     hear and rule on challenges for cause.
 9                    7.     The Court will seat 9 jurors. Each side will have 3 pre-emptory
10     strikes.
11                    8.     The Court anticipates that opening statements and evidence trial will
12     begin on the afternoon of February 11, 2019.
13            B.      Dispositive and Daubert Motions.
14            Dispositive and Daubert motions in the Tinlin case shall be filed by
15     December 7, 2018, responses by December 21, 2018, and replies by December 28,
16     2019. See Doc. 12061 ¶ 7.
17            C.      Motions in Limine.
18            Motions in limine, limited to three pages each, shall be filed by
19     December 14, 2018. Responses to motions in limine, limited to three pages each, shall
20     be filed by December 28, 2019. No replies shall be filed.
21            D.      Deposition Designations.
22            The parties shall provide deposition designations by December 14, 2019.
23            E.      Final Pretrial Order.
24            The proposed final pretrial order shall be submitted by January 11, 2019. The
25     Court will enter a separate order governing the materials that should be submitted with
26     the final pretrial order.
27            F.      Final Pretrial Conference.
28            The Court will hold a final pretrial conference on January 28, 2019 at 10:00 a.m.


                                                   -3-
       Case 2:15-md-02641-DGC Document 12853 Filed 10/05/18 Page 4 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 303 of 335



 1            G.     Trial Days.
 2            Trial in will be held on February 11-15, 19-22, 25-28, and March 1, 2019.
 3     Plaintiff will be allotted 33 hours of trial time and Defendants will be allotted 30 hours of
 4     trial time. This schedule should allow the case to get to the jury by the morning of
 5     February 28, 2019.
 6     III.   May Bellwether Trial.
 7            A.     Jury Questionnaire and Jury Selection.
 8                   1.     By March 1, 2019, the parties shall provide the Court with proposed
 9     changes to the questionnaire. The Court will consider these proposals in finalizing the
10     questionnaire.
11                   2.     The Clerk shall mail the questionnaire to 200 jurors no later than
12     March 8, 2019. The questionnaire will instruct the prospective jurors to return it to the
13     Court no later than April 5, 2019.
14                   3.     A thumb drive will be prepared for counsel (one for each side)
15     containing copies of the questionnaires and will be available for pickup at the jury office
16     on April 12, 2019. The thumb drive and any paper copies made by counsel must be
17     returned to the Court by counsel on the day of jury selection.
18                   4.     On April 19, 2019, the Court will provide the parties with a list of
19     prospective jurors the Court proposes to excuse for hardship on the basis of their
20     responses to the first question in the questionnaire.
21                   5.     The Court will hold a final pretrial conference case on
22     April 30, 2019 at 10:00 a.m. At the final pretrial conference, counsel will be permitted
23     to challenge the Court’s excusal of any of the listed jurors for hardship. If counsel do not
24     object to the Court’s proposed excusal of a particular juror for hardship, that juror will be
25     excused from further involvement in this case. After hearing counsel’s objections to
26     hardship excusals, the Court will determine which of the challenged jurors should be
27     excused for hardship and which should appear for voir dire. In addition, counsel shall be
28     prepared to make challenges for cause to jurors on the basis of information contained in


                                                   -4-
       Case 2:15-md-02641-DGC Document 12853 Filed 10/05/18 Page 5 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 304 of 335



 1     their questionnaires. These challenges should be limited to jurors who clearly could not
 2     serve as a fair juror on the basis of their questionnaire answers. The Court will rule on
 3     these challenges at the final pretrial conference. All prospective jurors who returned
 4     questionnaires and who have not been excused for hardship or successfully challenged
 5     for cause will be candidates for voir dire.
 6                       6.    On May 13, 2019, at 9:00 a.m., 50 prospective jurors will be called
 7     to Court to appear for voir dire. The Court will permit counsel to ask follow-up questions
 8     of individual jurors based on information contained in the juror questionnaires. Counsel
 9     should not venture into new subjects – they should limit their follow-up questions to the
10     items covered in the questionnaire. Following voir dire, the Court will hear and rule on
11     challenges for cause.
12                       7.    The Court will seat 9 jurors. Each side will have 3 pre-emptory
13     strikes.
14                       8.    The Court anticipates that opening statements and evidence will
15     begin on the afternoon of May 13, 2019.
16            B.         Dispositive and Daubert Motions.
17            Dispositive and Daubert motions shall be filed by February 1, 2019, responses by
18     March 1, 2019, and replies by March 15, 2019.
19            C.         Motions in Limine.
20            Motions in limine, limited to three pages each, shall be filed by March 29, 2018.
21     Responses to motions in limine, limited to three pages each, shall be filed by
22     April 12, 2019. No replies shall be filed.
23            D.         Deposition Designations.
24            The parties shall provide deposition designations by March 29, 2019.
25            E.         Final Pretrial Order.
26            The proposed final pretrial order shall be submitted by April 12, 2019. The Court
27     will enter a separate order governing the materials that should be submitted with the final
28     pretrial order.


                                                     -5-
       Case 2:15-md-02641-DGC Document 12853 Filed 10/05/18 Page 6 of 6
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 305 of 335



 1           F.     Final Pretrial Conference.
 2           The Court will hold a final pretrial conference on April 30, 2019 at 10:00 a.m.
 3           G.     Trial Days.
 4           Trial will be held on May 13-17, 20-24, and 28-31. Plaintiff will be allotted 33
 5     hours of trial time and Defendants will be allotted 30 hours of trial time. This schedule
 6     should allow the case to get to the jury by the morning of May 30, 2019.
 7     IV.   Motion to Seal Trial Exhibits.
 8           Defendants shall file any motion to seal trial exhibits in the Jones and Hyde cases
 9     by October 26, 2018.
10     V.    Settlement Talks and Remand.
11           Counsel shall meet in person and engage in good faith global settlement talks no
12     later than November 30, 2018. Within five working days after the talks, the parties shall
13     file a joint report informing the Court that good faith settlement talks have been held and
14     reporting generally on the outcome of such talks.
15            The Court intends to remand all cases in this MDL shortly after completion of the
16     May 2019 bellwether trial.
17     VI.   SNF Cases.
18            Defendants shall, by November 2, 2018, file a motion with the panel on
19     multidistrict litigation to expand this MDL to include the SNF cases or to create a new
20     MDL including the SNF cases. If the panel concludes that the motion should be granted
21     in some respect, the undersigned judge will be willing to oversee the SNF cases.
22            Dated this 5th day of October, 2018.
23
24
25
26
27
28


                                                  -6-
       Case 2:15-md-02641-DGC Document 12971 Filed 10/16/18 Page 1 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 306 of 335



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT

 7                              FOR THE DISTRICT OF ARIZONA

 8
 9     IN RE: Bard IVC Filters Products Liability     No. MDL 15-02641-PHX-DGC
10     Litigation,

11                                                    CASE MANAGEMENT ORDER NO. 39
                                                      (Tinlin Bellwether Case)
12
13
14
15            In Case Management Order (“CMO”) No. 36, issued August 2, 2018, the Court set
16     a schedule for the parties to follow in preparing the Tinlin bellwether case for trial.
17     Doc. 12061. Certain of those deadlines were extended two months later. Doc. 12759.
18     In CMO No. 38, the Court set a schedule for the final two bellwether trials, Mulkey and
19     Tinlin, to be held in February and May 2019. Doc. 12853 at 2-6. The Court determined
20     that Mulkey should be tried in February unless the Court were to grant summary
21     judgment in the case or Ms. Mulkey’s health were to worsen. Id. at 1-2. The Court left
22     open the possibility that Tinlin could be tried in February instead of May. Id.
23            The parties have now filed a stipulation that Tinlin should be tried only in the May
24     bellwether slot given that the present schedule for completion of discovery in Tinlin is
25     not feasible. Docs. 12895, 12924. The parties propose an amended discovery schedule
26     for Tinlin. Id.
27            The Court will accept the parties’ stipulation that Tinlin should be tried in May
28     and approve the proposed changes to the discovery schedule. This order will control the
       Case 2:15-md-02641-DGC Document 12971 Filed 10/16/18 Page 2 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 307 of 335



 1     schedule for the Tinlin trial. The deadlines and dates for the February bellwether trial, as
 2     set forth in CMO 38, will continue to apply to Mulkey. See Doc. 12538 at 2-4.
 3     I.     Tinlin Discovery Schedule.
 4            The parties shall follow this amended schedule in preparing the Tinlin case for
 5     trial in May 2019:
 6                   1.     The    parties   shall    obtain   updated    medical    records    by
 7     November 12, 2018.
 8                   2.     The parties shall complete the depositions of treating physicians and
 9     fact witnesses by December 10, 2018.
10                   3.     Plaintiff’s case-specific expert disclosures shall be completed by
11     November 16, 2018
12                   4.     Defendants’ case-specific expert disclosures shall be completed by
13     December 17, 2018.
14                   5.     Case-specific experts shall be deposed by January 18, 2019.
15     II.    Tinlin Trial Schedule.
16            A.     Jury Questionnaire and Jury Selection.
17                   1.     By March 1, 2019, the parties shall provide the Court with proposed
18     changes to the questionnaire. The Court will consider these proposals in finalizing the
19     questionnaire.
20                   2.     The Clerk shall mail the questionnaire to 200 jurors no later than
21     March 8, 2019. The questionnaire will instruct the prospective jurors to return it to the
22     Court no later than April 5, 2019.
23                   3.     A thumb drive will be prepared for counsel (one for each side)
24     containing copies of the questionnaires and will be available for pickup at the jury office
25     on April 12, 2019. The thumb drive and any paper copies made by counsel must be
26     returned to the Court by counsel on the day of jury selection.
27                   4.     On April 19, 2019, the Court will provide the parties with a list of
28     prospective jurors the Court proposes to excuse for hardship on the basis of their


                                                     -2-
       Case 2:15-md-02641-DGC Document 12971 Filed 10/16/18 Page 3 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 308 of 335



 1     responses to the first question in the questionnaire.
 2                   5.     The Court will hold a final pretrial conference on April 30, 2019
 3     at 10:00 a.m. At the final pretrial conference, counsel will be permitted to challenge the
 4     Court’s excusal of any of the listed jurors for hardship. If counsel do not object to the
 5     Court’s proposed excusal of a particular juror for hardship, that juror will be excused
 6     from further involvement in this case. After hearing counsel’s objections to hardship
 7     excusals, the Court will determine which of the challenged jurors should be excused for
 8     hardship and which should appear for voir dire. In addition, counsel shall be prepared to
 9     make challenges for cause to jurors on the basis of information contained in their
10     questionnaires. These challenges should be limited to jurors who clearly could not serve
11     as a fair juror on the basis of their questionnaire answers. The Court will rule on these
12     challenges at the final pretrial conference.        All prospective jurors who returned
13     questionnaires and who have not been excused for hardship or successfully challenged
14     for cause will be candidates for voir dire.
15                   6.     On May 13, 2019, at 9:00 a.m., 50 prospective jurors will be called
16     to Court to appear for voir dire. The Court will permit counsel to ask follow-up questions
17     of individual jurors based on information contained in the juror questionnaires. Counsel
18     should not venture into new subjects – they should limit their follow-up questions to the
19     items covered in the questionnaire. Following voir dire, the Court will hear and rule on
20     challenges for cause.
21                   7.     The Court will seat 9 jurors. Each side will have 3 pre-emptory
22     strikes.
23                   8.     The Court anticipates that opening statements and evidence will
24     begin on the afternoon of May 13, 2019.
25            B.     Dispositive and Daubert Motions.
26            Dispositive and Daubert motions shall be filed by February 1, 2019, responses by
27     March 1, 2019, and replies by March 15, 2019.
28


                                                     -3-
       Case 2:15-md-02641-DGC Document 12971 Filed 10/16/18 Page 4 of 4
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 309 of 335



 1            C.         Motions in Limine.
 2            Motions in limine, limited to three pages each, shall be filed by March 29, 2018.
 3     Responses to motions in limine, limited to three pages each, shall be filed by
 4     April 12, 2019. No replies shall be filed.
 5            D.         Deposition Designations.
 6            The parties shall provide deposition designations by March 29, 2019.
 7            E.         Final Pretrial Order.
 8            The proposed final pretrial order shall be submitted by April 12, 2019. The Court
 9     will enter a separate order governing the materials that should be submitted with the final
10     pretrial order.
11            F.         Final Pretrial Conference.
12            The Court will hold a final pretrial conference on April 30, 2019 at 10:00 a.m.
13            G.         Trial Days.
14            Trial will be held on May 13-17, 20-24, and 28-31. Plaintiff will be allotted 33
15     hours of trial time and Defendants will be allotted 30 hours of trial time. This schedule
16     should allow the case to get to the jury by the morning of May 30, 2019.
17            Dated this 16th day of October, 2018.
18
19
20
21
22
23
24
25
26
27
28


                                                      -4-
       Case 2:15-md-02641-DGC Document 13329 Filed 11/08/18 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 310 of 335



 1     WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT

 7                              FOR THE DISTRICT OF ARIZONA

 8
 9     IN RE: Bard IVC Filters Products Liability     No. MDL 15-02641-PHX-DGC
10     Litigation,

11                                                    CASE MANAGEMENT
                                                      ORDER NO. 40
12                                                    (Mulkey Bellwether Trial)
13
14
15            Plaintiffs have filed a motion to remove the Mulkey case from the bellwether trial
16     schedule. Doc. 12990. The motion is fully briefed and no party has requested oral
17     argument. Docs. 13118, 13170. The Court will grant the motion.
18     I.     Background.
19            In April 2017, the parties submitted memoranda proposing specific cases for
20     bellwether trials from a pool of more than 40 cases. Docs. 5652, 5706. Both sides
21     selected the Mulkey case. Docs. 5652 at 3, 5706 at 1. Based on the parties’ submissions
22     and oral arguments at the ninth case management conference, the Court selected Mulkey
23     and four other cases for bellwether trials: Booker, Jones, Kruse, and Hyde. Doc. 5770
24     at 1. The Court stated that it would select a sixth bellwether case after two bellwether
25     trials had been completed. Id. at 2.
26            The Booker case was tried in March 2018 and resulted in a $3.6 million jury
27     verdict in the plaintiff’s favor. Docs. 10595, 10596. The Jones case was tried two
28     months later and resulted in a defense verdict. Doc. 11350.
       Case 2:15-md-02641-DGC Document 13329 Filed 11/08/18 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 311 of 335



 1            Following the close of the Jones trial, the Court concluded that the order of the
 2     next three bellwether trials should be Kruse, Hyde, and Mulkey. Doc. 11659 at 1. The
 3     Court scheduled Kruse for September 2018, Hyde for November 2018, and Mulkey for
 4     February 2019. Id. at 1-2. The Court selected Tinlin, a Recovery case, for the sixth
 5     bellwether trial in May 2019. Id. at 4.
 6            The Court subsequently granted summary judgment in favor of Defendants in the
 7     Kruse case. Doc. 12202. The parties agreed that Hyde could be moved to the September
 8     2018 bellwether trial slot in lieu of Kruse. Doc. 11871 at 1. The Hyde trial resulted in
 9     another defense verdict. Doc. 12891.
10            Due to certain health issues experienced by Ms. Mulkey and the fact that
11     discovery in Tinlin was ongoing, the Court determined that Mulkey should be tried in
12     February 2019 and Tinlin three months later. Docs. 12061, 12853, 12971. The Court
13     also determined that a sixth bellwether trial would not be necessary. Doc. 12853 at 1.
14     The summary judgment granted in Kruse had resolved a sixth case.
15            Plaintiffs seek to remove Mulkey from the bellwether trial schedule, arguing that
16     another trial involving an Eclipse filter would be redundant and a waste of resources.
17     Doc. 12990 at 4-6. Defendants oppose the motion. Doc. 13118.
18     II.    Discussion.
19            The primary purposes of this MDL – common discovery and ruling on common
20     issues – have been accomplished. The parties requested that the Court hold bellwether
21     trials to provide insight into how their claims and defenses would be received by juries,
22     with the hope that a global settlement could be achieved before the cases are remanded.
23     See In re Chevron U.S.A., Inc., 109 F.3d 1016, 1019 (5th Cir. 1997); Manual for Complex
24     Litigation, Fourth § 22.315 (Federal Judicial Center 2004). The four bellwether cases
25     resolved to date – Booker, Jones, Kruse, and Hyde – have served this purpose.
26            Booker involved a G2 filter that had experienced multiple failures, with a
27     fractured strut migrating to the plaintiff’s heart. See Doc. 8873 at 2. The jury found in
28     favor of the plaintiff on the failure to warn and punitive damages claims, awarding $1.6


                                                 -2-
       Case 2:15-md-02641-DGC Document 13329 Filed 11/08/18 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 312 of 335



 1     million in compensatory and $2 million in punitive damages. Docs. 10595, 10596.
 2     Plaintiffs have stated that this verdict provides sufficient information regarding the
 3     estimated value of G2 cases involving fractures and serious injuries (Doc. 13117 at 49),
 4     and neither side proposes trying another G2 bellwether case.
 5            Jones involved an Eclipse filter that had experienced failures similar to the G2
 6     filter in Booker. The trial resulted in a defense verdict.
 7            Kruse was resolved in Defendants’ favor on the basis of a statute of limitations
 8     defense. The same defense is asserted in other MDL cases.
 9            Hyde was tried as both a G2X and Eclipse case, with Plaintiffs claiming that
10     Ms. Hyde’s filter was a G2X and Defendants claiming that it was an Eclipse. The parties
11     agree that the Eclipse filter design is same as the G2X, with the exception of electro-
12     polishing. The trial produced another defense verdict.
13            If Mulkey goes to trial, it would be the third trial involving an Eclipse filter. The
14     parties have learned much about the strengths, weaknesses, and value of Eclipse cases
15     from the Jones and Hyde trials. Defendants would present essentially the same liability
16     evidence in Mulkey that they presented in Jones and Hyde.
17            Plaintiffs believe there is nothing to gain from trying another Eclipse case.
18     Docs. 12990 at 4-6, 13117 at 7-8. The Court similarly concludes that there is little to
19     gain, and that the limited knowledge to be acquired from another Eclipse trial is
20     outweighed by the time, money, and judicial resources another three-week jury trial
21     would consume.
22            Defendants assert that Mulkey is different from Jones and Hyde because it is a
23     non-fracture case, and would be the only such case among the bellwether trials.
24     Doc. 13118 at 3. But Plaintiffs dispute this assertion, and would present evidence at trial
25     suggesting that a filter arm fractured. Docs. 12990 at 5, 13170 at 3 & n.2. Plaintiffs
26     further claim that several filter limbs have perforated Ms. Mulkey’s IVC wall, and
27     imaging in January 2017 shows that the limbs are abutting the aorta and interacting with
28     the duodenum and L3-L4 disc space. Doc. 12990 at 5. The Court does not agree with


                                                    -3-
       Case 2:15-md-02641-DGC Document 13329 Filed 11/08/18 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 313 of 335



 1     Defendants’ assertion that Mulkey “is close to a non-injury case.” Doc. 13117 at 55-56;
 2     see Doc. 13118 at 4. And if another Eclipse defense verdict resulted from a Mulkey trial,
 3     as appears likely, the parties would learn nothing about the valuation of limited injuries in
 4     filter cases.
 5            Defendants suggest that Plaintiff’s motion is an attempt to game the bellwether
 6     trial process. The Court does not agree. The Court previously warned the parties that it
 7     would not tolerate attempts to manipulate the bellwether trial process, and still holds that
 8     view. Doc. 8871 at 1-2. Plaintiffs seek to eliminate the Mulkey trial because it would be
 9     the third trial to present Eclipse filter evidence, and the previous two have already
10     resulted in defense verdicts. This is not, in the Court’s view, an effort to skew the
11     bellwether process, but a legitimate effort to avoid the expense of a trial that most likely
12     will provide little new information.1
13            As the Court noted when the bellwether process began, “five or six cases should
14     provide the parties with ample information to achieve global settlement if such settlement
15     is possible.” Id. at 2. With completion of the Tinlin trial, the Court will have resolved
16     five bellwether cases on the merits – one on the statute of limitations defense and four
17     through jury trials.
18            The Court will grant Plaintiffs’ motion and remove Mulkey from the bellwether
19     trial schedule. This decision is based not on Ms. Mulkey’s withdrawal of her Lexecon
20     waiver, but on the Court’s decision that the time and expense of trying Mulkey would
21     significantly outweigh any benefits to be derived from the trial.
22            IT IS ORDERED:
23            1.       Plaintiffs’ motion to amend the bellwether trial schedule to remove the
24     Mulkey case (Doc. 12990) is granted.
25
26
              1
27               The Court also disagrees with Defendants’ suggestion that Plaintiffs previously
       tried to skew the bellwether pool by failing to provide Lexecon waivers in two cases. As
28     Defendants know, the Court specifically found otherwise. See Doc. 3214 at 1.


                                                   -4-
       Case 2:15-md-02641-DGC Document 13329 Filed 11/08/18 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 314 of 335



 1           2.      The dates and deadlines for the February 2019 bellwether trial set forth in
 2     Case Management Order No. 38 (Doc. 12853 at 2-4) are vacated. The Court will try the
 3     Tinlin case in May 2019 as presently scheduled. See Doc. 12971 (CMO No. 39).
 4           3.      The Court will hold a status conference with the parties on
 5     December 6, 2018, at 10:00 a.m. Out-of-state counsel may participate by phone. The
 6     purpose will be to discuss compliance with the Tinlin schedule and any other matters the
 7     parties deem relevant. The parties should file a joint status report three days before the
 8     conference.
 9           Dated this 8th day of November, 2018.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -5-
       Case 2:15-md-02641-DGC Document 15098 Filed 02/04/19 Page 1 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 315 of 335


 1
 2
 3
 4
 5
 6
                           IN THE UNITED STATES DISTRICT COURT
 7
                                 FOR THE DISTRICT OF ARIZONA
 8
 9
10     IN RE: Bard IVC Filters Products Liability         No. MDL 15-02641-PHX-DGC
       Litigation
11                                                        THIRD AMENDED CASE
12                                                        MANAGEMENT ORDER NO. 1

13
14
15            In Case Management Order (CMO) No. 1, entered October 30, 2015, the Court set
16     appointments of Plaintiffs’ leadership for a term of one year. Doc. 248. The Court entered
17     Amended CMO No. 1 on November 16, 2016, re-appointing Co-Lead Counsel and
18     appointing a Plaintiffs’ Executive Committee for another one-year term. Doc. 4016. On
19     March 21, 2017, the Court issued Second Amended CMO No. 1 re-appointing Co-Lead
20     Counsel and Plaintiffs’ Executive Committee through November 16, 2017. Doc 5285. The
21     Court has reviewed Plaintiffs’ Co-Lead/Liaison Counsel’s Memorandum Re Leadership
22     Appointments (Doc. 14418) and issues this Third Amended CMO No. 1 for the appointment
23     of individuals to Plaintiffs’ leadership in this MDL for the term of this Order.
24     I.     Plaintiffs’ Leadership Counsel Appointments.
25            The Court having considered all of the applications submitted and other relevant
26     information, appoints the following plaintiffs’ counsel to leadership positions, as indicated
27     and to be known as “Plaintiffs Leadership Counsel” (PLC):
28
       Case 2:15-md-02641-DGC Document 15098 Filed 02/04/19 Page 2 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 316 of 335


 1
        Plaintiffs’ Co-Lead/Liaison Counsel and State/Federal Liaison Counsel
 2                                              Lopez McHugh, LLP
        Ramon R. Lopez
 3                                              100 Bayview Cir., Ste. 5600
                                                Newport Beach, CA 92660
 4                                              Beus Gilbert PLLC
        Mark S. O’Connor                        701 N. 44th Street
 5                                              Phoenix, AZ 85008
 6
 7      Plaintiffs’ Executive Committee (PEC)
                                                Heaviside Reed Zaic
 8      Julia Reed Zaic
                                                312 Broadway St., Ste. 203
 9                                              Laguna Beach, CA 92651
                                                The Nations Law Firm
10      Howard L. Nations
                                                3131 Briarpark Dr., #208
11                                              Houston, TX 77042
                                                Baron & Budd, P.C.
        Russell W. Budd
12                                              3102 Oak Lawn Ave., Ste. 1100
                                                Dallas, TX 75219
13                                              Lieff, Cabraser, Heimann & Bernstein, LLP
        Wendy R. Fleishman
14                                              250 Hudson St., 8th Floor
                                                New York, NY 10013
15
16      Plaintiffs’ Steering Committee (PSC)
17                                              Gallagher & Kennedy, PA
        Shannon Clark
                                                2575 E. Camelback Rd., Ste. 1100
18                                              Phoenix, AZ 85016
                                                Dalimonte Rueb, LLP
19      John A. Dalimonte
                                                85 Devonshire St., Ste. 1000
20                                              Boston MA, 02109
                                                Law Offices of Ben C. Martin
21      Ben C. Martin
                                                3219 McKinney Ave., Ste. 100
22                                              Dallas, TX 75204
                                                Babbitt & Johnson, PA
23      Joseph R. Johnson
                                                1641 Worthington Rd., #100
24                                              West Palm Beach, FL 33409
                                                Wagstaff & Cartmell, LLP
        Thomas P. Cartmell
25                                              4740 Grand Ave., #300
                                                Kansas City, MO 64112
26                                              Branch Law Firm
        Margaret Branch
27                                              2025 Rio Grande Blvd, NW
                                                Albuquerque, NM 87104
28

                                                2
       Case 2:15-md-02641-DGC Document 15098 Filed 02/04/19 Page 3 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 317 of 335


 1                                          Motley Rice, LLC
        Donald A. Migliori
 2                                          321 South Main St., 2nd Floor
                                            Providence, RI 02903
 3                                          Bossier & Associates PLLC
        Sheila M. Bossier
                                            1520 North State St.
 4                                          Jackson, MS 39202
 5                                          Goldenberg Law, PLLC
        Stuart L. Goldenberg
                                            800 Lasalle Ave., #2150
 6                                          Minneapolis, MN 55402
 7                                          Provost Umphrey Law Firm, LLP
        Christopher T. Kirchmer
                                            490 Park St., P.O. Box 4905
 8                                          Beaumont, TX 77704
                                            Walkup, Melodia, Kelly & Schoenberger
 9      Michael A. Kelly
                                            650 California St.
10                                          San Francisco, CA 94108
                                            Fears Nachawati Law Firm
11      Matthew McCarley
                                            4925 Greenville Ave., Ste. 715
12                                          Dallas, TX 75206
                                            Faraci Lange, LLP
13      Hadley L. Matarazzo
                                            First Federal Plaza
                                            28 East Main St., Ste. 1100
14
                                            Rochester, NY 14614
15                                          TorHoerman Law, LLC
        Eric M. Terry
                                            210 Main St.
16                                          Edwardsville, IL 62025
17                                          Osborne & Associates Law Firm, PA
        Joseph A. Osborne
                                            433 Plaza Real, Ste. 271
18                                          Boca Raton, FL 33432
19                                          The Gallagher Law Firm, LLP
        Michael T. Gallagher
                                            2905 Sackett Street
20                                          Houston, TX 77098
                                            Farris, Riley & Pitt LLP
21      Calle Mendenhall
                                            The Financial Center
22                                          505 20th Street North, Ste. 1700
                                            Birmingham, AL 35203
23                                          Levin Papantonio Thomas Mitchell
        Matthew Schultz
24                                          Rafferty Proctor, PA
                                            316 S. Baylen St.
25                                          Suite 600
                                            Pensacola FL 32502
26
                                            Hausfeld, LLP
        Steven Rotman
27                                          1700 K Street NW
                                            Suite 650
28                                          Washington DC 20006
                                            3
       Case 2:15-md-02641-DGC Document 15098 Filed 02/04/19 Page 4 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 318 of 335


 1     II.      Responsibilities.
 2              A.    Procedural Matters.
 3                    1.     As noted in this Court’s previous Order Setting Initial Case
 4     Management Conference dated September 15, 2015, the Clerk of this Court will maintain
 5     a master docket case file under the style “In Re: Bard IVC Filters Products Liability
 6     Litigation” and the identification “MDL No. 2641.” Lead/Liaison will be (a) the only
 7     attorneys permitted to file in the Master Docket as to all actions, and (b) the only attorneys
 8     receiving Notices of Electronic Filing for pleadings and orders filed in the Master Docket
 9     for all actions.
10                    2.     With regard to the Master Docket, Plaintiffs’ Lead/Liaison Counsel
11     shall:
12                    a.     Serve as the recipient for all Court orders.
13                    b.     Coordinate service and filings for all plaintiffs whether presently
14                    included or subsequently added.
15                    c.     Maintain and distribute to co-counsel and to Defendants’ Counsel an
16                    up-to-date service list.
17                    d.     Maintain responsibility for service upon all other attorneys and parties
18                    as to filings made in the master docket. Specifically, Lead/Liaison Counsel
19                    shall receive and distribute, to all other Plaintiffs’ counsel, pleadings orders,
20                    and motions by email, overnight courier service, or telecopier, within two
21                    days after receipt, unless such service has been waived, in writing, by a
22                    receiving counsel.
23                    e.     Coordinate discovery and litigation with similar cases outside of this
24                    Court's jurisdiction.
25                    3.     Lead/Liaison Counsel is only responsible for service with regard to
26     filings in the Master Docket. With regard to case-specific filings, all attorneys of record in
27     the relevant member action will receive a Notice of Electronic Filing from the Court.
28

                                                      4
       Case 2:15-md-02641-DGC Document 15098 Filed 02/04/19 Page 5 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 319 of 335


 1                     4.      New counsel for later-filed or later-transferred cases that become part
 2     of this MDL shall be responsible for checking the Master Docket for all orders previously
 3     entered that may have relevance to such new cases.
 4              B.     Responsibilities Specific to Lead/Liaison Counsel.
 5              In addition to the responsibilities identified above, Plaintiffs’ Lead/Liaison Counsel
 6     shall:
 7                     1.      Coordinate the establishment of a document depository, real or virtual,
 8     to be available to all participating plaintiffs’ counsel;
 9                     2.      Maintain and make available to all participating plaintiffs’ counsel of
10     record, at reasonable hours, a complete file of all documents served by or upon each party
11     (except documents as may be available at a document depository);
12                     3.      Prepare agendas for court conferences and periodically report
13     regarding the status of the case; and
14                     4.      Carry out such other duties as the Court may order.
15              C.     Responsibilities of Plaintiffs’ Executive Committee.
16              The PEC shall assist, advise, and collaborate with Co-Lead Counsel in the discharge
17     of duties of liaison and Co-Lead Counsel outlined in Sections II. A and B above. The PEC,
18     with the authority of Co-Lead counsel, and in coordination with their efforts and
19     responsibilities, shall assist and collaborate with Co-Lead Counsel in the administration,
20     organization, and strategic decisions of the PLC. At the direction of Co- Lead Counsel
21     PEC members shall have the authority to make, supervise and oversee assignments to other
22     PSC members.
23              D.     Responsibilities Applicable to all Plaintiffs’ Leadership Counsel.
24              Plaintiffs’ Leadership Counsel shall have the following responsibilities:
25                     1.      Discovery
26                     a. Initiate, coordinate, and conduct all pretrial discovery on behalf of
27                          plaintiffs in all actions which are consolidated with this MDL.
28

                                                       5
       Case 2:15-md-02641-DGC Document 15098 Filed 02/04/19 Page 6 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 320 of 335


 1                b. Develop and propose schedules for the commencement, execution, and
 2                     completion of all discovery on behalf of all plaintiffs.
 3                c. Cause to be issued in the name of all plaintiffs the necessary discovery
 4                     requests, motions and subpoenas pertaining to any witnesses and
 5                     documents needed to properly prepare for the trial of relevant issues found
 6                     in the pleadings of this litigation.
 7                d. Conduct all discovery in a coordinated and consolidated manner on behalf
 8                     of and for the benefit of all plaintiffs.
 9                2.      Hearings and Meetings
10                a. Call meetings of counsel for plaintiffs for any appropriate purpose,
11                     including coordinating responses to questions of other parties or of the
12                     Court. Initiate proposals, suggestions, schedules or joint briefs, and any
13                     other appropriate matters pertaining to pretrial proceedings.
14                b. Examine witnesses and introduce evidence on behalf of plaintiffs at
15                     hearings.
16                c. Act as spokespersons for all plaintiffs at pretrial proceedings and in
17                     response to any inquiries by the Court, subject to the right of any plaintiff’s
18                     counsel to present non-repetitive individual or different positions.
19                3.      Miscellaneous
20                a. Submit and argue all verbal and written motions presented to the Court on
21                     behalf of Plaintiff’s Leadership Counsel as well as oppose when necessary
22                     any motion submitted by defendants or other parties which involve
23                     matters within the sphere of the responsibilities of Plaintiffs’ Leadership
24                     Counsel.
25                b. Negotiate and enter into stipulations with defendants regarding this
26                     litigation. All stipulations entered into by Plaintiffs’ Leadership Counsel,
27                     except for strictly administrative details such as scheduling, must be
28                     submitted for Court approval and will not be binding until ratified by the

                                                     6
       Case 2:15-md-02641-DGC Document 15098 Filed 02/04/19 Page 7 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 321 of 335


 1                     Court.    Any attorney not in agreement with a non-administrative
 2                     stipulation shall file with the Court a written objection within five (5) days
 3                     after he/she knows or should have reasonably become of aware of the
 4                     stipulation. Failure to object within the term allowed shall be deemed a
 5                     waiver and the stipulation will automatically be binding on that party.
 6                  c. Explore, develop, and pursue all settlement options pertaining to any
 7                     claim or portion thereof of any case filed in this litigation.
 8                  d. Maintain adequate files of all pretrial matters, including establishing and
 9                     maintaining a document or exhibit depository, in either real or virtual
10                     format, and having those documents available, under reasonable terms and
11                     conditions for examinations by all MDL plaintiffs or their attorneys.
12                  e. Perform any task necessary and proper for Plaintiffs Leadership Counsel
13                     to accomplish its responsibilities as defined by the Court’s orders,
14                     including organizing subcommittees comprised of plaintiffs’ lawyers not
15                     on Plaintiffs’ Leadership Counsel.
16                  f. Work with Lead/Liaison Counsel to coordinate the responsibilities of
17                     Plaintiffs’ Leadership Counsel meetings, keep minutes or transcripts of
18                     these meetings, appear at periodic Court-noticed status conferences,
19                     perform other necessary administrative or logistic functions of Plaintiffs’
20                     Leadership Counsel, and carry out any duty as ordered by the Court.
21                  g. Perform other such functions that may be expressly authorized by further
22                     Court Orders.
23           E.     Reimbursement of Costs Expensed.
24           Plaintiffs’ Leadership Counsel shall be entitled to seek reimbursement for costs
25     expended at the time and in a manner approved by the Court. Reimbursements will be
26     governed by a further case management order to be proposed by Plaintiffs’ Leadership
27     Counsel and entered by the Court.
28

                                                    7
       Case 2:15-md-02641-DGC Document 15098 Filed 02/04/19 Page 8 of 8
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 322 of 335


 1     III.   Term of Appointments.
 2            Appointments to all leadership positions in this order shall last until November 16,
 3     2019 unless terminated earlier by the Court. Thirty days before the expiration of this one-
 4     year term, Lead/Liaison Counsel shall file a memorandum notifying the Court of the need
 5     to make further appointments and making recommendations regarding these appointments.
 6            Dated this 4th day of February, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      8
       Case 2:15-md-02641-DGC Document 15176 Filed 02/08/19 Page 1 of 3
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 323 of 335



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT

 7                                FOR THE DISTRICT OF ARIZONA

 8
 9     IN RE: Bard IVC Filters Products Liability        No. MDL 15-02641-PHX-DGC
10     Litigation,
                                                         CASE MANAGEMENT ORDER NO. 41
11
                                                         (Tinlin Trial, SNF Cases, Remand of Mature
12                                                       Cases, and Possible Settlement Procedures)
13
14
15              The Court held a case management conference with the parties on February 1,
16     2019. See Doc. 15070. The conference concerned issues raised in the parties’ joint status
17     report (Doc. 14870) and other matters. On the basis of the conference, the Court enters
18     the following orders:
19              1.     Tinlin Trial.
20              The Court reviewed with the parties the schedule for the Tinlin trial, as set forth in
21     Case Management Order No. 39 (Doc. 12971), as modified by a later minute entry
22     (Doc. 13587). With the exception of one expert deposition, the parties are on schedule.
23     The Court agrees that the parties may complete the deposition of Dr. Morris during the
24     month of February 2019. See Doc. 14870 at 2. The rest of the schedule will remain in
25     place.
26              The Court discussed with the parties the ability of Ms. Tinlin to travel to Phoenix
27     for trial. Plaintiff’s counsel should provide an update to the Court on this issue by
28     March 1, 2019. If Plaintiff’s counsel learn that Ms. Tinlin cannot travel, counsel for
       Case 2:15-md-02641-DGC Document 15176 Filed 02/08/19 Page 2 of 3
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 324 of 335



 1     both sides should confer about her possible remote participation in the trial and, if she
 2     intends to testify, about compliance with Rule 43(a). Plaintiff’s counsel will also need to
 3     begin making arrangements to have Ms. Tinlin participate in the trial from the federal
 4     court in Wisconsin. This topic should be addressed in the March 1, 2019 status report.
 5            2.     Simon Nitinol Filter (“SNF”) Cases.
 6            The Court agrees with the parties’ assessment (id. at 2-3) that the recent order of
 7     the Judicial Panel on Multidistrict Litigation (Doc. 14112) confirms that the SNF cases
 8     are part of this MDL proceeding. The Court enters the following orders:
 9                   a.     By March 1, 2019, Plaintiffs’ lead counsel shall contact and confer
10     with attorneys representing SNF clients in this MDL proceeding. Lead counsel will
11     inform these attorneys that the Court is requiring them to organize into a plaintiffs’
12     steering committee for SNF cases and to assist in the management and efficient litigation
13     of those cases.
14                   b.     Attorneys responsible for those cases shall confer with defense
15     counsel regarding an appropriate schedule and procedures for preparing the cases for
16     trial. These discussions should include the five topics identified in the parties’ joint
17     status report (Doc. 14870 at 3).
18                   c.     The Court will hold a case management conference on March 18,
19     2019, at 2:00 p.m. Current lead counsel for Plaintiffs, defense counsel, and lawyers who
20     agree to represent SNF plaintiffs in this MDL will participate in the conference. The
21     purpose of the conference will be to identify leadership for the SNF plaintiffs and
22     establish an efficient schedule for litigating the SNF cases. The parties shall file a joint
23     status report regarding the SNF cases by March 13, 2019.
24                   d.     Once lead plaintiffs’ counsel have been identified for the SNF cases,
25     the Court will require them to reach agreement on the establishment of a common fund
26     for the SNF cases. The Court presumes that this agreement will be similar to the
27     common fund established for the rest of this MDL. See Doc. 372 (CMO No. 6).
28                   e.     The Court’s intent will be to complete discovery and motion practice


                                                  -2-
       Case 2:15-md-02641-DGC Document 15176 Filed 02/08/19 Page 3 of 3
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 325 of 335



 1     on the SNF cases in the most efficient manner possible and, if necessary, hold one or two
 2     bellwether trials on the SNF cases.
 3            3.     Remand of Mature Cases.
 4            The Court confirmed that an order for transfer of the record to the transferor
 5     districts for the mature cases has been entered. See Doc. 14973. The Clerk’s office has
 6     sent a zip file to each of these districts containing the record on remand stipulated to by
 7     the parties. See Doc. 13158.
 8            4.     Possible Establishment of Settlement Procedures.
 9            The Court and parties discussed the possibility of establishing a separate track in
10     this MDL for cases likely to be resolved in settlement. Defense counsel proposed that
11     cases which have been settled in principle, or which are near settlement in principle,
12     could be placed on this track until the settlements could be consummated, rather than
13     being remanded to transferor districts. The Court is willing to consider such a procedure,
14     but directed the parties to confer and present a joint proposal by March 1, 2019. Any
15     such proposal would need to specify the basis on which a case would be identified to be
16     placed on a settlement track rather than being remanded to the transferor court, establish
17     a schedule under which cases on the settlement track would either reach a completed
18     settlement or be remanded, and a schedule for when the settlement track would be
19     initiated and how long it would remain in place. After receiving this submission, the
20     Court will consider whether such a settlement track would be appropriate in this case, or
21     whether remand of all cases should simply begin after the Tinlin trial.
22            Dated this 8th day of February, 2019.
23
24
25
26
27
28


                                                  -3-
       Case 2:15-md-02641-DGC Document 16343 Filed 03/21/19 Page 1 of 7
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 326 of 335



 1     WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT

 7                              FOR THE DISTRICT OF ARIZONA

 8
 9     IN RE: Bard IVC Filters Products                No. MDL 15-02641-PHX-DGC
       Liability Litigation,
10                                                     CASE MANAGEMENT ORDER NO. 42
11
                                                       (Tinlin Trial, SNF Cases, Duplicative Cases,
12                                                     Settlement Procedures and Remand or
                                                       Transfer)
13
14
15            The Court held a case management conference with the parties on
16     March 18, 2019. Doc. 16093. The conference concerned issues raised in the parties’
17     joint status report (Doc. 15948) and other matters. On the basis of the conference, the
18     Court enters the following orders:
19            1.     Tinlin Trial (including change of pretrial conference date).
20                   a.     Plaintiffs’ counsel provided information suggesting that Mrs. Tinlin
21     will not be able to travel to Phoenix for trial and asked that she be permitted to testify and
22     observe portions of the trial remotely. Doc. 15693. Defendants do not oppose the
23     request, but ask that various procedures be put in place to ensure that no prejudice results
24     from her remote testimony and observation. Doc. 15954. Plaintiffs are directed to work
25     with the Court’s technology staff and the federal district court in Green Bay, Wisconsin,
26     to arrange for Mrs. Tinlin’s video testimony during trial. Assuming adequate technical
27     arrangements can be made, the Court further concludes that (1) Mrs. Tinlin will be alone
28     in a room with a videographer and courtroom deputy clerk at the time of her testimony,
       Case 2:15-md-02641-DGC Document 16343 Filed 03/21/19 Page 2 of 7
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 327 of 335



 1     although counsel for both sides may be in the courthouse to deal with any issues that
 2     arise; (2) the parties shall confer about exhibits to be used during her testimony, and a
 3     complete set of marked exhibits will be provided for the clerk to place in front of Mrs.
 4     Tinlin during her testimony; (3) Plaintiffs shall pay any costs associated with the remote
 5     testimony; (4) the parties shall confer and propose a jury instruction that can be read
 6     during trial to explain Mrs. Tinlin’s absence from trial and the reasons for her remote
 7     testimony; and (5) Mrs. Tinlin may observe other portions of the trial from the remote
 8     location, but will not appear via video while observing the proceedings. With these
 9     safeguards in place, the Court finds that Mrs. Tinlin’s remote testimony satisfies the high
10     standard in Federal Rule of Civil Procedure 43(a) for remote testimony during trial.
11     Plaintiffs’ motion (Doc. 15693) is granted.
12                   b.      Due to scheduling issues, the date for the final pretrial conference
13     will be changed from April 30 to April 29, 2019. The conference will begin at 10:00
14     a.m. on April 29, 2019.
15                   c.      Plaintiffs have filed a motion to seal their unredacted summary
16     judgment materials.     Doc. 15695; see Docs. 15071, 15072 (sealed lodged proposed
17     documents). The motion fails to address the applicable compelling reasons standard. See
18     Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006). The Court
19     denied a similar motion filed by Defendants. See Docs. 15072, 15175. Plaintiffs’ motion
20     to seal (Doc. 15695) is denied without prejudice.           The parties shall have until
21     March 29, 2019, to file new motions to seal that address the relevant legal standard.
22            2.     Simon Nitinol Filter (“SNF”) Cases.
23            Case Management Order No. 41 directed Plaintiffs’ lead counsel to contact and
24     confer with attorneys representing SNF clients in this MDL proceeding, to inform these
25     attorneys that the Court is requiring them to organize into a Plaintiffs’ steering committee
26     for SNF cases and to assist in the management and efficient litigation of those cases, to
27     inform them that they must confer with defense counsel regarding an appropriate
28     schedule and procedures for preparing the cases for trial, including the five topics


                                                  -2-
       Case 2:15-md-02641-DGC Document 16343 Filed 03/21/19 Page 3 of 7
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 328 of 335



 1     identified in the parties’ previous joint status report (Doc. 14870 at 3), and to be prepared
 2     at the case management conference on March 18, 2019, to put in place the leadership
 3     structure for the SNF cases. Doc. 15176 at 2. Once lead plaintiffs’ counsel were
 4     identified for the SNF cases, the Court would require them to reach agreement on the
 5     establishment of a common fund for the SNF cases, which the Court presumes would be
 6     similar to the common fund established for the rest of this MDL. Id.; see Doc. 372
 7     (CMO No. 6). The Court’s intent was to complete discovery and motion practice on the
 8     SNF cases in the most efficient manner possible and, if necessary, hold one or two
 9     bellwether trials on the SNF cases. Id. at 2-3.
10            Plaintiffs’ lead counsel report that they have contacted all known attorneys who
11     represent Plaintiffs in SNF cases transferred to or filed in this MDL, asking them to take
12     leadership roles in the SNF cases. Doc. 15948 at 2. That communication was followed
13     by further communications with some who expressed interest in taking on a leadership or
14     committee position. No lawyer has stepped forward to lead the SNF cases. One attorney
15     expressed a willingness to serve on a steering committee, but is not willing to serve as
16     lead counsel. See id. Plaintiffs’ lead counsel encouraged her to attend the hearing set for
17     March 18, 2019, but she did not. Plaintiffs’ lead counsel have also identified a few
18     additional attorneys who are willing to serve on a steering committee, but are similarly
19     reluctant to take on a lead counsel role.
20            Without Plaintiffs’ lawyers who are willing to assume leadership of the SNF
21     cases, those cases cannot be resolved expeditiously, the Court cannot manage the SNF-
22     case docket in this MDL, and Defendants will be prejudiced. The Court will afford the
23     SNF-case attorneys one more opportunity to organize a steering committee, designate
24     lead counsel, confer with defense counsel, and undertake litigation of the SNF cases. See
25     Doc. 15176 at 2-3. If those attorneys do not step forward and assume responsibility for
26     litigating their cases, the Court will dismiss the SNF cases for lack of prosecution and
27     failure to comply with the Court’s orders. See Doc. 15948 at 3; Fed. R. Civ. P. 41(b);
28     Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988) (“In determining whether to dismiss


                                                   -3-
       Case 2:15-md-02641-DGC Document 16343 Filed 03/21/19 Page 4 of 7
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 329 of 335



 1     an action for lack of prosecution, the district court is required to weigh several factors:
 2     (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
 3     manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy
 4     favoring disposition of cases on their merits and (5) the availability of less drastic
 5     sanctions.”) (quotation marks and citation omitted).
 6            Attorneys in SNF cases shall have until May 1, 2019, to (a) organize into a
 7     Plaintiffs’ steering committee for SNF cases; (b) designate lead counsel for such cases;
 8     (c) confer with defense counsel regarding an appropriate schedule and procedures for
 9     preparing the cases for trial, including the five topics identified in the parties’ joint status
10     report (Doc. 14870 at 3); and (d) file a memorandum identifying the attorneys
11     recommended for the steering committee and lead counsel, explain why they are
12     qualified and able to litigate the SNF cases, and setting forth the proposed schedule for
13     this litigation. The Court will then schedule a hearing to appoint a steering committee
14     and lead counsel and set a schedule for completing discovery and motion practice in the
15     SNF cases.
16            Attorneys with SNF cases are warned that the Court will dismiss those cases
17     for lack of prosecution if they do not comply fully with this order. See Fed. R. Civ.
18     P. 41(b). Existing lead counsel are directed, within seven days of this order, to share
19     this order and the Court’s directive with all attorneys who have SNF cases in this
20     MDL.
21            3.     Duplicative Cases.
22            Defendants have filed a motion to dismiss duplicative complaints filed in this
23     MDL. Doc. 15738. The motion includes a list of seven plaintiffs who have filed more
24     than one complaint. Id. at 2.1 Before filing the motion, Defendants sent multiple letters
25
26
              1
                One of the plaintiffs, Pamela Smith, filed a motion to dismiss her second-filed
27     action (Case No. CV17-3089), which has been granted. Docs. 15860, 15966. Another
       plaintiff not on the list, Leslie Sheffield, filed a stipulation to dismiss a duplicative
28     complaint, which has been granted. Docs. 15955, 15996 (Case No. CV17-4288).


                                                    -4-
       Case 2:15-md-02641-DGC Document 16343 Filed 03/21/19 Page 5 of 7
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 330 of 335



 1     notifying Plaintiffs’ Steering Committee and counsel for each individual plaintiff of the
 2     duplicative actions.   See Doc. 15738-1.       The letters explained that the duplicate
 3     complaints raise the same claims for the same individual as asserted in the initial
 4     complaints, and requested that one of the cases be dismissed. See Doc. 15738 at 3.
 5     Plaintiffs’ lead counsel in this MDL do not oppose dismissal of the duplicate complaints,
 6     and counsel for the individual plaintiffs have not responded to Defendants’ letters and the
 7     motion to dismiss (with the exceptions noted above).
 8            The filing of duplicative complaints in this MDL is not appropriate.             See
 9     Doc. 15738-2 at 3; see also M.M. v. Lafayette Sch. Dist. 681 F.3d 1082, 1091 (9th Cir.
10     2012) (“It is well established that a district court has broad discretion to control its own
11     docket, and that includes the power to dismiss duplicative claims.”). Defendants’ motion
12     (Doc. 15738) is granted and the following duplicate complaints are dismissed:
13
14             Giambra, William, CV-17-03891 (Oct. 24, 2017);

15             Holland, Betty, CV-17-03440 (Oct. 04, 2017);

16             Mathis, Reginald, CV-17-04302 (Nov. 27, 2017);

17             McBride, Bernardette, CV-17-00876 (Mar. 24, 2017);

18             Pedersen, Charlene, CV-17-04308 (Nov. 27, 2017); and

19             Pirl, Tracy, CV-17-03025 (Sept. 6, 2017).2

20            4.     Settlement Procedures and Remand or Transfer.
21            The parties have suggested that the Court establish a schedule and procedure for
22     possible settlement of MDL cases after conclusion of the Tinlin trial. The Court will
23     accept the proposal, but advises the parties that it does not intend to delay remand or
24     transfer of MDL cases after a reasonable opportunity to settle.
25
26            2
                The initial complaints remain part of this MDL. See Giambra, CV-17-00191
       (Jan. 20, 2017); Holland, CV-16-03147 (Sept. 16, 2016); Mathis, CV-17-03469 (Oct. 4,
27
       2017); McBride, CV-16-01090 (Apr. 18, 2016); Pedersen, CV-17-00941 (Mar. 29,
28     2017); Pirl, CV-17-00899 (Mar. 27, 2017).


                                                  -5-
       Case 2:15-md-02641-DGC Document 16343 Filed 03/21/19 Page 6 of 7
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 331 of 335



 1               a.    By July 1, 2019, Plaintiffs’ lead counsel and defense counsel shall file with
 2     the Court a joint memorandum identifying all cases in this MDL that fall within the two
 3     tracks:
 4               Track 1: Tentatively Resolved Cases. These include cases or groups of cases
 5     that have been resolved in principle pursuant to an executed release or term sheet.
 6               Track 2: Cases Near Settlement. These include cases or groups of cases that are
 7     the subject of substantive settlement negotiations and as to which both sides agree that
 8     discussions have progressed to the point where execution of a release or term sheet is
 9     likely in the near future.
10               b.    By July 15, 2019, for all cases in this MDL that are not in Track 1 or
11     Track 2, the Court will recommend that cases transferred to the MDL be remanded by the
12     Judicial Panel on Multidistrict Litigation (“JPML”) to the transferor districts (see JPML
13     Rule 10.1(b)) and, if cases were directly filed in this MDL and did not originate in
14     Arizona (see Doc. 363 at 3), will transfer these cases to the proper district under
15     28 U.S.C. § 1404(a).
16               c.    On August 1, 2019, and every first of the month thereafter until this
17     MDL is concluded, the parties shall file a joint report on the settlement status of cases in
18     Track 1 and Track 2. Any case in either track may be removed from the track and from
19     this MDL upon counsel for either side concluding that further settlement efforts in the
20     case are not warranted. See Doc. 15629 at 3. The monthly report shall identify all cases
21     that have been so designated or otherwise are not included in Track 1 or Track 2, and the
22     Court will, by the 15th of the month, recommend remand by the JPML to the transferor
23     district or make a § 1404(a) transfer of the case to the proper district. The monthly report
24     shall state, with respect to each such case, (1) whether it was transferred by the JPML or
25     directly filed in this MDL, and (2) the district from which it was transferred by the JPML
26     or the district to which it should be transferred if it was directly filed in the MDL.
27               d.    All cases in Track 1 for which a stipulated dismissal has not been filed by
28     November 1, 2019, will be recommended to the JPML for remand or will be transferred


                                                    -6-
       Case 2:15-md-02641-DGC Document 16343 Filed 03/21/19 Page 7 of 7
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 332 of 335



 1     under § 1404(a). Upon a showing of very good cause, cases in Track 1 may be put on a
 2     list for remand or transfer in an additional 30 days if a stipulated dismissal has not been
 3     filed. Track 1 cases will not be continued in this MDL beyond the additional 30 days.
 4            e.      All cases in Track 2 for which a release or term sheet has been executed by
 5     November 1, 2019, will be continued in Track 2 for an additional six months, to
 6     May 1, 2020, to allow time to complete settlement paperwork and file a stipulated
 7     dismissal.
 8            f.      All cases in Track 2 for which a release or term sheet has not been executed
 9     by November 1, 2019, will be recommended to the JPML for remand or will be
10     transferred under § 1404(a).
11            g.      All cases in Track 2 with a release or term sheet executed by
12     November 1, 2019, but for which no stipulated dismissal has been filed by May 1, 2020,
13     will be recommended to the JPML for remand or will be transferred under § 1404(a).
14            h.      By July 1, 2019, the parties shall (1) update and lodge with the Court the
15     joint proposed report to be sent to the JPML with cases recommended for remand and to
16     districts receiving transfers under § 1404(a) (see Doc. 12534); (2) update and file the
17     stipulated designation of record to be sent with remanded and transferred cases (see
18     Doc. 13158); and (3) provide the Clerk of Court with a ZIP file containing the documents
19     identified in the updated designation of record (see Doc. 14973; JPML Rule 10.4).
20            i.      The parties may take videotaped trial testimony of key witnesses between
21     June 1 and September 1, 2019, to be provided to counsel who will try cases after remand
22     or transfer.
23            j.      The Court intends to set a closing date for new cases to be transferred to or
24     directly filed in this MDL. The Court will confer with the JPML and enter an order
25     identifying such a date.
26            Dated this 21st day of March, 2019.
27
28


                                                    -7-
       Case 2:15-md-02641-DGC Document 17494 Filed 05/02/19 Page 1 of 3
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 333 of 335



 1     WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT

 7                               FOR THE DISTRICT OF ARIZONA

 8
 9      IN RE: Bard IVC Filters Products                No. MDL 15-02641-PHX-DGC
        Liability Litigation,
10                                                      CASE MANAGEMENT ORDER NO. 43
11
                                                        (Tinlin Trial, Common Benefit Fund Fee
12                                                      and Expense Accounts, Closing Date for
                                                        New Cases and Remand or Transfer, and
13
                                                        SNF Cases)
14
15            The Tinlin bellwether trial will begin on May 13, 2019. Doc. 12971 at 3-4. The
16     Court held a final pretrial conference with the parties on April 29, 2019. Doc. 17453. The
17     conference concerned issues raised in the parties’ trial briefs and proposed final pretrial
18     order, and other matters. On the basis of the conference, the Court enters the following
19     orders:
20            1.     Tinlin Trial.
21                   a.      By May 8, 2019, the parties shall file a joint witness list to give to the
22     prospective jurors on the first day of trial.
23                   b.      Plaintiffs shall file a memorandum regarding the ruling on MIL 1
24     (Docs. 16576, 17285) by the close of business on May 1, 2019. Defendants shall file a
25     response by the close of business on May 3, 2019. The memoranda are limited to three
26
       pages each. No reply shall be filed.
27
                     c.      By May 6, 2019, the parties shall jointly file proposed jury
28
       instructions for the fraudulent concealment claim and revised proposed verdict forms.
       Case 2:15-md-02641-DGC Document 17494 Filed 05/02/19 Page 2 of 3
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 334 of 335



 1                       d.    By close of business on May 3, 2019, Defendants shall file a response,
 2     limited to three pages, to Plaintiffs’ argument that Wisconsin law does not allow a
 3     manufacturer to allocate fault to third parties on strict product liability claims. Doc. 17357
 4     at 2.
 5                       e.    Plaintiffs shall notify the Court by the close of business on May 1,
 6     2019, as to when the Tinlins will be testifying. Plaintiffs are directed to make advanced
 7     arrangements with the courtroom deputy should the Tinlins wish to listen to any portion of
 8
       the trial by telephone.
 9
                         f.    By May 3, 2019, the parties shall jointly file a revised proposed
10
       preliminary instruction regarding video appearance that includes Mr. Tinlin.                See
11
       Doc. 17436 at 8.
12
                2.       Motion for Common Benefit Fund Fee and Expense Accounts.
13
                         a.    By May 10, 2019, the parties shall file a joint proposed order for the
14
       establishment of common benefit fee and expense accounts and appointment of an escrow
15
       agent.        See Docs. 372 at 9, 16932 at 2-3. The Court will decide whether to increase
16
       common benefit fee and cost assessments when the issue is fully briefed and the Court’s
17
       schedule permits. See Doc. 372 at 10.
18
19                       b.    Plaintiffs’ request for a one-week extension to file a reply brief is

20     granted.

21              3.       Closing Date for New Cases and Remand or Transfer of Cases.

22                       a.    The closing date for new cases to be transferred to or directly filed in
23     this MDL is May 31, 2019. See Doc. 16343 at 7.
24                       b.    The parties’ joint memorandum identifying all cases in this MDL that
25     fall within the two settlement tracks, due July 1, 2019 (id. at 6, ¶ 4(a)), shall (1) identify
26     each case not included in Track 1 or Track 2, and (2) state for each such case whether it
27     was transferred by the JPML or directly filed in this MDL, and identify the district from
28     which it was transferred by the JPML or the district to which it should be transferred if it


                                                      -2-
       Case 2:15-md-02641-DGC Document 17494 Filed 05/02/19 Page 3 of 3
     Case 1:21-cv-00053-SPW-KLD Document 18 Filed 05/09/21 Page 335 of 335



 1     was directly filed in the MDL (see id. ¶ 4(c)).
 2            4.     Simon Nitinol Filter (“SNF”) Cases.
 3            In Case Management Order 42, the Court gave attorneys in SNF cases until May 1,
 4     2019 to, among other things, organize into a Plaintiffs’ steering committee and designate
 5     lead counsel for SNF cases. Id. at 4. At the April 29 conference, attorney Nicole
 6     Maldonado appeared on behalf of attorneys with SNF cases. Based on the discussions with
 7     Ms. Maldonado and counsel for Defendants, the Court will not dismiss the SNF cases at
 8     this time.   Ms. Maldonado shall file a report by July 1, 2019 regarding the nature and
 9     status of the remaining SNF cases. The Court will then address how to proceed with the
10     SNF cases.
11            Dated this 2nd day of May, 2019.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -3-
